 


114 S2132 PCS: Department of the Treasury Appropriations Act, 2016
U.S. Senate
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
Calendar No. 251
114th CONGRESS 1st Session 
S. 2132 
IN THE SENATE OF THE UNITED STATES 
 
October 5, 2015 
Mr. Cochran (for himself, Ms. Murkowski, and Mr. Blunt) introduced the following bill; which was read the first time 
 

October 6, 2015
Read the second time and placed on the calendar

A BILL 
Making appropriations for financial services and general government, Department of the Interior, environment, and Departments of Labor, Health and Human Services, and Education, and related programs for the fiscal year ending September 30, 2016, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as An Act Making Appropriations to Stop Regulatory Excess and for Other Purposes, 2016.  2.Table of contents The table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
Sec. 4. Statement of appropriations. 
Division A—financial services and general government appropriations act, 2016
Division B—Department of the Interior, environment, and related agencies appropriations act, 2016 
Division C—Departments of Labor, Health and Human Services, and Education, and related agencies Appropriations Act, 2016  
3.References 
Except as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.  4.Statement of Appropriations The following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2016. 
Afinancial services and general government appropriations act, 2016 
IDEPARTMENT OF THE TREASURY 
Departmental Offices salaries and expensesFor necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Annex; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business; executive direction program activities; international affairs and economic policy activities; domestic finance and tax policy activities, including technical assistance to State and local governments; terrorism and financial intelligence activities; and Treasury-wide management policies and programs activities, $325,900,000: Provided, That of the amount appropriated under this heading— 
(1)not less than $112,500,000 is for the Office of Terrorism and Financial Intelligence to safeguard the financial system against illicit use and to combat rogue nations, terrorist facilitators, weapons of mass destruction proliferators, money launderers, drug kingpins, and other national security threats;  (2)not to exceed $350,000 is for official reception and representation expenses; 
(3)not to exceed $258,000 is for unforeseen emergencies of a confidential nature to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on the Secretary's certificate; and  (4)not to exceed $25,200,000 shall remain available until September 30, 2017, for— 
(A)the Treasury-wide Financial Statement Audit and Internal Control Program;  (B)information technology modernization requirements; 
(C)the audit, oversight, and administration of the Gulf Coast Restoration Trust Fund;  (D)the development and implementation of programs within the Office of Critical Infrastructure Protection and Compliance Policy, including entering into cooperative agreements; and 
(E)secure space requirements. Department-Wide systems and capital investments programs (including transfer of funds)For development and acquisition of automatic data processing equipment, software, and services and for repairs and renovations to buildings owned by the Department of the Treasury, $5,000,000, to remain available until September 30, 2018: Provided, That these funds shall be transferred to accounts and in amounts as necessary to satisfy the requirements of the Department's offices, bureaus, and other organizations:  Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act:  Provided further, That none of the funds appropriated under this heading shall be used to support or supplement Internal Revenue Service, Operations Support or Internal Revenue Service, Business Systems Modernization. Office of inspector general Salaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $35,416,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; of which up to $2,800,000 to remain available until September 30, 2017, shall be for audits and investigations conducted pursuant to section 1608 of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (33 U.S.C. 1321 note); and of which not to exceed $1,000 shall be available for official reception and representation expenses. Treasury inspector general for tax administration Salaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, as amended, including purchase and hire of passenger motor vehicles (31 U.S.C. 1343(b)); and services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $167,275,000, of which $5,000,000 shall remain available until September 30, 2017; of which not to exceed $6,000,000 shall be available for official travel expenses; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses. Special Inspector General for the Troubled Asset Relief Program Salaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $36,671,000. Financial crimes enforcement network salaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; services authorized by 5 U.S.C. 3109; not to exceed $10,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $112,979,000, of which not to exceed $34,335,000 shall remain available until September 30, 2018. Treasury Forfeiture Fund  (rescission)Of the unobligated balances available under this heading, $700,000,000 are rescinded. Bureau of the Fiscal Service Salaries and ExpensesFor necessary expenses of operations of the Bureau of the Fiscal Service, $356,000,000; of which not to exceed $4,210,000, to remain available until September 30, 2018, is for information systems modernization initiatives; of which $5,000 shall be available for official reception and representation expenses; and of which not to exceed $19,800,000, to remain available until September 30, 2018, is to support the Department's activities related to implementation of the Digital Accountability and Transparency Act (DATA Act; Public Law 113–101), including changes in business processes, workforce, or information technology to support high quality, transparent Federal spending information.In addition, $165,000, to be derived from the Oil Spill Liability Trust Fund to reimburse administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380. Alcohol and tobacco tax and trade bureau Salaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $101,439,000; of which not to exceed $6,000 for official reception and representation expenses; not to exceed $50,000 for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement. United States Mint united states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments: Provided, That the aggregate amount of new liabilities and obligations incurred during fiscal year 2016 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $20,000,000. Community Development Financial Institutions Fund Program Account To carry out the Riegle Community Development and Regulatory Improvements Act of 1994 (subtitle A of title I of Public Law 103–325), including services authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for EX–3, $221,000,000. Of the amount appropriated under this heading— (1)not less than $161,900,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)) with regard to Small and/or Emerging Community Development Financial Institutions Assistance awards, is available until September 30, 2017, for financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1), respectively, of Public Law 103–325 (12 U.S.C. 4707(a)(1)(A) and (B)), of which up to $3,102,500 may be used for the cost of direct loans: Provided, That the cost of direct and guaranteed loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $25,000,000; 
(2)not less than $15,000,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)), is available until September 30, 2017, for financial assistance, technical assistance, training and outreach programs designed to benefit Native American, Native Hawaiian, and Alaskan Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, tribes and tribal organizations, and other suitable providers;  (3)not less than $21,000,000 is available until September 30, 2017, for the Bank Enterprise Award program; 
(4)up to $23,100,000 is available until September 30, 2016, for administrative expenses, including administration of CDFI fund programs and the New Markets Tax Credit Program, of which not less than $1,000,000 is for capacity building to expand CDFI investments in underserved rural areas, and up to $300,000 is for administrative expenses to carry out the direct loan program; and  (5)during fiscal year 2016, none of the funds available under this heading are available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of commitments to guarantee bonds and notes under section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a): Provided, That commitments to guarantee bonds and notes under such section 114A shall not exceed $750,000,000: Provided further, That such section 114A shall remain in effect until September 30, 2016. Internal Revenue Service taxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,156,554,000, of which not less than $5,600,000 shall be for the Tax Counseling for the Elderly Program, of which not less than $12,000,000 shall be available for low-income taxpayer clinic grants, and of which not less than $12,000,000, to remain available until September 30, 2017, shall be available for a Community Volunteer Income Tax Assistance matching grants program for tax return preparation assistance, of which not less than $206,000,000 shall be available for operating expenses of the Taxpayer Advocate Service: Provided, That of the amounts made available for the Taxpayer Advocate Service, not less than $5,000,000 shall be for identity theft casework.In addition, $90,000,000 is available solely for measurable improvements in the customer service representative level of service rate, the number of days to resolve tax refund fraud by identity theft cases, and the percentage of correspondence the IRS responds to within established timeframes: Provided, That such funds shall supplement and not supplant any other amounts made available to the IRS for such purposes. enforcement For necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $4,500,000,000, of which not to exceed $50,000,000 shall remain available until September 30, 2017, and of which not less than $57,493,000 shall be for the Interagency Crime and Drug Enforcement program. operations support For necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $3,468,446,000, of which not to exceed $50,000,000 shall remain available until September 30, 2017; of which not to exceed $10,000,000 shall remain available until expended for acquisition of equipment and construction, repair and renovation of facilities; of which not to exceed $1,000,000 shall remain available until September 30, 2018, for research; of which not to exceed $1,850,000 shall be for the Internal Revenue Service Oversight Board; of which not to exceed $20,000 shall be for official reception and representation expenses: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for its major information technology investments, including the purpose and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter:  Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2017, a summary of cost and schedule performance information for its major information technology systems. business systems modernization For necessary expenses of the Internal Revenue Service's business systems modernization program, $260,000,000, to remain available until September 30, 2018, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for CADE 2 and Modernized e-File information technology investments, including the purposes and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and the strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter. administrative provisions—internal revenue service (including transfer of funds) 
101.Not to exceed 5 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations.  102.The Internal Revenue Service shall maintain an employee training program, which shall include the following topics: taxpayers' rights, dealing courteously with taxpayers, cross-cultural relations, ethics, and the impartial application of tax law. 
103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft.  104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make improvements to the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to enhance the response time to taxpayer communications, particularly with regard to victims of tax-related crimes. 
105.None of the funds made available to the Internal Revenue Service by this Act may be used to make a video unless the Service-Wide Video Editorial Board determines in advance that making the video is appropriate, taking into account the cost, topic, tone, and purpose of the video.  106.The Internal Revenue Service shall issue a notice of confirmation of any address change relating to an employer making employment tax payments, and such notice shall be sent to both the employer's former and new address and an officer or employee of the Internal Revenue Service shall give special consideration to an offer-in-compromise from a taxpayer who has been the victim of fraud by a third party payroll tax preparer. 
107.None of the funds made available under this Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States.  108.None of the funds made available in this Act may be used by the Internal Revenue Service to target groups for regulatory scrutiny based on their ideological beliefs. 
109.None of funds made available by this Act to the Internal Revenue Service shall be obligated or expended on conferences that do not adhere to the procedures, verification processes, documentation requirements, and policies issued by the Chief Financial Officer, Human Capital Office, and Agency-Wide Shared Services as a result of the recommendations in the report published on May 31, 2013, by the Treasury Inspector General for Tax Administration entitled Review of the August 2010 Small Business/Self-Employed Division's Conference in Anaheim, California (Reference Number 2013–10–037).  110.None of the funds made available by this Act may be used in contravention of section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality and disclosure of returns and return information). 
111.None of the funds made available in this Act to the Internal Revenue Service may be obligated or expended— (1)to make a payment to any employee under a bonus, award, or recognition program; or 
(2)under any hiring or personnel selection process with respect to re-hiring a former employee, unless such program or process takes into account the conduct and Federal tax compliance of such employee or former employee. Administrative provisions—Department of the Treasury (including transfers of funds)  112.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109. 
113.Not to exceed 2 percent of any appropriations in this title made available under the headings Departmental Offices—Salaries and Expenses, Office of Inspector General, Special Inspector General for the Troubled Asset Relief Program, Financial Crimes Enforcement Network, Bureau of the Fiscal Service, and Alcohol and Tobacco Tax and Trade Bureau may be transferred between such appropriations upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer under this section may increase or decrease any such appropriation by more than 2 percent. 
114.Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent. 
115.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note.  116.The Secretary of the Treasury may transfer funds from the Bureau of the Fiscal Service-Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund. 
117.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs.  118.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate. 
119.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury’s intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2016 until the enactment of the Intelligence Authorization Act for Fiscal Year 2016.  120.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses. 
121.The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days following the submission of the annual budget submitted by the President: Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, Treasury Franchise Fund account, and the Treasury Forfeiture Fund account: Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed. 
122.
(a)Not later than 60 days after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives and the Senate Committee on Banking, Housing, and Urban Affairs.  (b)The reports required under subsection (a) shall include— 
(1)the obligations made during the previous quarter by object class, office, and activity;  (2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity; 
(3)the number of full-time equivalents within each office during the previous quarter;  (4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and 
(5)actions taken to achieve the goals, objectives, and performance measures of each office.  (c)At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a). 
123.Within 45 days after the date of enactment of this Act, the Secretary of the Treasury shall submit an itemized report to the Committees on Appropriations of the House of Representatives and the Senate on the amount of total funds charged to each office by the Franchise Fund including the amount charged for each service provided by the Franchise Fund to each office, a detailed description of the services, a detailed explanation of how each charge for each service is calculated, and a description of the role customers have in governing in the Franchise Fund.  124.The Secretary of the Treasury, in consultation with the appropriate agencies, departments, bureaus, and commissions that have expertise in terrorism and complex financial instruments, shall provide a report to the Committees on Appropriations of the House of Representatives and Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate not later than 90 days after the date of enactment of this Act on economic warfare and financial terrorism. 
125.None of the funds appropriated or otherwise made available in this Act may be obligated or expended to provide for the enforcement of any rule, regulation, policy, or guideline implemented pursuant to the Department of the Treasury Guidance for United States Positions on MDBs Engaging with Developing Countries on Coal-Fired Power Generation dated October 29, 2013, when enforcement of such rule, regulation, policy, or guideline would prohibit, or have the effect of prohibiting, the carrying out of any coal-fired or other power-generation project the purpose of which is to increase exports of goods and services from the United States or prevent the loss of jobs from the United States. This title may be cited as the Department of the Treasury Appropriations Act, 2016. 
IIExecutive office of the president and funds appropriated to the president 
The white house salaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official reception and representation expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $55,000,000. Executive Residence at the White House operating expensesFor necessary expenses of the Executive Residence at the White House, $12,700,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114. reimbursable expenses For the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code. White House Repair and Restoration For the repair, alteration, and improvement of the Executive Residence at the White House pursuant to 3 U.S.C. 105(d), $625,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance. Council of economic advisers salaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,184,000. National Security Council and Homeland Security Council salaries and expensesFor necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $12,600,000. Office of Administration Salaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $96,116,000, of which not to exceed $7,994,000 shall remain available until expended for continued modernization of information resources within the Executive Office of the President. Office of Management and Budget Salaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, to carry out the provisions of chapter 35 of title 44, United States Code, and to prepare and submit the budget of the United States Government, in accordance with section 1105(a) of title 31, United States Code, $91,750,000, of which not to exceed $3,000 shall be available for official representation expenses: Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: Provided further, That of the funds made available for the Office of Management and Budget by this Act, no less than one full-time equivalent senior staff position shall be dedicated solely to the Office of the Intellectual Property Enforcement Coordinator: Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly. Office of national drug control policy salaries and expensesFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469); not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $20,047,000: Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office. Federal drug control programs high intensity drug trafficking areas program (including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $245,000,000, to remain available until September 30, 2017, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (HIDTAs), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities: Provided further, That, notwithstanding the requirements of Public Law 106–58, any unexpended funds obligated prior to fiscal year 2014 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: Provided further, That each HIDTA designated as of September 30, 2015, shall be funded at not less than the fiscal year 2015 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2016 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act: Provided further, That upon a determination that all or part of the funds so transferred from this appropriation are not necessary for the purposes provided herein and upon notification to the Committees on Appropriations of the House of Representatives and the Senate, such amounts may be transferred back to this appropriation. Other Federal Drug Control Programs (including transfers of funds) For other drug control activities authorized by the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $108,310,000, to remain available until expended, which shall be available as follows: $93,500,000 for the Drug-Free Communities Program, of which $2,000,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C. 1521 note); $2,000,000 for drug court training and technical assistance; $9,500,000 for anti-doping activities; $2,060,000 for the United States membership dues to the World Anti-Doping Agency; and $1,250,000 shall be made available as directed by section 1105 of Public Law 109–469: Provided, That amounts made available under this heading may be transferred to other Federal departments and agencies to carry out such activities. Unanticipated needsFor expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $800,000, to remain available until September 30, 2017. Information Technology Oversight and Reform (including transfer of funds)For necessary expenses for the furtherance of integrated, efficient, secure, and effective uses of information technology in the Federal Government, $25,000,000, to remain available until expended: Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes: Provided further, That the Director of the Office of Management and Budget shall submit quarterly reports not later than 45 days after the end of each quarter to the Committees on Appropriations of the House of Representatives and the Senate and the Government Accountability Office identifying the savings achieved by the Office of Management and Budget's government-wide information technology reform efforts: Provided further, That such reports shall include savings identified by fiscal year, agency, and appropriation. Special assistance to the president salaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,211,000. Official Residence of the Vice President operating expenses (including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 pursuant to 3 U.S.C. 106(b)(2), $299,000: Provided, That advances, repayments, or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities. Administrative provisions—Executive office of the president and funds appropriated to the president (including transfer of funds) 
201.From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, with advance approval of the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President. 
202.Within 90 days after the date of enactment of this section, the Director of the Office of Management and Budget shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate on the costs of implementing the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203). Such report shall include— (1)the estimated mandatory and discretionary obligations of funds through fiscal year 2018, by Federal agency and by fiscal year, including— 
(A)the estimated obligations by cost inputs such as rent, information technology, contracts, and personnel;  (B)the methodology and data sources used to calculate such estimated obligations; and 
(C)the specific section of such Act that requires the obligation of funds; and  (2)the estimated receipts through fiscal year 2017 from assessments, user fees, and other fees by the Federal agency making the collections, by fiscal year, including— 
(A)the methodology and data sources used to calculate such estimated collections; and  (B)the specific section of such Act that authorizes the collection of funds. 
203.
(a)During fiscal year 2016, any Executive order issued by the President shall be accompanied by a statement from the Director of the Office of Management and Budget on the budgetary impact, including costs, benefits, and revenues, of the Executive order.  (b)Any such statement shall include— 
(1)a narrative summary of the budgetary impact of such order on the Federal Government;  (2)the impact on mandatory and discretionary obligations and outlays, listed by Federal agency, for each year in the 5-fiscal year period beginning in fiscal year 2016; and 
(3)the impact on revenues of the Federal Government over the 5-fiscal year period beginning in fiscal year 2016.  (c)If an Executive order is issued during fiscal year 2016 due to a national emergency, the Director of the Office of Management and Budget may issue the statement required by subsection (a) not later than 15 days after the date that the Executive order is issued. 
This title may be cited as the Executive Office of the President Appropriations Act, 2016.  IIIThe judiciary Supreme Court of the United States salaries and expensesFor expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $75,838,000, of which $2,000,000 shall remain available until expended.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief justice and associate justices of the court. care of the building and grounds For such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $9,964,000, to remain available until expended. United States Court of Appeals for the Federal Circuit salaries and expensesFor salaries of officers and employees, and for necessary expenses of the court, as authorized by law, $30,872,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court. United States Court of International Trade salaries and expensesFor salaries of officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $18,160,000. In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court. Courts of Appeals, District Courts, and Other Judicial Services Salaries and expensesFor the salaries of judges of the United States Court of Federal Claims, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $4,960,008,000 (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects.In addition, there are appropriated such sums as may be necessary under current law for the salaries of circuit and district judges (including judges of the territorial courts of the United States), bankruptcy judges, and justices and judges retired from office or from regular active service.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $6,045,000, to be appropriated from the Vaccine Injury Compensation Trust Fund. defender services For the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,042,616,000, to remain available until expended. fees of jurors and commissioners For fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $48,423,000, to remain available until expended: Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332. court security (including transfers of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $538,771,000, of which not to exceed $15,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General. Administrative Office of the United States Courts salaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $86,000,000, of which not to exceed $8,500 is authorized for official reception and representation expenses. Federal Judicial Center Salaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $27,000,000; of which $1,800,000 shall remain available through September 30, 2017, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses. United States Sentencing Commission salaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $17,000,000, of which not to exceed $1,000 is authorized for official reception and representation expenses. Administrative Provisions—The Judiciary (including transfer of funds)  301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109. 
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608. 
303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference. 
304.Section 3314(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears.  305.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security. 
306.
(a)Section 3602(a) of title 18, United States Code, is amended— (1)by inserting after the first sentence: A person appointed as a probation officer in one district may serve in another district with the consent of the appointing court and the court in the other district.; and 
(2)by inserting in the last sentence appointing before court may, for cause.  307. (a)Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended in the second sentence (relating to the District of Kansas) following paragraph (12), by striking 24 years and 6 months and inserting 25 years and 6 months. 
(b)Section 406 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the eastern District of Missouri) by striking 22 years and 6 months and inserting 23 years and 6 months.  (c)Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), is amended— 
(1)in the first sentence by striking 13 years and inserting 14 years;  (2)in the second sentence (relating to the central District of California), by striking 12 years and 6 months and inserting 13 years and 6 months; and 
(3)in the third sentence (relating to the western district of North Carolina), by striking 11 years and inserting 12 years. This title may be cited as the Judiciary Appropriations Act, 2016.  IVDistrict of columbia Federal Funds federal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $30,000,000, to remain available until expended: Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor. federal payment for emergency planning and security costs in the district of columbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $13,000,000, to remain available until expended, for the costs of providing public safety at events related to the presence of the National Capital in the District of Columbia, including support requested by the Director of the United States Secret Service in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions. federal payment to the district of columbia courtsFor salaries and expenses for the District of Columbia Courts, $246,000,000 to be allocated as follows: for the District of Columbia Court of Appeals, $14,000,000, of which not to exceed $2,500 is for official reception and representation expenses; for the Superior Court of the District of Columbia, $122,000,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $72,000,000, of which not to exceed $2,500 is for official reception and representation expenses; and $38,000,000, to remain available until September 30, 2017, for capital improvements for District of Columbia courthouse facilities: Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and facilities condition assessment: Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $6,000,000 of the funds provided under this heading among the items and entities funded under this heading: Provided further, That the Joint Committee on Judicial Administration in the District of Columbia may, by regulation, establish a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, for employees of the District of Columbia Courts. federal payment for defender services in district of columbia courts For payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $49,890,000, to remain available until expended: Provided, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: Provided further, That, notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies. federal payment to the court services and offender supervision agency for the district of columbia For salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $242,000,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs, of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002; of which $181,000,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons, of which up to $3,159,000 shall remain available until September 30, 2018, for the relocation of offender supervision field offices; and of which $61,000,000 shall be available to the Pretrial Services Agency: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That amounts under this heading may be used for programmatic incentives for offenders and defendants successfully meeting terms of supervision: Provided further, That the Director is authorized to accept and use gifts in the form of in-kind contributions of the following: space and hospitality to support offender and defendant programs; equipment, supplies, clothing, and professional development and vocational training services and items necessary to sustain, educate, and train offenders and defendants, including their dependent children; and programmatic incentives for offenders and defendants meeting terms of supervision: Provided further, That the Director shall keep accurate and detailed records of the acceptance and use of any gift under the previous proviso, and shall make such records available for audit and public inspection: Provided further, That the Court Services and Offender Supervision Agency Director is authorized to accept and use reimbursement from the District of Columbia Government for space and services provided on a cost reimbursable basis. federal payment to the district of columbia public defender serviceFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $40,889,000: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies:  Provided further, That, notwithstanding section 1342 of title 31, United States Code, and in addition to the authority provided by the District of Columbia Code Section 2–1607(b), upon approval of the Board of Trustees, the District of Columbia Public Defender Service may accept and use voluntary and uncompensated services for the purpose of aiding or facilitating the work of the District of Columbia Public Defender Service:  Provided further, That, notwithstanding District of Columbia Code section 2–1603(d), for the purpose of any action brought against the Board of the Trustees of the District of Columbia Public Defender Service, the trustees shall be deemed to be employees of the Public Defender Service. Federal payment to the district of columbia water and sewer authorityFor a Federal payment to the District of Columbia Water and Sewer Authority, $14,000,000, to remain available until expended, to continue implementation of the Combined Sewer Overflow Long-Term Plan: Provided, That the District of Columbia Water and Sewer Authority provides a 100 percent match for this payment. federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $1,900,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia. Federal Payment for Judicial CommissionsFor a Federal payment, to remain available until September 30, 2017, to the Commission on Judicial Disabilities and Tenure, $295,000, and for the Judicial Nomination Commission, $270,000. federal payment for school improvementFor a Federal payment for a school improvement program in the District of Columbia, $45,000,000, to remain available until expended, for payments authorized under the Scholarship for Opportunity and Results Act (division C of Public Law 112–10): Provided, That within funds provided for opportunity scholarships $3,200,000 shall be for the activities specified in sections 3007(b) through 3007(d) and 3009 of the Act. Federal Payment for the District of Columbia National GuardFor a Federal payment to the District of Columbia National Guard, $435,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program. federal payment for testing and treatment of hiv/aidsFor a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $5,000,000. District of Columbia FundsLocal funds are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (General Fund) for programs and activities set forth under the heading District of Columbia Funds Summary of Expenses and at the rate set forth under such heading, as included in the Fiscal Year 2016 Budget Request Act of 2015 submitted to the Congress by the District of Columbia as amended as of the date of enactment of this Act: Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act (section 1–204.50a, D.C. Official Code), sections 816 and 817 of the Financial Services and General Government Appropriations Act, 2009 (secs. 47–369.01 and 47–369.02, D.C. Official Code), and provisions of this Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2016 under this heading shall not exceed the estimates included in the Fiscal Year 2016 Budget Request Act of 2015 submitted to Congress by the District of Columbia as amended as of the date of enactment of this Act or the sum of the total revenues of the District of Columbia for such fiscal year: Provided further, That the amount appropriated may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act: Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2016, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects.This title may be cited as the District of Columbia Appropriations Act, 2016.  VIndependent agencies Administrative Conference of the United States Salaries and ExpensesFor necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $3,100,000, to remain available until September 30, 2017, of which not to exceed $1,000 is for official reception and representation expenses. Bureau of Consumer Financial Protection  Administrative Provisions 
501.Section 1017(a)(2)(C) of Public Law 111–203 is repealed.  502.Effective October 1, 2016, notwithstanding section 1017 of Public Law 111–203— 
(1)the Board of Governors of the Federal Reserve System shall not transfer amounts specified under such section to the Bureau of Consumer Financial Protection; and  (2)there are authorized to be appropriated to the Bureau of Consumer Financial Protection such sums as may be necessary to carry out the authorities of the Bureau under Federal consumer financial law. 
503.
(a)During fiscal year 2016, on the date on which a request is made for a transfer of funds in accordance with section 1017 of Public Law 111–203, the Bureau of Consumer Financial Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate of such request.  (b) (1)Any such notification shall include the amount of the funds requested, an explanation of how the funds will be obligated by object class and activity, and why the funds are necessary to protect consumers. 
(2)Any notification required by this section shall be made available on the Bureau’s public Web site.  504. (a)Not later than 2 weeks after the end of each quarter of each fiscal year, the Bureau of Consumer Financial Protection shall submit a report on its activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
(b)The reports required under subsection (a) shall include— (1)the obligations made during the previous quarter by object class, office, and activity; 
(2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity;  (3)the number of full-time equivalents within each office during the previous quarter; 
(4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and  (5)actions taken to achieve the goals, objectives, and performance measures of each office. 
(c)At the request of any committee specified in subsection (a), the Bureau of Consumer Financial Protection shall make Bureau officials available to testify on the contents of the reports required under subsection (a).  505. (a)In generalSection 1011 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5491) is amended— 
(1)by striking subsections (b), (c), and (d);  (2)by redesignating subsection (e) as subsection (c); and 
(3)by inserting after subsection (a) the following:  (b)Management of the bureau (1)In generalThe management of the Bureau shall be vested in a Board of Directors consisting of 5 members, who shall be appointed by the President, by and with the advice and consent of the Senate, from among individuals who— 
(A)are citizens of the United States; and  (B)have developed strong competency and understanding of, and have experience working with, financial products and services. 
(2)Terms 
(A)In generalExcept as provided in subparagraph (B), each member of the Board, including the Chairperson, shall serve for a term of 5 years.  (B)Staggered termsThe members of the Board shall serve staggered terms, which shall initially be for terms of 1, 2, 3, 4, and 5 years, respectively, and such members shall be appointed such that, after the appointments of the initial 5 members of the Board, members of different political parties are appointed alternately. 
(C)RemovalThe President may remove any member of the Board for inefficiency, neglect of duty, or malfeasance in office.  (D)VacanciesAny member of the Board appointed to fill a vacancy occurring before the expiration of the term to which the predecessor of that member was appointed (including the Chairperson) shall be appointed only for the remainder of the term. 
(E)Continuation of serviceEach member of the Board may continue to serve after the expiration of the term of office to which that member was appointed until a successor has been appointed by the President and confirmed by the Senate, except that a member may not continue to serve more than 1 year after the date on which the term of that member would otherwise expire.  (F)Successive termsA member of the Board may not be reappointed to a second consecutive term, except that an initial member of the Board appointed for less than a 5-year term may be reappointed to a full 5-year term and a future member appointed to fill an unexpired term may be reappointed for a full 5-year term. 
(3)AffiliationNot more than 3 members of the Board shall be members of any 1 political party.  (4)Chairperson of the board (A)AppointmentThe President shall appoint 1 of the 5 members of the Board to serve as Chairperson of the Board. 
(B)AuthorityThe Chairperson shall be the principal executive officer of the Bureau, and shall exercise all of the executive and administrative functions of the Bureau, including with respect to— (i)the supervision of personnel employed by the Bureau (other than personnel employed regularly and full time in the immediate offices of members of the Board other than the Chairperson); 
(ii)the distribution of business among personnel appointed and supervised by the Chairperson and among administrative units of the Bureau; and  (iii)the use and expenditure of funds. 
(C)LimitationIn carrying out any of the functions of the Chairperson under this paragraph, the Chairperson shall be governed by general policies of the Bureau and by such regulatory decisions, findings, and determinations as the Bureau may by law be authorized to make.  (D)Requests or estimates related to appropriationsAny request or estimate for regular, supplemental, or deficiency appropriations on behalf of the Bureau, including any request for a transfer of funds under section 1017(a), may not be submitted by the Chairperson without the prior approval of the Board. 
(E)VacancyThe President may designate a member of the Board to serve as Acting Chairperson in the event of a vacancy in the office of the Chairperson.  (5)Compensation (A)ChairpersonThe Chairperson shall receive compensation at the rate prescribed for level I of the Executive Schedule under section 5312 of title 5, United States Code. 
(B)Other members of the boardThe 4 members of the Board other than the Chairperson shall each receive compensation at the rate prescribed for level II of the Executive Schedule under section 5313 of title 5, United States Code.  (6)Other employment prohibitedA member of the Board may not engage in any other business, vocation, or employment.. 
(b)Effective dateThe amendments made by this section shall take effect on the later of— (1)October 1, 2016; or 
(2)the date on which not less than 3 persons have been confirmed by the Senate to serve as members of the Board of Directors of the Bureau of Consumer Financial Protection. Commodity Futures Trading Commission (including Transfers of Funds)For necessary expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1 et seq.), including the purchase and hire of passenger motor vehicles, and the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, $250,000,000, including not to exceed $3,000 for official reception and representation expenses, and not to exceed $25,000 for the expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, of which not less than $51,000,000, to remain available until September 30, 2017, shall be for the purchase of information technology and of which not less than $2,620,000 shall be for the Office of the Inspector General. Consumer product safety commission salaries and expensesFor necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $4,000 for official reception and representation expenses, $123,000,000. Election assistance commission salaries and expenses (including transfer of funds)For necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252), $9,600,000, of which $1,500,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002. Federal communications commission Salaries and expenses For necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $320,000,000, to remain available until expended: Provided, That in addition, $44,168,497 shall be made available until expended for necessary expenses associated with moving to a new facility or reconfiguring the existing space to significantly reduce space consumption: Provided further, That $364,168,497 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2016 so as to result in a final fiscal year 2016 appropriation estimated at $0: Provided further, That any offsetting collections received in excess of $364,168,497 in fiscal year 2016 shall not be available for obligation: Provided further, That remaining offsetting collections from prior years collected in excess of the amount specified for collection in each such year and otherwise becoming available on October 1, 2015, shall not be available for obligation: Provided further, That, notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $117,000,000 for fiscal year 2016, including not to exceed $518,981 for obligation by the Office of the Inspector General: Provided further, That, of the amount appropriated under this heading, not less than $11,090,000 shall be for the salaries and expenses of the Office of Inspector General. Administrative provisions—federal communications commission 
510.Section 302 of the Universal Service Antideficiency Temporary Suspension Act is amended by striking December 31, 2016, each place it appears and inserting December 31, 2017.  511.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004 recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments. 
Federal deposit insurance corporation office of the inspector general For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $34,568,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund. Federal Election Commission Salaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $72,500,000, of which $5,000,000 shall remain available until September 30, 2017, for lease expiration and replacement lease expenses; and of which not to exceed $5,000 shall be available for reception and representation expenses. Federal Labor Relations Authority Salaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and including official reception and representation expenses (not to exceed $1,500) and rental of conference rooms in the District of Columbia and elsewhere, $25,548,000: Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: Provided further, That, notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences. Federal trade commission Salaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $300,000,000, to remain available until expended: Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: Provided further, That, notwithstanding any other provision of law, not to exceed $124,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: Provided further, That, notwithstanding any other provision of law, not to exceed $14,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2016, so as to result in a final fiscal year 2016 appropriation from the general fund estimated at not more than $162,000,000: Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t). General Services Administration real property activities federal buildings fund limitations on availability of revenue (including transfers of funds)Amounts in the Fund, including revenues and collections deposited into the Fund shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings including grounds, approaches and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $8,304,422,000, of which— (1)$181,500,000 shall remain available until expended for construction and acquisition activities (including funds for sites and expenses, and associated design and construction services) for the United States Courthouse in Nashville, Tennessee: Provided, That the foregoing limit of costs on new construction and acquisition may be exceeded to the extent that savings are effected in other such projects, but not to exceed 10 percent of the amounts included in a transmitted prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of a greater amount; 
(2)$357,189,000 shall remain available until expended for repairs and alterations, including associated design and construction services, of which— (A)$157,189,000 is for Major Repair and Alterations activities, including $96,344,000 for the Jacob K. Javits Federal Office Building in New York City, New York, and $60,845,000 for the Edward J. Schwartz Federal Building and U.S. Courthouse in San Diego, California; 
(B)$200,000,000 is for Basic Repairs and Alterations, Consolidation Activities, the Judiciary Capital Security Program, and the Fire and Life Safety Program:  Provided, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading ‘‘Repairs and Alterations’’, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects; (3)$5,521,601,000 for rental of space to remain available until expended; and 
(4)$2,244,132,000 for building operations to remain available until expended:  Provided further, That the total amount of funds made available from this Fund to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2016, excluding reimbursements under 40 U.S.C. 592(b)(2), in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.general activities government-wide policyFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, travel, motor vehicles, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $58,000,000. operating expenses (including transfer of funds) For expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; the Civilian Board of Contract Appeals; and services as authorized by 5 U.S.C. 3109; $58,560,000, of which not to exceed $7,500 is for official reception and representation expenses. office of inspector general For necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $65,000,000, of which $2,000,000 is available until expended: Provided, That not to exceed $50,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness. allowances and office staff for former presidentsFor carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $3,277,000. pre-election presidential transition   (including transfer of funds)For activities authorized by the Pre-Election Presidential Transition Act of 2010 (Public Law 111–283), not to exceed $13,278,000, to remain available until September 30, 2017: Provided, That such amounts may be transferred to Acquisition Services Fund or Federal Buildings Fund to reimburse obligations incurred for the purposes provided herein in fiscal year 2015: Provided further, That amounts made available under this heading shall be in addition to any other amounts available for such purposes. Federal Citizen Services Fund  (including transfers of funds) For necessary expenses of the Office of Citizen Services and Innovative Technologies, including services authorized by 40 U.S.C. 323 and 44 U.S.C. 3604; and for necessary expenses in support of interagency projects that enable the Federal Government to enhance its ability to conduct activities electronically, through the development and implementation of innovative uses of information technology; $55,894,000, to be deposited into the Federal Citizen Services Fund: Provided, That the previous amount may be transferred to Federal agencies to carry out the purpose of the Federal Citizen Services Fund: Provided further, That the appropriations, revenues, reimbursements, and collections deposited into the Fund shall be available until expended for necessary expenses of Federal Citizen Services and other activities that enable the Federal Government to enhance its ability to conduct activities electronically in the aggregate amount not to exceed $90,000,000: Provided further, That appropriations, revenues, reimbursements, and collections accruing to this Fund during fiscal year 2016 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts: Provided further, That any appropriations provided to the Electronic Government Fund that remain unobligated may be transferred to the Federal Citizen Services Fund: Provided further, That the transfer authorities provided herein shall be in addition to any other transfer authority provided in this Act. Administrative Provisions—General Services Administration (including transfer of funds) 
520.Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles.  521.Funds in the Federal Buildings Fund made available for fiscal year 2016 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate. 
522.Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2017 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved 5-year construction plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded.  523.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313). 
524.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate.  525.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution. 
526.With respect to each project funded under the heading “Major Repairs and Alterations” or “Judiciary Capital Security Program”, the Administrator of General Services shall submit a spending plan and explanation for each project to be undertaken to the Committees on Appropriations of the House of Representatives and the Senate not later than 30 days after the date of enactment of this Act.  527.Any consolidation of the headquarters of the Federal Bureau of Investigation must result in a full consolidation. 
Harry S Truman scholarship foundation Salaries and expensesFor payment to the Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of Public Law 93–642, $1,000,000, to remain available until expended. Merit Systems Protection Board Salaries and Expenses (including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $42,740,000, to remain available until September 30, 2017, together with not to exceed $2,345,000, to remain available until September 30, 2017, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board. Morris K. udall and stewart L. udall foundation Morris k. udall and stewart L. Udall trust fund (including transfer of funds) For payment to the Morris K. Udall and Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5601 et seq.), $1,995,000, to remain available until expended, of which, notwithstanding sections 8 and 9 of such Act: (1) up to $50,000 shall be used to conduct financial audits pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289); and (2) up to $1,000,000 shall be available to carry out the activities authorized by section 6(7) of Public Law 102–259 and section 817(a) of Public Law 106–568 (20 U.S.C. 5604(7)): Provided, That of the total amount made available under this heading $200,000 shall be transferred to the Office of Inspector General of the Department of the Interior, to remain available until expended, for audits and investigations of the Morris K. Udall and Stewart L. Udall Foundation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.). Environmental dispute resolution fundFor payment to the Environmental Dispute Resolution Fund to carry out activities authorized in the Environmental Policy and Conflict Resolution Act of 1998, $3,400,000, to remain available until expended. National archives and records administration operating expensesFor necessary expenses in connection with the administration of the National Archives and Records Administration and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents, the activities of the Public Interest Declassification Board, the operations and maintenance of the electronic records archives, the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning, $372,000,000. office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $4,180,000. repairs and restorationFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $7,500,000, to remain available until expended: Provided, That from amounts made available under this heading in Public Laws 111–8 and 111–117 for necessary expenses related to the repair and renovation of the Franklin D. Roosevelt Presidential Library and Museum in Hyde Park, New York, the remaining unobligated balances shall be available to implement the National Archives and Records Administration Capital Improvement Plan.  national historical publications and records commission grants programFor necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $5,000,000, to remain available until expended. National Credit Union Administration community development revolving loan fundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $2,000,000 shall be available until September 30, 2017, for technical assistance to low-income designated credit unions. Office of Government Ethics salaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, the Ethics Reform Act of 1989, and the Stop Trading on Congressional Knowledge Act of 2012, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $15,420,000. Office of personnel management Salaries and expenses (including transfer of trust funds)For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of OPM and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $119,239,000, of which $616,000 may be for strengthening the capacity and capabilities of the acquisition workforce (as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including the recruitment, hiring, training, and retention of such workforce and information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management; and in addition $118,425,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs: Provided, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), 8958(f)(2)(A), 8988(f)(2)(A), and 9004(f)(2)(A) of title 5, United States Code: Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2016, accept donations of money, property, and personal services: Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission. Office of Inspector General salaries and expenses (including transfer of trust funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $4,384,000, and in addition, not to exceed $22,479,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere. Office of Special Counsel salaries and expensesFor necessary expenses to carry out functions of the Office of Special Counsel pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454), the Whistleblower Protection Act of 1989 (Public Law 101–12) as amended by Public Law 107–304, the Whistleblower Protection Enhancement Act of 2012 (Public Law 112–199), and the Uniformed Services Employment and Reemployment Rights Act of 1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $23,500,000. Postal regulatory commission Salaries and expenses (including transfer of funds)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $15,000,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act. Privacy and Civil Liberties Oversight Board Salaries and ExpensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), $23,297,000, to remain available until September 30, 2017. Securities and Exchange Commission Salaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,500,000,000, to remain available until expended; of which not less than $11,315,971 shall be for the Office of Inspector General; of which not to exceed $75,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence; and of which not less than $60,971,000 shall be for the Division of Economic and Risk Analysis: Provided, That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: Provided further, That not to exceed $1,500,000,000 of such offsetting collections shall be available until expended for necessary expenses of this account: Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2016 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2016 appropriation from the general fund estimated at not more than $0. Selective Service System salaries and expensesFor necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $22,703,000: Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States. Small Business Administration Salaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration, including hire of passenger motor vehicles as authorized by sections 1343 and 1344 of title 31, United States Code, and not to exceed $3,500 for official reception and representation expenses, $257,000,000, of which not less than $12,000,000 shall be available for examinations, reviews, and other lender oversight activities: Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations:  Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2016: Provided further, That $6,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2017: Provided further, That $3,000,000 shall be for the Federal and State Technology Partnership Program under section 34 of the Small Business Act (15 U.S.C. 657d). Entrepreneurial Development ProgramsFor necessary expenses of programs supporting entrepreneurial and small business development, $220,150,000, to remain available until September 30, 2017: Provided, That $115,000,000 shall be available to fund grants for performance in fiscal year 2016 or fiscal year 2017 as authorized by section 21 of the Small Business Act: Provided further, That $25,000,000 shall be for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program: Provided further, That $17,400,000 shall be available for grants to States to carry out export programs that assist small business concerns authorized under section 1207 of Public Law 111–240. office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $19,900,000. Office of Advocacy For necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $9,120,000, to remain available until expended. Business loans program account (including transfer of funds)For the cost of direct loans, $3,338,172, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2016 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: Provided further, That during fiscal year 2016 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $23,500,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: Provided further, That during fiscal year 2016 commitments for loans authorized under subparagraph (C) of section 502(7) of The Small Business Investment Act of 1958 (15 U.S.C. 696(7)) shall not exceed $7,500,000: Provided further, That during fiscal year 2016 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $4,000,000,000: Provided further, That during fiscal year 2016, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $152,725,828, which may be transferred to and merged with the appropriations for Salaries and Expenses. Disaster Loans Program Account (including transfers of funds)For administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, $186,858,000, to be available until expended, of which $1,000,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; of which $176,858,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; and of which $9,000,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses: Provided, That, of the funds provided herein, $158,829,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)); $151,179,014 is for direct administrative expenses of loan making and servicing to carry out the direct loan program; and $7,649,986 is for indirect administrative expenses for the direct loan program: Provided further, That the amount for major disasters under this heading is designated by Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177), as amended. administrative provisions—small business administration (including transfer of funds) 
530.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
531.
(a)None of the funds made available under this Act may be used to collect a guarantee fee under section 7(a)(18) of the Small Business Act (15 U.S.C. 636(a)(18)) with respect to a loan guaranteed under section 7(a)(31) of such Act that is made to a small business concern (as defined under section 3 of such Act (15 U.S.C. 632)) that is 51 percent or more owned and controlled by 1 or more individuals who is a veteran (as defined in section 101 of title 38, United States Code) or the spouse of a veteran.  (b)Nothing in this section shall be construed to limit the authority of the Administrator of the Small Business Administration to waive such a guarantee fee or any other loan fee with respect to a loan to a small business concern described in subsection (a) or any other borrower. 
532.Subparagraph (C) of section 502(7) of the Small Business Investment Act of 1958 (15 U.S.C 696(7)), as in effect on September 25, 2012, shall be in effect during fiscal year 2016. United states postal service Payment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $49,923,000, which shall not be available for obligation until October 1, 2016: Provided, That mail for overseas voting and mail for the blind shall continue to be free: Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices. Office of inspector general Salaries and expenses (including transfer of funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $243,883,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435). United states tax court Salaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, $51,300,000: Provided, That travel expenses of the judges shall be paid upon the written certificate of the judge. 
VIGeneral provisions—this act 
(Including rescission) 
601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act.  602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.  604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).  606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with chapter 83 of title 41, United States Code. 
607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating chapter 83 of title 41, United States Code.  608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: Provided, That prior to any significant reorganization or restructuring of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That at a minimum the report shall include: (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress. 
609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2016 from appropriations made available for salaries and expenses for fiscal year 2016 in this Act, shall remain available through September 30, 2017, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines. 
610.
(a)None of the funds made available in this Act may be used by the Executive Office of the President to request— (1)any official background investigation report on any individual from the Federal Bureau of Investigation; or 
(2)a determination with respect to the treatment of an organization as described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code from the Department of the Treasury or the Internal Revenue Service.  (b)Subsection (a) shall not apply— 
(1)in the case of an official background investigation report, if such individual has given express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or  (2)if such request is required due to extraordinary circumstances involving national security. 
611.The cost accounting standards promulgated under chapter 15 of title 41, United States Code shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code.  612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval. 
613.No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions.  614.The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest. 
615.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code).  616.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
617.Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues.  618. (a) (1)Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor. 
(2)Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency.  (b)For purposes of this section, the term Executive agency covered by this Act means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service. 
619.
(a)There are appropriated for the following activities the amounts required under current law: (1)Compensation of the President (3 U.S.C. 102). 
(2)Payments to— (A)the Judicial Officers' Retirement Fund (28 U.S.C. 377(o)); 
(B)the Judicial Survivors' Annuities Fund (28 U.S.C. 376(c)); and  (C)the United States Court of Federal Claims Judges' Retirement Fund (28 U.S.C. 178(l)). 
(3)Payment of Government contributions— (A)with respect to the health benefits of retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849); and 
(B)with respect to the life insurance benefits for employees retiring after December 31, 1989 (5 U.S.C. ch. 87).  (4)Payment to finance the unfunded liability of new and increased annuity benefits under the Civil Service Retirement and Disability Fund (5 U.S.C. 8348). 
(5)Payment of annuities authorized to be paid from the Civil Service Retirement and Disability Fund by statutory provisions other than subchapter III of chapter 83 or chapter 84 of title 5, United States Code.  (b)Nothing in this section may be construed to exempt any amount appropriated by this section from any otherwise applicable limitation on the use of funds contained in this Act. 
620.The Public Company Accounting Oversight Board (Board) shall have authority to obligate funds for the scholarship program established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law 107–204) in an aggregate amount not exceeding the amount of funds collected by the Board as of December 31, 2015, including accrued interest, as a result of the assessment of monetary penalties. Funds available for obligation in fiscal year 2016 shall remain available until expended.  621.None of the funds made available in this Act may be used by the Federal Trade Commission to complete the draft report entitled Interagency Working Group on Food Marketed to Children: Preliminary Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts unless the Interagency Working Group on Food Marketed to Children complies with Executive Order No. 13563. 
622.None of the funds made available by this Act may be used to pay the salaries and expenses for the following positions: (1)Director, White House Office of Health Reform. 
(2)Assistant to the President for Energy and Climate Change.  (3)Senior Advisor to the Secretary of the Treasury assigned to the Presidential Task Force on the Auto Industry and Senior Counselor for Manufacturing Policy. 
(4)White House Director of Urban Affairs.  623.None of the funds in this Act may be used for the Director of the Office of Personnel Management to award a contract, enter an extension of, or exercise an option on a contract to a contractor conducting the final quality review processes for background investigation fieldwork services or background investigation support services that, as of the date of the award of the contract, are being conducted by that contractor. 
624.Each executive agency covered by this Act shall include, in its fiscal year 2017 budget justification materials submitted to the Committees on Appropriations of the House of Representatives and the Senate, a separate table briefly describing the top management challenges for fiscal year 2016 as identified by the agency inspector general, together with an explanation of how the fiscal year 2017 budget request addresses each such management challenge.  625. (a)The head of each executive branch agency funded by this Act shall ensure that the Chief Information Officer of the agency has the authority to participate in decisions regarding the budget planning process related to information technology. 
(b)Amounts appropriated for any executive branch agency funded by this Act that are available for information technology shall be allocated within the agency, consistent with the provisions of appropriations Acts and budget guidelines and recommendations from the Director of the Office of Management and Budget, in such manner as specified by, or approved by, the Chief Information Officer of the agency in consultation with the Chief Financial Officer of the agency and budget officials.  626.None of the funds made available in this Act may be used in contravention of chapter 29, 31, or 33 of title 44, United States Code. 
627.From the unobligated balances available in the Securities and Exchange Commission Reserve Fund established by section 991 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203), $25,000,000 are rescinded.  628.The head of any executive branch department, agency, board, commission, or office funded by this Act shall require that all contracts within their purview that provide award fees link such fees to successful acquisition outcomes, specifying the terms of cost, schedule, and performance. 
629.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract.  630. (a)Treatment of payment for public communication as contribution if made under control or direction of candidateSection 301(8)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(8)(A)) is amended— 
(1)by striking or at the end of clause (i);  (2)by striking the period at the end of clause (ii) and inserting ; or; and 
(3)by adding at the end the following new clause:  (iii)any payment by a political committee of a political party for the direct costs of a public communication (as defined in paragraph (22)) made on behalf of a candidate for Federal office who is affiliated with such party, but only if the communication is controlled by, or made at the direction of, the candidate or an authorized committee of the candidate.. 
(b)Requiring control or direction by candidate for treatment as coordinated party expenditure 
(1)In generalParagraph (4) of section 315(d) of such Act (52 U.S.C. 30116(d)) is amended to read as follows:  (4)Special rule for direct costs of communicationsThe direct costs incurred by a political committee of a political party for a communication made in connection with the campaign of a candidate for Federal office shall not be subject to the limitations contained in paragraphs (2) and (3) unless the communication is controlled by, or made at the direction of, the candidate or an authorized committee of the candidate.. 
(2)Conforming amendmentParagraph (1) of section 315(d) of such Act (52 U.S.C. 30116(d)) is amended by striking paragraphs (2), (3), and (4) and inserting paragraphs (2) and (3).  631.Section 302(g) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(g)) is amended to read as follows: 
 
(g)Filing with the commissionAll designations, statements, and reports required to be filed under this Act shall be filed with the Commission..  632.On and after the date of enactment of this Act, in the case of a party to a joint sales agreement (as defined in Note 2(k) to section 73.3555 of title 47, Code of Federal Regulations) that is in effect on the effective date of the amendment to Note 2(k)(2) to that section made by the Further Notice of Proposed Rulemaking and Report and Order adopted by the Federal Communications Commission on March 31, 2014 (FCC 14–28), the party shall not be considered to be in violation of the ownership limitations of that section by reason of the application of the rule in Note 2(k)(2), as so amended, to the joint sales agreement. 
633.None of the funds made available by this Act may be used to regulate, directly or indirectly, the prices or related terms (as such terms are described in paragraph 164 of the Report and Order on Remand, Declaratory Ruling, and Order in the matter of protecting and promoting the open Internet, adopted by the Federal Communications Commission on February 26, 2015 (FCC 15–24)) charged or imposed by providers of broadband Internet access service (as defined in the final rules in Appendix A of such Report and Order on Remand, Declaratory Ruling, and Order) for such service, regardless of whether such regulation takes the form of requirements for future conduct or enforcement regarding past conduct.  634.None of the amounts made available by this Act may be used to finalize or implement the Safety Standard for Recreational Off-Highway Vehicles published by the Consumer Product Safety Commission in the Federal Register on November 19, 2014 (79 Fed. Reg. 68964) until after— 
(1)the National Academy of Sciences, in consultation with the National Highway Traffic Safety Administration and the Department of Defense, completes a study to determine— (A)the technical validity of the lateral stability and vehicle handling requirements proposed by such standard for purposes of reducing the risk of Recreational Off-Highway Vehicle (referred to in this section as ROV) rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements; 
(B)the number of ROV rollovers that would be prevented if the proposed requirements were adopted;  (C)whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a ROV’s rollover resistance on a progressive scale; and 
(D)the effect on the utility of ROVs used by the United States military if the proposed requirements were adopted; and  (2)a report containing the results of the study completed under paragraph (1) is delivered to— 
(A)the Committee on Commerce, Science, and Transportation of the Senate;  (B)the Committee on Energy and Commerce of the House of Representatives; 
(C)the Committee on Appropriations of the Senate; and  (D)the Committee on Appropriations of the House of Representatives. 
635.Notwithstanding any other provision of law, not to exceed $2,266,085 of unobligated balances from Election Assistance Commission, Election Reform Programs shall be available to record a disbursement previously incurred under that heading in fiscal year 2014 against a 2008 cancelled account.  636.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change the rules or regulations of the Commission for universal service high-cost support for competitive eligible telecommunications carriers in a way that is inconsistent with paragraph (e)(5) or (e)(6) of section 54.307 of title 47, Code of Federal Regulations, as in effect on July 15, 2015: Provided, That this section shall not prohibit the Commission from considering, developing, or adopting other support mechanisms as an alternative to Mobility Fund Phase II. 
637.
(a)Consumer Financial Protection Act of 2010The Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended— (1)in section 1002 (12 U.S.C. 5481)— 
(A)by striking paragraph (10) and inserting:  (10)BoardThe term Board means the Board of Directors of the Bureau of Consumer Financial Protection.; and 
(B)by inserting after paragraph (29) the following:  (30)ChairpersonThe term Chairperson means the Chairperson of the Board of Directors of the Bureau of Consumer Financial Protection.; 
(2)in section 1012 (12 U.S.C. 5492)— (A)in subsection (a)(8), by striking appointed and supervised by the Director and inserting appointed by the Board and supervised by the Chairperson; 
(B)in subsection (b), by striking Director and inserting Board; and  (C)in subsection (c)— 
(i)in paragraph (2)(A), by striking Director and inserting Board; and  (ii)in paragraph (4), by striking the Director each place that term appears and inserting any member of the Board; 
(3)in section 1013 (12 U.S.C. 5493)— (A)in subsections (a), (b), (d), and (e), by striking Director each place that term appears and inserting Board; 
(B)in subsection (c)— (i)in paragraphs (1) and (2), by striking Director each place that term appears and inserting Board; and 
(ii)in paragraph (3)— (I)by striking Assistant Director each place that term appears and inserting Head of Office; and 
(II)by striking the Director each place that term appears and inserting the Board;  (C)in subsection (g)— 
(i)in paragraph (1), by striking Director and inserting Board; and  (ii)in paragraph (2)— 
(I)in the paragraph heading, by striking Assistant director and inserting Head of the office; and  (II)by striking an assistant director and inserting the Head of the Office of Financial Protection for Older Americans; 
(4)in section 1014 (12 U.S.C. 5494), by striking Director each place that term appears and inserting Board;  (5)in section 1016(a) (12 U.S.C. 5496(a)), by striking Director of the Bureau and inserting Chairperson; 
(6)in section 1017— (A)in subsection (a)— 
(i)in paragraph (1), by striking Director and inserting Board;  (ii)in paragraph (4)— 
(I)in subparagraph (A)— (aa)by striking Director shall and inserting Board shall; 
(bb)by striking Director, and inserting Board,; and  (cc)by striking Director in each place that term appears and inserting Board in; 
(II)in subparagraph (D), by striking Director and inserting Board; and  (III)in subparagraph (E), by striking Director to and inserting Board to; and 
(iii)in paragraph (5)(C), by striking Director of the Bureau and inserting Chairperson;  (B)in subsection (c)(1)— 
(i)by striking Director, and inserting Board,; and  (ii)by striking Director and and inserting the members of the Board and; and 
(C)in subsection (e), by striking Director each place that term appears and inserting Board;  (7)in subtitles B (12 U.S.C. 5511 et seq.), C (12 U.S.C. 5531 et seq.), and G (12 U.S.C. 5601 et seq.), by striking Director each place that term appears and inserting Board; 
(8)in section 1061(c)(2)(C)(i) (12 U.S.C. 5581(c)(2)(C)(i)), by striking the Board and inserting the National Credit Union Administration Board; and  (9)in section 1066(a) (12 U.S.C. 5586(a)), by inserting first before Director. 
(b)Financial stability act of 2010Section 111(b)(1)(D) of the Financial Stability Act of 2010 (12 U.S.C. 5321(b)(1)(D)) is amended by striking Director of the Bureau and inserting Chairperson of the Board of Directors of the Bureau.  (c)Mortgage reform and anti-predatory lending actSection 1447 of the Mortgage Reform and Anti-Predatory Lending Act (12 U.S.C. 1701p–2) is amended by striking Director each place the term appears and inserting Board of Directors. 
(d)Electronic fund transfer actSection 920(a)(4)(C) of the Electronic Fund Transfer Act (15 U.S.C. 1693o–2(a)(4)(C)) is amended by striking Director of the Bureau and inserting Board of Directors of the Bureau.  (e)Expedited funds availability actThe Expedited Funds Availability Act (12 U.S.C. 4001 et seq.) is amended by striking Director of the Bureau each place that term appears and inserting Board of Directors of the Bureau. 
(f)Federal deposit insurance actSection 2 of the Federal Deposit Insurance Act (12 U.S.C. 1812) is amended— (1)by striking Director of the Consumer Financial Protection Bureau each place that term appears and inserting Chairperson of the Board of Directors of the Bureau of Consumer Financial Protection; and 
(2)in subsection (d)(2), by striking Comptroller or Director and inserting Comptroller or Chairperson.  (g)Federal financial institutions examination council act of 1978Section 1004(a)(4) of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3303(a)(4)) is amended by striking Director of the Consumer Financial Protection Bureau and inserting Chairperson of the Board of Directors of the Bureau of Consumer Financial Protection. 
(h)Financial literacy and education improvement actSection 513 of the Financial Literacy and Education Improvement Act (20 U.S.C. 9702) is amended by striking Director each place that term appears and inserting Chairperson of the Board of Directors.  (i)Home mortgage disclosure act of 1975Section 307 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2806) is amended by striking Director of the Bureau of Consumer each place that term appears and inserting Board of Directors of the Bureau of Consumer. 
(j)Interstate land sales full disclosure actThe Interstate Land Sales Full Disclosure Act (15 U.S.C. 1701 et seq.) is amended— (1)in section 1402(1) (15 U.S.C. 1701(1)), by striking Director means the Director and inserting Board means the Board of Directors; 
(2)by striking Director each place that term appears and inserting Board;  (3)in section 1403(c) (15 U.S.C. 1702(c))— 
(A)by striking by him and inserting by the Board; and  (B)by striking he and inserting the Board; 
(4)in section 1407 (15 U.S.C. 1706)— (A)in subsection (c), by striking he and inserting the Board; and 
(B)in subsection (e), by striking him and inserting the Board;  (5)in section 1411 (15 U.S.C. 1710)— 
(A)in subsection (a)— (i)by striking his findings and inserting its finding; and 
(ii)by striking his recommendation and inserting a recommendation; and  (B)in subsection (b), by striking Secretary’s order and inserting order of the Board; 
(6)in section 1415 (15 U.S.C. 1714)— (A)by striking him each place that term appears and inserting the Board; 
(B)in subsection (a), by striking he may, in his discretion and inserting the Board may, at the discretion of the Board;  (C)in subsection (b), by striking he each time that term appears and inserting the Board; and 
(D)by striking in his discretion each time that term appears and inserting at the discretion of the Board;  (7)in section 1416(a) (15 U.S.C. 1715(a))— 
(A)by striking of the Bureau of Consumer Financial Protection the first time that term appears;  (B)by striking his functions, duties, and powers and inserting the functions, duties, and powers of the Board; 
(C)by striking his administrative law judges and inserting the administrative law judges of the Bureau of Consumer Financial Protection; and  (D)by striking himself and inserting the Board; 
(8)
(A)in section 1418a(b)(4) (15 U.S.C. 1717a(b)(4)), by striking The Secretary’s determination or order and inserting A determination or order of the Board; and  (B)in section 1418a(d) (15 U.S.C. 1717a(d)), by striking the Secretary’s determination or order and inserting a determination or order of the Board; 
(9)in section 1419 (15 U.S.C. 1718)— (A)by striking him and inserting the Board; 
(B)by striking his rules and regulations and inserting the rules and regulations of the Board; and  (C)by striking his jurisdiction and inserting the jurisdiction of the Bureau of Consumer Financial Protection; and 
(10)in section 1420 (15 U.S.C. 1719)— (A)by inserting or any member of the Board before in any proceeding; and 
(B)by striking him and inserting the Board or any member of the Board.  (k)Real estate settlement procedures act of 1974Section 5 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2604) is amended— 
(1)by striking Director of and inserting Board of Directors of; and  (2)by striking Director each place that term appears and inserting Board. 
(l)S.A.F.E. mortgage licensing act of 2008The S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.) is amended— (1)in section 1503(10) (12 U.S.C. 5102(10))— 
(A)in the paragraph heading, by striking Director and inserting Board; and  (B)by striking Director means the Director and inserting Board means the Board of Directors; 
(2)by striking Director each place that term appears and inserting Board;  (3)in section 1514(b)(5) (12 U.S.C. 5113(b)(5)) and section 1514(c)(4)(C) (12 U.S.C. 5113(c)(4)(C)), by striking Secretary’s expenses and inserting expenses of the Board; 
(4)in the headings of section 1514(c)(1), (c)(4)(A), and (c)(5), by striking director and inserting board; and  (5)in the heading of section 1514(d), by striking Director and inserting Board. 
(m)Title 44Section 3513(c) of title 44, United States Code, is amended by striking Director of the Bureau and inserting Board of Directors of the Bureau.  (n)Deeming of nameAny reference in a law, regulation, document, paper, or other record of the United States to the Director of the Bureau of Consumer Financial Protection shall be deemed a reference to the Board of Directors of the Bureau of Consumer Financial Protection, unless otherwise specified in this Act. 
(o)Effective dateThis section and the amendments made by this section shall take effect on the later of— (1)October 1, 2016; or 
(2)the date on which not less than 3 persons have been confirmed by the Senate to serve as members of the Board of Directors of the Bureau of Consumer Financial Protection.  638. (a)Financing of sales of agricultural commodities to CubaNotwithstanding any other provision of law (other than section 908 of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207), as amended by subsection (c)), a person subject to the jurisdiction of the United States may provide payment or financing terms for sales of agricultural commodities to Cuba or an individual or entity in Cuba. 
(b)DefinitionsIn this section: (1)Agricultural commodityThe term agricultural commodity has the meaning given the term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602). 
(2)FinancingThe term financing includes any loan or extension of credit.  (c)Conforming amendmentSection 908 of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207) is amended— 
(1)in the section heading, by striking and financing;  (2)by striking subsection (b); 
(3)in subsection (a)— (A)by striking Prohibition and all that follows through (1) In general.—Notwithstanding and inserting In general.—Notwithstanding; and 
(B)by redesignating paragraphs (2) and (3) as subsections (b) and (c), respectively, and by moving those subsections, as so redesignated, 2 ems to the left; and  (4)by striking paragraph (1) each place it appears and inserting subsection (a). 
639.None of the funds made available in this Act may be used, with respect to a State where marijuana is legal for recreational or medicinal purposes, to prohibit or penalize a financial institution solely because the institution provides financial services to an entity that is a manufacturer, producer, or a person that participates in any business or organized activity that— (1)involves handling marijuana or marijuana products; and 
(2)engages in such activity pursuant to a law established by a State or a unit of local government.  640. (a)The Office of Personnel Management shall provide to each affected individual as defined in subsection (b) complimentary identity protection coverage that— 
(1)is not less comprehensive than the complimentary identify protection coverage that the Office provided to affected individuals before the date of enactment of this Act;  (2)is effective for a period of not less than 10 years; and 
(3)includes not less than $5,000,000 in identity theft insurance.  (b)DefinitionIn this section, the term affected individual means any individual whose personally identifiable information was compromised during— 
(1)the data breach of personnel records of current and former Federal employees, at a network maintained by the Department of the Interior, that was announced by the Office of Personnel Management on June 4, 2015; or  (2)the data breach of systems of the Office of Personnel Management containing information related to the background investigations of current, former, and prospective Federal employees, and of other individuals. 
641.
(a)Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act or any other Act may be used to implement any law, regulation, or policy that prohibits or otherwise restricts travel, or any transaction incident to travel, to or from Cuba by any citizen or legal resident of the United States.  (b)Any law, regulation, or policy described in subsection (a) shall cease to have any force or effect on and after the date of the enactment of this Act. 
(c)Nothing in this section limits the authority of the President to restrict travel described in subsection (a), or any transaction incident to such travel, if such restriction is important to the national security of the United States or to protect human health or welfare.  642.Section 1706(b) of the Cuban Democracy Act of 1992 (22 U.S.C. 6005(b)) is amended— 
(1)by striking paragraph (1); and  (2)by redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3), respectively. 
VIIGeneral provisions—government-wide 
Departments, Agencies, and Corporations (including transfer of funds) 
701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2016 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality.  702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement vehicles, protective vehicles, and undercover surveillance vehicles), is hereby fixed at $19,947 except station wagons for which the maximum shall be $19,997: Provided, That these limits may be exceeded by not to exceed $7,250 for police-type vehicles: Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on alternative fuel, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles. 
703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924.  704.Unless otherwise specified in law during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; or (4) is a person who owes allegiance to the United States: Provided, That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: Provided further, That any person making a false affidavit shall be guilty of a felony, and upon conviction, shall be fined no more than $4,000 or imprisoned for not more than 1 year, or both: Provided further, That the above penal clause shall be in addition to, and not in substitution for, any other provisions of existing law: Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country. 
705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law.  706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes: 
(1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13423 (January 24, 2007), including any such programs adopted prior to the effective date of the Executive order.  (2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs. 
(3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency.  707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced. 
708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality.  709.None of the funds made available pursuant to the provisions of this or any other Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States. 
710.During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual.  711.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 13618 (July 6, 2012). 
712.
(a)None of the funds made available by this or any other Act may be obligated or expended by any department, agency, or other instrumentality of the Federal Government to pay the salaries or expenses of any individual appointed to a position of a confidential or policy-determining character that is excepted from the competitive service under section 3302 of title 5, United States Code, (pursuant to schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations) unless the head of the applicable department, agency, or other instrumentality employing such schedule C individual certifies to the Director of the Office of Personnel Management that the schedule C position occupied by the individual was not created solely or primarily in order to detail the individual to the White House.  (b)The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from an element of the intelligence community (as that term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))). 
713.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— (1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or 
(2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1).  714. (a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties;  (2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation;  (4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace.  (b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
715.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself.  716.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction. 
717.None of the funds made available in this or any other Act may be used to provide any non-public information such as mailing, telephone or electronic mailing lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate.  718.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by Congress. 
719.
(a)In this section, the term agency— (1)means an Executive agency, as defined under 5 U.S.C. 105; and 
(2)includes a military department, as defined under section 102 of such title, the Postal Service, and the Postal Regulatory Commission.  (b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties. 
720.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs.  721.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, including improving coordination and reducing duplication, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): Provided further, That the total funds transferred or reimbursed shall not exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2016 shall remain available for obligation through September 30, 2017: Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget. 
722.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location.  723.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act. 
724.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall comply with any relevant requirements in part 200 of title 2, Code of Federal Regulations: Provided, That this section shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds. 
725.
(a)Prohibition of Federal Agency Monitoring of Individuals' Internet UseNone of the funds made available in this or any other Act may be used by any Federal agency— (1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or 
(2)to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site.  (b)ExceptionsThe limitations established in subsection (a) shall not apply to— 
(1)any record of aggregate data that does not identify particular persons;  (2)any voluntary submission of personally identifiable information; 
(3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or  (4)any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site. 
(c)DefinitionsFor the purposes of this section: (1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law. 
(2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law.  726. (a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage. 
(b)Nothing in this section shall apply to a contract with— (1)any of the following religious plans: 
(A)Personal Care's HMO; and  (B)OSF HealthPlans, Inc.; and 
(2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs.  (c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions. 
(d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services.  727.The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities. 
728.Notwithstanding any other provision of law, funds appropriated for official travel to Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program.  729.Notwithstanding any other provision of law, none of the funds appropriated or made available under this or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch). 
730.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities.  731.Unless otherwise authorized by existing law, none of the funds provided in this or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
732.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act), and regulations implementing that section.  733. (a)In GeneralNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity. 
(b)Waivers 
(1)In generalAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security.  (2)Report to congressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress. 
(c)ExceptionThis section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract.  734.During fiscal year 2016, for each employee who— 
(1)retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code; or  (2)retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code. 
735.
(a)None of the funds made available in this or any other Act may be used to recommend or require any entity submitting an offer for a Federal contract to disclose any of the following information as a condition of submitting the offer: (1)Any payment consisting of a contribution, expenditure, independent expenditure, or disbursement for an electioneering communication that is made by the entity, its officers or directors, or any of its affiliates or subsidiaries to a candidate for election for Federal office or to a political committee, or that is otherwise made with respect to any election for Federal office. 
(2)Any disbursement of funds (other than a payment described in paragraph (1)) made by the entity, its officers or directors, or any of its affiliates or subsidiaries to any person with the intent or the reasonable expectation that the person will use the funds to make a payment described in paragraph (1).  (b)In this section, each of the terms contribution, expenditure, independent expenditure, electioneering communication, candidate, election, and Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.). 
736.None of the funds made available in this or any other Act may be used to pay for the painting of a portrait of an officer or employee of the Federal government, including the President, the Vice President, a member of Congress (including a Delegate or a Resident Commissioner to Congress), the head of an executive branch agency (as defined in section 133 of title 41, United States Code), or the head of an office of the legislative branch.  737. (a) (1)Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2016, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code— 
(A)during the period from the date of expiration of the limitation imposed by the comparable section for the previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2016, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and  (B)during the period consisting of the remainder of fiscal year 2016, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of— 
(i)the percentage adjustment taking effect in fiscal year 2016 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and  (ii)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2016 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section. 
(2)Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee.  (3)For the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2015, shall be determined under regulations prescribed by the Office of Personnel Management. 
(4)Notwithstanding any other provision of law, rates of premium pay for employees subject to this subsection may not be changed from the rates in effect on September 30, 2015, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection.  (5)This subsection shall apply with respect to pay for service performed after September 30, 2015. 
(6)For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay.  (7)Nothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect. 
(8)The Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees.  (b)Notwithstanding subsection (a), the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2016 under sections 5344 and 5348 of title 5, United States Code, shall be— 
(1)not less than the percentage received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under sections 5303 and 5304 of title 5, United States Code: Provided, That prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States pursuant to section 5304 of title 5, United States Code, for purposes of this subsection; and 
(2)effective as of the first day of the first applicable pay period beginning after September 30, 2015.  738. (a)The Vice President may not receive a pay raise in calendar year 2016, notwithstanding the rate adjustment made under section 104 of title 3, United States Code, or any other provision of law. 
(b)An employee serving in an Executive Schedule position, or in a position for which the rate of pay is fixed by statute at an Executive Schedule rate, may not receive a pay rate increase in calendar year 2016, notwithstanding schedule adjustments made under section 5318 of title 5, United States Code, or any other provision of law, except as provided in subsection (g), (h), or (i). This subsection applies only to employees who are holding a position under a political appointment.  (c)A chief of mission or ambassador at large may not receive a pay rate increase in calendar year 2016, notwithstanding section 401 of the Foreign Service Act of 1980 (Public Law 96–465) or any other provision of law, except as provided in subsection (g), (h), or (i). 
(d)Notwithstanding sections 5382 and 5383 of title 5, United States Code, a pay rate increase may not be received in calendar year 2016 (except as provided in subsection (g), (h), or (i)) by— (1)a noncareer appointee in the Senior Executive Service paid a rate of basic pay at or above level IV of the Executive Schedule; or 
(2)a limited term appointee or limited emergency appointee in the Senior Executive Service serving under a political appointment and paid a rate of basic pay at or above level IV of the Executive Schedule.  (e)Any employee paid a rate of basic pay (including any locality-based payments under section 5304 of title 5, United States Code, or similar authority) at or above level IV of the Executive Schedule who serves under a political appointment may not receive a pay rate increase in calendar year 2016, notwithstanding any other provision of law, except as provided in subsection (g), (h), or (i). This subsection does not apply to employees in the General Schedule pay system or the Foreign Service pay system, or to employees appointed under section 3161 of title 5, United States Code, or to employees in another pay system whose position would be classified at GS–15 or below if chapter 51 of title 5, United States Code, applied to them. 
(f)Nothing in subsections (b) through (e) shall prevent employees who do not serve under a political appointment from receiving pay increases as otherwise provided under applicable law.  (g)A career appointee in the Senior Executive Service who receives a Presidential appointment and who makes an election to retain Senior Executive Service basic pay entitlements under section 3392 of title 5, United States Code, is not subject to this section. 
(h)A member of the Senior Foreign Service who receives a Presidential appointment to any position in the executive branch and who makes an election to retain Senior Foreign Service pay entitlements under section 302(b) of the Foreign Service Act of 1980 (Public Law 96–465) is not subject to this section.  (i)Notwithstanding subsections (b) through (e), an employee in a covered position may receive a pay rate increase upon an authorized movement to a different covered position with higher-level duties and a pre-established higher level or range of pay, except that any such increase must be based on the rates of pay and applicable pay limitations in effect on December 31, 2013. 
(j)Notwithstanding any other provision of law, for an individual who is newly appointed to a covered position during the period of time subject to this section, the initial pay rate shall be based on the rates of pay and applicable pay limitations in effect on December 31, 2013.  (k)If an employee affected by subsections (b) through (e) is subject to a biweekly pay period that begins in calendar year 2016 but ends in calendar year 2017, the bar on the employee's receipt of pay rate increases shall apply through the end of that pay period. 
739.
(a)The head of any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2016 for which the cost to the United States Government was more than $100,000.  (b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— 
(1)a description of its purpose;  (2)the number of participants attending; 
(3)a detailed statement of the costs to the United States Government, including— (A)the cost of any food or beverages; 
(B)the cost of any audio-visual services;  (C)the cost of employee or contractor travel to and from the conference; and 
(D)a discussion of the methodology used to determine which costs relate to the conference; and  (4)a description of the contracting procedures used including— 
(A)whether contracts were awarded on a competitive basis; and  (B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference. 
(c)Within 15 days of the date of a conference held by any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act during fiscal year 2016 for which the cost to the United States Government was more than $20,000, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending such conference.  (d)A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. 
(e)None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012.  740.None of the funds made available in this or any other appropriations Act may be used to increase, eliminate, or reduce funding for a program, project, or activity as proposed in the President's budget request for a fiscal year until such proposed change is subsequently enacted in an appropriation Act, or unless such change is made pursuant to the reprogramming or transfer provisions of this or any other appropriations Act. 
741.None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled Competitive Area published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et seq.).  742.None of the funds appropriated or otherwise made available by this or any other Act may be used to begin or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation, directive, or policy. 
743.
(a)None of the funds appropriated or otherwise made available by this or any other Act may be available for a contract, grant, or cooperative agreement with an entity that requires employees or contractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or contractors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement representative of a Federal department or agency authorized to receive such information.  (b)The limitation in subsection (a) shall not contravene requirements applicable to Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing the nondisclosure of classified information. 
744.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government.  745.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
746.
(a)No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These provisions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by existing statute or Executive order relating to (1) classified information, (2) communications to Congress, (3) the reporting to an Inspector General of a violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety, or (4) any other whistleblower protection. The definitions, requirements, obligations, rights, sanctions, and liabilities created by controlling Executive orders and statutory provisions are incorporated into this agreement and are controlling.: Provided, That notwithstanding the preceding provision of this section, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law. 
(b)A nondisclosure agreement may continue to be implemented and enforced notwithstanding subsection (a) if it complies with the requirements for such agreement that were in effect when the agreement was entered into.  (c)No funds appropriated in this or any other Act may be used to implement or enforce any agreement entered into during fiscal year 2014 which does not contain substantially similar language to that required in subsection (a). 
747.None of the funds made available by this or any other Act may be used to implement, administer, carry out, modify, revise, or enforce Executive Order 13690 (entitled Establishing a Federal Flood Risk Management Standard and a Process for Further Soliciting and Considering Stakeholder Input).  748.If, for fiscal year 2016, new budget authority provided in appropriations Acts exceeds the discretionary spending limit for any category set forth in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 due to estimating differences with the Congressional Budget Office, an adjustment to the discretionary spending limit in such category for fiscal year 2016 shall be made by the Director of the Office of Management and Budget in the amount of the excess but the total of all such adjustments shall not exceed 0.2 percent of the sum of the adjusted discretionary spending limits for all categories for that fiscal year. 
749.Except as expressly provided otherwise, any reference to this Act contained in any title other than title IV or VIII shall not apply to such title IV or VIII.  VIIIGeneral provisions—district of columbia (including transfers of funds)  801.There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government. 
802.None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature.  803. (a)None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— 
(1)creates new programs;  (2)eliminates a program, project, or responsibility center; 
(3)establishes or changes allocations specifically denied, limited or increased under this Act;  (4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted; 
(5)re-establishes any program or project previously deferred through reprogramming;  (6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or 
(7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate. (b)The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through November 7, 2016. 
804.None of the Federal funds provided in this Act may be used by the District of Columbia to provide for salaries, expenses, or other costs associated with the offices of United States Senator or United States Representative under section 4(d) of the District of Columbia Statehood Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official Code, sec. 1–123).  805.Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of— 
(1)an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or is otherwise designated by the Chief of the Department;  (2)at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day; 
(3)at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day;  (4)at the discretion of the Chief Medical Examiner, an officer or employee of the Office of the Chief Medical Examiner who resides in the District of Columbia and is on call 24 hours a day; 
(5)at the discretion of the Director of the Homeland Security and Emergency Management Agency, an officer or employee of the Homeland Security and Emergency Management Agency who resides in the District of Columbia and is on call 24 hours a day;  (6)the Mayor of the District of Columbia; and 
(7)the Chairman of the Council of the District of Columbia.  806. (a)None of the Federal funds contained in this Act may be used by the District of Columbia Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia. 
(b)Nothing in this section bars the District of Columbia Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits.  807.None of the Federal funds contained in this Act may be used to distribute any needle or syringe for the purpose of preventing the spread of blood borne pathogens in any location that has been determined by the local public health or local law enforcement authorities to be inappropriate for such distribution. 
808.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions.  809.None of the Federal funds appropriated under this Act shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest. 
810.
(a)No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia, a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2016 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal services, respectively, with anticipated actual expenditures.  (b)This section shall apply only to an agency for which the Chief Financial Officer for the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements. 
811.No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council for the District of Columbia, a revised appropriated funds operating budget for the District of Columbia Public Schools that aligns schools budgets to actual enrollment. The revised appropriated funds budget shall be in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42).  812. (a)Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia's enterprise and capital funds and such amounts, once transferred, shall retain appropriation authority consistent with the provisions of this Act. 
(b)The District of Columbia government is authorized to reprogram or transfer for operating expenses any local funds transferred or reprogrammed in this or the four prior fiscal years from operating funds to capital funds, and such amounts, once transferred or reprogrammed, shall retain appropriation authority consistent with the provisions of this Act.  (c)The District of Columbia government may not transfer or reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects. 
813.None of the Federal funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.  814.Except as otherwise specifically provided by law or under this Act, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2016 from appropriations of Federal funds made available for salaries and expenses for fiscal year 2016 in this Act, shall remain available through September 30, 2017, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines outlined in section 803 of this Act. 
815.
(a)During fiscal year 2017, during a period in which neither a District of Columbia continuing resolution or a regular District of Columbia appropriation bill is in effect, local funds are appropriated in the amount provided for any project or activity for which local funds are provided in the Fiscal Year 2017 Budget Request Act of 2016 as submitted to Congress (subject to any modifications enacted by the District of Columbia as of the beginning of the period during which this subsection is in effect) at the rate set forth by such Act.  (b)Appropriations made by subsection (a) shall cease to be available— 
(1)during any period in which a District of Columbia continuing resolution for fiscal year 2017 is in effect; or  (2)upon the enactment into law of the regular District of Columbia appropriation bill for fiscal year 2017. 
(c)An appropriation made by subsection (a) is provided under the authority and conditions as provided under this Act and shall be available to the extent and in the manner that would be provided by this Act.  (d)An appropriation made by subsection (a) shall cover all obligations or expenditures incurred for such project or activity during the portion of fiscal year 2017 for which this section applies to such project or activity. 
(e)This section shall not apply to a project or activity during any period of fiscal year 2017 if any other provision of law (other than an authorization of appropriations)— (1)makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period; or 
(2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period.  (f)Nothing in this section shall be construed to affect obligations of the government of the District of Columbia mandated by other law. 
816.
(a)This section may be cited as the D.C. Opportunity Scholarship Program School Certification Requirements Act.  (b)Section 3007(a) of the Scholarships for Opportunity and Results Act (Public Law 112–10; 125 Stat. 203) is amended— 
(1)in paragraph (4)— (A)in subparagraph (E), by striking and after the semicolon; 
(B)in subparagraph (F), by striking the period at the end and inserting a semicolon; and  (C)by adding at the end the following: 
 
(G)
(i)is provisionally or fully accredited by a national or regional accrediting agency that is recognized in the District of Columbia School Reform Act of 1995 (sec. 38–1802.02(16)(A)–(G), D.C. Official Code) or any other accrediting body deemed appropriate by the Office of the State Superintendent for Schools for the purposes of accrediting an elementary or secondary school; or  (ii)in the case of a school that is a participating school as of the day before the date of enactment of the D.C. Opportunity Scholarship Program School Certification Requirements Act and, as of such day, does not meet the requirements of clause (i)— 
(I)by not later than 1 year after such date of enactment, is pursuing accreditation by a national or regional accrediting agency recognized in the District of Columbia School Reform Act of 1995 (sec. 38–1802.02(16)(A)–(G), D.C. Official Code) or any other accrediting body deemed appropriate by the Office of the State Superintendent for Schools for the purposes of accrediting an elementary or secondary school; and  (II)by not later than 5 years after such date of enactment, is provisionally or fully accredited by such accrediting agency, except that an eligible entity may grant not more than one 1-year extension to meet this requirement for each participating school that provides evidence to the eligible entity from such accrediting agency that the school’s application for accreditation is in process and the school will be awarded accreditation before the end of the 1-year extension period; 
(H)conducts criminal background checks on school employees who have direct and unsupervised interaction with students; and  (I)complies with all requests for data and information regarding the reporting requirements described in section 3010.; and 
(2)by adding at the end the following:  (5)New participating schoolsIf a school is not a participating school as of the date of enactment of the D.C. Opportunity Scholarship Program School Certification Requirements Act, the school shall not become a participating school and none of the funds provided under this division for opportunity scholarships may be used by an eligible student to enroll in that school unless the school— 
(A)is actively pursuing provisional or full accreditation by a national or regional accrediting agency that is recognized in the District of Columbia School Reform Act of 1995 (sec. 38–1802.02(16)(A)–(G), D.C. Official Code) or any other accrediting body deemed appropriate by the Office of the State Superintendent for Schools for the purposes of accrediting an elementary or secondary school; and  (B)meets all of the other requirements for participating schools under this Act. 
(6)Enrolling in another schoolAn eligible entity shall assist the parents of a participating eligible student in identifying, applying to, and enrolling in an another participating school for which opportunity scholarship funds may be used, if— (A)such student is enrolled in a participating private school and may no longer use opportunity scholarship funds for enrollment in that participating private school because such school fails to meet a requirement under paragraph 4, or any other requirement of this Act; or 
(B)a participating eligible student is enrolled in a school that ceases to be a participating school..  (c)Report to eligible entitiesSection 3010 of the Scholarships for Opportunity and Results Act (Public Law 112–10; 125 Stat. 203) is further amended— 
(1)by redesignating subsection (d) as subsection (e); and  (2)by inserting after subsection (c) the following: 
 
(d)Reports to eligible entitiesThe eligible entity receiving funds under section 3004(a) shall ensure that each participating school under this division submits to the eligible entity beginning not later than 5 years after the date of the enactment of the D.C. Opportunity Scholarship Program School Certification Requirements Act, a certification that the school has been awarded provisional or full accreditation, or has been granted an extension by the eligible entity in accordance with section 3007(a)(4)(G)..  (d)Unless specifically provided otherwise, this section, and the amendments made by this section, shall take effect 1 year after the date of enactment of this Act. 
817.Subparagraph (G) of section 3(c)(2) of the District of Columbia College Access Act of 1999 (Public Law 106–98), as amended, is further amended: (1)by inserting after (G), (i) for individuals who began an undergraduate course of study prior to school year 2015–2016,; and 
(2)by inserting the following before the period at the end: and (ii) for individuals who begin an undergraduate course of study in or after school year 2016–2017, is from a family with a taxable annual income of less than $450,000. Beginning with school year 2017–2018, the Mayor shall adjust the amounts in clauses (i) and (ii) for inflation, as measured by the percentage increase, if any, from the preceding fiscal year in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics of the Department of Labor.  818.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV. 
IXFinancial Regulatory Improvements 
901.Short titleThis title may be cited as the Financial Regulatory Improvement Act of 2015.  ARegulatory relief and protection of consumer access to credit 902.Exception to annual written privacy notice requirement under the Gramm-Leach-Bliley ActSection 503 of the Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding at the end the following: 
 
(f)Exception to annual written notice requirement 
(1)In generalA financial institution described in paragraph (2) shall not be required to provide an annual written disclosure under this section until such time as the financial institution fails to comply with subparagraph (A), (B), or (C) of paragraph (2).  (2)Covered institutionsA financial institution described in this paragraph is a financial institution that— 
(A)provides nonpublic personal information only in accordance with the provisions of subsection (b)(2) or (e) of section 502 or regulations prescribed under section 504(b);  (B)has not changed its policies and practices with respect to disclosing nonpublic personal information from the policies and practices that were disclosed in the most recent disclosure sent to consumers in accordance with this section; and 
(C)otherwise provides customers access to such most recent disclosure in electronic or other form permitted by regulations prescribed under section 504..  903.Privately insured credit unions authorized to become members of a Federal Home Loan Bank (a)In generalSection 4(a) of the Federal Home Loan Bank Act (12 U.S.C. 1424(a)) is amended by adding at the end the following: 
 
(5)Certain privately insured credit unions 
(A)In generalSubject to the requirements of subparagraph (B), a credit union that lacks insurance of its member accounts under Federal law shall be treated as an insured depository institution for purposes of this Act.  (B)Certification by appropriate State supervisorFor purposes of this paragraph, a credit union that lacks insurance of its member accounts under Federal law and that has applied for membership in a Federal Home Loan Bank shall be treated as an insured depository institution if the following has occurred: 
(i)Determination by State supervisor of the credit union 
(I)In generalSubject to subclause (II), the appropriate supervisor of the State in which the credit union is chartered has determined that the credit union meets all the eligibility requirements under section 201(a) of the Federal Credit Union Act (12 U.S.C. 1781(a)) to apply for insurance of its member accounts as of the date of the application for membership.  (II)Certification deemed validIn the case of any credit union to which subclause (I) applies, if the appropriate supervisor of the State in which such credit union is chartered fails to make the determination required pursuant to such subclause by the end of the 12-month period beginning on the date on which the application is submitted to the supervisor, the credit union shall be deemed to have met the requirements of subclause (I). 
(ii)Determination by State supervisor of the private deposit insurerThe licensing entity of the private deposit insurer that is insuring the member accounts of the credit union— (I)receives, on an annual basis, an independent actuarial opinion that the private insurer has set aside sufficient reserves for losses; and 
(II)obtains, as frequently as appropriate, but not less frequently than once every 36 months, a study by an independent actuary on the capital adequacy of the private insurer.  (iii)Submission of financial informationThe credit union or the appropriate supervisor of the State in which the credit union is chartered makes available, and continues to make available for such time as the credit union is a member of a Federal Home Loan Bank, to the Federal Housing Finance Agency or to the Federal Home Loan Bank all reports, records, and other information related to any examination or inquiry performed by the supervisor concerning the financial condition of the credit union, as soon as is practicable. 
(C)Security interests of Federal Home Loan Bank not avoidableNotwithstanding any provision of State law authorizing a conservator or liquidating agent of a credit union to repudiate contracts, no such provision shall apply with respect to— (i)any extension of credit from any Federal Home Loan Bank to any credit union that is a member of any such bank pursuant to this paragraph; or 
(ii)any security interest in the assets of such a credit union securing any such extension of credit.  (D)Protection for certain Federal Home Loan Bank advancesNotwithstanding any State law to the contrary, if a Bank makes an advance under section 10 to a State-chartered credit union that is not federally insured— 
(i)the interest of the Bank in any collateral securing the advance has the same priority and is afforded the same standing and rights that the security interest would have had if the advance had been made to a federally insured credit union; and  (ii)the Bank has the same right to access such collateral that the Bank would have had if the advance had been made to a federally insured credit union.. 
(b)Copies of audits of private insurers of certain depository institutions required to be provided to supervisory agenciesSection 43(a)(2)(A) of the Federal Deposit Insurance Act (12 U.S.C. 1831t(a)(2)(A)) is amended— (1)in clause (i), by striking ; and and inserting a semicolon; 
(2)in clause (ii), by striking the period at the end and inserting ; and; and  (3)by adding at the end the following: 
 
(iii)in the case of depository institutions described in subsection (e)(2)(A), the member accounts of which are insured by the private deposit insurer, which are members of a Federal home loan bank, to the Federal Housing Finance Agency, not later than 7 days after the audit is completed..  (c)GAO ReportNot later than 18 months after the date of enactment of this title, the Comptroller General of the United States shall conduct a study and submit to Congress a report on— 
(1)the adequacy of insurance reserves held by any private deposit insurer that insures the member accounts of any entity described in section 43(e)(2)(A) of the Federal Deposit Insurance Act (12 U.S.C. 1831t(e)(2)(A)); and  (2)for any entity described in paragraph (1), the member accounts of which are insured by a private deposit insurer, the level of compliance with Federal regulations relating to the disclosure of a lack of Federal deposit insurance. 
904.Designation of rural area 
(a)ApplicationNot later than 90 days after the date of enactment of this title, the Bureau of Consumer Financial Protection shall establish an application process under which a person who lives or does business in a State may, with respect to an area identified by the person in the State that has not been designated by the Bureau of Consumer Financial Protection as a rural area for purposes of a Federal consumer financial law (as defined in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481)), apply for such area to be so designated.  (b)Evaluation criteriaIn evaluating an application submitted under subsection (a), the Bureau of Consumer Financial Protection shall take into consideration the following factors: 
(1)Criteria used by the Director of the Bureau of the Census for classifying geographical areas as rural or urban.  (2)Criteria used by the Director of the Office of Management and Budget to designate counties as metropolitan, micropolitan, or neither. 
(3)Criteria used by the Secretary of Agriculture to determine property eligibility for rural development programs.  (4)The Department of Agriculture rural-urban commuting area codes. 
(5)A written opinion provided by the State bank supervisor (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).  (6)Population density. 
(c)Rule of constructionIf, at any time before the date on which an application is submitted under subsection (a), the area subject to review has been designated as nonrural by any Federal agency described in subsection (b) using any of the criteria described in that subsection, the Bureau of Consumer Financial Protection shall not be required to consider such designation in its evaluation.  (d)Public comment period (1)In generalNot later than 60 days after the date on which an application submitted under subsection (a) is received, the Bureau of Consumer Financial Protection shall— 
(A)publish the application on the website of the Bureau of Consumer Financial Protection; and  (B)make the application available for public comment for not fewer than 90 days. 
(2) Limitation on additional applicationsNothing in this section shall be construed to require the Bureau of Consumer Financial Protection, during the public comment period described in paragraph (1) with respect to an application submitted under subsection (a), to accept an additional application with respect to the area that is the subject of the initial application.  (e)Decision on designationNot later than 90 days after the end of the public comment period described in subsection (d)(1), the Bureau of Consumer Financial Protection shall— 
(1)grant or deny such application, in whole or in part; and  (2)publish such grant or denial in the Federal Register, along with an explanation of the factors on which the Bureau of Consumer Financial Protection relied in making such decision. 
(f)Subsequent applicationsA decision by the Bureau under subsection (e) to deny an application for an area to be designated as a rural area shall not preclude the Bureau of Consumer Financial Protection from accepting a subsequent application submitted under subsection (a) for the area to be so designated if the subsequent application is submitted after the date on which the 90-day period beginning on the date on which the Bureau of Consumer Financial Protection denies the application under subsection (e) expires.  (g)Operations in rural areasThe Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended— 
(1)in section 129C(b)(2)(E)(iv)(I) (15 U.S.C. 1639c(b)(2)(E)(iv)(I)), by striking predominantly; and  (2)in section 129D(c)(1) (15 U.S.C. 1639d(c)(1)), by striking predominantly. 
905.Independent Examination Review 
(a)In generalThe Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.) is amended by adding at the end the following:  1012.Office of Independent Examination Review (a)EstablishmentThere is established in the Council an Office of Independent Examination Review. 
(b)Head of office 
(1)EstablishmentThere is established the position of the Director as the head of the Office of Independent Examination Review, who shall be appointed by the Council for a term of 5 years.  (2)Removal (A)In generalThe President may remove the Director from office. 
(B)Congressional notificationNot later than 30 days after the date on which the Director is removed from office under subparagraph (A), the President shall submit to Congress a written notification describing the reasons for the removal.  (c)StaffingThe Director may hire staff to support the activities of the Office of Independent Examination Review. 
(d)DutiesThe Director shall— (1)receive and, at the discretion of the Director, investigate complaints from financial institutions, representatives of financial institutions, or any other entity acting on behalf of financial institutions, concerning examinations, examination practices, or examination reports; 
(2)hold meetings, not less than once every 90 days and in locations designed to encourage participation from all regions of the United States, with financial institutions, representatives of financial institutions, or any other entity acting on behalf of financial institutions, to discuss examination procedures, examination practices, or examination policies;  (3)review examination procedures of the Federal financial institutions regulatory agencies to ensure that the written examination policies of the agencies are being followed in practice and adhere to the standards for consistency established by the Council; 
(4)conduct a continuing and regular program of examination quality assurance for all types of examinations conducted by the Federal financial institutions regulatory agencies; and  (5)submit to the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Financial Services of the House of Representatives, and the Council an annual report on the reviews carried out pursuant to paragraphs (3) and (4), including recommendations for improvements in examination procedures, practices, and policies. 
(e)ConfidentialityThe Director shall keep confidential— (1)all meetings, discussions, and information provided by financial institutions; and 
(2)any confidential or privileged information provided by a Federal financial institutions regulatory agency.  (f)Funding; budget (1)In generalOne-fifth of the costs and expenses of the Office of Independent Examination Review, including the salaries of its employees, shall be paid by each of the Federal financial institutions regulatory agencies, which shall be based on the budget submitted under paragraph (2). 
(2)BudgetNot later than April 15 of each fiscal year, the Director shall submit to the Council a projected budget for the Office of Independent Examination Review for the following fiscal year..  (b)DefinitionsSection 1003 of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3302) is amended— 
(1)by striking paragraph (1) and inserting the following:  (1)the term Federal financial institutions regulatory agencies means the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the National Credit Union Administration, and the Bureau of Consumer Financial Protection;; 
(2)in paragraph (2), by striking ; and and inserting a semicolon;  (3)in paragraph (3), by striking the semicolon and inserting ; and; and 
(4)by adding at the end the following:  (4)the term Director means the Director established under section 1012.. 
(c)Federal banking agency ombudsman 
(1)In generalSection 309 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4806) is amended— (A)in the first sentence of subsection (a), by inserting , the Bureau of Consumer Financial Protection, after Federal banking agency; 
(B)in subsection (b)— (i)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly; 
(ii)in the matter preceding subparagraph (A), as so redesignated, by striking In establishing and inserting the following:  (1)In generalIn establishing; 
(iii)in paragraph (1)(B), as so redesignated, by striking the appellant from retaliation by agency examiners and inserting the insured depository institution or insured credit union from retaliation by an agency referred to in subsection (a); and  (iv)by adding at the end the following: 
 
(2)RetaliationFor purposes of this subsection and subsection (e), retaliation includes delaying consideration of, or withholding approval of, any request, notice, or application that otherwise would have been approved, but for the exercise of the rights of the insured depository institution or insured credit union under this section.; and   (C)in subsection (e)(2)— 
(i)in subparagraph (B), by striking ; and and inserting a semicolon;  (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (D)ensure that appropriate safeguards exist for protecting the insured depository institution or insured credit union from retaliation by any appropriate Federal banking agency for exercising the rights of the insured depository institution or insured credit union under this subsection.. 
(2)EffectNothing in this subsection shall be construed to affect the authority of an appropriate Federal banking agency (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) or the National Credit Union Administration Board to take enforcement or other supervisory action.  (d)Federal Credit Union ActSection 205(j) of the Federal Credit Union Act (12 U.S.C. 1785(j)) is amended by inserting the Bureau of Consumer Financial Protection, before the Administration each place that term appears. 
(e)Federal Financial Institutions Examination Council ActSection 1005 of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3304) is amended by striking One-fifth and inserting One-fourth.  906.Confidentiality of information shared between State and Federal financial services regulatorsSection 1512(a) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5111(a)) is amended by inserting or financial services before industry. 
907.Safe harbor for certain loans held in portfolio 
(a)In generalSection 129C of the Truth in Lending Act (15 U.S.C. 1639c) is amended by adding at the end the following:  (j)Safe harbor for certain loans held in portfolio (1)DefinitionsIn this section— 
(A)the term appropriate Federal banking agency has the meaning given that term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813);  (B)the term depository institution has the meaning given that term in section 19(b)(1) of the Federal Reserve Act (12 U.S.C. 461(b)(1)); and 
(C)the term financial institution regulator means an appropriate Federal banking agency, the Bureau, and the National Credit Union Administration.  (2)Safe harbor for creditors (A)In generalA creditor shall not be subject to suit for failure to comply with subsection (a), (c)(1), or (f)(2) of this section or section 129H with respect to a residential mortgage loan, and the financial institution regulators shall treat such loan as a qualified mortgage, if— 
(i)
(I)the creditor has, since the origination of the loan, held the loan on the balance sheet of the creditor; or  (II)any person acquiring the loan has continued to hold the loan on the balance sheet of the person; 
(ii)the loan has not been acquired through a securitization;  (iii)all prepayment penalties with respect to the loan comply with the limitations described in subsection (c)(3); 
(iv)the loan does not have— (I)negative amortization; 
(II)interest-only features; or  (III)a loan term of more than 30 years; and 
(v)the creditor has documented the consumer’s— (I)income; 
(II)employment;  (III)assets; and 
(IV)credit history.  (B)Exception for certain transfersIn the case of a depository institution that transfers a loan originated by that institution to another depository institution by reason of the bankruptcy or failure of the originating depository institution or the purchase of the originating depository institution, the depository institution acquiring the loan shall be deemed to have complied with the requirement under subparagraph (A)(i).. 
(b)Reviewing the portfolio of systemically important banksSection 18(o) of the Federal Deposit Insurance Act (12 U.S.C. 1828(o)) is amended by adding at the end the following:  (5)Systemically important bank reviewThe appropriate Federal banking agency shall periodically review the mortgage portfolio or targeted segments of the portfolios of a bank subject to a determination under section 113A(a) of the Financial Stability Act of 2010 if— 
(A)there is elevated risk;  (B)there is an increase in delinquency and loss rates; 
(C)there are new lines of business;  (D)there are new acquisition channels; 
(E)there is rapid growth; or  (F)an internal audit is inadequate.. 
(c)Rule of constructionNothing in the amendment made by subsection (a) shall be construed to prevent a balloon loan from qualifying for the safe harbor provided under section 129C(j) of the Truth in Lending Act, as added by subsection (a), if the balloon loan otherwise meets all of the requirements under subsection (j) of that section, regardless of whether the balloon loan meets the requirements described under clauses (i) through (iv) of section 129C(b)(2)(E) of that Act (12 U.S.C. 129C(b)(2)(E)).  908.Protecting consumer access to mortgage credit (a)Definition of high-cost mortgageSection 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended— 
(1)by redesignating subsections (aa) and (bb) as subsections (bb) and (aa), respectively, and moving subsection (bb), as so redesignated, after subsection (aa), as so redesignated; and  (2)in subsection (aa)(4), as so redesignated— 
(A)in the matter preceding subparagraph (A), by striking paragraph (1)(B) and inserting paragraph (1)(A) and section 129C;  (B)in subparagraph (C)— 
(i)in the matter preceding clause (i), by inserting and insurance after taxes; and  (ii)in clause (iii), by striking ; and and inserting a semicolon; and 
(C)in subparagraph (D)— (i)by striking accident,; and 
(ii)by striking or any payments and inserting and any payments.  (b)RulemakingNot later than 90 days after the date of enactment of this title, the Bureau of Consumer Financial Protection shall promulgate regulations to carry out the amendments made by subsection (a)(2). 
(c)Study and report on consumer access to mortgage credit 
(1)Study requiredThe Comptroller General of the United States shall conduct a study to determine the effects that the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) has had on the availability and affordability of credit for consumers, small businesses, first-time homebuyers, and mortgage lending, including the effects— (A)on the mortgage market for mortgages that are not qualified mortgages; 
(B)on the ability of prospective homebuyers to obtain financing, including first-time homebuyers;  (C)on the ability of homeowners facing resets or adjustments to refinance, including whether homeowners have fewer refinancing options due to the unavailability of certain loan products that were available before the date of enactment of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.); 
(D)on the ability of minorities to access affordable credit compared with other prospective borrowers;  (E)on home sales and construction; 
(F)of extending any right of rescission on adjustable rate loans and the impact of the right of rescission on litigation;  (G)of any State foreclosure law and the ability of investors to transfer a property after foreclosure; 
(H)of expanding the existing provisions of the Home Ownership and Equity Protection Act of 1994 (15 U.S.C. 1601 note and 1602 note);  (I)of prohibiting prepayment penalties on high-cost mortgages; 
(J)of establishing counseling services under the Department of Housing and Urban Development and offered through the Office of Housing Counseling; and  (K)on the differences in title insurance premiums and ancillary charges paid by low- and moderate-income consumers to affiliates of mortgage lenders to purchase title insurance versus title insurance premiums and ancillary charges paid by low- and moderate-income consumers to unaffiliated title agencies or attorneys to purchase title insurance in those markets in which both affiliated and unaffiliated mortgage lenders compete. 
(2)ReportNot later than 1 year after the date of enactment of this title, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that includes— (A)the findings and conclusions of the Comptroller General with respect to the study conducted under paragraph (1); and 
(B)any recommendations for legislative or regulatory actions that— (i)would enhance the access of a consumer to mortgage credit; 
(ii)is consistent with consumer protections and safe and sound banking operations; and  (iii)would address any negative effects on mortgage credit and mortgage availability identified in the study. 
909.Protecting access to manufactured homes 
(a)Mortgage originator definitionSection 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended— (1)by redesignating the second subsection designated as subsection (cc) and subsection (dd) as subsections (dd) and (ee), respectively; and 
(2)in subsection (dd)(2)(C), as so redesignated, by striking an employee of a retailer of manufactured homes who is not described in clause (i) or (iii) of subparagraph (A) and who does not advise a consumer on loan terms (including rates, fees, and other costs) and inserting a retailer of manufactured or modular homes or its employees, unless such retailer or its employees receive compensation or gain for engaging in activities described in subparagraph (A) that is in excess of any compensation or gain received in a comparable cash transaction.  (b)High-Cost mortgage definitionSection 103(aa)(1)(A) of the Truth in Lending Act (15 U.S.C. 1602(aa)(1)(A)), as redesignated by section 908(a)(1) of this title, is amended— 
(1)in clause (i)(I), by striking (8.5 percentage points, if the dwelling is personal property and the transaction is for less than $50,000) and inserting (10 percentage points, if the dwelling is personal property or is a transaction that does not include the purchase of real property on which a dwelling is to be placed, and the transaction is for less than $75,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index)); and  (2)in clause (ii)— 
(A)in subclause (I), by striking ; or and inserting a semicolon; and  (B)by adding at the end the following: 
 
(III)in the case of a transaction for less than $75,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index) in which the dwelling is personal property (or is a consumer credit transaction that does not include the purchase of real property on which a dwelling is to be placed), the greater of 5 percent of the total transaction amount or $3,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index); or.  910.Streamlining bank examsSection 10(d) of the Federal Deposit Insurance Act (12 U.S.C. 1820(d)) is amended— 
(1)in paragraph (4)(A), by striking $500,000,000 and inserting $1,000,000,000; and  (2)in paragraph (10), by striking $500,000,000 and inserting $1,000,000,000. 
911.Adjustments for changes in gross domestic product 
(a)Commodity Exchange ActSection 2(h)(7)(C)(ii) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(C)(ii)) is amended by inserting (as such amount is adjusted annually by the Commission to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) after $10,000,000,000 each place that term appears.  (b)Consumer Financial Protection Bureau examination and reporting threshold (1)Increase in the examination thresholdSection 1025(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5515(a)) is amended by striking $10,000,000,000 each place that term appears and inserting $50,000,000,000 (as such amount is adjusted annually by the Commission to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce). 
(2)Increase in the reporting thresholdSection 1026(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5516(a)) is amended by striking $10,000,000,000 each place that term appears and inserting $50,000,000,000 (as such amount is adjusted annually by the Commission to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce).  (3)Effective dateThis subsection and the amendments made by this subsection shall take effect on the date that is 45 days after the date of enactment of this title. 
(c)Securities Exchange Act of 1934Section 3C(g)(3)(B) of the Securities Exchange Act of 1934 (15 U.S.C. 78c–3(g)(3)(B)) is amended by inserting (as such amount is adjusted annually by the Commission to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) after $10,000,000,000 each place that term appears.  (d)Electronic Fund Transfer ActSection 920(a)(6)(A) of the Electronic Fund Transfer Act (15 U.S.C. 1693o–2(a)(6)(A)) is amended by inserting (as such amount is adjusted annually by the Board to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) after $10,000,000,000. 
(e)Enhancing Financial Institution Safety and Soundness Act of 2010Section 334(e) of the Enhancing Financial Institution Safety and Soundness Act of 2010 (title III of Public Law 111–203; 124 Stat. 1539) is amended by inserting (as such amount is adjusted annually by the Corporation to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) after $10,000,000,000.  (f)Investor Protection and Securities Reform Act of 2010Section 956(f) of the Investor Protection and Securities Reform Act of 2010 (15 U.S.C. 5641(f)) is amended by inserting (as such amount is adjusted annually by the appropriate Federal regulator to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) after $1,000,000,000. 
912.Study on the privacy risks of government publication of personal financial dataSection 304 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) is amended— (1)in subsection (n), by inserting Such data shall not be publicly disclosed by the Bureau or a depository institution before the date on which the report is submitted under subsection (o)(2). after the period at the end; and 
(2)by adding at the end the following:  (o)Study and report to Congress (1)Study requiredThe Comptroller General of the United States shall conduct a study to determine whether the data published under this Act, in connection with other publicly available data sources, could allow for or increase the probability of— 
(A)exposure of the identity of mortgage applicants or mortgagors through reverse engineering;  (B)exposure of mortgage applicants or mortgagors to identity theft or the loss of sensitive personal financial information; 
(C)the marketing or sale of unfair, deceptive, or abusive financial products to mortgage applicants or mortgagors based on the data published under this Act;  (D)personal financial loss or emotional distress resulting from the exposure of mortgage applicants or mortgagors to identify theft or the loss of sensitive personal financial information; and 
(E)the potential legal liability facing the Bureau and market participants in the event the published data leads or contributes to identity theft or the capture of sensitive personal financial information.  (2)ReportNot later than 1 year after the date of enactment of this subsection, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that includes— 
(A)the findings and conclusions of the Comptroller General with respect to the study conducted under paragraph (1); and  (B)any recommendations for legislative or regulatory actions that— 
(i)would enhance the privacy of a consumer when accessing mortgage credit; and  (ii)are consistent with consumer protections and safe and sound banking operations.. 
913.Ensuring the reporting of appraisal misconductSection 129E of the Truth in Lending Act (15 U.S.C. 1639e) is amended— (1)in subsection (e)— 
(A)by striking Any mortgage lender and inserting the following:  (1)In generalAny mortgage lender; and 
(B)by adding at the end the following:  (2)Limitation on civil liabilityNo person may be held civilly liable under any provision of Federal, State, or other law for a disclosure made in good faith pursuant to this section.; and 
(2)in subsection (k), by adding at the end the following:  (4)ApplicabilityThis subsection shall not apply to subsection (e).. 
914.Mutual holding company dividend waiversNotwithstanding the rule of the Board of Governors of the Federal Reserve System regarding Mutual Holding Company Dividend Waivers in section 239.63 of title 12, Code of Federal Regulations (or any successor thereto), grandfathered mutual holding companies and all other mutual holding companies shall be permitted to waive the receipt of dividends declared on the common stock of their bank or mid-size holding companies.  915.Safeguarding access to habitat for humanity homesSection 129E(i)(2) of the Truth in Lending Act (15 U.S.C. 1639e(i)(2)) is amended— 
(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting the margins accordingly;  (2)in the matter preceding clause (i), as so redesignated, by striking For purposes of and inserting the following: 
 
(A)In generalFor purposes of; and  (3)by adding at the end the following: 
 
(B)Rule of construction related to appraisal donationsIn the case of an appraisal for which the appraiser voluntarily does not receive a fee, the appraiser is not, and shall not be construed to be, with respect to the donated appraisal, a fee appraiser for purposes of this section..  916.Clarifying the applicability of section 13(h)(1) of the Bank Holding Company Act of 1956 (a)In generalSection 13(h)(1) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(h)(1)) is amended— 
(1)in subparagraph (D), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the margins accordingly;  (2)by redesignating subparagraphs (A), (B), (C), and (D) as clauses (i), (ii), (iii), and (iv), respectively, and adjusting the margins accordingly; 
(3)by striking institution that functions solely in a trust or fiduciary capacity, if—and inserting the following: “institution—  (A)that functions solely in a trust or fiduciary capacity, if—; and 
(4)by striking the period at the end and inserting the following: “; or  (B)with total consolidated assets of $10,000,000,000 or less if such institution is not controlled by a company with total consolidated assets of more than $10,000,000,000 (as such amounts are adjusted annually by the Board to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce).. 
(b)Reservation of authoritySection 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851) is amended by adding at the end the following:  (i)Reservation of authority for certain insured depository institutions (1)In generalNotwithstanding subsection (h)(1)(B), the appropriate Federal banking agency for an insured depository institution with total consolidated assets of $10,000,000,000 or less may apply the prohibitions and restrictions of this section to the activities of the insured depository institution that, but for subsection (h)(1)(B), would be subject to the prohibitions and restrictions of this section if the appropriate Federal banking agency determines that those activities— 
(A)are inconsistent with traditional banking activities; or  (B)due to their nature or volume, pose a risk to the safety and soundness of the insured depository institution. 
(2)Notice and responseEach of the appropriate Federal banking agencies shall establish a procedure for providing notice to an insured depository institution of a determination under paragraph (1) and an opportunity for response..  917.Study of mortgage servicing assets (a)DefinitionsIn this section: 
(1)Banking institutionThe term banking institution means an insured depository institution, Federal credit union, State credit union, bank holding company, or savings and loan holding company.  (2)Basel III capital requirementsThe term Basel III capital requirements means the Global Regulatory Framework for More Resilient Banks and Banking Systems issued by the Basel Committee on Banking Supervision on December 16, 2010, as revised on June 1, 2011. 
(3)Federal banking agenciesThe term Federal banking agencies means the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, and the National Credit Union Administration.  (4)Mortgage servicing assetsThe term mortgage servicing assets means those assets that result from contracts to service loans secured by real estate, where such loans are owned by third parties. 
(5)NCUA capital requirementsThe term NCUA capital requirements means the proposed rule of the National Credit Union Administration entitled Risk-Based Capital (80 Fed. Reg. 4340 (January 27, 2015)).  (6)Other definitions (A)Banking definitionsThe terms bank holding company, insured depository institution, and savings and loan holding company have the meanings given those terms in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). 
(B)Credit union definitionsThe terms Federal credit union and State credit union have the meanings given those terms in section 101 of the Federal Credit Union Act (12 U.S.C. 1752).  (b)Study of the appropriate capital for mortgage servicing assets (1)In generalThe Federal banking agencies shall jointly conduct a study of the appropriate capital requirements for mortgage servicing assets for banking institutions. 
(2)Issues to be studiedThe study required under paragraph (1) shall include, with a specific focus on banking institutions— (A)the risk to banking institutions of holding mortgage servicing assets; 
(B)the history of the market for mortgage servicing assets, including in particular the market for those assets in the period of the financial crisis;  (C)the ability of banking institutions to establish a value for mortgage servicing assets of the institution through periodic sales or other means; 
(D)regulatory approaches to mortgage servicing assets and capital requirements that may be used to address concerns about the value of and ability to sell mortgage servicing assets;  (E)the impact of imposing the Basel III capital requirements and the NCUA capital requirements on banking institutions on the ability of those institutions— 
(i)to compete in the mortgage servicing business, including the need for economies of scale to compete in that business; and  (ii)to provide service to consumers to whom the institutions have made mortgage loans; 
(F)an analysis of what the mortgage servicing marketplace would look like if the Basel III capital requirements and the NCUA capital requirements on mortgage servicing assets— (i)were fully implemented; and 
(ii)applied to both banking institutions and nondepository residential mortgage loan servicers;  (G)the significance of problems with mortgage servicing assets, if any, in banking institution failures and problem banking institutions, including specifically identifying failed banking institutions where mortgage servicing assets contributed to the failure; and 
(H)an analysis of the relevance of the Basel III capital requirements and the NCUA capital requirements on mortgage servicing assets to the banking systems of other significantly developed countries.  (3)Report to congressNot later than 180 days after the date of enactment of this title, the Federal banking agencies shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report containing— 
(A)the results of the study required under paragraph (1);  (B)any analysis on the specific issue of mortgage servicing assets undertaken by the Federal banking agencies before finalizing regulations implementing the Basel III capital requirements and the NCUA capital requirements; and 
(C)any recommendations for legislative or regulatory actions that would address concerns about the value of and ability to sell and the ability of banking institutions to hold mortgage servicing assets.  918.No wait for lower mortgage rates (a)In generalSection 129(b) of the Truth in Lending Act (15 U.S.C. 1639(b)) is amended— 
(1)by redesignating paragraph (3) as paragraph (4); and  (2)by inserting after paragraph (2) the following: 
 
(3)No wait for lower rateIf a creditor extends to a consumer a second offer of credit with a lower annual percentage rate, the transaction may be consummated without regard to the period specified in paragraph (1)..  (b)Safe harbor for good faith compliance with TILA-RESPA integrated disclosure ruleSection 1032(f) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5532(f)) is amended— 
(1)by striking Not later than and inserting the following:  (1)In generalNot later than; and 
(2)by adding at the end the following:  (2)Safe harbor for good faith compliance (A)Safe harborNotwithstanding any other provision of law, during the period described in subparagraph (B), an entity that provides the disclosures required under the Truth in Lending Act (15 U.S.C. 1601 et seq.) and sections 4 and 5 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603 and 2604), as in effect on July 31, 2015, shall not be subject to any civil, criminal, or administrative action or penalty for failure to fully comply with any requirement under this subsection. 
(B)Applicable periodSubparagraph (A) shall apply to an entity during the period beginning on the date of enactment of this paragraph and ending on the date that is 30 days after the date on which a certification by the Director that the model disclosures required under paragraph (1) are accurate and in compliance with all State laws is published in the Federal Register..  919.Eliminating barriers to jobs for loan originators (a)In generalThe S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.) is amended by adding at the end the following: 
 
1518.Employment transition 
(a)Temporary license for persons moving from a financial institution to a non-bank originatorA registered loan originator shall be deemed to be a State-licensed loan originator for the 120-day period beginning on the date on which a State-licensed mortgage lender, mortgage banker, or mortgage servicer that is not a depository institution registers with the Nationwide Mortgage Licensing System and Registry that the registered loan originator is employed by the State-licensed mortgage lender, mortgage banker, or mortgage servicer, as applicable.  (b)Temporary license for persons moving interstateA registered loan originator or State-licensed loan originator in 1 State shall be deemed to be a State-licensed loan originator in another State for the 120-day period beginning on the date on which a State-licensed mortgage lender, mortgage banker, or mortgage servicer in that State registers with the Nationwide Mortgage Licensing System and Registry that the registered loan originator or State-licensed loan originator is employed by the State-licensed mortgage lender, mortgage banker, or mortgage servicer, as applicable. 
(c)Federal and State recognitionThe registration provided under subsections (a) and (b) shall fulfill any licensing or registration requirement for a loan originator under section 1504 and any State law or regulation..  (b)Technical and conforming amendmentThe table of contents for the Housing and Economic Recovery Act of 2008 (Public Law 110–289; 122 Stat. 2654) is amended by inserting after the item relating to section 1517 the following: 


Sec. 1518. Employment transition.. 
920.Short form call reportsSection 7(a) of the Federal Deposit Insurance Act (12 U.S.C. 1817(a)) is amended by adding at the end the following:  (12)Short form reporting (A)Review of reports of conditionThe appropriate Federal banking agencies shall jointly review the information and schedules that are required to be filed by an insured depository institution in a report of condition required under paragraph (3). As part of this review, the appropriate Federal banking agencies shall jointly— 
(i)establish guiding principles for determining the appropriateness of information and schedules collected in a report of condition; and  (ii)consistent with the principles established under clause (i), consider and document the need for each data item collected, the frequency with which each data item will be collected, and the population of insured depository institutions from which each data item is required. 
(B)Development of short form reports of conditionAfter completing the review required under subparagraph (A), the appropriate Federal banking agencies shall jointly develop, to the extent appropriate, 1 or more report of condition forms that reduce or eliminate information or schedules required to be filed by an insured depository institution in a report of condition required under paragraph (3). Such form or forms shall, as determined by the appropriate Federal banking agencies, be appropriate for the size and complexity of the insured depository institution.  (C)Reports to CongressNot later than 180 days after the date of enactment of this paragraph, and every 180 days thereafter until the appropriate Federal banking agencies have jointly completed the requirements under subparagraphs (A) and (B), the appropriate Federal banking agencies shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report describing the progress made concerning the completion of such responsibilities.. 
921.Application of the Expedited Funds Availability Act 
(a)In generalThe Expedited Funds Availability Act (12 U.S.C. 4001 et seq.) is amended— (1)in section 602 (12 U.S.C. 4001)— 
(A)in paragraph (20), by inserting , located in the United States, after ATM;  (B)in paragraph (21), by inserting American Samoa, the Commonwealth of the Northern Mariana Islands, after Puerto Rico,; and 
(C)in paragraph (23), by inserting American Samoa, the Commonwealth of the Northern Mariana Islands, after Puerto Rico,; and  (2)in section 603(d)(2)(A) (12 U.S.C. 4002(d)(2)(A)), by inserting American Samoa, the Commonwealth of the Northern Mariana Islands, after Puerto Rico,. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2016.  922.Application of the Federal Advisory Committee ActSection 1013 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493) is amended by adding at the end the following: 
 
(h)Application of FACANotwithstanding any provision of the Federal Advisory Committee Act (5 U.S.C. App.), such Act shall apply to each advisory committee of the Bureau and each subcommittee of such an advisory committee..  923.Budget transparency for the NCUASection 209(b) of the Federal Credit Union Act (12 U.S.C. 1789) is amended— 
(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;  (2)by inserting before paragraph (2), as so redesignated, the following: 
 
(1)on an annual basis and prior to the submission of the detailed business-type budget required under paragraph (2)— (A)make publicly available and cause to be printed in the Federal Register a draft of the detailed business-type budget; and 
(B)hold a public hearing, with public notice provided of the hearing, wherein the public may submit comments on the draft of the detailed business-type budget;; and  (3)in paragraph (2), as so redesignated— 
(A)by inserting detailed after submit a; and  (B)by inserting , which shall address any comment submitted by the public under paragraph (1)(B) after Control Act. 
924.Date for determining consolidated assetsSection 171(b)(4)(C) of the Financial Stability Act of 2010 (12 U.S.C. 5371(b)(4)(C)) is amended by inserting or March 31, 2010, after December 31, 2009,.  925.FHLB membership (a)FHLB membership proposed rule (1)DefinitionsIn this subsection: 
(A)Community development financial institutionThe term community development financial institution has the meaning given that term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).  (B)Covered proposed ruleThe term covered proposed rule means the proposed rule of the Federal Housing Finance Agency entitled Members of Federal Home Loan Banks (79 Fed. Reg. 54848 (September 12, 2014)). 
(C)Other terms from the Federal Home Loan Bank ActThe terms community financial institution, Federal Home Loan Bank, and Federal Home Loan Bank System have the meanings given those terms in section 2 of the Federal Home Loan Bank Act (12 U.S.C. 1422).  (2)Withdrawal of proposed ruleNot later than 30 days after the date of enactment of this title, the Federal Housing Finance Agency shall withdraw the covered proposed rule. 
(3)GAO study and report on proposed rule 
(A)Study 
(i)In generalThe Comptroller General of the United States shall conduct a study on the impact that the covered proposed rule would have, if adopted as proposed, on— (I)the ability of the Federal Home Loan Banks to fulfill the mandate to provide liquidity to support housing finance and economic and community development; 
(II)the safety and soundness of the Federal Home Loan Bank System;  (III)the liquidity needs of financial intermediaries; 
(IV)the stability of the Federal Home Loan Bank System;  (V)the benefits of a diverse membership base for Federal Home Loan Banks; and 
(VI)the ability of member institutions to rely on access to Federal Home Loan Bank advances.  (ii)ConsiderationsIn conducting the study under clause (i), the Comptroller General of the United States shall consider— 
(I)the comment letters submitted in response to the notice of proposed rulemaking for the covered proposed rule;  (II)the legislative and administrative history of the Federal Home Loan Bank membership rules; 
(III)the burden placed on community financial institutions and community development financial institutions; and  (IV)the legal authority of the Federal Housing Finance Agency to exclude from membership any class or category of insurance companies. 
(B)ReportNot later than 1 year after the date of enactment of this title, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the findings of the study conducted under subparagraph (A)(i).  (b)Credit union parity for FHLB membership eligibilitySection 2(10)(A)(i) of the Federal Home Loan Bank Act (12 U.S.C. 1422(10)(A)(i)) is amended to read as follows: 
 
(i)the deposits of which— (I)are insured under the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.); or 
(II)are insured under or eligible to be insured under the Federal Credit Union Act (12 U.S.C. 1751 et seq.); and.  926.Ensuring a comprehensive regulatory reviewSection 2222 of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 3311) is amended— 
(1)in subsection (a)— (A)by striking each appropriate Federal banking agency represented on the Council and inserting each of the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, and the National Credit Union Administration Board as the Federal agency representatives on the Council; 
(B)by inserting , joint or otherwise, and including all regulations issued pursuant to any authority provided under the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203; 124 Stat. 1376), after prescribed by the Council;  (C)by striking any such appropriate Federal banking agency and inserting any such Federal agency; and 
(D)by striking insured depository institutions and inserting financial institutions;  (2)in subsections (b), (c), and (d), by striking the appropriate Federal banking agency each place that term appears and inserting the appropriate Federal agency; and 
(3)in subsection (e)— (A)in paragraph (1), by striking the appropriate Federal banking agencies and inserting the appropriate Federal agencies; and 
(B)in paragraph (2), by striking the appropriate Federal banking agency and inserting the appropriate Federal agency.  927.Prohibition on implementation or participation in Operation Choke PointThe Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, or the National Credit Union Administration may not implement or participate in the Operation Choke Point initiative of the Department of Justice. 
928.Exemptive authority 
(a)Exemptive authority for the Federal Deposit Insurance CorporationSection 10 of the Federal Deposit Insurance Act (12 U.S.C. 1820) is amended by adding at the end the following:  (l)Exemptive authority (1)In generalNotwithstanding any other provision of law, the Corporation, after considering the factors in paragraph (3), may exempt by rule any depository institution having less than $10,000,000,000 in total assets from— 
(A)any provision of this Act;  (B)any rule promulgated under this Act; or 
(C)any rule promulgated under any other Act conferring authority to the Corporation.  (2)ConditionsThe Corporation may impose conditions on an exemption granted under paragraph (1). 
(3)Factors to considerIn issuing an exemption under paragraph (1), the Corporation shall consider, as appropriate, the extent to which— (A)the provision or rule would impose an unnecessary or undue burden or cost on the depository institution; 
(B)the provision or rule is unnecessary or unwarranted in order to promote the safety and soundness of the depository institution; and  (C)the exemption is necessary, appropriate, or consistent with the public interest. 
(4)Adjustment for changes in gross domestic productThe asset threshold identified in paragraph (1) shall be adjusted annually by the Corporation to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce..  (b)Exemptive authority for the Office of the Comptroller of the Currency (1)Exemptive authority for national banksSection 5239A of the Revised Statutes is amended— 
(A)by striking Except and inserting the following:  (a)In generalExcept.; and 
(B)by adding at the end the following:  (b)Exemptive authority (1)DefinitionIn this subsection, the term insured depository institution has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). 
(2)ExemptionNotwithstanding any other provision of law, the Comptroller of the Currency, after considering the factors in paragraph (4), may exempt by rule any national bank having less than $10,000,000,000 in total assets from— (A)any provision of this title; 
(B)any rule promulgated under this title; or  (C)any rule promulgated under any other title or Act that confers authority to the Comptroller. 
(3)ConditionsThe Comptroller may impose conditions on an exemption granted under paragraph (2).  (4)Factors to considerIn issuing an exemption under paragraph (2), the Comptroller shall consider, as appropriate, the extent to which— 
(A)the provision or rule would impose an unnecessary or undue burden or cost on the national bank;  (B)the provision or rule is unnecessary or unwarranted to promote the safety and soundness of the national bank; and 
(C)the exemption is necessary, appropriate, or consistent with the public interest.  (5)Adjustment for changes in gross domestic productThe asset threshold identified in paragraph (2) shall be adjusted annually by the Comptroller to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce.. 
(2)Exemptive authority for savings associationsSection 4(a) of the Home Owners’ Loan Act (12 U.S.C. 1463) is amended by adding at the end the following:  (4)Exemptive Authority (A)DefinitionIn this paragraph, the term insured depository institution has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). 
(B)ExemptionNotwithstanding any other provision of law, the Comptroller of the Currency, after considering the factors in subparagraph (D), may exempt by rule any savings association having less than $10,000,000,000 in total assets from— (i)any provision of this title; 
(ii)any rule promulgated under this title; or  (iii)any rule promulgated under any other title or act conferring authority on the Comptroller. 
(C)ConditionsThe Comptroller may impose conditions on an exemption granted under subparagraph (B).  (D)Factors to considerIn issuing an exemption under subparagraph (B), the Comptroller shall consider, as appropriate, the extent to which— 
(i)the provision or rule would impose an unnecessary or undue burden or cost on the savings association;  (ii)the provision or rule is unnecessary or unwarranted to promote the safety and soundness of the savings association; and 
(iii)the exemption is necessary, appropriate, or consistent with the public interest.  (E)Adjustment for changes in gross domestic productThe asset threshold identified in subparagraph (B) shall be adjusted annually by the Comptroller to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce.. 
(c)Exemptive authority for the Board of Governors of the Federal Reserve System 
(1)Exemptive authority for state member banksSection 11 of the Federal Reserve Act (12 U.S.C. 248) is amended by adding at the end the following:  (t)Exemptive authority (1)DefinitionIn this section, the term insured depository institution has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). 
(2)ExemptionNotwithstanding any other provision of law, the Board, after considering the factors in paragraph (4), may exempt by rule any state member bank having less than $10,000,000,000 in total assets from— (A)any provision of this Act; 
(B)any rule promulgated under this Act; or  (C)any rule promulgated under any other act conferring authority on the Board. 
(3)ConditionsThe Board may impose conditions on an exemption granted under paragraph (2).  (4)Factors to considerIn issuing an exemption under paragraph (2), the Board shall consider, as appropriate, the extent to which— 
(A)the provision or rule would impose an unnecessary or undue burden or cost on the state member bank;  (B)the provision or rule is unnecessary or unwarranted to promote the safety and soundness of the state member bank; and 
(C)the exemption is necessary, appropriate, or consistent with the public interest.  (5)Adjustment for changes in gross domestic productThe asset threshold identified in paragraph (2) shall be adjusted annually by the Board to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce.. 
(2)Exemptive authority for bank holding companiesThe Bank Holding Company Act of 1956 (12 U.S.C. 1841 et seq.) is amended by adding at the end the following:  15.Exemptive Authority (a)DefinitionIn this section, the term insured depository institution has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). 
(b)ExemptionNotwithstanding any other provision of law, the Board, after considering the factors in subsection (d), may exempt by rule any bank holding company having less than $10,000,000,000 in total assets from— (1)any provision of this Act; 
(2)any rule promulgated under this Act; or  (3)any rule promulgated under any other act conferring authority on the Board. 
(c)ConditionsThe Board may impose conditions on an exemption granted under subsection (b).  (d)Factors to considerIn issuing an exemption under subsection (b), the Board shall consider, as appropriate, the extent to which— 
(1)the provision or rule would impose an unnecessary or undue burden or cost on the bank holding company;  (2)the provision or rule is unnecessary or unwarranted to promote the safety and soundness of the bank holding company; and 
(3)the exemption is necessary, appropriate, or consistent with the public interest.  (e)Adjustment for changes in gross domestic productThe asset threshold identified in subsection (b) shall be adjusted annually by the Board to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce.. 
(3)Exemptive authority for savings and loan holding companies and mutual holding companiesSection 10 of the Home Owners’ Loan Act (12 U.S.C. 1467a) is amended by adding at the end the following:  (u)Exemptive authority (1)DefinitionsIn this subsection— 
(A)the term insured depository institution has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and  (B)the term mutual holding company has the meaning given the term in subsection (o)(10)(A). 
(2)ExemptionNotwithstanding any other provision of law, the Board, after considering the factors in paragraph (4), may exempt by rule any savings and loan holding company or any mutual holding company having less than $10,000,000,000 in total assets from— (A)any provision of this Act; 
(B)any rule promulgated under this Act; or  (C)any rule promulgated under any other Act conferring authority on the Board. 
(3)ConditionsThe Board may impose conditions on an exemption granted under paragraph (2).  (4)Factors to considerIn issuing an exemption under paragraph (2), the Board shall consider the extent to which— 
(A)the provision or rule would impose an unnecessary or undue burden or cost on the savings and loan holding company or the mutual holding company;  (B)the provision or rule is unnecessary or unwarranted to promote the safety and soundness of the savings and loan holding company or the mutual holding company; and 
(C)the exemption is necessary, appropriate, or consistent with the public interest.  (5)LimitationThe authority granted under paragraph (2) shall not apply with respect to a savings and loan holding company described in subsection (c)(9)(C). 
(6)Adjustment for changes in gross domestic productThe asset threshold identified in paragraph (2) shall be adjusted annually by the Board to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce..  BSystemically important bank holding companies 931.Revisions to Council authority (a)Purposes and dutiesSection 112(a)(2)(I) of the Financial Stability Act of 2010 (12 U.S.C. 5322(a)(2)(I)) is amended— 
(1)by striking and large, interconnected bank holding companies; and  (2)by inserting and bank holding companies subject to a determination under section 113A(a) before the semicolon at the end. 
(b)Authority to require supervision and regulation of certain bank holding companiesThe Financial Stability Act of 2010 (12 U.S.C. 5311 et seq.) is amended by adding after section 113 (12 U.S.C. 5323) the following:  113A.Authority to require supervision and regulation of systemically important bank holding companies (a)In generalThe Council may, in accordance with the procedures described in subsections (c) and (d), determine that a bank holding company shall be deemed systemically important. 
(b)Considerations 
(1)The Council shall, not later than 90 days after the date of enactment of this section, issue regulations describing with specificity the factors that the Council will use to make a determination under subsection (a). Such factors shall initially include the following: (A)The size of the bank holding company. 
(B)The interconnectedness of the bank holding company.  (C)The extent of readily available substitutes or financial institution infrastructure for the services provided by the bank holding company. 
(D)The global cross-jurisdictional activity of the bank holding company.  (E)The complexity of the bank holding company. 
(2)The Council may, by regulation, add to, subtract, or modify the factors used by the Council pursuant to paragraph (1) if the Council— (A)provides notice to the public and opportunity for comment on any proposed changes; 
(B)explains, as part of the notice required in subparagraph (A), with specificity how any proposed changes would result in factors that more accurately measure the threat that the material financial distress of a bank holding company could pose to the financial stability of the United States, in comparison with the existing factors; and  (C)finds, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, that such a change would result in factors that more accurately measure the threat that the material financial distress of a bank holding company could pose to the financial stability of the United States, in comparison with the existing factors. 
(c)Bank holding companies deemed systemically important 
(1)In generalWith respect to a bank holding company with total consolidated assets of not less than $50,000,000,000 and not more than $500,000,000,000 (as such amounts are adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce), the Council may, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, make a determination under subsection (a) if the Council determines, based on the factors considered pursuant to subsection (b), that the material financial distress of a bank holding company could pose a threat to the financial stability of the United States.  (2)Requirements for proposed determination, notice and opportunity for hearing, and final determination (A)Initial evaluation by the Board of GovernorsThe Board of Governors may identify a bank holding company for an evaluation of whether, based on the factors considered pursuant to subsection (b), the material financial distress of the bank holding company could pose a threat to the financial stability of the United States. Upon identifying such bank holding company, the Board of Governors— 
(i)shall provide the bank holding company with— (I)a written notice that shall include any quantitative analysis used in identifying the bank holding company and shall explain with specificity the basis for identifying the bank holding company; 
(II)an opportunity to submit written materials for consideration by the Board of Governors as part of an evaluation by the Board of Governors under clause (ii); and  (III)an opportunity to meet with representatives of the Board of Governors to discuss the analysis conducted by the Board of Governors to identify the bank holding company; 
(ii)may, after fulfilling the requirements of clause (i), evaluate whether, based on the factors considered pursuant to subsection (b), the material financial distress of the bank holding company could pose a threat to the financial stability of the United States;  (iii)may, at the conclusion of an evaluation under clause (ii), make a recommendation to the Council that the Council perform an evaluation under subparagraph (B)(ii)(I); and 
(iv)shall, if a recommendation is made under clause (iii), provide written notice to the bank holding company that a recommendation was made, which notice shall include a detailed explanation of the basis for the recommendation, including how each factor considered pursuant to subsection (b) relates to the potential threat posed by the bank holding company to the financial stability of the United States.  (B)Evaluation by the Council (i)In generalThe Council may only make a proposed determination with respect to a bank holding company under subparagraph (C)(i) if the Council— 
(I)has received a recommendation under subparagraph (A)(iii) with respect to the bank holding company; or  (II)not earlier than the effective date of this section, and after consultation and coordination with the Board of Governors, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, decides to evaluate the bank holding company for a proposed determination under subparagraph (C)(i). 
(ii)Requirements before making a proposed determinationBefore making a proposed determination with respect to a bank holding company under subparagraph (C)(i), and after receiving a recommendation under clause (i)(I) or making a decision under clause (i)(II), the Council shall— (I)perform an evaluation of the bank holding company, including an evaluation of— 
(aa)whether the material financial distress of the bank holding company could pose a threat to the financial stability of the United States; and  (bb)how each of the factors considered pursuant to subsection (b) relates to the potential threat posed by the bank holding company to the financial stability of the United States; and 
(II)provide the bank holding company with— (aa)a written notice that the bank holding company is being evaluated; 
(bb)an opportunity to meet with representatives of the Council to discuss the evaluation by the Council; and  (cc)an opportunity to submit written materials to the Council, within such time as the Council deems appropriate (but not earlier than 30 days after the date of receipt of the notice under item (aa)). 
(C)Proposed determination 
(i)VotingAfter fulfilling the requirements of subparagraph (B), the Council may, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, propose to make a determination under paragraph (1) with respect to a bank holding company.  (ii)Notice of proposed determinationIf the Council makes a proposed determination under clause (i), the Council shall provide a notice to the bank holding company, which notice shall contain the basis for the proposed determination, including a detailed explanation of the evaluation performed under subparagraph (B)(ii)(I). 
(D)Requirements before final determinationAfter making a proposed determination under subparagraph (C)(i) and prior to making a final determination under paragraph (1), the Council shall— (i)not later than 30 days after the date of receipt of any notice under subparagraph (C)(ii), provide the bank holding company with an opportunity to request, in writing, a hearing before the Council to contest the proposed determination; 
(ii)if the Council receives a timely request under clause (i), fix a time (not earlier than 30 days after the date of receipt of the request) and place at which the bank holding company may appear, personally or through counsel, to, at the discretion of the bank holding company— (I)submit a plan to modify the business, structure, or operations of the bank holding company in order to address the factors and the potential threat posed by the bank holding company to the financial stability of the United States identified pursuant to subparagraph (C)(ii); 
(II)submit written materials in addition to or separate from the plan described in subclause (I); and  (III)provide oral testimony and oral argument to the members of the Council, with not fewer than 2/3 of the voting members of the Council, including the Chairperson, in attendance; and 
(iii)in the event a plan is submitted to the Council under clause (ii)(I)— (I)consider whether the plan, if implemented, would address the factors and the potential threat posed by the bank holding company to the financial stability of the United States identified pursuant to subparagraph (C)(ii); and 
(II)provide the bank holding company with— (aa)analysis of whether and to what extent the plan addresses the factors and the potential threat posed by the bank holding company to the financial stability of the United States identified pursuant to subparagraph (C)(ii); 
(bb)an opportunity to meet with representatives of the Council to discuss the analysis provided under item (aa); and  (cc)an opportunity to revise the plan after discussions with representatives of the Council. 
(E)Final determination 
(i)In generalAfter fulfilling the requirements of subparagraph (D), and not later than 90 days after the date on which a hearing is held under subparagraph (D)(ii), the Council may vote to make a final determination under paragraph (1). The Council may delay the vote up to 1 additional year after the conclusion of the 90-day period if considering a plan under subparagraph (D)(iii).  (ii)Outcome of the voteIf the Council votes on a final determination under paragraph (1), the Council shall promptly inform the bank holding company of the outcome of the vote in writing. 
(iii)Notice of final determinationIf the Council votes to make a final determination under paragraph (1), the Council shall, not later than 30 days after the date of the vote, provide a notice to the bank holding company, which notice shall contain— (I)the basis for the determination, including— 
(aa)a detailed analysis of any plan submitted by the bank holding company and considered by the Council under subparagraph (D), if applicable, which analysis shall, at a minimum, include— (AA)whether and to what extent successful implementation of the plan could address the factors and the potential threat posed by the bank holding company to the financial stability of the United States identified pursuant to subparagraph (C)(ii); and 
(BB)a detailed explanation of why the plan would not address the factors and the potential threat posed by the bank holding company to the financial stability of the United States identified pursuant to subparagraph (C)(ii), if the Council, during its consideration of the plan under subparagraph (D)(iii)(I), concluded that the plan would not address such factors or potential threat;  (bb)the reasons why the materials and other information submitted or provided by the bank holding company under subclauses (II) and (III) of subparagraph (D)(ii) did not address the potential threat posed by the bank holding company to the financial stability of the United States; 
(cc)a detailed analysis of how the factors, including an explanation of how each factor relates to the potential threat posed by the bank holding company to the financial stability of the United States, that the Council considered pursuant to subsection (b) resulted in the final determination under paragraph (1); and  (dd)specific aspects of the business, operations, or structure of the bank holding company that the Council believes could pose a threat to the financial stability of the United States, including an assessment by the Council of the probability and magnitude of the threat; and 
(II)an explanation of actions the bank holding company could take in order for the Council to rescind the determination.  (3)Reevaluation and rescission (A)Reevaluation requirementThe Council shall, in accordance with this paragraph, reevaluate a final determination made under paragraph (1) with respect to a bank holding company— 
(i)if, at any time, the Board of Governors recommends that the Council do so; and  (ii)not less frequently than once every 5 years. 
(B)Reevaluation procedureThe Council, in conducting any reevaluation of a bank holding company required under subparagraph (A), shall— (i)provide a written notice to the bank holding company being reevaluated; 
(ii)afford the bank holding company an opportunity to submit a plan, within such time as the Council determines to be appropriate (but which shall be not earlier than 30 days after the date of receipt by the bank holding company of the notice provided under clause (i)), to modify the business, structure, or operations of the bank holding company;  (iii)afford the bank holding company an opportunity to submit written materials in addition to, or separate from, the plan described in clause (ii), within such time as the Council determines to be appropriate (but which shall be not earlier than 30 days after the date of receipt by the bank holding company of the notice provided under clause (i)), to contest the determination, including materials concerning whether, in the view of the bank holding company, the material financial distress at the bank holding company could pose a threat to the financial stability of the United States; 
(iv)provide an opportunity for the bank holding company to meet with representatives of the Council to present the information described in clauses (ii) and (iii);  (v)not earlier than 30 days after the date of receipt of any notice under clause (i), provide the bank holding company with an opportunity to request, in writing, a hearing before the Council to contest its final determination under paragraph (1); and 
(vi)if the Council receives a timely request under clause (v), fix a time (not earlier than 30 days after the date of receipt of the request) and place at which the bank holding company may appear, personally or through counsel, to, at the discretion of the bank holding company, provide oral testimony and oral argument to the members of the Council, with not fewer than 2/3 of the voting members of the Council, including the Chairperson, in attendance.  (C)Company planIf a bank holding company submits a plan in accordance with subparagraph (B)(ii), the Council shall— 
(i)consider whether the plan, if implemented, would result in the bank holding company no longer meeting the criteria for a final determination under paragraph (1); and  (ii)provide the bank holding company with— 
(I)analysis of whether and to what extent the plan addresses the potential threat posed by the bank holding company to the financial stability of the United States;  (II)an opportunity to meet with representatives of the Council to discuss the analysis provided under subclause (I); and 
(III)an opportunity to revise the plan after discussions with representatives of the Council.  (D)Voting and explanation (i)In generalAfter evaluating the materials and information provided by a bank holding company under subparagraph (B) and fulfilling the requirements of subparagraph (C), and not later than 180 days after the date of receipt by the bank holding company of the notice provided under subparagraph (B)(i), the Council shall, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, determine whether to renew a final determination under paragraph (1). 
(ii)Notice of final determinationIf the Council votes to renew a final determination under clause (i), the Council shall provide a notice to the bank holding company with the reasons for the decision by the Council, which notice shall address with specificity— (I)any changes to the basis for the final determination decision made under paragraph (1) since the date on which the final determination under paragraph (1) was made, including any changes to the information provided to the bank holding company under— 
(aa)paragraph (2)(E)(iii)(I)(cc); or  (bb)this clause, in prior years; 
(II)any plan submitted by the bank holding company and considered by the Council under subparagraph (C), and shall, at a minimum, include— (aa)a detailed analysis of whether and to what extent successful implementation of the plan could result in the bank holding company no longer meeting the criteria for a final determination under paragraph (1); and 
(bb)a detailed explanation of why, if the plan were implemented, the bank holding company would still meet the criteria for a final determination under paragraph (1), if the Council, during its consideration of the plan under subparagraph (C), concluded that the bank holding company would still meet those criteria if the plan were implemented;  (III)aspects of the business, operations, or structure of the bank holding company that the Council believes could pose a threat to the financial stability of the United States, including the probability and magnitude of that threat; and 
(IV)an explanation of actions the bank holding company could take in order for the Council to rescind the determination.  (iii)No final determinationIf the Council does not vote to renew a final determination under clause (i), then the existing final determination under paragraph (1) shall be rescinded and the Council shall inform the bank holding company in writing. 
(iv)Voting threshold for rescission of determinationNotwithstanding clause (iii), the Council may, at any time, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, determine that a bank holding company no longer meets the criteria for a final determination under paragraph (1), in which case the Council shall rescind the final determination.  (4)Emergency exception (A)In generalThe Council may waive or modify the requirements of paragraph (2) with respect to a bank holding company with total consolidated assets of not less than $50,000,000,000 and not more than $500,000,000,000 (as such amounts are adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) if the Council determines, on a nondelegable basis and by a vote of not fewer than 2⁄3 of the voting members then serving, including an affirmative vote by the Chairperson, that such waiver or modification is necessary or appropriate to prevent or mitigate threats posed by the bank holding company to the financial stability of the United States. 
(B)NoticeThe Council shall provide notice of a waiver or modification under this paragraph to the bank holding company concerned as soon as practicable, but not later than 24 hours after the waiver or modification is granted.  (C)International coordinationIn making a determination under subparagraph (A), the Council shall consult with the appropriate home country supervisor, if any, of a foreign bank holding company that is being considered for such a determination. 
(D)Opportunity for hearingThe Council shall allow a bank holding company to request, in writing, an opportunity for a hearing before the Council to contest a waiver or modification under this paragraph, not later than 10 days after the date of receipt of the notice of waiver or modification. Upon receipt of a timely request, the Council shall fix a time (not later than 15 days after the date of receipt of the request) and place at which the bank holding company may appear, personally or through counsel, to submit written materials (or, at the sole discretion of the Council, oral testimony and oral argument).  (E)Notice of final determinationNot later than 30 days after the date of any hearing under subparagraph (D), the Council shall notify the subject bank holding company of the final determination of the Council under this paragraph, which shall contain a statement of the basis for the decision of the Council. 
(5)ConsultationThe Council shall consult with the primary financial regulatory agency for each bank holding company that is being considered by the Council under this section from the outset of the consideration of the bank holding company by the Council, including before the Council makes any proposed determination under paragraph (2)(C)(i) or final determination under paragraph (1).  (6)Judicial reviewIf the Council makes or renews a final determination under this subsection with respect to a bank holding company, such bank holding company may, not later than 30 days after the date of receipt of the notice of final determination under paragraph (2)(E)(iii) or of renewal of a final determination under paragraph (3)(D)(ii), bring an action in the United States district court for the judicial district in which the home office of such bank holding company is located, or in the United States District Court for the District of Columbia, for an order requiring that the final determination be rescinded, and the court shall, upon review, dismiss such action or direct the final determination to be rescinded. Review of such an action shall be limited to whether the final determination made under this subsection was arbitrary and capricious. 
(7)Public disclosure requirementThe Council shall— (A)in each case that a bank holding company has received a notice under paragraph (2)(B)(ii)(II)(aa), and the bank holding company has publicly disclosed that the bank holding company is being evaluated by the Council, confirm that the bank holding company is being evaluated by the Council, in response to a request from a third party; 
(B)upon making a final determination under paragraph (1) or renewing a final determination under paragraph (3)(D)(i), publicly provide a detailed written explanation of the basis for the final determination with sufficient detail to provide the public with an understanding of the specific bases of the determination by the Council, including any assumptions related thereof, subject to the requirements of section 112(d)(5); and  (C)include, in the annual report required under section 112— 
(i)the number of bank holding companies from the previous year that received a notice under paragraph (2)(B)(ii)(II)(aa);  (ii)the number of bank holding companies from the previous year that were subject to a proposed determination under paragraph (2)(C)(i); and 
(iii)the number of bank holding companies from the previous year that were subject to a final determination under paragraph (1).  (d)Bank holding companies automatically deemed systemically important (1)Automatic determinationA bank holding company with total consolidated assets of more than $500,000,000,000 (as such amount is adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) shall automatically be subject to a determination under subsection (a). 
(2)Rule of construction 
(A)Bank holding company increasing in sizeIf, subsequent to the effective date, a bank holding company that was previously subject to a final determination under subsection (c)(1) grows to have total consolidated assets of more than $500,000,000,000 (as such amount is adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) for a period of 180 consecutive days, the bank holding company shall be subject to an automatic determination under paragraph (1) and not subject to a determination under subsection (c)(1) for the purposes of this section.  (B)Bank holding company decreasing in sizeIf a bank holding company subject to an automatic determination under paragraph (1) decreases in size, such that the bank holding company no longer is a bank holding company with total consolidated assets of more than $500,000,000,000 (as such amount is adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) for a period of 180 consecutive days, the bank holding company shall be considered subject to a final determination under subsection (c)(1) and not subject to an automatic determination under paragraph (1) for the purposes of this section. 
(e)International coordinationIn exercising its duties under this title with respect to foreign bank holding companies, foreign-based bank holding companies, and cross-border activities and markets, the Council shall consult with appropriate foreign regulatory authorities, to the extent appropriate..  (c)Enhanced supervisionSection 115 of the Financial Stability Act of 2010 (12 U.S.C. 5325) is amended— 
(1)in subsection (a)— (A)in the matter preceding subparagraph (A) of paragraph (1), by striking large, interconnected bank holding companies and inserting bank holding companies subject to a determination under section 113A(a); and 
(B)in paragraph (2)— (i)in subparagraph (A), by striking ; or and inserting a period; 
(ii)by striking the Council may and all that follows through differentiate and inserting the Council may differentiate; and  (iii)by striking subparagraph (B); and 
(2)in subsection (b)(3), by inserting and the factors used by the Council pursuant to section 113A(b) after subsections (a) and (b) of section 113 each place that term appears.  (d)ReportsThe matter preceding paragraph (1) of section 116(a) of the Financial Stability Act of 2010 (12 U.S.C. 5326(a)) is amended by striking with total consolidated assets of $50,000,000,000 or greater and inserting subject to a determination under section 113A(a). 
(e)MitigationSection 121 of the Financial Stability Act of 2010 (12 U.S.C. 5331) is amended— (1)in the matter preceding paragraph (1) of subsection (a), by striking with total consolidated assets of $50,000,000,000 or more and inserting subject to a determination under section 113A(a); and 
(2)in subsection (c), by inserting in the case of a nonbank financial company, and the factors used by the Council pursuant to section 113A(b) in the case of a bank holding company after as applicable,.  (f)Office of Financial ResearchSection 155(d) of the Financial Stability Act of 2010 (12 U.S.C. 5345(d)) is amended by striking with total consolidated assets of 50,000,000,000 or greater and inserting subject to a determination under section 113A(a). 
932.Revisions to Board authority 
(a)AcquisitionsSection 163 of the Financial Stability Act of 2010 (12 U.S.C. 5363) is amended by striking with total consolidated assets equal to or greater than $50,000,000,000 each place that term appears and inserting subject to a determination under section 113A(a).  (b)Management InterlocksSection 164 of the Financial Stability Act of 2010 (12 U.S.C. 5364) is amended by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting subject to a determination under section 113A(a). 
(c)Enhanced supervision and prudential standardsSection 165 of the Financial Stability Act of 2010 (12 U.S.C. 5365) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting subject to a determination under section 113A(a); and  (B)in paragraph (2)— 
(i)by striking application and all that follows through In prescribing and inserting application.—In prescribing; and  (ii)by striking subparagraph (B); 
(2)in subsection (b)(3), by inserting and the factors used by the Council pursuant to section 113A(b) after subsections (a) and (b) of section 113 each place that term appears;  (3)in subsection (h), by striking $10,000,000,000 each place that term appears and inserting $50,000,000,000 (as such amount is adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce); 
(4)in subsection (i)(2)(A), by striking $10,000,000,000 and inserting $50,000,000,000 (as such amount is adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce); and  (5)in subsection (j)— 
(A)in paragraph (1), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting described in subsection (a); and  (B)by striking paragraph (2) and inserting the following: 
 
(2)ConsiderationsIn making a determination under this subsection, the Council shall— (A)in the case of a nonbank financial company supervised by the Board of Governors, consider the factors described in subsections (a) and (b) of section 113 and any other risk-related factors that the Council deems appropriate; and 
(B)in the case of a bank holding company described in subsection (a), consider the factors used by the Council pursuant to section 113A(b)..  (d)Conforming amendmentThe second subsection designated as subsection (s)(2) of the Federal Reserve Act (12 U.S.C. 248(s)(2)) (relating to assessments, fees, and other charges for certain companies) is amended— 
(1)in subparagraph (A), by striking having total consolidated assets of $50,000,000,000 or more; and inserting subject to a determination under section 113A(a) of the Financial Stability Act of 2010; and;  (2)by striking subparagraph (B); and 
(3)by redesignating subparagraph (C) as subparagraph (B).  933.Effective date (a)In generalThe amendments made by this subtitle shall, except as otherwise provided, take effect on the date that is 180 days after the date on which the regulations required under section 113A(b) of the Financial Stability Act of 2010, as added by section 931(b) of this title, are issued. 
(b)Rule of constructionNothing in this subtitle shall be construed to prohibit the Financial Stability Oversight Council established under section 111 of the Financial Stability Act of 2010 (12 U.S.C. 5321) or the Board of Governors of the Federal Reserve System from complying with any of the requirements of section 113A of that Act, as added by section 931(b) of this title, with respect to a bank holding company (as defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841)) prior to the effective date described in subsection (a).  934.Sense of Congress (a)DefinitionsIn this section: 
(1)Appropriate Federal banking agencies; bank holding companyThe terms appropriate Federal banking agencies and bank holding company have the meanings given those terms in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).  (2)Nonbank financial companyThe term nonbank financial company has the meaning given that term in section 102(a) of the Financial Stability Act of 2010 (12 U.S.C. 5311). 
(b)Sense of CongressIt is the sense of Congress that the appropriate Federal banking agencies should seek to properly tailor prudential regulations and, in doing so, differentiate among bank holding companies and among nonbank financial companies supervised by the Board of Governors of the Federal Reserve System based on their capital structure, riskiness, complexity, financial activities (including the financial activities of their subsidiaries), size, and other risk-related factors, using existing authorities, including waiver authorities provided in statute or regulation.  935.Preservation of authorityNothing in this title shall be construed to limit the supervisory, regulatory, or enforcement authority of a Federal banking agency (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) to further the safe and sound operation of an institution that the Federal banking agency supervises, except as specifically provided in this title. 
CGreater transparency for the Financial Stability Oversight Council process for nonbank financial companies 
941.Access to Council meetings by agency membersSection 111(e) of the Financial Stability Act of 2010 (12 U.S.C. 5321(e)) is amended by adding at the end the following:  (3)AccessAny member of the governing body of a member agency headed by a member of the Council described in subparagraph (B), (E), (F), (G), or (I) of paragraph (1) of subsection (b)— 
(A)may attend a meeting of the Council, including any meeting of representatives of the members of the Council; and  (B)shall have access to the same information and materials that a member of the Council described in subparagraph (B), (E), (F), (G), or (I) of paragraph (1) of subsection (b) is provided or entitled to.. 
942.Nonbank determination processSection 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323) is amended— (1)in subsection (a)(2)— 
(A)in the matter preceding subparagraph (A), by inserting factors, including after consider;  (B)in subparagraph (H), by striking 1 or more primary financial regulatory agencies and inserting its primary financial regulatory agency, including the appropriateness of the imposition of prudential standards in addition to or as opposed to other forms of regulation; 
(C)in subparagraph (J), by striking and at the end;  (D)by redesignating subparagraph (K) as subparagraph (L); and 
(E)by inserting after subparagraph (J) the following:  (K)actions taken by the primary financial regulatory agency pursuant to subsection (e)(1)(C); and; 
(2)in subsection (b)(2)— (A)in the matter preceding subparagraph (A), by inserting factors, including after consider; 
(B)in subparagraph (H), by inserting , including the appropriateness of the imposition of prudential standards in addition to or as opposed to other forms of regulation before the semicolon at the end;  (C)in subparagraph (J), by striking and at the end; 
(D)by redesignating subparagraph (K) as subparagraph (L); and  (E)by inserting after subparagraph (J) the following: 
 
(K)actions taken by the primary financial regulatory agency pursuant to subsection (e)(1)(C); and;  (3)by striking subsections (d) and (e) and inserting the following: 
 
(d)Annual reevaluation and rescission 
(1)Annual reevaluationNot less frequently than annually, except with respect to subparagraph (E), the Council shall reevaluate each final determination made under subsection (a) or (b) with respect to a nonbank financial company supervised by the Board of Governors and shall— (A)provide a written notice to the nonbank financial company being reevaluated; 
(B)afford the nonbank financial company an opportunity to submit a plan, within such time as the Council determines to be appropriate (but which shall be not earlier than 30 days after the date of receipt by the nonbank financial company of the notice provided under subparagraph (A)), to modify the business, structure, or operations of the nonbank financial company;  (C)afford the nonbank financial company an opportunity to submit written materials in addition to, or separate from, the plan described in subparagraph (B), within such time as the Council determines to be appropriate (but which shall be not earlier than 30 days after the date of receipt by the nonbank financial company of the notice provided under subparagraph (A)), to contest the determination, including materials concerning whether, in the view of the nonbank financial company, the material financial distress at the nonbank financial company, or the nature, scope, size, scale, concentration, interconnectedness, or mix of the activities of the nonbank financial company, could pose a threat to the financial stability of the United States; 
(D)provide an opportunity for the nonbank financial company to meet with representatives of the Council to present the information described in subparagraphs (B) and (C); and  (E)not less than once every 5 years and prior to a vote under paragraph (3)(A)(ii)— 
(i)not earlier than 30 days after the date of receipt of any notice under subparagraph (A), provide the nonbank financial company with an opportunity to request, in writing, a hearing before the Council to contest its final determination under subsection (a) or (b); and  (ii)if the Council receives a timely request under clause (i), fix a time (not earlier than 30 days after the date of receipt of the request) and place at which the nonbank financial company may appear, personally or through counsel, to, at the discretion of the nonbank financial company, provide oral testimony and oral argument to the members of the Council, with not fewer than 2/3 of the voting members of the Council, including the Chairperson, in attendance. 
(2)Company planIf a nonbank financial company submits a plan in accordance with paragraph (1)(B), the Council shall— (A)consider whether the plan, if implemented, would result in the nonbank financial company no longer meeting the criteria for a final determination under subsection (a) or (b); and 
(B)provide the nonbank financial company with— (i)analysis of whether and to what extent the plan addresses the potential threat posed by the nonbank financial company to the financial stability of the United States; 
(ii)an opportunity to meet with representatives of the Council to discuss the analysis provided under clause (i); and  (iii)an opportunity to revise the plan, after discussions with representatives of the Council. 
(3)Voting and explanation 
(A)In generalAfter evaluating the materials and information provided by a nonbank financial company under paragraph (1) and fulfilling the requirements of paragraph (2), and not later than 180 days after the date of receipt by the nonbank financial company of the notice provided under paragraph (1)(A), the Council shall, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson— (i)except as otherwise provided in clause (ii), determine whether the nonbank financial company no longer meets the criteria for a final determination under subsection (a) or (b), in which case the Council shall rescind such determination; and 
(ii)not less than once every 5 years, and following a hearing held under paragraph (1)(E)(ii), determine whether to renew a final determination under subsection (a) or (b).  (B)Notice of final determinationIf the Council does not vote to rescind a final determination under subparagraph (A)(i) or votes to renew a final determination under subparagraph (A)(ii), the Council shall provide a notice to the nonbank financial company and the primary financial regulatory agency of the nonbank financial company with the reasons for the decision by the Council, which notice shall address with specificity— 
(i)any changes to the basis for the final determination decision made under subsection (a) or (b) since the date on which the final determination under subsection (a) or (b) was made, including any changes to the information provided to the nonbank financial company under— (I)subsection (e)(2)(C)(i)(IV); 
(II)this clause, in prior years; or  (III)subparagraph (D); 
(ii)any plan submitted by the nonbank financial company and considered by the Council under paragraph (2), and shall, at a minimum, include— (I)a detailed analysis of whether and to what extent successful implementation of the plan could result in the nonbank financial company no longer meeting the criteria for a final determination under subsection (a) or (b); and 
(II)a detailed explanation of why, if the plan were implemented, the nonbank financial company would still meet the criteria for a final determination under subsection (a) or (b), if the Council, during its consideration of the plan under paragraph (2), concluded that the nonbank financial company would still meet those criteria if the plan were implemented;  (iii)aspects of the business, operations, or structure, including the nature, scope, size, scale, concentration, interconnectedness, or mix of the activities, of the nonbank financial company that the Council believes could pose a threat to the financial stability of the United States, including an assessment by the Council of the probability and magnitude of the threat; and 
(iv)an explanation of actions the nonbank financial company could take in order for the Council to rescind the determination.  (C)No final determinationIf the Council votes to rescind a final determination under subparagraph (A)(i) or does not vote to renew a final determination under subparagraph (A)(ii), the existing final determination under subsection (a) or (b) shall be rescinded and the Council shall inform the nonbank financial company in writing. 
(D)Explanation for certain companiesWith respect to a reevaluation under this subsection in which the final determination under subsection (a) or (b) being reevaluated was made before the date of enactment of this subparagraph, the Council, as part of such reevaluation, shall provide a statement that— (i)explains with specificity the basis for such determination; and 
(ii)includes the analysis required under subsection (e)(2)(C)(i)(IV).  (E)Voting threshold for rescission of determinationNotwithstanding subparagraph (A), the Council may, at any time, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, determine that a nonbank financial company no longer meets the criteria for a final determination under subsection (a) or (b), in which case the Council shall rescind the final determination. 
(e)Requirements for proposed determination, notice and opportunity for hearing, and final determination 
(1)In generalPrior to making a final determination under subsection (a) or (b) with respect to a nonbank financial company, the Council must— (A)provide the nonbank financial company and its primary financial regulatory agency with a notice that the nonbank financial company is being evaluated, which notice shall, at minimum— 
(i)include any quantitative analysis used by the Council as part of its evaluation;  (ii)identify with specificity any factors that the Council has considered pursuant to subsection (a)(2) or (b)(2) relating to the nonbank financial company that could cause the nonbank financial company to be subject to a final determination under subsection (a) or (b); and 
(iii)include an explanation of how each factor identified in clause (ii) relates to the potential threat posed by the nonbank financial company to the financial stability of the United States;  (B)provide the nonbank financial company an opportunity, not earlier than 30 days after the date of receipt by the nonbank financial company of the notice under subparagraph (A), to meet with representatives of the Council, including to discuss the notice and any analysis and factors considered by the Council; 
(C)provide the primary financial regulatory agency of the nonbank financial company with not less than 180 days from the date of receipt of the notice in subparagraph (A) to— (i)provide a written response to the Council that includes an assessment of— 
(I)the factors identified pursuant to subparagraph (A)(ii);  (II)the explanation provided pursuant to subparagraph (A)(iii); and 
(III)the degree to which the potential threat to the financial stability of the United States is currently addressed or could be addressed by existing or pending regulation or other regulatory action; and  (ii)issue proposed regulations or undertake other regulatory action to address— 
(I)the factors identified pursuant to subparagraph (A)(ii), as applicable; and  (II)the potential threat posed by the nonbank financial company to the financial stability of the United States; 
(D)in the event that the primary financial regulatory agency has provided a written response under subparagraph (C)(i) or issued proposed regulations or taken other regulatory actions under subparagraph (C)(ii), find that— (i)taking into account the written response by the primary financial regulatory agency under subparagraph (C)(i), the nonbank financial company merits a proposed determination under subparagraph (E); and 
(ii)the primary financial regulatory agency has not proposed regulations or taken other regulatory actions after receipt of the notice under subparagraph (A) that sufficiently address the factors identified pursuant to subparagraph (A)(ii), as applicable, and the potential threat posed by the nonbank financial company to the financial stability of the United States;  (E)after fulfilling the requirements of subparagraphs (A), (B), (C), and (D), on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, propose to make a determination under subsection (a) or (b) with respect to the nonbank financial company; and 
(F)subsequent to making a proposed determination under subparagraph (E)— (i)provide a notice to the nonbank financial company and its primary financial regulatory agency, which notice shall contain the basis for the proposed determination under subparagraph (E), including— 
(I)the information and explanation required under subparagraph (A), along with any updates to such information or explanation related to the proposed determination under subparagraph (E); and  (II)an explanation and justification for any finding under subparagraph (D); 
(ii)not later than 30 days after the date of receipt of any notice under clause (i), provide the nonbank financial company with an opportunity to request, in writing, a hearing before the Council to contest the proposed determination under subparagraph (E);  (iii)if the Council receives a timely request under clause (ii), fix a time (not earlier than 30 days after the date of receipt of the request) and place at which the nonbank financial company may appear, personally or through counsel, to, at the discretion of the nonbank financial company— 
(I)submit a plan to modify the business, structure, or operations of the nonbank financial company in order to address the factors and the potential threat posed by the nonbank financial company to the financial stability of the United States identified pursuant to clause (i)(I), as applicable;  (II)submit written materials in addition to or separate from the plan described in subclause (I); and 
(III)provide oral testimony and oral argument to the members of the Council, with not fewer than 2/3 of the voting members of the Council, including the Chairperson, in attendance; and  (iv)in the event a plan is submitted to the Council under clause (iii)(I)— 
(I)consider whether the plan, if implemented, would address the factors and the potential threat posed by the nonbank financial company to the financial stability of the United States identified pursuant to clause (i)(I), as applicable; and  (II)provide the nonbank financial company with— 
(aa)analysis of whether and to what extent the plan addresses the factors and the potential threat posed by the nonbank financial company to the financial stability of the United States identified pursuant to clause (i)(I), as applicable;  (bb)an opportunity to meet with representatives of the Council to discuss the analysis provided under item (aa); and 
(cc)an opportunity to revise the plan, after discussions with representatives of the Council.  (2)Final determination (A)In generalAfter fulfilling the requirements of paragraph (1), and not later than 90 days after the date on which a hearing is held under paragraph (1)(F)(iii), the Council may vote to make a final determination under subsection (a) or (b). The Council may delay the vote up to 1 additional year after the conclusion of the 90-day period if considering a plan under paragraph (1)(F)(iv)(I). 
(B)Outcome of the voteIf the Council votes on a final determination under subsection (a) or (b), the Council shall promptly inform the nonbank financial company of the outcome of the vote in writing.  (C)Notice of final determinationIf the Council votes to make a final determination under subsection (a) or (b), the Council shall, not later than 30 days after the date of the vote, provide a notice to the nonbank financial company and its primary financial regulatory agency, which notice shall contain— 
(i)the basis for the determination, including— (I)a detailed analysis of any plan submitted by the nonbank financial company and considered by the Council under paragraph (1)(F), if applicable, which analysis shall, at a minimum, include— 
(aa)whether and to what extent successful implementation of the plan could address the factors, as applicable, and the potential threat posed by the nonbank financial company to the financial stability of the United States identified pursuant to paragraph (1)(F)(i)(I); and  (bb)a detailed explanation of why the plan would not address the factors and the potential threat posed by the nonbank financial company to the financial stability of the United States identified pursuant to paragraph (1)(F)(i)(I), if the Council, during its consideration of the plan under subparagraph (1)(F)(iv)(I), concluded that the plan would not address such factors or potential threat; 
(II)the reasons why the materials and other information submitted or provided by the nonbank financial company under subclauses (II) and (III) of paragraph (1)(F)(iii) did not address the potential threat posed by the nonbank financial company to the financial stability of the United States;  (III)a justification for any finding under paragraph (1)(D); 
(IV)a detailed analysis of how any factors, including an explanation of how each factor relates to the potential threat posed by the nonbank financial company to the financial stability of the United States, that the Council considered pursuant to subsection (a)(2) or (b)(2) resulted in the final determination under subsection (a) or (b); and  (V)specific aspects of the business, operations, or structure of the nonbank financial company, including the nature, scope, size, scale, concentration, interconnectedness, or mix of the activities of the nonbank financial company, that the Council believes could pose a threat to the financial stability of the United States, including an assessment by the Council of the probability and magnitude of the threat; and 
(ii)an explanation of actions the nonbank financial company could take in order for the Council to rescind the determination.;  (4)in subsection (g), by striking before the Council makes any and inserting from the outset of the consideration of the nonbank financial company by the Council, including before the Council makes any proposed determination under subsection (e)(1)(E) or; 
(5)in subsection (h)— (A)by inserting or renews after makes; and 
(B)by striking (d)(2), (e)(3), or (f)(5) and inserting (d)(3)(B) or (f)(5) or of renewal of a final determination under subsection (e)(2)(C); and  (6)by adding at the end the following: 
 
(j)Public disclosure requirementThe Council shall— (1)in each case that a nonbank financial company has received a notice under subsection (e)(1)(A), and the nonbank financial company has publicly disclosed that the nonbank financial company is being reviewed by the Council, confirm that the nonbank financial company is being reviewed, in response to a request from a third party; 
(2)upon making a final determination under subsection (a) or (b) or renewing a final determination under paragraph (3)(A) of subsection (d), publicly provide a detailed written explanation of the basis for the final determination with sufficient detail to provide the public with an understanding of the specific bases of the determination by the Council, including any assumptions related thereof, subject to the requirements of section 112(d)(5);  (3)include, in the annual report required by section 112— 
(A)the number of nonbank financial companies from the previous year that received a notice under subsection (e)(1)(A);  (B)the number of nonbank financial companies from the previous year that were subject to a proposed determination under subsection (e)(1)(E); and 
(C)the number of nonbank financial companies from the previous year that were subject to a final determination under subsection (a) or (b); and  (4)not earlier than 180 days after the date of enactment of this subsection, publish in the Federal Register information regarding the methodology the Council uses for calculating any quantitative thresholds or other metrics used to consider the factors listed in subsection (a)(2) or (b)(2).. 
943.Rule of constructionNone of the amendments made by this subtitle shall be construed as limiting the emergency powers of the Financial Stability Oversight Council under section 113(f) of the Financial Stability Act of 2010 (12 U.S.C. 5323(f)).  DImproved accountability and transparency in the regulation of insurance 951.Sense of CongressIt is the sense of Congress that the Act of March 9, 1945 (commonly known as the McCarran-Ferguson Act; 59 Stat. 33, chapter 20; 15 U.S.C. 1011 et seq.) remains the preferred approach with respect to regulating the business of insurance. 
952.Ensuring the protection of insurance policyholders 
(a)Source of strengthSection 38A of the Federal Deposit Insurance Act (12 U.S.C. 1831o–1) is amended— (1)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; and 
(2)by inserting after subsection (b) the following:  (c)Authority of State insurance regulator (1)In generalThe provisions of section 5(g) of the Bank Holding Company Act of 1956 (12 U.S.C. 1844(g)) shall apply to a savings and loan holding company that is an insurance company, an affiliate of an insured depository institution that is an insurance company, and to any other company that is an insurance company and that directly or indirectly controls an insured depository institution, to the same extent as the provisions of that section apply to a bank holding company that is an insurance company. 
(2)Rule of constructionRequiring a bank holding company that is an insurance company, a savings and loan holding company that is an insurance company, an affiliate of an insured depository institution that is an insurance company, or any other company that is an insurance company and that directly or indirectly controls an insured depository institution to serve as a source of financial strength under this section shall be deemed an action of the Board that requires a bank holding company to provide funds or other assets to a subsidiary depository institution for purposes of section 5(g) of the Bank Holding Company Act of 1956 (12 U.S.C. 1844(g))..  (b)Liquidation authorityThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended— 
(1)in section 203(e)(3) (12 U.S.C. 5383(e)(3)), by inserting or rehabilitation after orderly liquidation each place that term appears; and  (2)in section 204(d)(4) (12 U.S.C. 5384(d)(4)), by inserting before the semicolon at the end the following: “, except that, if the covered financial company or covered subsidiary is an insurance company or a subsidiary of an insurance company, the Corporation— 
 
(A)shall promptly notify the State insurance authority for the insurance company of the intention to take such lien; and  (B)may only take such lien— 
(i)to secure repayment of funds made available to such covered financial company or covered subsidiary; and  (ii)if the Corporation determines, after consultation with the State insurance authority, that such lien will not unduly impede or delay the liquidation or rehabilitation of the insurance company, or the recovery by its policyholders. 
953.International insurance capital standards accountability 
(a)Sense of CongressIt is the sense of Congress that— (1)the Secretary of the Treasury, the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office should support increasing transparency at any global insurance or international standard-setting regulatory or supervisory forum in which they participate, including supporting and advocating for greater public observer access at any such forum; and 
(2)to the extent that the Secretary of the Treasury, the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office take a position on an insurance proposal by a global insurance or international standard-setting regulatory or supervisory forum, the Board of Governors of the Federal Reserve System and the Director of the Federal Insurance Office should achieve consensus positions with State insurance regulators when they are participants representing the United States in negotiations on insurance issues before any international forum of financial regulators or supervisors that considers insurance regulatory issues.  (b)Insurance policy advisory committee (1)EstablishmentThere is established the Insurance Policy Advisory Committee on International Capital Standards and Other Insurance Issues at the Board of Governors of the Federal Reserve System. 
(2)MembershipThe Committee established under paragraph (1) shall be composed of not more than 21 members, all of whom represent a diverse set of expert perspectives from the various sectors of the United States insurance industry, including life insurance, property and casualty insurance and reinsurance, agents and brokers, academics, consumer advocates, or experts on issues facing underserved insurance communities and consumers.  (c)Reports (1)Reports and testimony by secretary of the treasury and chairman of the board of governors of the federal reserve system (A)In generalThe Secretary of the Treasury and the Chairman of the Board of Governors of the Federal Reserve System, or their designees, shall submit an annual report and provide annual testimony to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives on the efforts of the Secretary of the Treasury, the Chairman of the Board of Governors of the Federal Reserve System, and State insurance regulators with respect to global insurance or international standard-setting regulatory or supervisory forums, including— 
(i)a description of the insurance regulatory or supervisory standard-setting issues under discussion at any international insurance standard-setting bodies;  (ii)a description of the effects that proposals discussed at international insurance regulatory or supervisory forums of insurance could have on consumer and insurance markets in the United States; 
(iii)a description of any position taken by the Secretary of the Treasury, the Chairman of the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office in international insurance discussions; and  (iv)a description of the efforts by the Secretary of the Treasury, the Director of the Federal Insurance Office, and the Chairman of the Board of Governors of the Federal Reserve System to increase transparency at any international standard-setting bodies with whom they participate, including efforts to provide additional public access to working groups and committees of such international insurance standard-setting bodies. 
(B)TerminationThis paragraph shall cease to be effective on December 31, 2018.  (2)Reports and testimony by state insurance regulatorsA State insurance regulator may provide testimony to Congress on the issues described in paragraph (1)(A). 
(3)Joint report by the chairman of the federal reserve and the director of the federal insurance office 
(A)In generalThe Secretary of the Treasury, the Chairman of the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office, in consultation with State insurance regulators, shall complete a study on, and submit to Congress a report on the results of the study, the impact on consumers and markets in the United States before supporting or consenting to the adoption of any key elements in any international insurance proposal or international insurance capital standard.  (B)Notice and comment (i)NoticeThe Secretary of the Treasury, the Chairman of the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office shall provide notice before the date on which drafting the report described in subparagraph (A) is commenced and after the date on which the draft of the report is completed. 
(ii)Opportunity for commentThere shall be an opportunity for public comment for a period beginning on the date on which the report is submitted under subparagraph (A) and ending on the date that is 60 days after the date on which the report is submitted.  (C)Review by comptroller generalThe Secretary of the Treasury, the Chairman of the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office shall submit to the Comptroller General of the United States the report described in subparagraph (A) for review. 
(4)Report on promoting transparencyNot later than 180 days after the date of enactment of this title, the Chairman of the Board of Governors of the Federal Reserve System and the Secretary of the Treasury, or their designees, shall submit a report and provide testimony to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives on the efforts of the Secretary of the Treasury and the Chairman of the Board of Governors of the Federal Reserve System to improve transparency at any international insurance standard-setting bodies in which they participate.  EImproving the Federal Reserve System 961.Reports to CongressSection 2B of the Federal Reserve Act (12 U.S.C. 225b) is amended by striking subsection (b) and inserting the following: 
 
(b)Quarterly reports to Congress 
(1)In generalThe Federal Open Market Committee shall, on a quarterly basis, and in such a manner that 1 report is submitted concurrently with each semi-annual hearing required by subsection (a), submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report explaining the policy decisions of the Committee over the prior quarter and the basis for those decisions.  (2)ContentsThe report described in paragraph (1) shall include— 
(A)a detailed analysis of the conduct of monetary policy and economic developments and prospects for the future, taking into account past and prospective developments in— (i)employment; 
(ii)unemployment;  (iii)production; 
(iv)investment;  (v)real income; 
(vi)productivity;  (vii)exchange rates; 
(viii)international trade and payments;  (ix)prices; 
(x)inflation expectations;  (xi)credit conditions; and 
(xii)interest rates;  (B)a description of any monetary policy rule or rules used or considered by the Committee that provides or provide the basis for monetary policy decisions, including short-term interest rate targets set by the Committee, open market operations authorized under section 14, and interest rates established by the Committee pursuant to section 19(b)(12), and such description shall include, at a minimum, for each rule, a mathematical formula that models how monetary policy instruments will be adjusted based on changes in quantitative inputs; 
(C)a description of any additional strategy or strategies, if any such exist, used by the Committee, separate from or supplementary to any rule or rules described in subparagraph (B), to affect monetary policy;  (D)a detailed explanation of— 
(i)any deviation in the rule or rules described in subparagraph (B) in the current report from any rule or rules described in subparagraph (B) in the most recent quarterly report; and  (ii)any deviation in the strategy or strategies described in subparagraph (C) in the current report from any strategy or strategies described in subparagraph (C) in the most recent quarterly report; 
(E)a description of any instruments used to execute monetary policy by employees of the Federal Reserve System at the direction of the Committee, and how such instruments have been used;  (F)a description of the outlook for monetary policy over the short term, medium term, and long term; and 
(G)projections of inflation and economic growth over the short term, medium term, and long term.  (3)DissentA member of the Committee described in section 12A(a) may— 
(A)dissent from the report submitted under paragraph (1) in whole or in part;  (B)write a dissent expressing the views of the member, which shall be included as part of the report submitted to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives; and 
(C)sign a dissent written by another member of the Committee to express support for views contained in such dissent..  962.Testimony; votes; staff (a)Testimony; votesSection 10 of the Federal Reserve Act is amended— 
(1)in paragraph (11), as redesignated by section 999F(v) of this title, by inserting at the end the following: In the event that no member of the Board is serving as Vice Chairman for Supervision at the time such appearance is required, the Chairman of the Board of Governors shall appear before each Committee in the place of the Vice Chairman for Supervision.; and  (2)by adding at the end the following: 
 
(12)
(A)The Board of Governors of the Federal Reserve System shall, on a nondelegable basis, vote on whether to issue any civil money penalty assessment order or settle any other enforcement action if the issuance of such order or settlement of such action involves the payment of not less than $1,000,000 in compensation, penalties, fines, or other payments.  (B)The results of the vote of each member of the Board under subparagraph (A) shall promptly be made publicly available on the website of the Board.. 
(b)Delegation of authorities; staffSection 11 of the Federal Reserve Act (12 U.S.C. 248) is amended— (1)in subsection (k), by inserting and except as otherwise provided in section 10(12)(A), after credit policies,; and 
(2)in subsection (l), by inserting “Of amounts made available for employees of the Board of Governors under this subsection, each member of the Board of Governors may employ not more than 4 individuals, with such individuals selected by such member and the salaries of such individuals set by such member.’’ after the period at the end.  963.Transparency at the Federal Open Market CommitteeSection 12A of the Federal Reserve Act (12 U.S.C. 263) is amended by adding at the end the following: 
 
(d)Not later than 3 years after the date on which a meeting of the Committee is held, the Committee shall publish the transcript of the meeting..  964.Interest rates on balances maintained at a Federal Reserve bank by depository institutionsSection 19(b)(12)(A) of the Federal Reserve Act (12 U.S.C. 461(b)(12)(A)) is amended by inserting established by the Federal Open Market Committee after rate or rates. 
965.Commission for restructuring the Federal Reserve System 
(a)EstablishmentThere is established an independent commission to be known as the Federal Reserve System Restructuring Commission (referred to in this section as the Commission).  (b)Membership (1)In generalThe Commission shall be composed of 7 members as follows: 
(A)2 members appointed by the Speaker of the House of Representatives.  (B)2 members appointed by the majority leader of the Senate. 
(C)1 member appointed by the minority leader of the House of Representatives.  (D)1 member appointed by the minority leader of the Senate. 
(E)1 member appointed by the President.  (2)ChairmanOnce the members of the Commission have been appointed, the members shall designate 1 of the members to be Chairman of the Commission. 
(3)VacanciesAny vacancy in the Commission shall be filled in the same manner as the original appointment.  (c)Duties (1)Study (A)In generalThe Commission shall conduct a study on whether it is appropriate to restructure the Federal Reserve districts, including an analysis on potential benefits and costs of restructuring. 
(B)ConsiderationsIn determining whether such restructuring is appropriate, the Commission shall specifically consider the impact of restructuring with respect to— (i)maximizing operational effectiveness within the Federal Reserve System while minimizing operational costs; 
(ii)maximizing the effectiveness of supervisory and regulatory functions while minimizing potential for regulatory capture; and  (iii)monetary policy decision-making. 
(C)ProposalsThe Commission shall— (i)consider various proposals to restructure the existing Federal Reserve districts, including proposals to— 
(I)increase the number of existing Federal Reserve districts, including a proposal to divide the Federal Reserve district in which the Federal Reserve Bank of San Francisco is contained into 2 or more separate districts while retaining the existing structure for the remaining Federal Reserve districts;  (II)decrease the number of existing Federal Reserve districts; 
(III)restructure the existing Federal Reserve districts without increasing or decreasing the number of existing Federal Reserve districts; and  (IV)reassign specific functions and duties, including supervisory and regulatory functions, to different Federal Reserve banks within the Federal Reserve System, including functions and duties performed by the Board; and 
(ii)determine which of the proposals considered under clause (i) are the optimal approaches to restructuring the existing Federal Reserve districts pursuant to subclauses (I), (II), (III), and (IV) of clause (i).  (2)RecommendationThe Commission shall, based on the proposals considered under paragraph (1)(C), develop a recommendation on the optimal organization of the Federal Reserve System that— 
(A)maximizes— (i)the operational effectiveness within the Federal Reserve System while minimizing operational costs; and 
(ii)the effectiveness of supervisory and regulatory functions while minimizing potential for regulatory capture; and  (B)takes into account the impact of restructuring on monetary policy decision-making. 
(3)ReportNot later than 18 months after the date of enactment of this title, the Commission shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives, and also furnish copies to the President and the Board of Governors of the Federal Reserve System, a report that includes— (A)the recommendation described in paragraph (2); 
(B)a description of the proposals considered under paragraph (1)(C)(i);  (C)a description of the proposals determined to be optimal under paragraph (1)(C)(ii); 
(D)an analysis of the benefits and costs of each of the proposals described in subparagraph (B), including, with respect to each proposal, an analysis of— (i)the operational benefits and costs to the Federal Reserve System; 
(ii)the impact on supervision of financial institutions and nonbank financial institutions supervised by the Federal Reserve banks; and  (iii)the impact on monetary policy decision-making; 
(E)an analysis of— (i)any specific benefits and costs resulting from the increase in total number of Federal Reserve districts; and 
(ii)any specific benefits and costs resulting from the decrease in total number of Federal Reserve districts, including an evaluation of savings to the Federal Reserve System through streamlining and elimination of duplicated functions;  (F)a determination of— 
(i)whether the benefits of restructuring the existing Federal Reserve districts without increasing or decreasing the number of existing Federal Reserve districts outweigh the costs;  (ii)whether the benefits of increasing or decreasing the number of existing Federal Reserve districts outweigh the costs; 
(iii)whether the benefits of reassigning functions and duties to different Federal Reserve banks within the Federal Reserve System outweigh the costs; and  (iv)the optimal number of Federal Reserve districts in order for the Federal Reserve System to fulfill its statutory role in the most efficient and cost-effective manner; and 
(G)a description of the methodology used by the Commission to reach the conclusions for the report.  (d)Powers of the commissionThe Commission may lease space and acquire personal property to the extent funds are available. 
(e)Commission personnel matters 
(1)Compensation of members 
(A)In generalExcept as provided in subparagraph (B), each member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.  (B)Compensation of chairmanThe Chairman of the Commission shall be compensated at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314, of title 5, United States Code. 
(2)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.  (3)Director and staff (A)Director of staffThe Commission shall appoint a Director, who shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
(B)Staff 
(i)In generalSubject to clauses (ii) and (iii), the Director, with the approval of the Commission, may appoint and fix the pay of additional personnel.  (ii)ApplicabilityThe Director may make such appointments without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and any personnel so appointed may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title. 
(iii)Detail of government employees 
(I)In generalUpon request of the Director, the head of any Federal department or agency, including the Comptroller General of the United States, may detail any of the personnel of that department or agency to the Commission to assist the Commission in carrying out its duties under this section.  (II)Limitations (aa)Detail of employees from federal reserve systemNot more than 1/5 of the personnel employed by or detailed to the Commission may be on detail from the Federal Reserve System. 
(bb)Detail of employees from other federal agenciesNot more than 1/5 of the personnel employed by or detailed to the Commission may be on detail from any Federal department or agency other than the Federal Reserve System.  (iv)Experts and consultantsThe Commission may procure by contract the temporary or intermittent services of experts or consultants pursuant to section 3109(b) of title 5, United States Code, at rates for individuals which do not to exceed the daily equivalent of the annual rate of basic pay for a comparable position paid under the General Schedule. 
(C)Rule of constructionAny individual employed by the Commission under this paragraph, including any expert or consultant under contract pursuant to subparagraph (B)(iv), shall be considered staff for the duration of such employment of such individual for the purposes of this section.  (f)Prohibition against restricting communicationsNo person may restrict an employee of the Federal Reserve System from communicating with a member or staff of the Commission, and no person may take (or threaten to take) an unfavorable personnel action, or withhold (or threaten to withhold) a favorable personnel action, as a reprisal for such communication. 
(g)Confidential informationNo member or staff of the Commission shall request, either in writing or verbally, that any employee of the Federal Reserve System provide— (1)nonpublic information or documents concerning or related to monetary policy deliberations; or 
(2)confidential supervisory information.  (h)Disclosure of nonpublic informationAny member or staff of the Commission that obtains nonpublic information from the Federal Reserve System or any employee of the Federal Reserve System shall maintain the confidentiality of such information. 
(i)Audit 
(1)In generalThe Comptroller General of the United States shall annually audit the financial transactions of the Commission in accordance with the United States generally accepted government auditing standards, as may be prescribed by the Comptroller General of the United States.  (2)Location of auditAn audit under paragraph (1) shall be conducted at any place where accounts of the Commission are normally kept. 
(3)Access 
(A)In generalThe representatives of the Government Accountability Office shall have access, in accordance with section 716(c) of title 31, United States Code, to— (i)the Chairman of the Commission, members of the Commission, and staff of the Commission; and 
(ii)all books, accounts, documents, papers, records (including electronic records), reports, files, property, or other information belonging to or under the control of or used or employed by the Commission pertaining to its financial transactions and necessary to facilitate the audit.  (B)Verification of transactionsRepresentatives of the Government Accountability Office shall be afforded full facilities for verifying transactions with the balances or securities held by depositories, fiscal agents, and custodians. 
(4)Custody of documents and propertyAll books, accounts, documents, papers, records, reports, files, property, or other information described in paragraph (3)(A)(ii) shall remain in possession and custody of the Commission.  (5)CopiesThe Comptroller General of the United States may make copies of any books, accounts, documents, papers, records, reports, files, property, or other information described in paragraph (3)(A)(ii) without cost to the Comptroller General. 
(6)ServicesIn conducting an audit under this subsection, the Comptroller General of the United States may employ by contract, without regard to section 3709 of the Revised Statutes (41 U.S.C. 6101), professional services of firms and organizations of certified public accountants for temporary periods or for special purposes.  (7)Reimbursement (A)In generalUpon the request of the Comptroller General of the United States, the Chairman of the Commission shall transfer to the Government Accountability Office from funds made available to the Commission the amount requested by the Comptroller General to cover the full costs of any audit and report conducted by the Comptroller General. 
(B)CreditThe Comptroller General of the United States shall credit funds transferred under subparagraph (A) to the account established for salaries and expenses of the Government Accountability Office, and such amount shall be available upon receipt and without fiscal year limitation to cover the full costs of the audit and report.  (8)ReportThe Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives, and also furnish copies to the President and the Commission, a report of each annual audit conducted under this subsection, including— 
(A)the scope of the audit;  (B)the statement of assets and liabilities and surplus or deficit; 
(C)the statement of income and expenses;  (D)the statement of sources and application of funds; 
(E)such comments and information as the Comptroller General determines is necessary to inform the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives of the financial operations and condition of the Commission; and  (F)such recommendations that the Comptroller General may deem advisable. 
(j)TerminationThe Commission shall terminate not later than on December 31, 2020.  (k)Funding (1)In generalBeginning on the first quarter of the fiscal year after the date on which the Commission is established, and in each quarter of a fiscal year thereafter, the Board of Governors of the Federal Reserve System shall transfer to the Commission, from the combined earnings of the Federal Reserve System, the amount determined by the Chairman of the Commission to be reasonably necessary to carry out the authorities of the Commission pursuant to this section, taking into account such other sums made available to the Commission in preceding quarters, to be available without fiscal year limitation and not subject to appropriation. 
(2)ReviewabilityNotwithstanding any other provision in this section, the funds derived from the Federal Reserve System pursuant to this subsection shall not be subject to review by the Committee on Appropriations of the Senate or the Committee on Appropriations of the House of Representatives.  (l)Federal reserve districtsThe first undesignated paragraph of section 2 of the Federal Reserve Act (38 Stat. 251, chapter 6) is amended by inserting , except as otherwise provided under section 965 of the Financial Regulatory Improvement Act of 2015 after organized. 
966.GAO study on supervision 
(a)In generalThe Comptroller General of the United States shall conduct a study on the effectiveness of supervision by the Board of Governors of the Federal Reserve System and each Federal Reserve bank of— (1)bank holding companies subject to the requirements of section 165 of the Financial Stability Act of 2010 (12 U.S.C. 5365) on the date of enactment of this title; and 
(2)nonbank financial companies subject to a determination under subsection (a) or (b) of section 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323).  (b)ReportNot later than 18 months after the date of enactment of this title, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report based on the study required under subsection (a) that includes— 
(1)an analysis of— (A)the effectiveness of the delegation of functions by the Board of Governors of the Federal Reserve System in accordance with section 11(k) of the Federal Reserve Act (12 U.S.C. 248(k)); 
(B)the effectiveness of supervision delegated to each Federal Reserve bank by the Board of Governors of the Federal Reserve System, including whether and how the relationships between each Federal Reserve bank and the institutions that each Federal Reserve bank supervises impact the effectiveness of supervision;  (C)the propriety of the relationship between each Federal Reserve bank and the institutions that each Federal Reserve bank supervises, including any potential conflicts of interest, and whether and how such relationships impact the effectiveness of supervision; 
(D)the role played by the Large Institution Supervision Coordinating Committee of the Board of Governors of the Federal Reserve System, the interactions between the Committee and the Federal Reserve banks, and the effectiveness of the Committee; and  (E)any other factors that could negatively influence the effectiveness of supervision by any Federal Reserve bank or the Board of Governors of the Federal Reserve System; 
(2)an evaluation of whether additional steps should be taken by the Board of Governors of the Federal Reserve System, each Federal Reserve bank, or Congress to improve the effectiveness of supervision at each Federal Reserve bank and the Board of Governors of the Federal Reserve System; and  (3)recommendations to improve the effectiveness of supervision at each Federal Reserve bank and the Board of Governors of the Federal Reserve System. 
(c)EvaluationAs part of the study required under subsection (a), the Comptroller General of the United States shall separately evaluate the effectiveness of supervision at the Board of Governors of the Federal Reserve System and at each Federal Reserve bank.  967.Federal Reserve study on nonbank supervision (a)In generalNot later than 180 days after the date of enactment of this title, and not less than once every 2 years thereafter, the Board of Governors of the Federal Reserve System shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report regarding how the Board plans to supervise and regulate nonbank financial companies subject to a determination under subsection (a) or (b) of section 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323) that includes, with respect to nonbank financial companies— 
(1)a specific supervisory and regulatory framework, differentiating among nonbank financial companies on an individual basis or by category, taking into consideration the capital structure, riskiness, complexity (including the financial activities of any subsidiaries), size, and any other risk-related factors that the Board of Governors of the Federal Reserve System determines is appropriate;  (2)an assessment of the relevant experience and expertise of staff of the Federal Reserve System assigned to such supervision and regulation; 
(3)a description of— (A)the method for evaluating safety and soundness; 
(B)the frequency of examinations;  (C)the criteria that will be examined; and 
(D)coordination with Federal and State regulators, including efforts to minimize duplicative supervision and regulation, if appropriate; and  (4)an explanation of how the approach to supervision and regulation of nonbank financial companies differs from supervision and regulation of bank holding companies and member banks. 
(b)SunsetThis section shall terminate on the date that is 10 years after the date of enactment of this title.  968.Federal Reserve bank governance (a)In generalSection 4 of the Federal Reserve Act is amended— 
(1)in paragraph (4) (12 U.S.C. 341)— (A)by striking power— and inserting power, except as provided in paragraph (25)—; and 
(B)by inserting except that the first vice president of the Federal Reserve Bank of New York shall be appointed by the Class B and Class C directors of the bank, with the approval of the Board of Governors of the Federal Reserve System, for a term of 5 years, after as the president,; and  (2)by adding at the end the following: 
 
(25)Selection of the President of the Federal Reserve Bank of New YorkNotwithstanding any other provision of this section, the president of the Federal Reserve Bank of New York shall be appointed by the President, by and with the advice and consent of the Senate, for terms of 5 years.  (26)TestimonyThe president of the Federal Reserve Bank of New York, on an annual basis, shall provide testimony to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of enactment of this title and apply to appointments for the president of the Federal Reserve Bank of New York made on and after that effective date.  FImproved access to capital and tailored regulation in the financial markets 971.Holding company registration threshold equalizationThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended— 
(1)in section 12(g) (15 U.S.C. 78l(g))— (A)in paragraph (1)(B), by inserting , a savings and loan holding company (as defined in section 10(a) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a))), after is a bank; and 
(B)in paragraph (4), by inserting , a savings and loan holding company (as defined in section 10(a) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a))), after case of a bank; and  (2)in section 15(d)(1) (15 U.S.C. 78o(d)(1)), by striking case of bank and inserting case of a bank, a savings and loan holding company (as defined in section 10(a) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a))),. 
972.Increased threshold for disclosures relating to compensatory benefit plansNot later than 60 days after the date of enactment of this title, the Securities and Exchange Commission shall revise section 230.701(e) of title 17, Code of Federal Regulations, to increase from $5,000,000 to $10,000,000 the aggregate sales price or amount of securities sold during any consecutive 12-month period in excess of which the issuer is required under such section to deliver an additional disclosure to investors. The Securities and Exchange Commission shall index for inflation such aggregate sales price or amount every 5 years to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, rounding to the nearest $1,000,000.  973.Repeal of indemnification requirements (a)Derivatives clearing organizationsSection 5b(k)(5) of the Commodity Exchange Act (7 U.S.C. 7a–1(k)(5)) is amended to read as follows: 
 
(5)Confidentiality agreementBefore the Commission may share information with any entity described in paragraph (4), the Commission shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 8 relating to the information on swap transactions that is provided..  (b)Swap data repositoriesSection 21(d) of the Commodity Exchange Act (7 U.S.C. 24a(d)) is amended to read as follows: 
 
(d)Confidentiality agreementBefore the swap data repository may share information with any entity described in subsection (c)(7), the swap data repository shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 8 relating to the information on swap transactions that is provided..  (c)Security-based swap data repositoriesSection 13(n)(5) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(n)(5)) is amended— 
(1)in subparagraph (G)— (A)in the matter preceding clause (i), by striking all and inserting security-based swap; and 
(B)in clause (v)— (i)in subclause (II), by striking ; and and inserting a semicolon; 
(ii)in subclause (III), by striking the period at the end and inserting ; and; and  (iii)by adding at the end the following: 
 
(IV)other foreign authorities.; and  (2)by striking subparagraph (H) and inserting the following: 
 
(H)Confidentiality agreementBefore the security-based swap data repository may share information with any entity described in subparagraph (G), the security-based swap data repository shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 24 relating to the information on security-based swap transactions that is provided..  (d)Effective dateThe amendments made by this section shall take effect as if enacted as part of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203). 
974.Improving access to capital for emerging growth companiesSection 6(e)(1) of the Securities Act of 1933 (15 U.S.C. 77f(e)(1)) is amended by adding at the end the following: An issuer that was an emerging growth company at the time it submitted a confidential registration statement or, in lieu thereof, a publicly filed registration statement for review under this subsection but ceases to be an emerging growth company thereafter shall continue to be treated as an emerging growth company for the purposes of this subsection through the earlier of the date on which the issuer consummates its initial public offering pursuant to such registration statement or the end of the 1-year period beginning on the date on which the company ceases to be an emerging growth company..  GTaxpayer protections and market access for mortgage finance 981.DefinitionsIn this title: 
(1)AgencyThe term Agency means the Federal Housing Finance Agency.  (2)Back-end risk sharingThe term back-end risk sharing means any risk-sharing transaction that allows an enterprise to share single-family mortgage credit risk that is on the balance sheet of the enterprise with the private sector. 
(3)Board of DirectorsThe term Board of Directors means the Board of Directors established under section 985(c)(1).  (4)Common securitization solutionsThe term Common Securitization Solutions or CSS means Common Securitization Solutions, LLC, the joint venture formed by the enterprises in October 2013, or any successor to Common Securitization Solutions, LLC, that is a joint venture of the enterprises. 
(5)Contractual and disclosure frameworkThe term contractual and disclosure framework means a contractual and disclosure framework for securitization of mortgage loans by an entity other than an enterprise.  (6)EnterpriseThe term enterprise has the meaning given that term in section 1303 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502). 
(7)First loss position; front-end risk sharing; risk-sharing transactionThe terms first loss position, front-end risk sharing, and risk-sharing transaction have the meanings given those terms in section 1328(a) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992, as added by section 986(b)(1).  (8)Guarantee feeThe term guarantee fee— 
(A)means a fee in connection with any guarantee of the timely payment of principal and interest on securities, notes, and other obligations based on or backed by mortgages on residential real properties designed principally for occupancy of from 1 to 4 families; and  (B)includes— 
(i)the guaranty fee charged by the Federal National Mortgage Association with respect to mortgage-backed securities; and  (ii)the management and guarantee fee charged by the Federal Home Loan Mortgage Corporation with respect to participation certificates. 
(9)PlatformThe term Platform means the securitization platform first described by the paper issued by the Agency on October 4, 2012 entitled Building a New Infrastructure for the Secondary Mortgage Market, and updated in subsequent documents released by the Agency, including annual strategic plans for the conservatorship of the enterprises and annual conservatorship scorecards.  (10)Private successorThe term private successor means the private, nonprofit entity referred to in section 985(g) to which CSS transitions the Platform and the contractual and disclosure framework, including any associated intellectual property, technology, systems, and infrastructure, in accordance with this title. 
(11)Second loss positionThe term second loss position means, with respect to a risk-sharing transaction, the position to which any credit losses on a security resulting from the nonperformance of underlying mortgage loans will accrue and be absorbed after a first loss position, to the full extent of a holder’s interest in such position.  (12)SecretaryThe term Secretary means the Secretary of the Treasury. 
(13)Senior preferred stock purchase agreementThe term Senior Preferred Stock Purchase Agreement means— (A)the Amended and Restated Senior Preferred Stock Purchase Agreement, dated September 26, 2008, as such Agreement has been amended on May 6, 2009, December 24, 2009, and August 17, 2012, respectively, and as such Agreement may be further amended and restated, entered into between the Department of the Treasury and each enterprise, as applicable; and 
(B)any provision of any certificate in connection with such Agreement creating or designating the terms, powers, preferences, privileges, limitations, or any other conditions of the Variable Liquidation Preference Senior Preferred Stock of an enterprise issued or sold pursuant to such Agreement.  982.Prohibiting the use of guarantee fees as an offset (a)In generalIn the Senate and the House of Representatives, for purposes of determining budgetary impacts to evaluate points of order under the Congressional Budget Act of 1974, any previous budget resolution, and any subsequent budget resolution, provisions contained in any bill, resolution, amendment, motion, or conference report that increase, or extend the increase of, any guarantee fee of an enterprise shall not be scored with respect to the level of budget authority, outlays, or revenues contained in such legislation. 
(b)ExceptionThe prohibition in subsection (a) shall not apply to any legislation that— (1)includes a specific instruction to the Secretary on the sale, transfer, relinquishment, liquidation, divestiture, or other disposition of senior preferred stock acquired pursuant to the Senior Preferred Stock Purchase Agreement; and 
(2)provides for an increase, or extension of an increase, of any guarantee fee of an enterprise to be used for the purpose of financing reforms to the secondary mortgage market.  983.Limitations on sale of preferred stockNotwithstanding any other provision of law or any provision of the Senior Preferred Stock Purchase Agreement, the Secretary may not sell, transfer, relinquish, liquidate, divest, or otherwise dispose of any outstanding shares of senior preferred stock acquired pursuant to the Senior Preferred Stock Purchase Agreement, until such time as Congress has passed and the President has signed into law legislation that includes a specific instruction to the Secretary regarding the sale, transfer, relinquishment, liquidation, divestiture, or other disposition of the senior preferred stock so acquired. 
984.Secondary market advisory committeeNot later than 90 days after the date of enactment of this title, the Agency shall direct the enterprises and CSS to establish the Secondary Market Advisory Committee, which shall— (1)provide advice to the enterprises and CSS on decisions relating to the development of secondary mortgage market infrastructure; and 
(2)include private market participants representing multiple aspects of the mortgage market, including mortgage lenders, poolers of mortgage-backed securities, and investors of mortgage-backed securities.  985.Securitization platform (a)Sense of CongressIt is the sense of Congress that— 
(1)at the direction of the Agency, the enterprises have established a joint venture called Common Securitization Solutions intended to facilitate the issuance of mortgage-backed securities through the Platform;  (2)at the direction of the Agency, the development of the Platform is currently geared toward the issuance of mortgage-backed securities by the enterprises; 
(3)as soon as practicable, the capacity and functionality of the Platform should be expanded to facilitate the issuance of mortgage-backed securities by issuers other than the enterprises, and CSS should undertake to develop the contractual and disclosure framework for issuers other than the enterprises;  (4)the property of the enterprises, including intellectual property, technology, systems, and infrastructure (including technology, systems, and infrastructure developed by the enterprises for the Platform), as well as any other legacy systems, infrastructure, processes, and the Platform itself are valuable assets of the enterprises; and 
(5)the enterprises should receive appropriate compensation for the transfer of any such assets.  (b)Reports to congress (1)Annual report on developmentNot later than 1 year after the date of enactment of this title, and every year thereafter, the Agency shall submit to Congress a report on the status of the development of the Platform and the contractual and disclosure framework, which shall include— 
(A)the projected timelines for— (i)completing development of the Platform to support the securitization needs of the enterprises; and 
(ii)completing development of the Platform and the contractual and disclosure framework to support the securitization needs of issuers other than the enterprises; and  (B)the projected budget for the development of the Platform and the contractual and disclosure framework. 
(2)Report on transitionNot later than 3 years after the date of enactment of this title, the Agency shall develop a plan, and submit to the Committee on Banking, Housing and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on such plan, to transition the Platform and the contractual and disclosure framework from a joint venture owned by the enterprises into a private, nonprofit entity that best facilitates a deep, liquid, and resilient secondary mortgage market for mortgage-backed securities.  (c)Board of directors (1)EstablishmentNot later than 6 months after the date of enactment of this title, the Agency shall direct the enterprises and CSS to re-constitute a CSS Board of Directors that meets the composition requirements set forth in paragraphs (2) and (3). 
(2)Composition after 1 yearNot later than 1 year after the date of enactment of this title, as determined by the Agency, the Board of Directors shall be comprised of 7 directors, 3 of whom— (A)shall have demonstrated knowledge of, or experience in, financial management, financial services, risk management, information technology, or housing finance; and 
(B)are not simultaneously employed by an enterprise or serving as a director of an enterprise.  (3)Composition after 18 monthsNot later than 18 months after the date of enactment of this title, as determined by the Agency, the Board of Directors shall be comprised of 9 directors, 5 of whom— 
(A)shall have demonstrated knowledge of, or experience in, financial management, financial services, risk management, information technology, or housing finance; and  (B)are not simultaneously employed by an enterprise or serving as a director of an enterprise. 
(d)Authorized and prohibited activities 
(1)Authorized activities 
(A)In generalNot later than 2 years after the date of enactment of this title, CSS shall— (i)for an entity other than an enterprise, develop standards for— 
(I)becoming an approved issuer of securities issued through the Platform;  (II)loans that may serve as collateral for securities issued through the Platform; and 
(III)originating, servicing, pooling, dispute resolution, disclosure, and securitizing residential mortgage loans that collateralize securities issued through the Platform; and  (ii)operate and maintain the Platform and establish fees for use of the Platform. 
(B)Issuing securities by approved issuersNot later than 3 years after the date of enactment of this title— (i)CSS shall facilitate the issuance of securities by any approved issuer other than an enterprise through the Platform; and 
(ii)issuances of securities facilitated through the Platform shall not be limited to those made by the enterprises.  (C)ExceptionThe Director may delay the requirement under subparagraph (B) for 2 1-year periods if the Director and the Secretary of the Treasury— 
(i)determine that facilitation of such securities is not feasible within that period of time and could adversely impact the housing market; and  (ii)submit to Congress a report describing the justification for the determination made in clause (i). 
(2)Prohibited activitiesCSS may not, through the Platform or otherwise— (A)guarantee any mortgage loans or mortgage-backed securities; 
(B)assume or hold mortgage loan credit risk;  (C)purchase any mortgage loans for cash on a single loan basis for the purpose of securitization; 
(D)own or hold any mortgage loans or mortgage-backed securities for investment purposes;  (E)make or be a party to any representation and warranty agreement on any mortgage loans; or 
(F)take lender representation and warranty risk.  (3)Authorized and prohibited activities of the private successorAll authorized and prohibited activities of CSS under this subsection shall transfer to the private successor at the time of transition under subsection (g), and shall transfer to any future successor to the private successor at the time of any such transition. 
(e)Regulation of CSS and the private successorThe Agency shall have general regulatory authority over CSS, the private successor, and any successor to the private successor to ensure the safety and soundness of CSS and such successors  (f)Funding by the FHFA and transfer of property (1)Transfer of funds from the enterprisesAt a time established by the Agency, the Agency shall transfer to CSS such funds from the enterprises as the Agency, after consultation with the Board of Directors, determines may be reasonably necessary for CSS to begin carrying out the activities and operations of the Platform. 
(2)Transfer of property 
(A)In generalThe Agency shall direct the enterprises to transfer or sell to the Platform any property, including intellectual property, technology, systems, and infrastructure (including technology, systems, and infrastructure developed by the enterprises for the Platform), as well as any other legacy systems, infrastructure, and processes that may be necessary for the Platform to carry out the functions and operations of the Platform.  (B)Contractual and other legal obligationsAs may be necessary for the Agency and the enterprises to comply with legal, contractual, or other obligations, the Agency shall have the authority to require that any transfer authorized under subparagraph (A) occurs as an exchange for value, including through the provision of appropriate compensation to the enterprises or other entities responsible for creating, or contracting with, the Platform. 
(g)Transition from CSS 
(1)In generalNot later than 5 years after the date of enactment of this title, the Agency shall oversee the transition of ownership of the Platform and the contractual and disclosure framework from the enterprises and CSS to a private, nonprofit entity in accordance with the plan developed under subsection (b)(2).  (2)Board of DirectorsThe private successor shall determine the structure of the Board of Directors following the transition under paragraph (1). 
(3)Repayment of costNot later than 10 years after the date of the transition described in paragraph (1), the total cost of the property transferred in accordance with subsection (f)(2) at the time of the transition, as determined jointly by the Agency and the Secretary, shall be repaid to the enterprises.  (h)Rule of constructionNothing in this section shall be construed to prohibit the Agency or CSS from first developing a common securitization platform for use only by the enterprises, if all of the provisions in this Act relating to the development of the Platform and the contractual and disclosure framework are complied with in a timely manner. 
986.Mandatory risk sharing 
(a)Sense of congressIt is the sense of Congress that— (1)at the direction of the Agency, the enterprises have executed a series of transactions in which the enterprises share credit risk with the private sector; 
(2)in the risk-sharing transactions to date, the enterprises have shared credit risk on pools of residential mortgage loans that back securities on which an enterprise either already guarantees or does not yet guarantee the timely payment of principal and interest;  (3)the risk that the enterprises have shared has been either any loss suffered on the loans in the pool or any loss in excess of some minimal level on loans in the pool; 
(4)to date, the vast majority of risk-sharing transactions have involved either back-end risk sharing or the transfer of the second loss position; and  (5)the Agency should direct the enterprises to— 
(A)engage in more front-end risk sharing in which the first loss position is transferred; and  (B)retain data that can help inform policymakers and the public about the impact to consumers, the market, and the enterprises from such transactions. 
(b)Mandatory risk sharing 
(1)In generalSubpart A of part 2 of subtitle A of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4541 et seq.) is amended by adding at the end the following:  1328.Mandatory risk-sharing transactions (a)DefinitionsIn this section: 
(1)First loss positionThe term first loss position means, with respect to a risk-sharing transaction, the position to which any credit loss on a security resulting from the nonperformance of underlying mortgage loans will accrue and be absorbed, to the full extent of the holder’s interest in such position.  (2)Front-end risk sharingThe term front-end risk sharing means any risk-sharing transaction that provides for an enterprise to share credit risk on a pool of single-family residential mortgage loans that back securities on which the enterprise guarantees the timely payment of principal and interest with the private sector before the enterprise provides any such guarantee. 
(3)Risk-sharing transactionThe term risk-sharing transaction means any transaction that provides for an enterprise to share credit risk on a pool of single-family residential mortgage loans that back securities on which the enterprise guarantees the timely payment of principal and interest with the private sector.  (b)Risk-sharing transactionsThe Director shall require each enterprise to develop and undertake risk-sharing transactions in which the first loss position is transferred, as provided in subsection (c). 
(c)Required percentage of business 
(1)RequirementThe Director shall require that each enterprise engage in significant and increasing risk-sharing transactions, including front-end risk sharing and risk-sharing transactions in which the first loss position is transferred, considering market conditions and the safety and soundness of the enterprise.  (2)Annual reporting requirementNot later than 1 year after the date of enactment of this section, and every year thereafter, the Agency shall submit to Congress a report, which shall include— 
(A)for the 12-month period preceding the date on which the report is submitted, an assessment of the market responses to the risk-sharing transactions of each of the enterprises, in aggregate, and by credit risk-sharing mechanism, including— (i)impacts on borrower costs, yield spreads, and the economics of the operations of the enterprises; and 
(ii)the type and characteristics of the underlying collateral and borrowers whose loans are involved in risk-sharing transactions; and  (B)a 5-year plan, which shall include, for each of the 5 years following the year in which the report is issued— 
(i)the projected percentage of the unpaid principal balance of each enterprise covered under the credit risk-sharing program;  (ii)the projected percentage of new business for each enterprise subject to transactions in which the first loss position is transferred, including the types of deal structures; 
(iii)the projected depth of front-end risk sharing per type of transaction for each enterprise; and  (iv)a description of the steps that the Agency intends to take to broaden the eligible investor base for credit risk-sharing programs.. 
HDodd-Frank Wall Street Reform and Consumer Protection Act technical corrections 
991.Table of contents; definitional corrections 
(a)Table of contentsThe table of contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203; 124 Stat. 1376) is amended by striking the items relating to sections 407 through 416 and inserting the following:   Sec. 407. Exemption of and reporting by venture capital fund advisers. Sec. 408. Exemption of and reporting by certain private fund advisers. Sec. 409. Family offices. Sec. 410. State and Federal responsibilities; asset threshold for Federal registration of investment advisers. Sec. 411. Custody of client assets. Sec. 412. Comptroller General study on custody rule costs. Sec. 413. Adjusting the accredited investor standard. Sec. 414. Rule of construction relating to the Commodity Exchange Act. Sec. 415. GAO study and report on accredited investors. Sec. 416. GAO study on self-regulatory organization for private funds. Sec. 417. Commission study and report on short selling. Sec. 418. Qualified client standard. Sec. 419. Transition period..  (b)DefinitionsSection 2 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301) is amended— 
(1)in paragraph (1)— (A)by striking section 3 and inserting section 3(w); and 
(B)by striking (12 U.S.C. 1813) and inserting (12 U.S.C. 1813(w));  (2)in paragraph (6), by striking 1 et seq. and inserting 1a; and 
(3)in paragraph (18)(A)— (A)by striking bank holding company,; and 
(B)by inserting includes, before including,.  992.Antitrust savings clause correctionsSection 6 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5303) is amended, in the second sentence— 
(1)by inserting (15 U.S.C. 12(a)) after Clayton Act; and  (2)by striking Act, to and inserting Act (15 U.S.C. 45) to. 
993.Title I correctionsThe Financial Stability Act of 2010 (12 U.S.C. 5311 et seq.) is amended— (1)in section 102(a)(6) (12 U.S.C. 5311(a)(6)), by inserting (12 U.S.C. 1843(k)) after of 1956 each place that term appears; 
(2)in section 111 (12 U.S.C. 5321)— (A)in subsection (b)— 
(i)in paragraph (1)(G), by striking Chairperson and inserting Chairman; and  (ii)in paragraph (2)(E), by striking such and inserting the; and 
(B)in subsection (c)(3), by striking that agency or department head and inserting the head of that member agency or department;  (3)in section 112 (12 U.S.C. 5322)— 
(A)in subsection (a)(2)— (i)in subparagraph (D)— 
(I)by striking to monitor and inserting monitor; and  (II)by striking to advise and inserting advise; 
(ii)in subparagraph (J)— (I)by striking that term is and inserting those terms are; and 
(II)by striking and settlement and inserting or settlement; and  (iii)in subparagraph (L), by striking may; and 
(B)in subsection (d)(5)— (i)in subparagraph (B), by striking subsection and and inserting subtitle or; and 
(ii)in subparagraph (C), by striking subsection and and inserting subtitle or;  (4)in section 154(c) (12 U.S.C. 5344(c))— 
(A)by striking Center.— and all that follows through The Research and inserting Center.—The Research; and  (B)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively, and adjusting the margins accordingly; 
(5)in section 155(a)(2) (12 U.S.C. 5345(a)(2)), by striking (c), and inserting (c);  (6)in section 164 (12 U.S.C. 5364), by striking Institutions and inserting Institution; 
(7)in section 167(b)(1)(B)(ii) (12 U.S.C. 5367(b)(1)(B)(ii)), by striking to ensure and inserting ensure; and  (8)in section 171(b)(4)(D) (12 U.S.C. 5371(b)(4)(D)), by adding a period at the end. 
994.Title II correctionsTitle II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5381 et seq.) is amended— (1)in section 210 (12 U.S.C. 5390)— 
(A)in subsection (a)— (i)in paragraph (1)(D), by striking wind-up and inserting wind up; and 
(ii)in paragraph (5)(C), by striking receiver seeking and inserting receiver) seeking;  (B)in subsection (b)(1), by striking 11,725 each place that term appears and inserting $11,725; 
(C)in subsection (m)(1)(B), by inserting of before the Bankruptcy Code; and  (D)in subsection (o)(1)(D)(i)(I), by striking and (h)(5)(E) and inserting or (h)(5)(E); 
(2)in section 211(d)(1)(C) (12 U.S.C. 5391(d)(1)(C)), by striking orderly liquidation plan under section 210(n)(14) and inserting an orderly liquidation plan under section 210(n)(9); and  (3)in section 215(a)(5) (124 Stat. 1518), by striking amd and inserting and. 
995.Title III corrections 
(a)In generalThe Enhancing Financial Institution Safety and Soundness Act of 2010 (12 U.S.C. 5401 et seq.) is amended— (1)in section 327(b)(5) (12 U.S.C. 5437(b)(5)), by striking in and inserting into; 
(2)in section 333(b)(2) (124 Stat. 1539), by inserting the second place that term appears before and inserting; and  (3)in section 369(5) (124 Stat. 1559)— 
(A)in subparagraph (D)(i)— (i)in subclause (III), by redesignating items (aa), (bb), and (cc) as subitems (AA), (BB), and (CC), respectively, and adjusting the margins accordingly; 
(ii)in subclause (IV), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively, and adjusting the margins accordingly;  (iii)in subclause (V), by redesignating items (aa), (bb), and (cc) as subitems (AA), (BB), and (CC), respectively, and adjusting the margins accordingly; and 
(iv)by redesignating subclauses (III), (IV), and (V) as items (bb), (cc), and (dd), respectively, and adjusting the margins accordingly;  (B)in subparagraph (F)— 
(i)in clause (ii), by adding and at the end;  (ii)in clause (iii), by striking ; and and inserting a semicolon; and 
(iii)by striking clause (iv); and  (C)in subparagraph (G)(i), by inserting each place such term appears before and inserting. 
(b)Effective dates 
(1)Section 333The amendment made by subsection (a)(2) of this section shall take effect as if enacted as part of subtitle C of the Enhancing Financial Institution Safety and Soundness Act of 2010 (title III of Public Law 111–203; 124 Stat. 1538).  (2)Section 369The amendments made by subsection (a)(3) of this section shall take effect as if enacted as part of subtitle E of the Enhancing Financial Institution Safety and Soundness Act of 2010 (title III of Public Law 111–203; 124 Stat. 1546). 
996.Title IV correctionSection 414 of the Private Fund Investment Advisers Registration Act of 2010 (title IV of Public Law 111–203; 124 Stat. 1578) is amended in the section heading by striking Commodities and inserting Commodity.  997.Title VI corrections (a)In generalThe Bank and Savings Association Holding Company and Depository Institution Regulatory Improvements Act of 2010 (title VI of Public Law 111–203; 124 Stat. 1596) is amended— 
(1)in section 610 (124 Stat. 1611)— (A)by striking subsection (b); and 
(B)by redesignating subsection (c) as subsection (b); and  (2)in section 618(a) (12 U.S.C. 1850a(a))— 
(A)in paragraph (4)(B)(i), by inserting of Governors after Board; and  (B)in paragraph (6), by inserting (12 U.S.C. 1841) after Act of 1956. 
(b)Effective dateThe amendments made by subsection (a)(1) of this section shall take effect as if enacted as part of section 610 of the Bank and Savings Association Holding Company and Depository Institution Regulatory Improvements Act of 2010 (title VI of Public Law 111–203; 124 Stat. 1611).  998.Title VII corrections (a)In generalThe Wall Street Transparency and Accountability Act of 2010 (15 U.S.C. 8301 et seq.) is amended— 
(1)in section 719(c)(1)(B) (15 U.S.C. 8307(c)(1)(B)), by adding a period at the end;  (2)in section 723(a)(1)(B) (124 Stat. 1675), by inserting , as added by section 107 of the Commodity Futures Modernization Act of 2000 (Appendix E of Public Law 106–554; 114 Stat. 2763A–382), after subsection (i); 
(3)in section 724(a) (124 Stat. 1682), by striking adding at the end and inserting inserting after subsection (e);  (4)in section 734(b)(1) (124 Stat. 1718), by striking is amended and all that follows through (B) in and inserting is amended in; 
(5)in section 741(b)(10) (124 Stat. 1732), by striking 1a(19)(A)(iv)(II) each place that term appears and inserting 1a(18)(A)(iv)(II); and  (6)in section 749 (124 Stat. 1746)— 
(A)in subsection (a)(2), by striking adding at the end and inserting inserting after subsection (f); and  (B)in subsection (h)(1)(B), by inserting the second place that term appears before the semicolon. 
(b)Effective dateThe amendments made by paragraphs (3), (4), (5), and (6) of subsection (a) shall take effect as if enacted as part of part II of subtitle A of the Wall Street Transparency and Accountability Act of 2010 (title VII of Public Law 111–203; 124 Stat. 1658).  999.Title VIII correctionsThe Payment, Clearing, and Settlement Supervision Act of 2010 (12 U.S.C. 5461 et seq.) is amended— 
(1)in section 805(a)(2)(E) (12 U.S.C. 5464(a)(2)(E)), by striking the quotation marks at the end;  (2)in section 806 (12 U.S.C. 5465)— 
(A)in subsection (b), in the first sentence, by striking (2)) after and inserting (2))) after; and  (B)in subsection (e)(1)(A)— 
(i)by striking advance notice and inserting advance; and  (ii)by striking each Supervisory Agency and inserting its Supervisory Agency; 
(3)in section 807 (12 U.S.C. 5466)— (A)in subsection (d)(1), by adding a period at the end; and 
(B)in subsection (f)(2), by inserting a comma after under the second place that term appears;  (4)in section 808(b) (12 U.S.C. 5467(b)), by inserting a comma after under the third place that term appears; and 
(5)in section 813 (12 U.S.C. 5472), in the matter preceding paragraph (1), by inserting that includes after Representatives.  999A.Title IX correctionsSection 939(h)(1) of the Investor Protection and Securities Reform Act of 2010 (title IX of Public Law 111–203; 124 Stat. 1887) is amended, in the matter preceding subparagraph (A)— 
(1)by inserting The before Commission; and  (2)by striking feasability and inserting feasibility. 
999B.Title X corrections 
(a)In generalThe Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended— (1)in section 1002(12)(G) (12 U.S.C. 5481(12)(G)), by striking Home Owners and inserting Homeowners; 
(2)in section 1013(a)(1)(C) (12 U.S.C. 5493(a)(1)(C)), by striking section 11(1) of the Federal Reserve Act (12 U.S.C. 248(1)) and inserting subsection (l) of section 11 of the Federal Reserve Act (12 U.S.C. 248(l);  (3)in section 1017(a)(5) (12 U.S.C. 5497(a)(5))— 
(A)in subparagraph (A), in the last sentence by striking 716(c) of title 31, United States Code and inserting 716 of title 31, United States Code; and  (B)in subparagraph (C), by striking section 3709 of the Revised Statutes of the United States (41 U.S.C. 5) and inserting section 6101 of title 41, United States Code; 
(4)in section 1022(c)(9)(B) (12 U.S.C. 5512(c)(9)(B)), by striking 1978, and inserting 1978;  (5)in section 1025 (12 U.S.C. 5515)— 
(A)in subsections (b), (c), and (d)— (i)by inserting covered before persons each place that term appears; and 
(ii)by inserting covered before person described in subsection (a) each place that term appears;  (B)in subsection (d), by striking 12 U.S.C. 1867(c) and inserting (12 U.S.C. 1867(c)); and 
(C)in subsection (e)(4)(F), by striking 212 of the Federal Credit Union Act (112 U.S.C. 1790a) and inserting 216 of the Federal Credit Union Act (12 U.S.C. 1790d);  (6)in section 1027(d)(1)(B) (12 U.S.C. 5517(d)(1)(B)), by inserting a comma after (A); 
(7)in section 1029(d) (12 U.S.C. 5519(d)), by striking the period after Commission Act;  (8)in section 1061 (12 U.S.C. 5581)— 
(A)in subsection (b)(7)— (i)by striking Secretary of the Department of Housing and Urban Development each place that term appears and inserting Department of Housing and Urban Development; and 
(ii)in subparagraph (A), by striking (12 U.S.C. 5102 et seq.) and inserting (12 U.S.C. 5101 et seq.); and  (B)in subsection (c)(2)(A), by striking procedures in and inserting procedures; 
(9)in section 1063 (12 U.S.C. 5583)— (A)in subsection (f)(1)(B), by striking that; and 
(B)in subsection (g)(1)(A)— (i)by striking (12 U.S.C. 5102 et seq.) and inserting (12 U.S.C. 5101 et seq.); and 
(ii)by striking seq) and inserting seq.);  (10)in section 1064(i)(1)(A)(iii) (12 U.S.C. 5584(i)(1)(A)(iii)), by inserting a period before If an; 
(11)in section 1073(c)(2) (12 U.S.C. 5601(c)(2))— (A)in the paragraph heading, by inserting and education after financial literacy; and 
(B)by striking its duties and inserting their duties;  (12)in section 1076(b)(1) (12 U.S.C. 5602(b)(1)), by inserting before the period at the end the following: , the Bureau may, after notice and opportunity for comment, prescribe regulations; 
(13)in section 1077(b)(4)(F) (124 Stat. 2076), by striking associates and inserting associate’s;  (14)in section 1084(1) (124 Stat. 2081)— 
(A)by inserting paragraph (3) of section 903 (15 U.S.C. 1693a), before subsections (a) and (e) of section 904;  (B)by striking and in 918 and inserting , section 916(d) (15 U.S.C. 1693m(d)), section 918; and 
(C)by inserting a comma after 2009);  (15)in section 1089 (124 Stat. 2092)— 
(A)in paragraph (3)— (i)in subparagraph (A), by striking and at the end; and 
(ii)in subparagraph (B)(vi), by striking the period at the end and inserting ; and; and  (B)by redesignating paragraph (4) as subparagraph (C) and adjusting the margins accordingly; and 
(16)in section 1098(6) (124 Stat. 2104), by inserting the first place that term appears before and.  (b)Effective dateThe amendments made by paragraphs (14), (15), and (16) of subsection (a) of this section shall take effect as if enacted as part of subtitle H of the Consumer Financial Protection Act of 2010 (title X of Public Law 111–203; 124 Stat. 2080). 
999C.Title XI correctionSection 1105(d)(1) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5612(d)(1)) is amended by striking authority.— and all that follows through by the President and inserting authority.—A request by the President.  999D.Title XII correctionSection 1208(b) of the Improving Access to Mainstream Financial Institutions Act of 2010 (12 U.S.C. 5626(b)) is amended by striking Fund for each and inserting Fund (as defined in section 103(10) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702(10))) for each. 
999E.Title XIV correctionSection 1451(c) of the Mortgage Reform and Anti-Predatory Lending Act (12 U.S.C. 1701x–1(c)) is amended by striking pursuant.  999F.Conforming corrections to other statutes (a)Alternative mortgage transaction parity act of 1982The Alternative Mortgage Transaction Parity Act of 1982 (12 U.S.C. 3801 et seq.) is amended— 
(1)in section 802(a)(3) (12 U.S.C. 3801(a)(3)), by striking the Director of the Office of Thrift Supervision and inserting the Bureau of Consumer Financial Protection; and  (2)in section 804(d)(1) (12 U.S.C. 3803(d)(1))— 
(A)by striking identified and inserting issued; and  (B)by striking the comma after Administration. 
(b)Bank Holding Company Acts 
(1)Bank Holding Company Act Amendments of 1970Section 106(b)(1) of the Bank Holding Company Act Amendments of 1970 (12 U.S.C. 1972(1)) is amended, in the undesignated matter following subparagraph (E)— (A)by inserting Office of the before Comptroller of the; and 
(B)by striking “Federal Deposit Insurance Company” and inserting “Federal Deposit Insurance Corporation”.  (2)Bank Holding Company Act of 1956Section 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851) is amended— 
(A)in subsection (d)(1)(E), by striking 102 of the Small Business Investment Act of 1958 (15 U.S.C. 662) and inserting 103(3) of the Small Business Investment Act of 1958 (15 U.S.C. 662(3));  (B)in subsection (f)(3)(A)(ii), by striking (d)(1)(g)(v) and inserting (d)(1)(G)(v); and 
(C)in the matter preceding subparagraph (A) of subsection (h)(1), by striking section 8 of the International Banking Act of 1978 and inserting section 8(a) of the International Banking Act of 1978 (12 U.S.C. 3106(a)).  (c)Balanced Budget and Emergency Deficit Control ActSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by striking Office of Thrift Supervision (20–4108–0–3–373).. 
(d)Bretton Woods Agreements ActSection 68(a)(1) of the Bretton Woods Agreements Act (22 U.S.C. 286tt(a)(1)) is amended by striking Fund , and inserting Fund,.  (e)CAN–SPAM Act of 2003Section 7(b)(1)(D) of the CAN–SPAM Act of 2003 (15 U.S.C. 7706(b)(1)(D)) is amended by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency or the Board of Directors of the Federal Deposit Insurance Corporation, as applicable. 
(f)Children's Online Privacy Protection Act of 1998Section 1306(b)(2) of the Children's Online Privacy Protection Act of 1998 (15 U.S.C. 6505(b)(2)) is amended by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency or the Board of Directors of the Federal Deposit Insurance Corporation, as applicable.  (g)Commodity Exchange ActThe Commodity Exchange Act (7 U.S.C. 1 et seq.) is amended— 
(1)in section 1a (7 U.S.C. 1a)— (A)in paragraph (12)(A)(i)(II), by adding a semicolon at the end; 
(B)in paragraph (39)(A)(iv), by striking 225 and inserting 25; and  (C)in paragraph (47)(B)(viii)(II), by striking (15 U.S.C. 77b(a)(11)) and inserting (15 U.S.C. 77b(a)(11))); 
(2)in section 2 (7 U.S.C. 2)— (A)in subsection (c)(2)(D)(ii)(I), by striking subparagraphs and inserting subparagraph; and 
(B)in subsection (h)— (i)in paragraph (5)— 
(I)in subparagraph (A)— (aa)by striking Swaps and inserting Each swap; and 
(bb)by striking no later than 180 days after the effective date of this subsection. and inserting  no later than—
(i)30 days after the issuance of the interim final rule; or  (ii)such other date as the Commission determines appropriate.; and 
(II)in subparagraph (B), by striking Swaps and inserting Each swap;  (ii)in paragraph (7)— 
(I)in subparagraph (C)(i)(VII), by inserting or a governmental plan after employee benefit plan; and  (II)in subparagraph (D)(ii)(V), by striking of that Act and inserting of that section; and 
(iii)in paragraph (8)(A)(ii), by inserting section before 5h or;  (3)in section 4 (7 U.S.C. 6)— 
(A)in subsection (b)(1)(A), by striking commission each place that term appears and inserting Commission; and  (B)in subsection (c)(1)— 
(i)in subparagraph (A)— (I)by inserting the Commission shall not grant exemptions, after grant exemptions,; and 
(II)in clause (i)— (aa)in subclause (I)— 
(AA)by striking 5(g), 5(h),; and  (BB)by striking 8e,; and 
(bb)in subclause (II), by striking 206(e) and inserting 206; and  (ii)in subparagraph (B), by striking (D)) and inserting (D); 
(4)in section 4d(f)(2)(A) (7 U.S.C. 6d(f)(2)(A)), by striking though and inserting through;  (5)in section 4s (7 U.S.C. 6s)— 
(A)in subsection (e)(3)— (i)in subparagraph (B)(i)(II), by striking (11)) and inserting (11))); and 
(ii)in subparagraph (D)(ii), in the matter preceding subclause (I), by striking non cash collateral and inserting noncash collateral;  (B)in subsection (f)(1)(B)(i), by striking Commission and inserting prudential regulator; 
(C)in subsection (h)— (i)in paragraph (2)(B), by inserting a before swap with; and 
(ii)in paragraph (5)(A)— (I)in clause (i)— 
(aa)by striking section 1a(18) and inserting section 1a(18)(A); and  (bb)in subclause (VII), by striking act of and inserting Act of; and 
(II)in clause (ii), by inserting in connection with the transaction after acting; and  (D)in subsection (k)(3)(A)(ii), by striking the code and inserting any code; 
(6)in section 5(d)(19)(A) (7 U.S.C. 7(d)(19)(A)), by striking taking and inserting take;  (7)in section 5b (7 U.S.C. 7a–1), by redesignating subsection (k) as subsection (j); 
(8)in section 5c(c) (7 U.S.C. 7a–2(c))— (A)in paragraph (4)(B), by striking 1a(10) and inserting 1a(9); and 
(B)in paragraph (5)— (i)in subparagraph (A), by striking this subtitle and inserting this Act; and 
(ii)in subparagraph (C)(i), by striking 1a(2)(i) and inserting 1a(9);  (9)in section 5h (7 U.S.C. 7b–3)— 
(A)in subsection (a)(1) , by striking a facility and inserting a swap execution facility; and  (B)in subsection (f)(11)(A), by striking taking and inserting take; 
(10)in section 22(a)(1)(C)(ii) (7 U.S.C. 25(a)(1)(C)(ii)), by striking or at the end; and  (11)in section 23 (7 U.S.C. 26)— 
(A)in subsection (c)— (i)in paragraph (1)(B)(i)(III), by striking the Act each place that term appears and inserting this Act; and 
(ii)in paragraph (2)(A)(i), by striking a appropriate and inserting an appropriate; and  (B)in subsection (f)(3), by striking 7064 and inserting 706. 
(h)Community Reinvestment Act of 1977The Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.) is amended— (1)in section 803(1)(C) (12 U.S.C. 2902(1)(C)), by striking the period at the end and inserting a semicolon; and 
(2)in section 806 (12 U.S.C. 2905), by striking companies,, and inserting companies,.  (i)Credit Repair Organizations ActSection 403(4) of the Credit Repair Organizations Act (15 U.S.C. 1679a(4)) is amended by striking 103(e) and inserting 103(f). 
(j)Depository Institution Management Interlocks ActSection 205(9) of the Depository Institution Management Interlocks Act (12 U.S.C. 3204(9)) is amended by striking Director of the Office of Thrift Supervision and inserting appropriate Federal banking agency.  (k)Economic Growth and Regulatory Paperwork Reduction Act of 1996Section 2227(a)(1) of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 252(a)(1)) is amended by striking the Director of the Office of Thrift Supervision,. 
(l)Electronic Fund Transfer ActThe Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.) is amended— (1)in section 903 (15 U.S.C. 1693a)— 
(A)in paragraph (2), by striking 103(i) and inserting 103(j); and  (B)by redesignating the first paragraph designated as paragraph (4) (defining the term Board) as paragraph (3); 
(2)in section 904(a) (15 U.S.C. 1693b(a))— (A)by redesignating the second paragraph designated as paragraph (1) (relating to consultation with other agencies), the second paragraph designated as paragraph (2) (relating to the preparation of an analysis of economic impact), paragraph (3), and paragraph (4) as subparagraphs (A), (B), (C), and (D), respectively, and adjusting the margins accordingly; 
(B)by striking In prescribing such regulations, the Board shall: and inserting the following:  (3)RegulationsIn prescribing regulations under this subsection, the Bureau and the Board shall—; 
(C)in paragraph (3)(C), as so redesignated, by striking the Board shall;  (D)in paragraph (3)(D), as so redesignated— 
(i)by inserting send promptly before any; and  (ii)by striking shall be sent promptly to Congress by the Board and inserting to Congress; 
(3)in section 909(c) (15 U.S.C. 1693g(c)), by striking 103(e) and inserting 103(f);  (4)in section 918(a)(4) (15 U.S.C. 1693o(a)(4), by striking Act and and inserting Act; and; and 
(5)in section 920(a)(4)(C) (15 U.S.C. 1693o–2(a)(4)(C)), by striking the Director of the Office of Thrift Supervision,.  (m)Emergency Economic Stabilization Act of 2008Section 101(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211(b)) is amended by striking the Director of the Office of Thrift Supervision,. 
(n)Equal credit opportunity actThe Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.) is amended— (1)in section 703 (15 U.S.C. 1691b)— 
(A)in each of subsections (c) and (d), by striking paragraph each place that term appears and inserting subsection; and  (B)in subsection (g), by adding a period at the end; 
(2)in section 704 (15 U.S.C. 1691c)— (A)in subsection (a), by striking Consumer Protection Financial Protection Act of 2010 with and inserting Consumer Financial Protection Act of 2010, compliance with; and 
(B)in subsection (c), in the second sentence, by striking subchapter and inserting title;  (3)in section 704B(e)(3) (15 U.S.C. 1691c–2(e)(3)), by striking (1)(E) and inserting (2)(E); and 
(4)in section 706(k) (15 U.S.C. 1691e(k)), by striking “, (2), or (3)” and inserting “or (2)”.  (o)Expedited funds availability actThe Expedited Funds Availability Act (12 U.S.C. 4001 et seq.) is amended— 
(1)in section 605(f)(2)(A) (12 U.S.C. 4004(f)(2)(A)), by striking ,, and inserting a semicolon; and  (2)in section 610(a)(2) (12 U.S.C. 4009(a)(2)), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency and the Board of Directors of the Federal Deposit Insurance Corporation, as appropriate,. 
(p)Fair credit reporting actThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended— (1)in section 603 (15 U.S.C. 1681a)— 
(A)in subsection (d)(2)(D), by striking (x) and inserting (y);  (B)in subsection (q)(5), by striking 103(i) and inserting 103(j); and 
(C)in subsection (v), by striking Bureau and inserting Federal Trade Commission;  (2)in section 604 (15 U.S.C. 1681b)— 
(A)in subsection (b)(2)(B)(i), by striking section 615(a)(3) and inserting section 615(a)(4); and  (B)in subsection (g)(5), by striking paragraph (2).— and all that follows through The Bureau and inserting paragraph (2).—The Bureau; 
(3)in section 605(h)(2)(A) (15 U.S.C. 1681c(h)(2)(A))— (A)by striking shall,, and inserting shall,; and 
(B)by striking Commission,, and inserting Commission,;  (4)in paragraphs (1)(A), (1)(B)(i), (2)(A)(i), and (2)(B) of section 605A(h) (15 U.S.C. 1681c–1(h))— 
(A)by striking 103(i) and inserting 103(j) each place that term appears; and  (B)by striking open-end and inserting open end each place that term appears; 
(5)in section 609 (15 U.S.C. 1681g)— (A)in subsection (c)(1)— 
(i)in the paragraph heading, by striking commission and inserting bureau; and  (ii)in subparagraph (B)(vi), by striking 603(w) and inserting 603(x); and 
(B)by striking The Commission each place that term appears and inserting The Bureau;  (6)in section 611 (15 U.S.C. 1681i), by striking The Commission each place that term appears and inserting The Bureau; 
(7)in section 612 (15 U.S.C. 1681j)— (A)in subsection (a)(1), by striking (w) and inserting (x); and 
(B)by striking The Commission each place that term appears and inserting The Bureau; and  (8)in section 621 (15 U.S.C. 1681s)— 
(A)in subsection (a)(1), in the first sentence, by striking , subsection (b);  (B)in subsection (e)(2), by inserting a period after provisions of this title; and 
(C)in subsection (f)(2), by striking The Commission and inserting The Bureau.  (q)Federal Credit Union ActSection 206(g)(7)(D)(iv) of the Federal Credit Union Act (12 U.S.C. 1786(g)(7)(D)(iv)) is amended by striking the semicolon at the end and inserting a period. 
(r)Federal Deposit Insurance ActThe Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended— (1)in section 3(q)(2)(C) (12 U.S.C. 1813(q)(2)(C)), by adding and at the end; 
(2)in section 7 (12 U.S.C. 1817)— (A)in subsection (b)(2)— 
(i)in subparagraph (A), by striking (D) and inserting (C); and  (ii)by redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively; and 
(B)in subsection (e)(2)(C), by adding a period at the end;  (3)in section 8 (12 U.S.C. 1818)— 
(A)in subsection (b)(3), by striking Act)) and inserting Act); and  (B)in subsection (t)— 
(i)in paragraph (2)— (I)in subparagraph (C), by striking depositors or and inserting depositors; or; and 
(II)in subparagraph (D), by striking the semicolon at the end and inserting a period; and  (ii)by redesignating the second paragraph designated as paragraph (6), as added by section 1090(1) of the Consumer Financial Protection Act of 2010 (title X of Public Law 111–203; 124 Stat. 2093) (relating to referral to the Bureau of Consumer Financial Protection), as paragraph (7); 
(4)in section 10(b)(3)(A) (12 U.S.C. 1820(b)(3)(A)), by striking that Act and inserting the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.);  (5)in section 11 (12 U.S.C. 1821)— 
(A)in subsection (d)(2)(I)(ii), by striking and section 21A(b)(4); and  (B)in subsection (m), in each of paragraphs (16) and (18), by striking the comma after Comptroller of the Currency each place it appears; and 
(6)in section 26(a) (12 U.S.C. 1831c(a)), by striking Holding Company Act each place that term appears and inserting Holding Company Act of 1956.  (s)Federal Financial Institutions Examination Council Act of 1978Section 1003(1) of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3302(1)) is amended by striking the Office of Thrift Supervision,. 
(t)Federal Fire Prevention and Control Act of 1974Section 31(a)(5)(B) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2227(a)(5)(B)) is amended by striking the Federal Deposit Insurance Corporation and all that follows through the period and inserting “or the Federal Deposit Insurance Corporation under the affordable housing program under section 40 of the Federal Deposit Insurance Act.”.  (u)Federal Home Loan Bank ActThe Federal Home Loan Bank Act (12 U.S.C. 1421 et seq.) is amended— 
(1)in section 10(h)(1) (12 U.S.C. 1430(h)(1)), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency or the Board of Directors of the Federal Deposit Insurance Corporation, as applicable; and  (2)in section 22(a) (12 U.S.C. 1442(a))— 
(A)in the matter preceding paragraph (1), by striking Currency and all that follows through Supervision and inserting Currency, the Chairman of the Board of Governors of the Federal Reserve System, the Chairperson of the Federal Deposit Insurance Corporation, and the Chairman of the National Credit Union Administration; and  (B)in the undesignated matter following paragraph (2), by striking Currency and all that follows through Supervision and inserting Currency, the Chairman of the Board of Governors of the Federal Reserve System, and the Chairman of the National Credit Union Administration. 
(v)Federal Reserve ActThe Federal Reserve Act (12 U.S.C. 221 et seq.) is amended— (1)in section 10 (12 U.S.C. 247b), by redesignating paragraph (12) as paragraph (11); and 
(2)in section 11 (12 U.S.C. 248)— (A)by redesignating subsection (s), as added by section 1103(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (124 Stat. 2118) (relating to Federal Reserve transparency and release of information), as subsection (t), and moving subsection (t), as so redesignated, so it appears after subsection (s); 
(B)in subsection (s)(2)(C), by striking supervised by the Board and inserting subject to a final determination; and  (C)in subsection (t), as so redesignated, in paragraph (8)(B), by striking this section and inserting this subsection. 
(w)Financial Institutions Reform, Recovery, and Enforcement Act of 1989The Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (Public Law 101–73; 103 Stat. 183) is amended— (1)in section 1121(6) (12 U.S.C. 3350(6)), by striking the Office of Thrift Supervision,; and 
(2)in section 1206(a) (12 U.S.C. 1833b(a)), by striking and the Bureau of Consumer Financial Protection, and inserting the Bureau of Consumer Financial Protection, and.  (x)Gramm-Leach-Bliley ActThe Gramm-Leach-Bliley Act (Public Law 106–102; 113 Stat. 1338) is amended— 
(1)in section 132(a) (12 U.S.C. 1828b(a)), by striking the Director of the Office of Thrift Supervision,;  (2)in section 206(a) (15 U.S.C. 78c note), by striking Except as provided in subsection (e), for and inserting For; 
(3)in section 502(e)(5) (15 U.S.C. 6802(e)(5)), by inserting a comma after Protection;  (4)in section 504(a)(2) (15 U.S.C. 6804(a)(2)), by striking and, as appropriate, and with and inserting and, as appropriate, with; 
(5)in section 509(2) (15 U.S.C. 6809(2))— (A)by striking subparagraph (D); and 
(B)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively; and  (6)in section 522(b)(1)(A)(iv) (15 U.S.C. 6822(b)(1)(A)(iv)), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency and the Board of Directors of the Federal Deposit Insurance Corporation, as appropriate. 
(y)Helping families save their homes act of 2009Section 104 of the Helping Families Save Their Homes Act of 2009 (12 U.S.C. 1715z–25) is amended— (1)in subsection (a)— 
(A)in the matter preceding paragraph (1)— (i)by striking and the Director of the Office of Thrift Supervision, shall jointly and inserting shall; 
(ii)by striking Senate, and inserting Senate and;  (iii)by striking and the Office of Thrift Supervision; and 
(iv)by striking each such and inserting such; and  (B)in paragraph (1), by striking and the Office of Thrift Supervision; and 
(2)in subsection (b)(1)— (A)in subparagraph (A)— 
(i)in the first sentence— (I)by striking and the Director of the Office of Thrift Supervision,; and 
(II)by striking or the Director; and  (ii)in the second sentence, by striking and the Director of the Office of Thrift Supervision; and 
(B)in subparagraph (B), by striking and the Director of the Office of Thrift Supervision.  (z)Home mortgage disclosure act of 1975The Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2801 et seq.) is amended— 
(1)in section 304(j)(3) (12 U.S.C. 2803(j)(3)), by adding a period at the end; and  (2)in section 305(b)(1)(A) (12 U.S.C. 2804(b)(1)(A))— 
(A)in the matter preceding clause (i), by inserting by before the appropriate Federal banking agency; and  (B)in clause (iii), by striking bank as, and inserting bank, as. 
(aa)Home Owners' Loan ActThe Home Owners' Loan Act (12 U.S.C. 1461 et seq.) is amended— (1)in section 5 (12 U.S.C. 1464)— 
(A)in subsection (d)(2)(E)(ii)— (i)in the first sentence, by striking Except as provided in section 21A of the Federal Home Loan Bank Act, the and inserting The; and 
(ii)by striking , at the Director’s discretion,;  (B)in subsection (i)(6), by striking the Office of Thrift Supervision or; 
(C)in subsection (m), by striking Director's each place that term appears and inserting appropriate Federal banking agency's;  (D)in subsection (n)(9)(B), by striking Director’s and inserting Comptroller’s; and 
(E)in subsection (s)— (i)in paragraph (1)— 
(I)in the matter preceding subparagraph (A), by striking of such Act) and all that follows through shall require and inserting of such Act), the appropriate Federal banking agency shall require; and  (II)in subparagraph (B), by striking other methods and all that follows through determines and inserting other methods as the appropriate Federal banking agency determines; 
(ii)in paragraph (2)— (I)by striking determined and all that follows through may, consistent and inserting determined by appropriate federal banking agency case-by-case.—The appropriate Federal banking agency may, consistent; and 
(II)by striking capital-to-assets and all that follows through determines to be necessary and inserting capital-to-assets as the appropriate Federal banking agency determines to be necessary; and  (iii)in paragraph (3)— 
(I)by striking agency, may and inserting agency may; and  (II)by striking the Comptroller and inserting the appropriate Federal banking agency; 
(2)in section 6(c) (12 U.S.C. 1465(c)), by striking sections and inserting section;  (3)in section 10 (12 U.S.C. 1467a)— 
(A)in subsection (b)(6), by striking time and all that follows through release and inserting time, upon the motion or application of the Board, release;  (B)in subsection (c)(2)(H)— 
(i)in the matter preceding clause (i)— (I)by striking 1841(p)) and inserting 1841(p))); and 
(II)by inserting (12 U.S.C. 1843(k)) before if—; and  (ii)in clause (i), by inserting of 1956 (12 U.S.C. 1843(l) and (m)) after Company Act; and 
(C)in subsection (e)(7)(B)(iii)— (i)by striking Board of the Office of Thrift Supervision and inserting Director of the Office of Thrift Supervision; and 
(ii)by inserting (as defined in section 2 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301)) after transfer date; and  (4)in section 13 (12 U.S.C. 1468b), by striking the a and inserting a. 
(bb)Home Ownership and Equity Protection Act of 1994Section 158 of the Home Ownership and Equity Protection Act of 1994 (15 U.S.C. 1601 note) is amended by striking Bureau each place that term appears and inserting Bureau of Consumer Financial Protection.  (cc)Housing act of 1948Section 502(c)(3) of the Housing Act of 1948 (12 U.S.C. 1701c(c)(3)) is amended by striking Federal Home Loan Bank Agency and inserting Federal Housing Finance Agency. 
(dd)Housing and Urban Development Act of 1968Section 106(h)(5) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(h)(5)) is amended by striking authorised and inserting authorized.  (ee)International Banking Act of 1978Section 15 of the International Banking Act of 1978 (12 U.S.C. 3109) is amended— 
(1)in each of subsections (a) and (b)— (A)by striking , and Director of the Office of Thrift Supervision each place that term appears; and 
(B)by inserting and before Federal Deposit each place that term appears;  (2)in subsection (a), by striking Comptroller, Corporation, or Director and inserting Comptroller, or Corporation; and 
(3)in subsection (c)(4)— (A)by inserting and before the Federal Deposit; and 
(B)by striking , and the Director of the Office of Thrift Supervision.  (ff)International Lending Supervision Act of 1983Section 912 of the International Lending Supervision Act of 1983 (12 U.S.C. 3911) is amended— 
(1)in the section heading, by striking and the Office of Thrift Supervision;  (2)by striking subsection (b); 
(3)by striking (a) In general.—; and  (4)by striking 4 and inserting 3. 
(gg)Interstate land sales full disclosure actThe Interstate Land Sales Full Disclosure Act (15 U.S.C. 1701 et seq.) is amended— (1)in section 1402(1) (15 U.S.C. 1701(1)) by striking Bureau of and all that follows through the semicolon at the end and inserting Bureau of Consumer Financial Protection;; and 
(2)in each of section 1411(b) (15 U.S.C. 1710(b)) and subsections (b)(4) and (d) of section 1418a (15 U.S.C. 1717a), by striking “Secretary’s” each place that term appears and inserting “Director’s”.  (hh)Investment Advisers Act of 1940Section 224 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–18c) is amended in the section heading, by striking Commodities and inserting Commodity. 
(ii)Legal Certainty for Bank Products Act of 2000Section 403(b)(1) of the Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27a(b)(1)) is amended by striking that section and inserting section.  (jj)Omnibus Appropriations Act, 2009Section 626(b) of the Omnibus Appropriations Act, 2009 (12 U.S.C. 5538(b)) is amended, in each of paragraphs (2) and (3), by inserting a comma after as appropriate each place that term appears. 
(kk)Public law 93–495Section 111 of Public Law 93–495 (12 U.S.C. 250) is amended by striking the Director of the Office of Thrift Supervision,.  (ll)Revised Statutes of the United StatesSection 5136C(i) of the Revised Statutes of the United States (12 U.S.C. 25b(i)) is amended by striking powers.— and all that follows through In accordance and inserting powers.—In accordance. 
(mm)Riegle Community Development and Regulatory Improvement Act of 1994Section 117(e) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4716(e)) is amended by striking the Director of the Office of Thrift Supervision,.  (nn)S.A.F.E. Mortgage Licensing Act of 2008Section 1514 of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5113) is amended in each of subsections (b)(5) and (c)(4)(C), by striking Secretary’s each place that term appears and inserting Director’s. 
(oo)Securities Exchange Act of 1934The Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended— (1)in section 3C(g)(4)(B)(v) (15 U.S.C. 78c–3(g)(4)(B)(v)), by striking of that Act and inserting of that section; 
(2)in section 3D(d)(10)(A) (15 U.S.C. 78c–4(d)(10)(A)), by striking taking and inserting take;  (3)in section 3E(b)(1) (15 U.S.C. 78c–5(b)(1)), by striking though and inserting through; 
(4)in section 4(g)(8)(A) (15 U.S.C. 78d(g)(8)(A)), by striking (2)(A)(i) and inserting (2)(A)(ii);  (5)in section 15 (15 U.S.C. 78o)— 
(A)in each of subparagraphs (B)(ii) and (C) of subsection (b)(4), by striking dealer municipal advisor,, and inserting dealer, municipal advisor,;  (B)by redesignating subsection (j) (relating to the authority of the Commission) as subsection (p), and moving that subsection so it follows subsection (o); 
(C)by redesignating subsections (k) and (l) (relating to standard of conduct and other matters, respectively), as added by section 913(g)(1) of the Investor Protection and Securities Reform Act of 2010 (title IX of Public Law 111–203; 124 Stat. 1828), as subsections (q) and (r), respectively and moving those subsections to the end; and  (D)in subsection (m), in the undesignated matter following paragraph (2), by inserting the before same extent; 
(6)in section 15F(h) (15 U.S.C. 78o–10(h))— (A)in paragraph (2)— 
(i)in subparagraph (A), by inserting “a” after “that acts as an advisor to”; and  (ii)in subparagraph (B), by inserting a after offers to enter into; and 
(B)in paragraph (5)(A)(i)— (i)by inserting (A) after (18); and 
(ii)in subclause (VII), by striking act of and inserting Act of;  (7)in section 15G (15 U.S.C. 78o–11)— 
(A)in subsection (b)(2), by inserting Director of the before Federal Housing; and  (B)in subsection (e)— 
(i)in paragraph (4)— (I)in subparagraph (A), by striking subsection and inserting section; and 
(II)in subparagraph (C)— (aa)by striking 129C(c)(2) and inserting 129C(b)(2)(A); and 
(bb)by inserting (15 U.S.C. 1639c(b)(2)(A)) after Lending Act; and  (ii)in paragraph (5), by striking subsection and inserting section; and 
(8)in section 17A (15 U.S.C. 78q–1), by redesignating the second subsection designated as subsection (g), as added by section 929W of the Investor Protection and Securities Reform Act of 2010 (title IX of Public Law 111–203; 124 Stat. 1869) (relating to due diligence for the delivery of dividends, interest, and other valuable property rights), as subsection (n) and moving that subsection to the end.  (pp)Telemarketing and consumer fraud and abuse prevention actSection 3(b) of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6102(b)) is amended by inserting before the period at the end the following: , provided, however, that nothing in this section shall conflict with or supersede section 6 of the Federal Trade Commission Act (15 U.S.C. 46). 
(qq)Title 5Title 5, United States Code, is amended— (1)in section 3132(a)(1)(D), by striking the Office of Thrift Supervision,, the Resolution Trust Corporation,; and 
(2)in section 5314, by striking Director of the Office of Thrift Supervision..  (rr)Title 31 (1)AmendmentsTitle 31, United States Code, is amended— 
(A)by striking section 309;  (B)in section 313— 
(i)in subsection (j)(2), by striking Agency; and  (ii)in subsection (r)(4), by striking the Office of Thrift Supervision,; and 
(C)in section 714(d)(3)(B) by striking a audit and inserting an audit.  (2)AnalysisThe analysis for subchapter I of chapter 3 of title 31, United States Code, is amended by striking the item relating to section 309. 
(ss)Truth in Lending ActThe Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended— (1)in section 103(dd)(2)(E)(v) (15 U.S.C. 1602(dd)(2)(E)(v)), as redesignated by section 909(a)(1) of this Act, by striking Board and inserting Bureau; 
(2)in section 105 (15 U.S.C. 1604), by inserting subsection (h), as added by section 1472(c) of the Mortgage Reform and Anti-Predatory Lending Act (title XIV of Public Law 111–203; 124 Stat. 2190), before subsection (i), as added by section 1100A(7) of the Consumer Financial Protection Act of 2010 (title X of Public Law 111–203; 124 Stat. 2108);  (3)in section 106(f)(2)(B)(i) (15 U.S.C. 1605(f)(2)(B)(i)), by striking 103(w) and inserting 103(x); 
(4)in section 121(b) (15 U.S.C. 1631(b)), by striking 103(f) and inserting 103(g);  (5)in section 122(d)(5) (15 U.S.C. 1632(d)(5)), by striking and the Bureau; 
(6)in section 125(e)(1) (15 U.S.C. 1635(e)(1)), by striking 103(w) and inserting 103(x);  (7)in section 129 (15 U.S.C. 1639)— 
(A)in subsection (q), by striking (l)(2) and inserting (p)(2); and  (B)in subsection (u)(3), by striking Board each place that term appears and inserting Bureau; 
(8)in section 129C (15 U.S.C. 1639c)— (A)in subsection (b)(2)(B), by striking the second period at the end; and 
(B)in subsection (c)(1)(B)(ii)(I), by striking a original and inserting an original;  (9)in section 140A (15 U.S.C. 1651), by striking the Bureau and; 
(10)in section 148(d) (15 U.S.C. 1665c(d)), by striking Bureau and inserting Board;  (11)in section 149 (15 U.S.C. 1665d)— 
(A)by striking the Director of the Office of Thrift Supervision, each place that term appears;  (B)by striking National Credit Union Administration Bureau each place that term appears and inserting National Credit Union Administration Board; and 
(C)by striking Bureau of Directors of the Federal Deposit Insurance Corporation each place that term appears and inserting Board of Directors of the Federal Deposit Insurance Corporation; and  (12)in section 181(1) (15 U.S.C. 1667(1)), by striking 103(g) and inserting 103(h). 
(tt)Truth in Savings ActThe Truth in Savings Act (12 U.S.C. 4301 et seq.) is amended in each of sections 269(a)(4) (12 U.S.C. 4308(a)(4)), 270(a)(2) (12 U.S.C. 4309(a)(2)), and 274(6) (12 U.S.C. 4313(6)), by striking Administration Bureau each place that term appears and inserting Administration Board.  999G.Rulemaking deadlines (a)One-Year extensionThe deadline for issuance of any rule or regulation, conduct of any study, or submission of any report required by the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) or amendments made by that Act that has not been met or is not met in final form by the date specified in that Act or those amendments, shall be extended for 1 year. 
(b)No effect on finalized rulesThe extension provided under subsection (a) shall have no effect on any rule required by the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) or amendments made by that Act that have been issued in final form before the date of enactment of this title.  999H.Effective datesExcept as otherwise specifically provided in this title— 
(1)the amendments made by this title to a provision of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) shall take effect as if enacted on the effective date of the provision, immediately after the provision takes effect; and  (2)the amendments made by this title to a provision of law amended by the Dodd-Frank Wall Street Reform and Consumer Protection Act shall take effect as if enacted on the effective date of the amendment to that provision of law made by the Dodd-Frank Wall Street Reform and Consumer Protection Act, immediately after the amendment made by the Dodd-Frank Wall Street Reform and Consumer Protection Act takes effect. This division may be cited as the Financial Services and General Government Appropriations Act, 2016.  BDepartment of the Interior, environment, and related agencies appropriations act, 2016 IDepartment of the interior Bureau of land management Management of lands and resourcesFor necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to section 1010(a) of Public Law 96–487 (16 U.S.C. 3150(a)), $1,045,562,000, to remain available until expended, including all such amounts as are collected from permit processing fees, as authorized but made subject to future appropriation by section 35(d)(3)(A)(i) of the Mineral Leasing Act (30 U.S.C. 191), as amended, except that amounts from permit processing fees may be used for any bureau-related expenses associated with the processing of oil and gas applications for permits to drill and related use authorizations; of which $3,000,000 shall be available in fiscal year 2016 subject to a match by at least an equal amount by the National Fish and Wildlife Foundation for cost-shared projects supporting conservation of Bureau lands; and such funds shall be advanced to the Foundation as a lump-sum grant without regard to when expenses are incurred.In addition, $39,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2016, so as to result in a final appropriation estimated at not more than $1,045,562,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities. Land acquisitionFor expenses necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579, including administrative expenses and acquisition of lands or waters, or interests therein, $18,922,000, to be derived from the Land and Water Conservation Fund and to remain available until expended. Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $105,621,000, to remain available until expended: Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 1181(f)). Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315(b), 315(m)) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: Provided, That not to exceed $600,000 shall be available for administrative expenses. Service charges, deposits, and forfeituresFor administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579 (43 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30 U.S.C. 185), to remain available until expended: Provided, That, notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands. Miscellaneous trust fundsIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of Public Law 94–579 (43 U.S.C. 1737), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain available until expended. Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $10,000: Provided, That, notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis. Appropriations herein made shall not be available for the destruction of healthy, unadopted, wild horses and burros in the care of the Bureau or its contractors or for the sale of wild horses and burros that results in their destruction for processing into commercial products. United states fish and wildlife service Resource managementFor necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,203,545,000, to remain available until September 30, 2017 except as otherwise provided herein: Provided, That not to exceed $17,515,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)), of which not to exceed $1,605,000 shall be used for any activity regarding the designation of critical habitat, pursuant to subsection (a)(3), excluding litigation support, for species listed pursuant to subsection (a)(1) prior to October 1, 2012; of which not to exceed $1,501,000 shall be used for any activity regarding petitions to list species that are indigenous to the United States pursuant to subsections (b)(3)(A) and (b)(3)(B); and, of which not to exceed $1,504,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) for species that are not indigenous to the United States. ConstructionFor construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $23,687,000, to remain available until expended. Land acquisitionFor expenses necessary to carry out the Land and Water Conservation Fund Act of 1965, (16 U.S.C. 460l–4 et seq.), including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the United States Fish and Wildlife Service, $48,887,000, to be derived from the Land and Water Conservation Fund and to remain available until expended: Provided, That none of the funds appropriated for specific land acquisition projects may be used to pay for any administrative overhead, planning or other management costs. Cooperative endangered species conservation fundFor expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535), $42,417,000, to remain available until expended, of which $20,600,000 is to be derived from the Cooperative Endangered Species Conservation Fund; and of which $21,817,000 is to be derived from the Land and Water Conservation Fund. National wildlife refuge fundFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,228,000. North american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), $35,145,000, to remain available until expended. Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), $3,660,000, to remain available until expended. Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $10,061,000, to remain available until expended. State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and federally recognized Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $60,571,000, to remain available until expended: Provided, That, of the amount provided herein, $4,084,000 is for a competitive grant program for federally recognized Indian tribes not subject to the remaining provisions of this appropriation: Provided further, That $5,487,000 is for a competitive grant program to implement approved plans for States, territories, and other jurisdictions and at the discretion of affected States, the regional Associations of fish and wildlife agencies, not subject to the remaining provisions of this appropriation: Provided further, That the Secretary shall, after deducting $9,571,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: Provided further, That any amount apportioned in 2016 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2017, shall be reapportioned, together with funds appropriated in 2018, in the manner provided herein. Administrative provisionsThe United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed $1 for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: Provided further, That the Service may accept donated aircraft as replacements for existing aircraft: Provided further, That notwithstanding 31 U.S.C. 3302, all fees collected for non-toxic shot review and approval shall be deposited under the heading United States Fish and Wildlife Service—Resource Management and shall be available to the Secretary, without further appropriation, to be used for expenses of processing of such non-toxic shot type or coating applications and revising regulations as necessary, and shall remain available until expended. National park service Operation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,323,273,000, of which $9,923,000 for planning and interagency coordination in support of Everglades restoration and $96,961,000 for maintenance, repair, or rehabilitation projects for constructed assets shall remain available until September 30, 2017. National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $63,132,000. Historic preservation fundFor expenses necessary in carrying out the National Historic Preservation Act (16 U.S.C. 470 et seq.), $61,410,000, to be derived from the Historic Preservation Fund and to remain available until September 30, 2017, of which $500,000 is for competitive grants for the survey and nomination of properties to the National Register of Historic Places and as National Historic Landmarks associated with communities currently underrepresented, as determined by the Secretary, and of which $5,000,000 is for competitive grants to preserve the sites and stories of the Civil Rights movement: Provided, That such competitive grants shall be made without imposing the matching requirements in Section 102(a)(3) of the National Historic Preservation Act (16 U.S.C. 470(a)(3)) to States and Tribes as defined in 16 U.S.C. 470w, Native Hawaiian organizations, local governments, including Certified Local Governments, and nonprofit organizations. ConstructionFor construction, improvements, repair, or replacement of physical facilities, including modifications authorized by section 104 of the Everglades National Park Protection and Expansion Act of 1989 (16 U.S.C. 410r-8), $192,937,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, for any project initially funded in fiscal year 2016 with a future phase indicated in the National Park Service 5–Year Line Item Construction Plan, a single procurement may be issued which includes the full scope of the project: Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: Provided further, That National Park Service Donations, Park Concessions Franchise Fees, and Recreation Fee Permanent appropriations may be made available for the cost of adjustments and changes within the original scope of effort for projects funded by the National Park Service Construction appropriation: Provided further, That the Secretary of the Interior shall consult with the Committees on Appropriations, in accordance with current reprogramming thresholds, prior to making any charges authorized by this section. Land and water conservation fund (rescission)The contract authority provided for fiscal year 2016 by section 9 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–10a) is rescinded. Land acquisition and state assistanceFor expenses necessary to carry out the Land and Water Conservation Act of 1965 (16 U.S.C. 460l–4 through 11), including administrative expenses, and for acquisition of lands or waters, or interest therein, in accordance with the statutory authority applicable to the National Park Service, $106,275,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which $55,000,000 is for the State assistance program and of which $8,000,000 shall be for the American Battlefield Protection Program grants as authorized by section 7301 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11). Centennial challengeFor expenses necessary to carry out the provisions of section 814(g) of Public Law 104–333 (16 U.S.C. 1f) relating to challenge cost share agreements, $10,000,000, to remain available until expended, for Centennial Challenge projects and programs: Provided, That not less than 50 percent of the total cost of each project or program shall be derived from non-Federal sources in the form of donated cash, assets, or a pledge of donation guaranteed by an irrevocable letter of credit. Administrative provisions (including transfer of funds)In addition to other uses set forth in section 407(d) of Public Law 105–391, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 204. Transfers may include a reasonable amount for FHWA administrative support costs.Herein and hereafter any amounts deposited into the National Park Service trust fund accounts (31 US.C. 1321(a)(l7)–(18)) shall be invested by the Secretary of the Treasury in interest bearing obligations of the United States to the extent such amounts are not, in his judgment, required to meet current withdrawals: Provided, That interest earned by such investments shall be available for obligation without further appropriation, to the benefit of the project. United states geological survey Surveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,058,503,000, to remain available until September 30, 2017; of which $57,637,189 shall remain available until expended for satellite operations; and of which $7,280,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities. Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations and observation wells; expenses of the United States National Committee for Geological Sciences; and payment of compensation and expenses of persons employed by the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 6101, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes. Bureau of ocean energy management Ocean energy managementFor expenses necessary for granting leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $170,857,000, of which $74,235,000, is to remain available until September 30, 2017 and of which $96,622,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2016 appropriation estimated at not more than $74,235,000: Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities. Bureau of safety and environmental enforcement Offshore safety and environmental enforcementFor expenses necessary for the regulation of operations related to leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $124,772,000, of which $67,565,000 is to remain available until September 30, 2017 and of which $57,207,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2016 appropriation estimated at not more than $67,565,000.For an additional amount, $65,000,000, to remain available until expended, to be reduced by amounts collected by the Secretary and credited to this appropriation, which shall be derived from non-refundable inspection fees collected in fiscal year 2016, as provided in this Act: Provided, That, to the extent that amounts realized from such inspection fees exceed $65,000,000, the amounts realized in excess of $65,000,000 shall be credited to this appropriation and remain available until expended: Provided further, That, for fiscal year 2016, not less than 50 percent of the inspection fees expended by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill. Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990, $14,899,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended. Office of surface mining reclamation and enforcement Regulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $122,747,000, to remain available until September 30, 2017: Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, for costs to review, administer, and enforce permits issued by the Bureau pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257), $40,000, to remain available until expended: Provided, That fees assessed and collected by the Bureau pursuant to such section 507 shall be credited to this account as discretionary offsetting collections, to remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as collections are received during the fiscal year, so as to result in a fiscal year 2016 appropriation estimated at not more than $122,747,000. Abandoned mine reclamation fundFor necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $27,388,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: Provided, That, pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training. Bureau of indian affairs and bureau of indian education Operation of indian programs (including transfer of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), $2,232,419,000, to remain available until September 30, 2017, except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $74,791,000 shall be for welfare assistance payments: Provided, That, in cases of designated Federal disasters, the Secretary may exceed such cap, from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster: Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $617,370,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2016, and shall remain available until September 30, 2017: Provided further, That not to exceed $43,810,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, land records improvement, and the Navajo-Hopi Settlement Program: Provided further, That, notwithstanding any other provision of law, including but not limited to the Indian Self-Determination Act of 1975 (25 U.S.C. 450f et seq.) and section 1128 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed $64,395,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with grants approved prior to July 1, 2016: Provided further, That any forestry funds allocated to a federally recognized tribe which remain unobligated as of September 30, 2017, may be transferred during fiscal year 2018 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder's trust fund account: Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2018: Provided further, That, in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel. Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Bureau of Indian Affairs for fiscal year 2016, such sums as may be necessary, which shall be available for obligation through September 30, 2017: Provided, That amounts obligated but not expended by a tribe or tribal organization for contract support costs for such agreements for the current fiscal year shall be applied to contract support costs otherwise due for such agreements for subsequent fiscal years: Provided further, That, notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account. Construction (including transfer of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483, $135,204,000, to remain available until expended: Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: Provided further, That not to exceed 6 percent of contract authority available to the Bureau of Indian Affairs from the Federal Highway Trust Fund may be used to cover the road program management costs of the Bureau: Provided further, That any funds provided for the Safety of Dams program pursuant to 25 U.S.C. 13 shall be made available on a nonreimbursable basis: Provided further, That, for fiscal year 2016, in implementing new construction or facilities improvement and repair project grants in excess of $100,000 that are provided to grant schools under Public Law 100–297, as amended, the Secretary of the Interior shall use the Administrative and Audit Requirements and Cost Principles for Assistance Programs contained in 43 CFR part 12 as the regulatory requirements: Provided further, That such grants shall not be subject to section 12.61 of 43 CFR; the Secretary and the grantee shall negotiate and determine a schedule of payments for the work to be performed: Provided further, That, in considering grant applications, the Secretary shall consider whether such grantee would be deficient in assuring that the construction projects conform to applicable building standards and codes and Federal, tribal, or State health and safety standards as required by 25 U.S.C. 2005(b), with respect to organizational and financial management capabilities: Provided further, That, if the Secretary declines a grant application, the Secretary shall follow the requirements contained in 25 U.S.C. 2504(f): Provided further, That any disputes between the Secretary and any grantee concerning a grant shall be subject to the disputes provision in 25 U.S.C. 2507(e): Provided further, That, in order to ensure timely completion of construction projects, the Secretary may assume control of a project and all funds related to the project, if, within 18 months of the date of enactment of this Act, any grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction: Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation. Indian land and water claim settlements and miscellaneous payments to indiansFor payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264, 100–580, 101–618, 111–11, and 111–291, and for implementation of other land and water rights settlements, $40,655,000, to remain available until expended. Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $7,748,000, of which $1,062,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $113,804,510. Administrative provisionsThe Bureau of Indian Affairs may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations.Notwithstanding 25 U.S.C. 15, the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs for central office oversight and Executive Direction and Administrative Services (except executive direction and administrative services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs, this action shall not diminish the Federal Government's trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe's ability to access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska.No funds available to the Bureau of Indian Education shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau of Indian Education school system as of October 1, 1995, except that the Secretary of the Interior may waive this prohibition to support expansion of up to one additional grade when the Secretary determines such waiver is needed to support accomplishment of the mission of the Bureau of Indian Education. Appropriations made available in this or any prior Act for schools funded by the Bureau shall be available, in accordance with the Bureau's funding formula, only to the schools in the Bureau school system as of September 1, 1996, and to any school or school program that was reinstated in fiscal year 2012. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school's operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula.Funds available under this Act may not be used to establish satellite locations of schools in the Bureau school system as of September 1, 1996, except that the Secretary may waive this prohibition in order for an Indian tribe to provide language and cultural immersion educational programs for non-public schools located within the jurisdictional area of the tribal government which exclusively serve tribal members, do not include grades beyond those currently served at the existing Bureau-funded school, provide an educational environment with educator presence and academic facilities comparable to the Bureau-funded school, comply with all applicable Tribal, Federal, or State health and safety standards, and the Americans with Disabilities Act, and demonstrate the benefits of establishing operations at a satellite location in lieu of incurring extraordinary costs, such as for transportation or other impacts to students such as those caused by busing students extended distances: Provided, That no funds available under this Act may be used to fund operations, maintenance, rehabilitation, construction or other facilities-related costs for such assets that are not owned by the Bureau: Provided further, That the term satellite school means a school location physically separated from the existing Bureau school by more than 50 miles but that forms part of the existing school in all other respects. Departmental offices Office of the secretary Departmental operationsFor necessary expenses for management of the Department of the Interior, including the collection and disbursement of royalties, fees, and other mineral revenue proceeds, and for grants and cooperative agreements, as authorized by law, $265,263,000, to remain available until September 30, 2017; of which not to exceed $15,000 may be for official reception and representation expenses; and of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $12,000,000 for the Office of Valuation Services is to be derived from the Land and Water Conservation Fund and shall remain available until expended; and of which $38,300,000 shall remain available until expended for the purpose of mineral revenue management activities: Provided, That, notwithstanding any other provision of law, $15,000 under this heading shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments. Administrative provisionsFor fiscal year 2016, up to $400,000 of the payments authorized by the Act of October 20, 1976 (31 U.S.C. 6901–6907) may be retained for administrative expenses of the Payments in Lieu of Taxes Program: Provided, That no payment shall be made pursuant to that Act to otherwise eligible units of local government if the computed amount of the payment is less than $100: Provided further, That the Secretary may reduce the payment authorized by 31 U.S.C. 6901–6907 for an individual county by the amount necessary to correct prior year overpayments to that county: Provided further, That the amount needed to correct a prior year underpayment to an individual county shall be paid from any reductions for overpayments to other counties and the amount necessary to cover any remaining underpayment is hereby appropriated and shall be paid to individual counties. Insular affairs Assistance to territoriesFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $85,976,000, of which: (1) $76,528,000 shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, coral reef initiative activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,448,000 shall be available until September 30, 2017, for salaries and expenses of the Office of Insular Affairs: Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee's commitment to timely maintenance of its capital assets: Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non-Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c). Compact of free associationFor grants and necessary expenses, $3,318,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188. Administrative provisions (including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities. Office of the solicitor Salaries and expensesFor necessary expenses of the Office of the Solicitor, $63,800,000. Office of inspector general Salaries and expensesFor necessary expenses of the Office of Inspector General, $50,047,000. Office of the special trustee for american indians Federal trust programs (including transfer of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $139,029,000, to remain available until expended, of which not to exceed $22,120,000 from this or any other Act, may be available for historical accounting: Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs and Bureau of Indian Education, Operation of Indian Programs account; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2016, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 450 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That, notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 15 months and has a balance of $15 or less: Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose: Provided further, That the Secretary shall not be required to reconcile Special Deposit Accounts with a balance of less than $500 unless the Office of the Special Trustee receives proof of ownership from a Special Deposit Accounts claimant. Department-wide programs Wildland fire management (including transfers of funds)For necessary expenses for fire preparedness, fire suppression operations, fire science and research, emergency rehabilitation, hazardous fuels management activities, and rural fire assistance by the Department of the Interior, $908,745,000, to remain available until expended, of which not to exceed $6,427,000 shall be for the renovation or construction of fire facilities: Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: Provided further, That, of the funds provided, $170,000,000 is for hazardous fuels management activities: Provided further, That, of the funds provided, $18,970,000 is for burned area rehabilitation: Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: Provided further, That, notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: Provided further, That, using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for hazardous fuels management and resilient landscapes activities, and for training and monitoring associated with such hazardous fuels management and resilient landscapes activities on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That, notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of hazardous fuels management and resilient landscapes activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: Provided further, That, in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations.For an additional amount, $200,000,000 for wildfire suppression operations to meet the emergency and unpredictable aspects of wildland firefighting including support, response, and emergency stabilization activities, other emergency management activities, and funds necessary to repay any transfers needed for these costs, to remain available until expended: Provided, That such funds are also available for transfer to other appropriations accounts to repay amounts previously transferred for wildlife suppression: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $10,011,000, to remain available until expended. Natural resource damage assessment and restoration Natural resource damage assessment fundTo conduct natural resource damage assessment, restoration activities, and onshore oil spill preparedness by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and Public Law 101–337 (16 U.S.C. 19jj et seq.), $7,767,000, to remain available until expended. Working capital fundFor the operation and maintenance of a departmental financial and business management system, information technology improvements of general benefit to the Department, and the consolidation of facilities and operations throughout the Department, $57,100,000, to remain available until expended: Provided, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center: Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of Natural Resource Revenue's collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law. Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital Fund, aircraft which may be obtained by donation, purchase or through available excess surplus property: Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft. General provisions, department of the interior (including transfers of funds) Emergency transfer authority—intra-bureau 
101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible. 
Emergency transfer authority—department-wide 
102.The Secretary may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, such reimbursement to be credited to appropriations currently available at the time of receipt thereof: Provided further, That, for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for wildland fire operations shall be exhausted within 30 days: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible: Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred. 
Authorized use of funds 
103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members. Authorized use of funds, indian trust management  104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian Education, and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose. 
Redistribution of funds, bureau of indian affairs 
105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2016. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply. Ellis, governors, and liberty islands  106.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable. 
Outer continental shelf inspection fees 
107.
(a)In fiscal year 2016, the Secretary shall collect a nonrefundable inspection fee, which shall be deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c).  (b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2016 shall be: 
(1)$10,500 for facilities with no wells, but with processing equipment or gathering lines;  (2)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and 
(3)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells.  (c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2016. Fees for fiscal year 2016 shall be: 
(1)$30,500 per inspection for rigs operating in water depths of 500 feet or more; and  (2)$16,700 per inspection for rigs operating in water depths of less than 500 feet. 
(d)The Secretary shall bill designated operators under subsection (b) within 60 days, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing. Bureau of ocean energy management, regulation and enforcement reorganization  108.The Secretary of the Interior, in order to implement a reorganization of the Bureau of Ocean Energy Management, Regulation and Enforcement, may transfer funds among and between the successor offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines described in the report accompanying this Act. 
Contracts and agreements for wild horse and burro holding facilities 
109.Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 304B of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 254c) (except that the 5-year term restriction in subsection (d) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary. REISSUANCE OF FINAL RULES  110.Before the end of the 60-day period beginning on the date of the enactment of this Act, the Secretary of the Interior shall reissue the final rule published on December 28, 2011 (76 Fed. Reg. 81666 et seq.) and the final rule published on September 10, 2012 (77 Fed. 7 Reg. 55530 et seq.), without regard to any other provision of statute or regulation that applies to issuance of such rules. Such reissuances (including this section) shall not be subject to judicial review. 
Mass marking of salmonids 
111.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers. Prohibition on use of funds  112. (a)Any proposed new use of the Arizona & California Railroad Company's Right of Way for conveyance of water shall not proceed unless the Secretary of the Interior certifies that the proposed new use is within the scope of the Right of Way as interpreted by the Department's Office of the Solicitor's opinion, Memorandum M–37025, issued on November 4, 2011. 
(b)No funds appropriated or otherwise made available to the Department of the Interior may be used, in relation to any proposal to export groundwater for municipal use, for approval of any right-of-way or similar authorization on the Mojave National Preserve or lands managed by the Needles Field Office of the Bureau of Land Management, or for carrying out any activities associated with such right-of-way or similar approval. Republic of palau  113. (a)In GeneralSubject to subsection (c), the United States Government, through the Secretary of the Interior shall provide to the Government of Palau for fiscal year 2016 grants in amounts equal to the annual amounts specified in subsections (a), (c), and (d) of section 211 of the Compact of Free Association between the Government of the United States of America and the Government of Palau (48 U.S.C. 1931 note) (referred to in this section as the Compact). 
(b)Programmatic AssistanceSubject to subsection (c), the United States shall provide programmatic assistance to the Republic of Palau for fiscal year 2016 in amounts equal to the amounts provided in subsections (a) and (b)(1) of section 221 of the Compact.  (c)Limitations on Assistance (1)In generalThe grants and programmatic assistance provided under subsections (a) and (b) shall be provided to the same extent and in the same manner as the grants and assistance were provided in fiscal year 2009. 
(2)Trust fundIf the Government of Palau withdraws more than $5,000,000 from the trust fund established under section 211(f) of the Compact, amounts to be provided under subsections (a) and (b) shall be withheld from the Government of Palau. statewide variances  114.On land under the jurisdiction of a State or federally recognized Indian tribe, if State or tribal laws or regulations are in place regarding the process generally understood to encompass hydraulic fracturing or well stimulation for the purpose of production of natural gas and oil, the Bureau of Land Management shall issue to that State or Indian tribe a statewide variance for all wells from the requirements of the final rule entitled Oil and Gas; Hydraulic Fracturing on Federal and Indian Lands (80 Fed. Reg. 16128 (March 26, 2015)). 
Wild lands funding prohibition 
115.None of the funds made available in this Act or any other Act may be used to implement, administer, or enforce Secretarial Order No. 3310 issued by the Secretary of the Interior on December 22, 2010: Provided, That nothing in this section shall restrict the Secretary's authorities under sections 201 and 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711 and 1712). 
Volunteers in parks 
116.Section 4 of Public Law 91–357 (16 U.S.C. 18j), as amended, is further amended by striking $5,000,000 and inserting $10,000,000. Contracts and agreements with indian affairs  117.Notwithstanding any other provision of law, during fiscal year 2016, in carrying out work involving cooperation with State, local, and tribal governments or any political subdivision thereof, Indian Affairs may record obligations against accounts receivable from any such entities, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year. 
Extension of authorities 
118.Division II of Public Law 104–333 (16 U.S.C. 461 note), as amended, is further amended in sections 208, 310, and 607 by striking 2015 and inserting 2021. Sage-grouse  119.None of the funds made available by this or any other Act may be used by the Secretary of the Interior to write or issue pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533)— 
(1)a proposed rule for greater sage-grouse (Centrocercus urophasianus);  (2)a proposed rule for the Columbia basin distinct population segment of greater sage-grouse; 
(3)a final rule for the bi-state distinct population segment of greater sage-grouse; or  (4)a final rule for Gunnison sage-grouse (Centrocercus minimus). Offshore pay authority extension 
120.Section 117 of Division G of Public Law 113–76 is amended by striking and 2015 and inserting through 2016. Onshore pay authority extension  121.Section 123 of Division G of Public Law 113–76 is amended by striking and 2015 and inserting through 2016. 
National park service affiliated areas 
122.
(a)Section 5 of Public Law 95–348 is amended by striking not to exceed $3,000,000 and inserting such sums as may be necessary for the purposes of this Section.  (b)Section 204 of Public Law 93–486, as amended by section 1(3) of Public Law 100–355, is further amended by striking , but not to exceed $2,000,000. Wildlife restoration extension of investment of unexpended amounts 
123.Section 3(b)(2)(C) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(b)(2)(C)) is amended by striking 2016 and inserting 2017. Department of the interior experienced services program  124. (a)Notwithstanding any other provision of law relating to Federal grants and cooperative agreements, the Secretary of the Interior is authorized to make grants to, or enter into cooperative agreements with, private nonprofit organizations designated by the Secretary of Labor under Title V of the Older Americans Act of 1965 to utilize the talents of older Americans in programs authorized by other provisions of law administered by the Secretary and consistent with such provisions of law. 
(b)Prior to awarding any grant or agreement under subsection (a), the Secretary shall ensure that the agreement would not— (1)result in the displacement of individuals currently employed by the Department, including partial displacement through reduction of non-overtime hours, wages, or employment benefits; 
(2)result in the use of an individual under the Department of the Interior Experienced Services Program for a job or function in a case in which a Federal employee is in a layoff status from the same or substantially equivalent job within the Department; or  (3)affect existing contracts for services. National defense authorization act technical amendment 
125.Section 3096(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 is amended by inserting for fiscal year 2015 after $37,000,000. roosevelt campobello international park  126.The annual budget request submitted by the Roosevelt Campobello International Park Commission shall hereafter be directly submitted to Congress unchanged by the National Park Service. The Service may comment on the Commission's budget request with such additions and subtractions that the Service may propose. There shall be no diminution of the amount appropriated for the Commission, unless specified by Congress in the annual appropriations bill or the report to accompany the bill. 
KING COVE ROAD LAND EXCHANGE 
127.
(a)FindingCongress finds that the land exchange required under this section (including the designation of the road corridor and the construction of the road along the road corridor) is in the public interest.  (b)DefinitionsIn this section: 
(1)Federal land 
(A)In generalThe term Federal land means the approximately 206 acres of Federal land located within the Refuge as depicted on the map entitled Project Area Map and dated September 2012.  (B)InclusionThe term Federal land includes the 131 acres of Federal land in the Wilderness, which shall be used for the road corridor along which the road is to be constructed in accordance with subsection (c)(2). 
(2)Non-federal landThe term non-Federal land means the approximately 43,093 acres of land owned by the State as depicted on the map entitled Project Area Map and dated September 2012.  (3)RefugeThe term Refuge means the Izembek National Wildlife Refuge in the State. 
(4)Road corridorThe term road corridor means the road corridor designated under subsection (c)(2)(A).  (5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)StateThe term State means the State of Alaska.  (7)WildernessThe term Wilderness means the Izembek Wilderness designated by section 702(6) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 1132 note; Public Law 96–487). 
(c)Land exchange required 
(1)In generalIf the State offers to convey to the Secretary all right, title, and interest of the State in and to the non-Federal land, the Secretary shall convey to the State all right, title, and interest of the United States in and to the Federal Land.  (2)Use of federal landThe Federal land shall be conveyed to the State for the purposes of— 
(A)designating a road corridor through the Refuge; and  (B)constructing a noncommercial single-lane gravel road along the road corridor between the cities of King Cove and Cold Bay in the State to provide access to emergency medical services via the all-weather airport in Cold Bay. 
(3)Valuation, appraisals, and equalization 
(A)In generalThe value of the Federal land and the non-Federal land to be exchanged under this section— (i)shall be equal, as determined by appraisals conducted in accordance with subparagraph (B); or 
(ii)if not equal, shall be equalized in accordance with subparagraph (C).  (B)Appraisals (i)In generalAs soon as practicable after the date of enactment of this Act, the Secretary and State shall select an appraiser to conduct appraisals of the Federal land and non-Federal land. 
(ii)RequirementsThe appraisals required under clause (i) shall be conducted in accordance with nationally recognized appraisal standards, including— (I)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(II)the Uniform Standards of Professional Appraisal Practice.  (C)Equalization (i)Surplus of federal landIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land to be conveyed under the land exchange under this section, the value of the Federal land and non-Federal land shall be equalized— 
(I)by conveying additional non-Federal land in the State to the Secretary, subject to the approval of the Secretary;  (II)by the State making a cash payment to the United States; or 
(III)by using a combination of the methods described in subclauses (I) and (II).  (ii)Surplus of non-federal landIf the final appraised value of the non-Federal land exceeds the final appraised value of the Federal land to be conveyed under the land exchange under this section, the value of the Federal land and non-Federal land shall be equalized by the State adjusting the acreage of the non-Federal land to be conveyed. 
(iii)Amount of paymentNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a payment under clause (i)(II) in excess of 25 percent of the value of the Federal land conveyed.  (4)AdministrationOn completion of the exchange of Federal land and non-Federal land under this section— 
(A)the boundary of the Wilderness shall be modified to exclude the Federal land; and  (B)the non-Federal land shall be— 
(i)added to the Wilderness; and  (ii)administered in accordance with— 
(I)the Wilderness Act (16 U.S.C. 1131 et seq.); and  (II)other applicable laws. 
(5)DeadlineThe land exchange under this section shall be completed not later than 90 days after the date of enactment of this Act.  (d)Route of road corridorThe route of the road corridor shall follow the southern road alignment as described in the alternative entitled Alternative 2-Land Exchange and Southern Road Alignment in the final environmental impact statement entitled Izembek National Wildlife Refuge Land Exchange/Road Corridor Final Environmental Impact Statement and dated February 5, 2013. 
(e)Requirements relating to roadThe requirements relating to usage, barrier cables, and dimensions and the limitation on support facilities under subsections (a) and (b) of section 6403 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1180) shall apply to the road constructed in the road corridor.  (f)EffectThe exchange of Federal land and non-Federal land under this section shall not constitute a major Federal action for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). lesser prairie chicken 
128.None of the funds made available by this Act shall be used to implement or enforce the threatened species listing of the lesser prairie chicken under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).  IIEnvironmental protection agency Science and technologyFor science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; and other operating expenses in support of research and development, $703,958,000, to remain available until September 30, 2017: Provided, That of the funds included under this heading, $4,100,000 shall be for Research: National Priorities as specified in the report accompanying this Act. Environmental programs and managementFor environmental programs and management, including necessary expenses, not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; and not to exceed $9,000 for official reception and representation expenses, $2,561,498,000, to remain available until September 30, 2017: Provided, That of the funds included under this heading, $15,000,000 shall be for Environmental Protection: National Priorities as specified in the report accompanying this Act: Provided further, That of the funds included under this heading, $432,493,000 shall be for Geographic Programs specified in the report accompanying this Act. Hazardous waste electronic manifest system fundFor necessary expenses to carry out section 3024 of the Solid Waste Disposal Act (42 U.S.C. 6939g), including the development, operation, maintenance, and upgrading of the hazardous waste electronic manifest system established by such section, $3,786,000, to remain available until September 30, 2018. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $41,489,000, to remain available until September 30, 2017. Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $42,317,000, to remain available until expended. Hazardous substance superfund (including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611) $1,106,809,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2015, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,106,809,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA: Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: Provided further, That of the funds appropriated under this heading, $8,459,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2017, and $16,217,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2017. Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $91,485,000, to remain available until expended, of which $66,116,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act; $25,369,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code: Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks. Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency's responsibilities under the Oil Pollution Act of 1990, $18,078,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended. State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $3,027,937,000, to remain available until expended, of which— (1)$1,047,000,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $775,896,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That, for fiscal year 2016, to the extent there are sufficient eligible project applications and projects are consistent with State Intended Use Plans, not less than 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants shall be used by the State for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That, for fiscal year 2016, funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That, notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2016 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: Provided further, That, for fiscal year 2016, notwithstanding the provisions of sections 201(h) and (l) of the Federal Water Pollution Control Act, grants under Title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, the United States Virgin Islands, and the District of Columbia may also be made for the purpose of providing assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That, for fiscal year 2016, notwithstanding the provisions of sections 201(h) and (l) and section 518 of the Federal Water Pollution Control Act, funds reserved by the Administrator for grants under section 518(c) of the Federal Water Pollution Control Act may also be used for grants to provide assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That, for fiscal year 2016, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act and section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated under the Federal Water Pollution Control Act or $30,000,000, whichever is greater, and up to a total of 2 percent of the funds appropriated under the Safe Drinking Water Act, or $20,000,000, whichever is greater for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: Provided further, That, for fiscal year 2016, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Clean Water Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: Provided further, That, for fiscal year 2016, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: Provided further, That no less than 10 percent but not more than 20 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and not less than 20 percent but not more than 30 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients only where such debt was incurred on or after the date of enactment of this Act; 
(2)$10,000,000 shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission; Provided, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure; 
(3)$20,000,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: Provided, That, of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (C) the State of Alaska shall make awards consistent with the Statewide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities; 
(4)$80,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements, and associated program support costs: Provided, That not more than 25 percent of the amount appropriated to carry out section 104(k) of CERCLA shall be used for site characterization, assessment, and remediation of facilities described in section 101(39)(D)(ii)(II) of CERCLA; 
(5)$20,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005;  (6)$15,000,000 shall be for targeted airshed grants in accordance with the terms and conditions of the report accompanying this Act; and 
(7)$1,060,041,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, of which: $47,745,000 shall be for carrying out section 128 of CERCLA; $9,646,000 shall be for Environmental Information Exchange Network grants, including associated program support costs; $1,498,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act; $17,848,000 of the funds available for grants under section 106 of the Federal Water Pollution Control Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs: Provided, That, for fiscal year 2016 and hereafter, notwithstanding other applicable provisions of law, the funds appropriated for the Indian Environmental General Assistance Program shall be available to federally recognized tribes for solid waste and recovered materials collection, transportation, backhaul, and disposal services. Administrative provisions—environmental protection agency (including transfer and rescission of funds)For fiscal year 2016, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency's function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public Law 112–177, the Pesticide Registration Improvement Extension Act of 2012.Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for fiscal year 2016.The Administrator is authorized to transfer up to $300,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.The Science and Technology, Environmental Programs and Management, Office of Inspector General, Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust Fund Program Accounts, are available for the construction, alteration, repair, rehabilitation, and renovation of facilities provided that the cost does not exceed $150,000 per project.The Administrator of the Environmental Protection Agency shall base agency policies and actions regarding air emission from forest biomass including, but not limited to, air emissions from facilities that combust forest biomass for energy, on the principle that forest biomass emission do not increase overall carbon dioxide accumulations in the atmosphere when USDA Forest Inventory and Analysis data show that forest carbon stocks in the U.S. are stable or increasing on a national scale, or when forest biomass is derived from mill residuals, harvest residuals or forest management activities. Such policies and actions shall not pre-empt existing authorities of States to determine how to utilize biomass as a renewable energy source and shall not inhibit States’ authority to apply the same policies to forest biomass as other renewable fuels in implementing Federal law.For fiscal year 2016, and notwithstanding section 518(f) of the Water Pollution Control Act, the Administrator is authorized to use the amounts appropriated for any fiscal year under Section 319 of the Act to make grants to federally recognized Indian tribes pursuant to sections 319(h) and 518(e) of that Act.The Administrator is authorized to use the amounts appropriated under the heading Environmental Programs and Management for fiscal year 2016 to provide grants to implement the Southeastern New England Watershed Restoration Program.  IIIRelated agencies Department of agriculture Forest service Forest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $291,904,000, to remain available until expended: Provided, That, of the funds provided, $80,000,000 is for the forest inventory and analysis program. State and private forestryFor necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, including treatments of pests, pathogens, and invasive or noxious plants and for restoring and rehabilitating forests damaged by pests or invasive plants, cooperative forestry, and education and land conservation activities and conducting an international program as authorized, $226,655,000, to remain available until expended, as authorized by law; of which $59,800,000 is to be derived from the Land and Water Conservation Fund. National forest system (including transfers of funds)For necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, $1,516,764,000, to remain available until expended: Provided, That, of the funds provided, $40,000,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): Provided further, That, of the funds provided, $359,805,000 shall be for forest products: Provided further, That, of the funds provided, up to $81,941,000 is for the Integrated Resource Restoration pilot program for Region 1, Region 3 and Region 4: Provided further, That, of the funds provided for forest products, up to $65,560,000 may be transferred to support the Integrated Resource Restoration pilot program in the preceding proviso: Provided further, That the Secretary of Agriculture may transfer to the Secretary of the Interior any unobligated funds appropriated in a previous fiscal year for operation of the Valles Caldera National Preserve. Capital improvement and maintenance (including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $358,164,000, to remain available until expended, for construction, capital improvement, maintenance and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning of roads that are no longer needed, including unauthorized roads that are not part of the transportation system, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: Provided, That $25,000,000 shall be designated for urgently needed road decommissioning, road and trail repair and maintenance and associated activities, and removal of fish passage barriers, especially in areas where Forest Service roads may be contributing to water quality problems in streams and water bodies which support threatened, endangered, or sensitive species or community water sources: Provided further, That funds becoming available in fiscal year 2016 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated: Provided further, That, of the funds provided for decommissioning of roads, up to $14,743,000 may be transferred to the National Forest System to support the Integrated Resource Restoration pilot program. Land acquisitionFor expenses necessary to carry out the provisions of the Land and Water Conservation Fund Act of 1965, (16 U.S.C. 460l–4 et seq.), including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the Forest Service, $38,440,000, to be derived from the Land and Water Conservation Fund and to remain available until expended. Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California, as authorized by law, $950,000, to be derived from forest receipts. Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967, (16 U.S.C. 484a), to remain available until expended (16 U.S.C. 460l–516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310). Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, to remain available until expended, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements. Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C. 1643(b), $45,000, to remain available until expended, to be derived from the fund established pursuant to the above Act. Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (Public Law 96–487), $2,500,000, to remain available until expended. Wildland fire management (including transfers of funds)For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency fire suppression on or adjacent to such lands or other lands under fire protection agreement, hazardous fuels management on or adjacent to such lands, emergency rehabilitation of burned-over National Forest System lands and water, and for State and volunteer fire assistance, $2,701,341,000, to remain available until expended: Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: Provided further, That, notwithstanding any other provision of law, $6,914,000 of funds appropriated under this appropriation shall be available for the Forest Service in support of fire science research authorized by the Joint Fire Science Program, including all Forest Service authorities for the use of funds, such as contracts, grants, research joint venture agreements, and cooperative agreements: Provided further, That all authorities for the use of funds, including the use of contracts, grants, and cooperative agreements, available to execute the Forest and Rangeland Research appropriation, are also available in the utilization of these funds for Fire Science Research: Provided further, That funds provided shall be available for emergency rehabilitation and restoration, hazardous fuels management activities, support to Federal emergency response, and wildfire suppression activities of the Forest Service: Provided further, That, of the funds provided, $375,000,000 is for hazardous fuels management activities, $19,795,000 is for research activities and to make competitive research grants pursuant to the Forest and Rangeland Renewable Resources Research Act, (16 U.S.C. 1641 et seq.), $78,012,000 is for State fire assistance, and $13,000,000 is for volunteer fire assistance under section 10 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2106): Provided further, That amounts in this paragraph may be transferred to the National Forest System, and Forest and Rangeland Research accounts to fund forest and rangeland research, the Joint Fire Science Program, vegetation and watershed management, heritage site rehabilitation, and wildlife and fish habitat management and restoration: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That up to $15,000,000 of the funds provided herein may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels management activities and for training or monitoring associated with such hazardous fuels management activities on Federal land or on non-Federal land if the Secretary determines such activities benefit resources on Federal land: Provided further, That funds made available to implement the Community Forest Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriation: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That, of the funds provided for hazardous fuels management, not to exceed $15,000,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: Provided further, That funds designated for wildfire suppression shall be assessed for cost pools on the same basis as such assessments are calculated against other agency programs: Provided further, That, of the funds for hazardous fuels management, up to $24,000,000 may be transferred to the National Forest System to support the Integrated Resource Restoration pilot program.For an additional amount, $854,578,000 for wildfire suppression operations to meet the emergency and unpredictable aspects of wildland firefighting including support, response, and emergency stabilization activities, other emergency management activities, and funds necessary to repay any transfers needed for these costs, to remain available until expended: Provided, That such funds are also available for transfer to other appropriations accounts to repay amounts previously transferred for wildfire suppression: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administrative provisions, forest service (including transfers of funds)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary's notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the heading Wildland Fire Management will be obligated within 30 days: Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with U.S., private, and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the U.S. Agency for International Development, the Department of State, and the Millennium Challenge Corporation), U.S. private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–107 (7 U.S.C. 8316(b)).None of the funds available to the Forest Service may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the explanatory statement accompanying this Act.Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain services from the Department of Agriculture's National Information Technology Center. Nothing in this paragraph shall limit the Forest Service portion of implementation costs to be paid to the Department of Agriculture for the International Technology Service.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993, Public Law 103–82, as amended by Public Lands Corps Healthy Forests Restoration Act of 2005, Public Law 109–154.Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: Provided, That, of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match on at least one-for-one basis funds made available by the Forest Service: Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(2)).Funds available to the Forest Service, not to exceed $65,000,000, shall be assessed for the purpose of performing fire, administrative and other facilities maintenance and decommissioning. Such assessments shall occur using a square foot rate charged on the same basis the agency uses to assess programs for payment of rent, utilities, and other support services.Notwithstanding any other provision of law, any appropriations or funds available to the Forest Service not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations and similar nonlitigation-related matters. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the requested funding transfers.An eligible individual who is employed in any project funded under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code. Department of health and human services Indian health service Indian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination and Education Assistance Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $3,539,523,000, together with payments received during the fiscal year pursuant to 42 U.S.C. 238(b) and 238b, for services furnished by the Indian Health Service: Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That, $915,347,000 for Purchased/Referred Care, including $51,500,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: Provided further, That, of the funds provided, up to $36,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: Provided further, That, of the funds provided, $2,000,000 shall be for operational shortfalls at health clinics previously authorized under the Administrative Provisions, Indian Health Service heading. Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited to the Fund authorized by section 108A of the Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of the Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of the Act (25 U.S.C. 1613a and 1616a): Provided further, That, notwithstanding any other provision of law, the amounts made available within this account for the methamphetamine and suicide prevention and treatment initiative, and for the domestic violence prevention initiative, and to improve collections from public and private insurance at Indian Health Service and tribally operated facilities shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: Provided further, That funds provided in this Act may be used for annual contracts and grants that fall within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended: Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400, et seq.): Provided further, That the Indian Health Care Improvement Fund may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account. Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Indian Health Service for fiscal year 2016, such sums as may be necessary: Provided, That amounts obligated but not expended by a tribe or tribal organization for contract support costs for such agreements for the current fiscal year shall be applied to contract support costs otherwise due for such agreements for subsequent fiscal years: Provided further, That, notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account. Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $521,818,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development: Provided further, That not to exceed $2,700,000 from this account and the Indian Health Services account may be used by the Indian Health Service to obtain ambulances for the Indian Health Service and tribal facilities in conjunction with an existing interagency agreement between the Indian Health Service and the General Services Administration: Provided further, That not to exceed $500,000 may be placed in a Demolition Fund, to remain available until expended, and be used by the Indian Health Service for the demolition of Federal buildings. Administrative provisions—indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: Provided, That, in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: Provided further, That, notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638: Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: Provided further, That, notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: Provided further, That, with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead associated with the provision of goods, services, or technical assistance: Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations. National institutes of health National institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $77,349,000. Agency for toxic substances and disease registry Toxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) and section 3019 of the Solid Waste Disposal Act, $74,691,000, of which up to $1,000 per eligible employee of the Agency for Toxic Substances and Disease Registry shall remain available until expended for Individual Learning Accounts: Provided, That, notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: Provided further, That, in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA during fiscal year 2016, and existing profiles may be updated as necessary. Other related agencies Executive office of the president Council on environmental quality and office of environmental qualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $3,000,000: Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council. Chemical safety and hazard investigation board Salaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $10,700,000: Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: Provided further, That, notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: Provided further, That, notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board. Office of navajo and hopi indian relocation Salaries and expenses (including transfer of funds)For necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $7,341,000, to remain available until expended: Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: Provided further, That no relocatee will be provided with more than one new or replacement home: Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to 25 U.S.C. 640d–10: Provided further, That $200,000 shall be transferred to the Office of Inspector General of the Department of the Interior, to remain available until expended, for audits and investigations of the Office of Navajo and Hopi Indian Relocation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.). Institute of american indian and alaska native culture and arts development Payment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by title XV of Public Law 99–498 (20 U.S.C. 56 part A), $11,619,000, to remain available until September 30, 2017. Smithsonian Institution salaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $689,566,000, to remain available until September 30, 2017, except as otherwise provided herein; of which not to exceed $48,387,000 for the instrumentation program, collections acquisition, exhibition reinstallation, the National Museum of African American History and Culture, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations. facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $129,975,000, to remain available until expended, of which not to exceed $10,000 shall be for services as authorized by 5 U.S.C. 3109. National gallery of art Salaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $122,500,000, to remain available until September 30, 2017, of which not to exceed $3,578,000 for the special exhibition program shall remain available until expended. Repair, restoration and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $16,000,000, to remain available until expended: Provided, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price. John F. kennedy center for the performing arts Operations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center for the Performing Arts, $21,660,000. Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $11,140,000, to remain available until expended. Woodrow wilson international center for scholars Salaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $10,500,000, to remain available until September 30, 2017. National foundation on the arts and the humanities National endowment for the arts Grants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $146,021,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended. National endowment for the humanities Grants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $146,021,000 to remain available until expended, of which $135,121,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $10,900,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act, including $8,500,000 for the purposes of section 7(h): Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, devises of money, and other property accepted by the chairman or by grantees of the National Endowment for the Humanities under the provisions of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated. Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate the amount of such grants does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson. Commission of fine arts Salaries and expensesFor expenses of the Commission of Fine Arts under Chapter 91 of title 40, United States Code, $2,653,000: Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation's Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study or education. National capital arts and cultural affairsFor necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $2,000,000. Advisory council on historic preservation Salaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665), $6,080,000. National capital planning commission Salaries and expensesFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $7,948,000: Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals. United states holocaust memorial museum Holocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $52,385,000, of which $865,000 shall remain available until September 30, 2018, for the Museum's equipment replacement program; and of which $2,200,000 for the Museum's repair and rehabilitation program and $1,264,000 for the Museum's outreach initiatives program shall remain available until expended. Dwight D. eisenhower memorial commission Salaries and expensesFor necessary expenses, including the costs of construction design, of the Dwight D. Eisenhower Memorial Commission, $1,000,000, to remain available until expended.  IVGeneral provisions (including transfers of funds) Restriction on use of funds  401.No part of any appropriation contained in this Act shall be available: 
(1)for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete or other than to communicate to Members of Congress as described in 18 U.S.C. 1913; or,  (2)for publicity or propaganda purposes for the preparation, distribution or use of any communication designed to support or defeat any proposed or pending regulation, administrative action, or order issued by an executive branch agency, except in presentation to the executive branch itself or to Congress. Obligation of appropriations 
402.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. Disclosure of administrative expenses  403.The amount and basis of estimated overhead charges, deductions, reserves or holdbacks, including working capital fund and cost pool charges, from programs, projects, activities and subactivities to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations of the House of Representatives and the Senate. Changes to such estimates shall be presented to the Committees on Appropriations for approval. 
Mining applications 
404.
(a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws.  (b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date. 
(c)ReportOn September 30, 2017, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208).  (d)Mineral ExaminationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors. Contract support costs, prior year limitation 
405.Sections 405 and 406 of division F of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) shall continue in effect in fiscal year 2016. contract support costs, fiscal year 2016 limitation  406.Amounts provided by this Act for fiscal year 2016 under the headings Department of Health and Human Services, Indian Health Service, Contract Support Costs and Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education, Contract Support Costs are the only amounts available for contract support costs arising out of self-determination or self-governance contracts, grants, compacts, or annual funding agreements for fiscal year 2016 with the Bureau of Indian Affairs or the Indian Health Service: Provided, That such amounts provided by this Act are not available for payment of claims for contract support costs for prior years, or for repayments of payments for settlements or judgments awarding contract support costs for prior years. 
Forest management plans 
407.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis. 
Prohibition within national monuments 
408.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument. Limitation on takings  409.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes. 
timber sale requirements 
410.No timber sale in Alaska's Region 10 shall be advertised if the indicated rate is deficit (defined as the value of the timber is not sufficient to cover all logging and stumpage costs and provide a normal profit and risk allowance under the Forest Service's appraisal process) when appraised using a residual value appraisal. The western red cedar timber from those sales which is surplus to the needs of the domestic processors in Alaska, shall be made available to domestic processors in the contiguous 48 United States at prevailing domestic prices. All additional western red cedar volume not sold to Alaska or contiguous 48 United States domestic processors may be exported to foreign markets at the election of the timber sale holder. All Alaska yellow cedar may be sold at prevailing export prices at the election of the timber sale holder. Prohibition on no-bid contracts  411.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless— 
(1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes; or  (2)such contract is authorized by the Indian Self-Determination and Education and Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or 
(3)such contract was awarded prior to the date of enactment of this Act. Posting of reports  412. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or 
(2)the report contains proprietary information.  (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. National endowment for the arts grant guidelines 
413.Of the funds provided to the National Endowment for the Arts— (1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship. 
(2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services.  (3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs and/or projects. National endowment for the arts program priorities 
414.
(a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations.  (b)In this section: 
(1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation.  (2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. 
(c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts.  (d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965— 
(1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States;  (2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1); 
(3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and  (4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education. Status of balances of appropriations 
415.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity. Report on use of climate change funds  416.Not later than 120 days after the date on which the President's fiscal year 2017 budget request is submitted to the Congress, the President shall submit a comprehensive report to the Committees on Appropriations of the House of Representatives and the Senate describing in detail all Federal agency funding, domestic and international, for climate change programs, projects, and activities in fiscal years 2015 and 2016, including an accounting of funding by agency with each agency identifying climate change programs, projects, and activities and associated costs by line item as presented in the President's Budget Appendix, and including citations and linkages where practicable to each strategic plan that is driving funding within each climate change program, project, and activity listed in the report. 
PROHIBITION ON FEDERAL IMPLEMENTATION PLANS 
417.None of the funds made available by this Act, or any other Act for any fiscal year, shall be used to develop, propose, finalize, implement, or enforce section 111(d)(2) of the Clean Air Act (42 U.S.C. 7411(d)(2)) in the case of States that have failed to submit a satisfactory plan to implement section 111(d)(1) of that Act (42 U.S.C. 7411(d)(1)), in the case of any air pollutant being regulated as part of any proposed or final rule to address carbon dioxide emissions from existing sources that are fossil fuel-fired electric utility generating units under section 111 of that Act (42 U.S.C. 7411), including any final rule that succeeds— (1)the proposed rule entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units (79 Fed. Reg. 34830 (June 18, 2014)); or 
(2)the supplemental proposed rule entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: EGUs in Indian Country and U.S. Territories; Multi-Jurisdictional Partnerships (79 Fed. Reg. 65482 (November 4, 2014)). Prohibition on use of funds  418.Notwithstanding any other provision of law, none of the funds made available in this Act or any other Act may be used to promulgate or implement any regulation requiring the issuance of permits under title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide, nitrous oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production. 
Greenhouse gas reporting restrictions 
419.Notwithstanding any other provision of law, none of the funds made available in this or any other Act may be used to implement any provision in a rule, if that provision requires mandatory reporting of greenhouse gas emissions from manure management systems. Recreation fee  420.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) is amended by striking September 30, 2016 and inserting September 30, 2017. 
WATERS OF THE UNITED STATES 
421.None of the funds made available in this Act or any other Act for any fiscal year may be used to develop, adopt, implement, administer, or enforce any change to the regulations and guidance in effect on October 1, 2012, pertaining to the definition of waters under the jurisdiction of the Federal Water Pollution Control Act (33 U.S.C. Sec. 1251, et seq.), including the provisions of the rules dated November 13, 1986 and August 25, 1993, relating to said jurisdiction, and the guidance documents dated January 15, 2003 and December 2, 2008, relating to said jurisdiction. Modification of authorities  422. (a)Section 8162(m)(3) of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note; Public Law 106–79) is amended by striking September 30, 2015 and inserting September 30, 2016. 
(b)For fiscal year 2016, the authority provided by the provisos under the heading Dwight D. Eisenhower Memorial Commission—Capital Construction in division E of Public Law 112–74 shall not be in effect. Use of american iron and steel  423. (a) (1)None of the funds made available by a State water pollution control revolving fund as authorized by section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be used for a project for the construction, alteration, maintenance, or repair of a public water system or treatment works unless all of the iron and steel products used in the project are produced in the United States. 
(2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials.  (b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) finds that— 
(1)applying subsection (a) would be inconsistent with the public interest;  (2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or 
(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.  (c)If the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public on an informal basis a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency. 
(d)This section shall be applied in a manner consistent with United States obligations under international agreements.  (e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean and Drinking Water State Revolving Funds for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section. 
(f)This section does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency's capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of the enactment of this Act. NATIONAL AMBIENT AIR QUALITY STANDARD FUNDING LIMITATION  424.None of the funds made available by this Act, or any other Act for any fiscal year, shall be used to develop, adopt, implement, administer, or enforce a national primary or secondary ambient air quality standard for ozone that is lower than the standard established under section 50.15 of title 40, Code of Federal Regulations (as in effect on January 1, 2015), until at least 85 percent of the counties that, as of January 30, 2015, were in nonattainment areas under the standard established under section 50.15 of title 40, Code of Federal Regulations (as in effect on January 1, 2015), achieve full compliance with that standard. 
Funding prohibition 
425.None of the funds made available by this or any other Act may be used to regulate the lead content of ammunition, ammunition components, or fishing tackle under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or any other law. Contracting authorities  426.Section 412 of Division E of Public Law 112–74 is amended by striking fiscal year 2015, and inserting fiscal year 2017,. 
Chesapeake bay initiative 
427.Section 502(c) of the Chesapeake Bay Initiative Act of 1998 (Public Law 105–312; 16 U.S.C. 461 note) is amended by striking 2015 and inserting 2017. Prohibition of Sewage Dumping into the Great Lakes  428. (a)Section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following: 
 
(s)Prohibition on sewage dumping into the great lakes 
(1)DefinitionsIn this subsection: (A)BypassThe term bypass means an intentional diversion of waste streams to bypass any portion of a treatment facility which results in a discharge into the Great Lakes. 
(B)Discharge 
(i)In generalThe term discharge means a direct or indirect discharge of untreated sewage or partially treated sewage from a treatment works into the Great Lakes or a tributary of the Great Lakes.  (ii)InclusionsThe term discharge includes a bypass and a combined sewer overflow. 
(C)Great lakesThe term Great Lakes has the meaning given the term in section 118(a)(3).  (D)Partially treated sewageThe term partially treated sewage means any sewage, sewage and storm water, or sewage and wastewater, from domestic or industrial sources that— 
(i)is not treated to national secondary treatment standards for wastewater; or  (ii)is treated to a level less than the level required by the applicable national pollutant discharge elimination system permit. 
(E)Treatment facilityThe term treatment facility includes all wastewater treatment units used by a publicly owned treatment works to meet secondary treatment standards or higher, as required to attain water quality standards, under any operating conditions.  (F)Treatment worksThe term treatment works has the meaning given the term in section 212. 
(2)ProhibitionA publicly owned treatment works is prohibited from performing a bypass unless— (A) (i)the bypass is unavoidable to prevent loss of life, personal injury, or severe property damage; 
(ii)there is not a feasible alternative to the bypass, such as the use of auxiliary treatment facilities, retention of untreated wastes, or maintenance during normal periods of equipment downtime; and  (iii)the treatment works provides notice of the bypass in accordance with this subsection; or 
(B)the bypass does not cause effluent limitations to be exceeded, and the bypass is for essential maintenance to ensure efficient operation of the treatment facility.  (3)LimitationThe requirement of paragraph (2)(A)(ii) is not satisfied if— 
(A)adequate back-up equipment should have been installed in the exercise of reasonable engineering judgment to prevent the bypass; and  (B)the bypass occurred during normal periods of equipment downtime or preventive maintenance. 
(4)Immediate notice requirements 
(A)In generalThe Administrator shall work with States having publicly owned treatment works subject to the requirements of this subsection to create immediate notice requirements in the event of discharge that provide for the method, contents, and requirements for public availability of the notice.  (B)Minimum requirements (i)In generalAt a minimum, the contents of the notice shall include— 
(I)the exact dates and times of the discharge;  (II)the volume of the discharge; and 
(III)a description of any public access areas impacted.  (ii)ConsistencyMinimum requirements shall be consistent for all States. 
(C)Additional requirementsThe Administrator and States described in subparagraph (A) shall include— (i)follow-up notice requirements that provide a more full description of each event, the cause, and plans to prevent reoccurrence; and 
(ii)annual publication requirements that list each treatment works from which the Administrator or the State receive a follow-up notice.  (D)TimingThe notice and publication requirements described in this paragraph shall be implemented not later than 2 years after the date of enactment of this subsection. 
(5)Sewage blendingBypasses prohibited by this section include bypasses resulting in discharges from a publicly owned treatment works that consist of effluent routed around treatment units and thereafter blended together with effluent from treatment units prior to discharge.  (6)ImplementationAs soon as practicable, the Administrator shall establish procedures to ensure that permits issued under this section (or under a State permit program approved under this section) to a publicly owned treatment works include requirements to implement this subsection. 
(7)Increase in maximum civil penalty for violations occurring after january 1, 2035Notwithstanding section 309, in the case of a violation of this subsection occurring on or after January 1, 2035, or any violation of a permit limitation or condition implementing this subsection occurring after that date, the maximum civil penalty that shall be assessed for the violation shall be $100,000 per day for each day the violation occurs.  (8)ApplicabilityThis subsection shall apply to a bypass occurring after the last day of the 1-year period beginning on the date of enactment of this subsection.. 
(b)Great lakes cleanup fund
(1)Title V of the Federal Water Pollution Control Act (33 U.S.C. 1361 et seq.) is amended— (A)by redesignating section 519 (33 U.S.C. 1251 note) as section 520; and 
(B)by inserting after section 518 (33 U.S.C. 1377) the following:  519.Establishment of great lakes cleanup fund (a)DefinitionsIn this section: 
(1)FundThe term Fund means the Great Lakes Cleanup Fund established by subsection (b).  (2)Great lakes; great lakes statesThe terms Great Lakes and Great Lakes States have the meanings given the terms in section 118(a)(3). 
(b)Establishment of fundThere is established in the Treasury of the United States a trust fund to be known as the Great Lakes Cleanup Fund (referred to in this section as the Fund).  (c)Transfers to fundEffective January 1, 2035, there are authorized to be appropriated to the Fund amounts equivalent to the penalties collected for violations of section 402(s). 
(d)Administration of fundThe Administrator shall administer the Fund.  (e)Use of fundsThe Administrator shall— 
(1)make the amounts in the Fund available to the Great Lakes States for use in carrying out programs and activities for improving wastewater discharges into the Great Lakes, including habitat protection and wetland restoration; and  (2)allocate those amounts among the Great Lakes States based on the proportion that— 
(A)the amount attributable to a Great Lakes State for penalties collected for violations of section 402(s); bears to  (B)the total amount of those penalties attributable to all Great Lakes States. 
(f)PriorityIn selecting programs and activities to be funded using amounts made available under this section, a Great Lakes State shall give priority consideration to programs and activities that address violations of section 402(s) resulting in the collection of penalties..  (2)Section 607 of the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended— 
(A)by striking There is and inserting (a) In General.—There is; and  (B)by adding at the end the following: 
 
(b)Treatment of great lakes cleanup fundFor purposes of this title, amounts made available from the Great Lakes Cleanup Fund under section 519 shall be treated as funds authorized to be appropriated to carry out this title and as funds made available under this title, except that the funds shall be made available to the Great Lakes States in accordance with section 519.. Stewardship contracting amendments  429.Section 604(d) of the Healthy Forest Restoration Act of 2003 (16 U.S.C. 6591), as amended by the Agricultural Act of 2014 (Public Law 113–79), is further amended— 
(a)in paragraph (5), by adding at the end the following: Notwithstanding the Materials Act of 1947 (30 U.S.C. 602(a)), the Director may enter into an agreement or contract under subsection (b).; and  (b)in paragraph (7), by striking and the Director. Extension of grazing permits 
430.The terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing permits issued by the Forest Service on any lands not subject to administration under section 402 of Federal Lands Policy and Management Act (43 U.S.C. 1752), shall remain in effect for fiscal year 2016. FINANCIAL ASSURANCE  431.None of the funds made available by this Act may be used to develop, propose, finalize, implement, enforce, or administer any regulation that would establish new financial responsibility requirements pursuant to section 108(b) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9608(b)). 
NEPA Guidance 
432.None of the funds made available in this Act may be used by any Federal agency to develop, adopt, implement, enforce, or administer guidance or regulations published in (1) 79 Fed. Reg. 77,802 dated December 24, 2014; and (2) 79 Fed. Reg. 76,986, dated December 23, 2014. Good neighbor authority  433.Section 8206(b)(2) of the Agricultural Act of 2014 (16 USC 2113a(b)(2)) is amended by adding at the end of the following: 
 
(C)Forest Development Roads 
(i)In generalNotwithstanding subsection (a)(3)(B), existing roads shall be repaired or reconstructed to a satisfactory condition to perform authorized restoration services including removal of timber..  VWildfire disaster funding 501.Wildfire disaster funding authority (a)Disaster fundingSection 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)) is amended— 
(1)in clause (i)— (A)in subclause (I), by striking and at the end and inserting plus; 
(B)in subclause (II), by striking the period at the end and inserting ; less; and  (C)by adding the following: 
 
(III)the additional new budget authority provided in an appropriation Act for wildfire suppression operations pursuant to subparagraph (E) for the preceding fiscal year.; and  (2)by adding at the end the following: 
 
(v)Beginning in fiscal year 2018, and for each fiscal year thereafter, the calculation of the average funding provided for disaster relief over the previous 10 years shall include, for each year within that average, the additional new budget authority provided in an appropriation Act for wildfire suppression operations pursuant to subparagraph (E) for the preceding fiscal year..  (b)Wildfire suppressionSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following: 
 
(E)Wildfire suppression 
(i)DefinitionsIn this subparagraph: (I)Additional new budget authorityThe term additional new budget authority means the amount provided for a fiscal year in an appropriation Act that is— 
(aa)in excess of 100 percent of the average costs for wildfire suppression operations over the previous 10 years; and  (bb)specified to pay for the costs of wildfire suppression operations. 
(II)Wildfire suppression operationsThe term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting, including— (aa)support, response, and emergency stabilization activities; 
(bb)other emergency management activities; and  (cc)the funds necessary to repay any transfers needed for the costs of wildfire suppression operations. 
(ii)Additional new budget authorityIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an amount for wildfire suppression operations in the Wildland Fire Management accounts at the Department of Agriculture or the Department of the Interior, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for wildfire suppression operations for that fiscal year, but shall not exceed— (I)for fiscal year 2016, $1,460,000,000 in additional new budget authority; 
(II)for fiscal year 2017, $1,557,000,000 in additional new budget authority;  (III)for fiscal year 2018, $1,778,000,000 in additional new budget authority; 
(IV)for fiscal year 2019, $2,030,000,000 in additional new budget authority;  (V)for fiscal year 2020, $2,319,000,000 in additional new budget authority; and 
(VI)for fiscal year 2021, $2,650,000,000 in additional new budget authority.  (iii)Average cost calculationThe average costs for wildfire suppression operations over the previous 10 years shall be calculated annually and reported in the budget of the President submitted under section 1105(a) of title 31, United States Code, for each fiscal year.. 
502.Reporting requirements 
(a)Supplemental appropriationsIf the Secretary of the Interior or the Secretary of Agriculture determines that supplemental appropriations are necessary for a fiscal year for wildfire suppression operations, a request for the supplemental appropriations shall promptly be submitted to Congress.  (b)Notice of need for additional fundsPrior to the obligation of any of the additional new budget authority for wildfire suppression operations specified for purposes of section 251(b)(2)(E)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(E)(ii)), the Secretary of the Interior or the Secretary of Agriculture, as applicable, shall submit to the Committees on Appropriations and the Budget of the House of Representatives and the Committees on Appropriations and the Budget of the Senate written notification that describes— 
(1)that the amount for wildfire suppression operations to meet the terms of section 251(b)(2)(E) of that Act for that fiscal year will be exhausted imminently; and  (2)the need for additional new budget authority for wildfire suppression operations. 
(c)Accounting, reports and accountability 
(1)Accounting and reporting requirementsFor each fiscal year, the Secretary of the Interior and the Secretary of Agriculture shall account for and report on the amounts used from the additional new budget authority for wildfire suppression operations provided to the Secretary of the Interior or Secretary of Agriculture, as applicable, in an appropriations Act pursuant to section 251(b)(2)(E)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(E)(ii)).  (2)Annual report (A)In generalNot later than 180 days after the end of the fiscal year for which additional new budget authority is used, pursuant to section 251(b)(2)(E)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(E)(ii)), the Secretary of the Interior or the Secretary of Agriculture, as applicable, shall— 
(i)prepare an annual report with respect to the additional new budget authority;  (ii)submit to the Committees on Appropriations, the Budget, and Natural Resources of the House of Representatives and the Committees on Appropriations, the Budget, and Energy and Natural Resources of the Senate the annual report prepared under clause (i); and 
(iii)make the report prepared under clause (i) available to the public.  (B)ComponentsThe annual report prepared under subparagraph (A) shall— 
(i)document risk-based factors that influenced management decisions with respect to wildfire suppression operations;  (ii)analyze a statistically significant sample of large fires, including an analysis for each fire of— 
(I)cost drivers;  (II)the effectiveness of risk management techniques and whether fire operations strategy tracked the risk assessment; 
(III)any resulting ecological or other benefits to the landscape;  (IV)the impact of investments in wildfire suppression operations preparedness; 
(V)effectiveness of wildfire suppression operations, including an analysis of resources lost versus dollars invested;  (VI)effectiveness of any fuel treatments on fire behavior and suppression expenditures; 
(VII)suggested corrective actions; and  (VIII)any other factors the Secretary of the Interior or Secretary of Agriculture determines to be appropriate; 
(iii)include an accounting of overall fire management and spending by the Department of the Interior or the Department of Agriculture, which shall be analyzed by fire size, cost, regional location, and other factors;  (iv)describe any lessons learned in the conduct of wildfire suppression operations; and 
(v)include any other elements that the Secretary of the Interior or the Secretary of Agriculture determines to be necessary. This division may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2016.  CDepartments of Labor, Health and Human Services, and Education, and related agencies appropriations act, 2016 IDepartment of Labor Employment and training administration Training and employment services (Including transfer of funds)For necessary expenses of the Workforce Innovation and Opportunity Act (referred to in this Act as WIOA), and the Second Chance Act of 2007, $2,936,244,000, plus reimbursements, shall be available. Of the amounts provided: 
(1)for grants to States for adult employment and training activities, youth activities, and dislocated worker employment and training activities, $2,492,000,000 as follows: (A)$737,000,000 for adult employment and training activities, of which $25,000,000 shall be available for the period July 1, 2016, through June 30, 2017, and of which $712,000,000 shall be available for the period October 1, 2016, through June 30, 2017; 
(B)$790,000,000 for youth activities, which shall be available for the period April 1, 2016, through June 30, 2017; and  (C)$965,000,000 for dislocated worker employment and training activities, of which $105,000,000 shall be available for the period July 1, 2016, through June 30, 2017, and of which $860,000,000 shall be available for the period October 1, 2016, through June 30, 2017: 

Provided, That pursuant to section 128(a)(1) of the WIOA, the amount available to the Governor for statewide workforce investment activities shall not exceed 15 percent of the amount allotted to the State from each of the appropriations under the preceding subparagraphs; and
(2)for national programs, $444,244,000 as follows: (A)$200,000,000 for the dislocated workers assistance national reserve, which shall be available for the period October 1, 2016 through September 30, 2017: Provided, That funds provided to carry out section 132(a)(2)(A) of the WIOA may be used to provide assistance to a State for statewide or local use in order to address cases where there have been worker dislocations across multiple sectors or across multiple local areas and such workers remain dislocated; coordinate the State workforce development plan with emerging economic development needs; and train such eligible dislocated workers: Provided further, That funds provided to carry out sections 168(b) and 169(c) of the WIOA may be used for technical assistance and demonstration projects, respectively, that provide assistance to new entrants in the workforce and incumbent workers: Provided further, That notwithstanding section 168(b) of the WIOA, of the funds provided under this subparagraph, the Secretary of Labor (referred to in this title as Secretary) may reserve not more than 10 percent of such funds to provide technical assistance and carry out additional activities related to the transition to the WIOA: Provided further, That, of the funds provided under this subparagraph, $19,000,000 shall be made available for applications submitted in accordance with section 170 of the WIOA for training and employment assistance for workers dislocated from coal mines and coal-fired power plants; 
(B)$40,500,000 for Native American programs under section 166 of the WIOA, which shall be available for the period July 1, 2016, through June 30, 2017;  (C)$23,750,000, which shall be available for the period October 1, 2015, through September 30, 2016, for necessary expenses for the Office of Disability Employment Policy to develop policy and initiatives furthering the objective of eliminating barriers to the training and employment of people with disabilities, including funds for competitive grants: Provided, That, not later than 180 days after the date of enactment of this Act, the Office of Disability Employment Policy in the Department of Labor shall be placed in the Employment and Training Administration, and the functions and duties previously assigned to the Assistant Secretary for Disability Employment Policy shall hereafter be assigned to the Assistant Secretary for Employment and Training. 
(D)$73,000,000 for migrant and seasonal farmworker programs under section 167 of the WIOA, including $67,306,000 for formula grants (of which not less than 70 percent shall be for employment and training services), $5,200,000 for migrant and seasonal housing (of which not less than 70 percent shall be for permanent housing), and $494,000 for other discretionary purposes, which shall be available for the period July 1, 2016, through June 30, 2017: Provided, That notwithstanding any other provision of law or related regulation, the Department of Labor shall take no action limiting the number or proportion of eligible participants receiving related assistance services or discouraging grantees from providing such services; 
(E)$79,689,000 for YouthBuild activities as described in section 171 of the WIOA, which shall be available for the period April 1, 2016, through June 30, 2017;  (F)$1,000,000 for technical assistance activities under section 168 of the WIOA, which shall be available for the period July 1, 2016 through June 30, 2017; 
(G)$22,305,000 for ex-offender activities, under the authority of section 169 of the WIOA and section 212 of the Second Chance Act of 2007, which shall be available for the period April 1, 2016, through June 30, 2017: Provided, That such funds shall be for competitive grants to national and regional intermediaries for activities that prepare adult and young ex-offenders and school dropouts for employment, with a priority for projects serving high crime, high-poverty areas and communities that have recently experienced significant unrest; 
(H)$4,000,000 for the Workforce Data Quality Initiative, under the authority of section 169 of the WIOA, which shall be available for the period July 1, 2016 through June 30, 2017. Job Corps (including transfer of funds)To carry out subtitle C of title I of the WIOA, including Federal administrative expenses, the purchase and hire of passenger motor vehicles, the construction, alteration, and repairs of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIOA, $1,683,155,000, plus reimbursements, as follows: (1)$1,578,008,000 for Job Corps Operations, which shall be available for the period July 1, 2016, through June 30, 2017; 
(2)$74,000,000 for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available for the period July 1, 2016, through June 30, 2019, and which may include the acquisition, maintenance, and repair of major items of equipment: Provided, That the Secretary may transfer up to 15 percent of such funds to meet the operational needs of such centers or to achieve administrative efficiencies: Provided further, That any funds transferred pursuant to the preceding proviso shall not be available for obligation after June 30, 2017: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer; and 
(3)$31,147,000 for necessary expenses of Job Corps, which shall be available for obligation for the period October 1, 2015 through September 30, 2016:   Provided, That no funds from any other appropriation shall be used to provide meal services at or for Job Corps centers.Community service employment for older americansTo carry out title V of the Older Americans Act of 1965 (referred to in this Act as OAA), $400,000,000, which shall be available for the period July 1, 2016 through June 30, 2017, and may be recaptured and reobligated in accordance with section 517(c) of the OAA. Federal unemployment benefits and allowancesFor payments during fiscal year 2016 of trade adjustment benefit payments and allowances under part I of subchapter B of chapter 2 of title II of the Trade Act of 1974, and section 246 of that Act; and for training, employment and case management services, allowances for job search and relocation, and related State administrative expenses under part II of subchapter B of chapter 2 of title II of the Trade Act of 1974, and including benefit payments, allowances, training, employment and case management services, and related State administration provided pursuant to section 231(a) and section 233(b) of the Trade Adjustment Assistance Extension Act of 2011, $664,200,000, together with such amounts as may be necessary to be charged to the subsequent appropriation for payments for any period subsequent to September 15, 2016. State unemployment insurance and employment service operationsFor authorized administrative expenses, $86,428,000, together with not to exceed $3,413,133,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund), of which: (1)$2,705,550,000 from the Trust Fund is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act (including not less than $80,000,000 to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews, and to provide reemployment services and referrals to training as appropriate, and $3,000,000 for continued support of the Unemployment Insurance Integrity Center of Excellence), the administration of unemployment insurance for Federal employees and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances, reemployment trade adjustment assistance, and alternative trade adjustment assistance under the Trade Act of 1974 and under sections 231(a) and 233(b) of the Trade Adjustment Assistance Extension Act of 2011, and shall be available for obligation by the States through December 31, 2016, except that funds used for automation acquisitions shall be available for Federal obligation through December 31, 2016, and for State obligation through September 30, 2018, or, if the automation acquisition is being carried out through consortia of States, for State obligation through September 30, 2021, and for expenditure through September 30, 2022, and funds for competitive grants awarded to States for improved operations and to conduct in-person assessments and reviews and provide reemployment services and referrals shall be available for Federal obligation through December 31, 2016, and for obligation by the States through September 30, 2018, and funds used for unemployment insurance workloads experienced by the States through September 30, 2016, shall be available for Federal obligation through December 31, 2016; 
(2)$12,892,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system;  (3)$614,000,000 from the Trust Fund, together with $20,775,000 from the General Fund of the Treasury, is for grants to States in accordance with section 6 of the Wagner-Peyser Act, and shall be available for Federal obligation for the period July 1, 2016 through June 30, 2017; 
(4)$19,000,000 from the Trust Fund is for national activities of the Employment Service, including administration of the work opportunity tax credit under section 51 of the Internal Revenue Code of 1986, and the provision of technical assistance and staff training under the Wagner-Peyser Act;  (5)$61,691,000 from the Trust Fund is for the administration of foreign labor certifications and related activities under the Immigration and Nationality Act and related laws, of which $47,691,000 shall be available for the Federal administration of such activities, and $14,000,000 shall be available for grants to States for the administration of such activities; and 
(6)$65,653,000 from the General Fund is to provide workforce information, national electronic tools, and one-stop system building under the Wagner-Peyser Act, including $7,500,000 for grants relating to occupational licensing, and shall be available for Federal obligation for the period July 1, 2016 through June 30, 2017:   Provided, That to the extent that the Average Weekly Insured Unemployment (AWIU) for fiscal year 2016 is projected by the Department of Labor to exceed 2,957,000, an additional $28,600,000 from the Trust Fund shall be available for obligation for every 100,000 increase in the AWIU level (including a pro rata amount for any increment less than 100,000) to carry out title III of the Social Security Act: Provided further, That funds appropriated in this Act that are allotted to a State to carry out activities under title III of the Social Security Act may be used by such State to assist other States in carrying out activities under such title III if the other States include areas that have suffered a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act: Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States for the use of the National Directory of New Hires under section 453(j)(8) of such Act: Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States to the entity operating the State Information Data Exchange System: Provided further, That funds appropriated in this Act which are used to establish a national one-stop career center system, or which are used to support the national activities of the Federal-State unemployment insurance, employment service, or immigration programs, may be obligated in contracts, grants, or agreements with States and non-State entities: Provided further, That States awarded competitive grants for improved operations under title III of the Social Security Act, or awarded grants to support the national activities of the Federal-State unemployment insurance system, may award subgrants to other States under such grants, subject to the conditions applicable to the grants: Provided further, That funds appropriated under this Act for activities authorized under title III of the Social Security Act and the Wagner-Peyser Act may be used by States to fund integrated Unemployment Insurance and Employment Service automation efforts, notwithstanding cost allocation principles prescribed under the Office of Management and Budget Circular A–87: Provided further, That the Secretary, at the request of a State participating in a consortium with other States, may reallot funds allotted to such State under title III of the Social Security Act to other States participating in the consortium in order to carry out activities that benefit the administration of the unemployment compensation law of the State making the request: Provided further, That the Secretary may collect fees for the costs associated with additional data collection, analyses, and reporting services relating to the National Agricultural Workers Survey requested by State and local governments, public and private institutions of higher education, and nonprofit organizations and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, for the National Agricultural Workers Survey infrastructure, methodology, and data to meet the information collection and reporting needs of such entities, which shall be credited to this appropriation and shall remain available until September 30, 2017, for such purposes. In addition, $20,000,000 from the Employment Security Administration Account of the Unemployment Trust Fund shall be available for in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews and to provide reemployment services and referrals to training as appropriate, which shall be available for Federal obligations through December 31, 2016, and for State obligation through September 30, 2018. 
Advances to the unemployment trust fund and other fundsFor repayable advances to the Unemployment Trust Fund as authorized by sections 905(d) and 1203 of the Social Security Act, and to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of 1986; and for nonrepayable advances to the revolving fund established by section 901(e) of the Social Security Act, to the Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits and Allowances account, such sums as may be necessary, which shall be available for obligation through September 30, 2017. Program administrationFor expenses of administering employment and training programs, $97,733,000, together with not to exceed $46,284,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund. Employee benefits security administration Salaries and expensesFor necessary expenses for the Employee Benefits Security Administration, $168,930,000. Pension Benefit Guaranty Corporation Pension benefit guaranty corporation fundThe Pension Benefit Guaranty Corporation (Corporation) is authorized to make such expenditures, including financial assistance authorized by subtitle E of title IV of the Employee Retirement Income Security Act of 1974, within limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out the program, including associated administrative expenses, through September 30, 2016, for the Corporation: Provided, That none of the funds available to the Corporation for fiscal year 2016 shall be available for obligations for administrative expenses in excess of $431,799,000: Provided further, That to the extent that the number of new plan participants in plans terminated by the Corporation exceeds 100,000 in fiscal year 2016, an amount not to exceed an additional $9,200,000 shall be available through September 30, 2017, for obligation for administrative expenses for every 20,000 additional terminated participants: Provided further, That obligations in excess of the amounts provided in this paragraph may be incurred for unforeseen and extraordinary pretermination expenses or extraordinary multiemployer program related expenses after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate. Wage and Hour Division Salaries and expenses For necessary expenses for the Wage and Hour Division, including reimbursement to State, Federal, and local agencies and their employees for inspection services rendered, $210,000,000. Office of Labor-Management Standards Salaries and expensesFor necessary expenses for the Office of Labor-Management Standards, $36,000,000. Office of Federal Contract Compliance Programs Salaries and expensesFor necessary expenses for the Office of Federal Contract Compliance Programs, $96,000,000. Office of Workers' Compensation Programs Salaries and expensesFor necessary expenses for the Office of Workers' Compensation Programs, $107,500,000, together with $2,177,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Workers' Compensation Act. Special benefits (including transfer of funds)For the payment of compensation, benefits, and expenses (except administrative expenses) accruing during the current or any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as provided for under the heading Civilian War Benefits in the Federal Security Agency Appropriation Act, 1947; the Employees' Compensation Commission Appropriation Act, 1944; section 5(f) of the War Claims Act (50 U.S.C. App. 2004); obligations incurred under the War Hazards Compensation Act (42 U.S.C. 1701 et seq.); and 50 percent of the additional compensation and benefits required by section 10(h) of the Longshore and Harbor Workers' Compensation Act, $210,000,000, together with such amounts as may be necessary to be charged to the subsequent year appropriation for the payment of compensation and other benefits for any period subsequent to August 15 of the current year, for deposit into and to assume the attributes of the Employees' Compensation Fund established under 5 U.S.C. 8147(a): Provided, That amounts appropriated may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who is not the employer at the time of injury, for portions of the salary of a re-employed, disabled beneficiary: Provided further, That balances of reimbursements unobligated on September 30, 2015, shall remain available until expended for the payment of compensation, benefits, and expenses: Provided further, That in addition there shall be transferred to this appropriation from the Postal Service and from any other corporation or instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair share of the cost of administration, such sums as the Secretary determines to be the cost of administration for employees of such fair share entities through September 30, 2016: Provided further, That of those funds transferred to this account from the fair share entities to pay the cost of administration of the Federal Employees' Compensation Act, $62,170,000 shall be made available to the Secretary as follows— 
(1)for enhancement and maintenance of automated data processing systems operations and telecommunications systems, $21,140,000;  (2)for automated workload processing operations, including document imaging, centralized mail intake, and medical bill processing, $22,968,000; 
(3)for periodic roll disability management and medical review, $16,668,000;  (4)for program integrity, $1,394,000; and 
(5)the remaining funds shall be paid into the Treasury as miscellaneous receipts:   Provided further, That the Secretary may require that any person filing a notice of injury or a claim for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act, provide as part of such notice and claim, such identifying information (including Social Security account number) as such regulations may prescribe.Special benefits for disabled coal minersFor carrying out title IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law 107–275, $69,302,000, to remain available until expended.For making after July 31 of the current fiscal year, benefit payments to individuals under title IV of such Act, for costs incurred in the current fiscal year, such amounts as may be necessary.For making benefit payments under title IV for the first quarter of fiscal year 2017, $19,000,000, to remain available until expended. Administrative expenses, energy employees occupational illness compensation fundFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $58,552,000, to remain available until expended: Provided, That the Secretary may require that any person filing a claim for benefits under the Act provide as part of such claim such identifying information (including Social Security account number) as may be prescribed. Black lung disability trust fund (including transfer of funds)Such sums as may be necessary from the Black Lung Disability Trust Fund (the Fund), to remain available until expended, for payment of all benefits authorized by section 9501(d)(1), (2), (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and payment of interest on advances, as authorized by section 9501(d)(4) of that Act. In addition, the following amounts may be expended from the Fund for fiscal year 2016 for expenses of operation and administration of the Black Lung Benefits program, as authorized by section 9501(d)(5): not to exceed $35,244,000 for transfer to the Office of Workers’ Compensation Programs, Salaries and Expenses; not to exceed $30,279,000 for transfer to Departmental Management, Salaries and Expenses; not to exceed $327,000 for transfer to Departmental Management, Office of Inspector General; and not to exceed $356,000 for payments into miscellaneous receipts for the expenses of the Department of the Treasury. Occupational safety and health administration Salaries and expensesFor necessary expenses for the Occupational Safety and Health Administration, $524,476,000, including not to exceed $98,746,000 which shall be the maximum amount available for grants to States under section 23(g) of the Occupational Safety and Health Act (the Act), which grants shall be no less than 50 percent of the costs of State occupational safety and health programs required to be incurred under plans approved by the Secretary under section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health Administration may retain up to $499,000 per fiscal year of training institute course tuition and fees, otherwise authorized by law to be collected, and may utilize such sums for occupational safety and health training and education: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal year ending September 30, 2016, to collect and retain fees for services provided to Nationally Recognized Testing Laboratories, and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national and international laboratory recognition programs that ensure the safety of equipment and products used by workers in the workplace: Provided further, That none of the funds appropriated under this paragraph shall be obligated or expended to prescribe, issue, administer, or enforce any standard, rule, regulation, or order under the Act which is applicable to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: Provided further, That no funds appropriated under this paragraph shall be obligated or expended to administer or enforce any standard, rule, regulation, or order under the Act with respect to any employer of 10 or fewer employees who is included within a category having a Days Away, Restricted, or Transferred (DART) occupational injury and illness rate, at the most precise industrial classification code for which such data are published, less than the national average rate as such rates are most recently published by the Secretary, acting through the Bureau of Labor Statistics, in accordance with section 24 of the Act, except— 
(1)to provide, as authorized by the Act, consultation, technical assistance, educational and training services, and to conduct surveys and studies;  (2)to conduct an inspection or investigation in response to an employee complaint, to issue a citation for violations found during such inspection, and to assess a penalty for violations which are not corrected within a reasonable abatement period and for any willful violations found; 
(3)to take any action authorized by the Act with respect to imminent dangers;  (4)to take any action authorized by the Act with respect to health hazards; 
(5)to take any action authorized by the Act with respect to a report of an employment accident which is fatal to one or more employees or which results in hospitalization of two or more employees, and to take any action pursuant to such investigation authorized by the Act; and  (6)to take any action authorized by the Act with respect to complaints of discrimination against employees for exercising rights under the Act: 
Provided further, That the foregoing proviso shall not apply to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: 
Provided further, That $10,149,000 shall be available for Susan Harwood training grants: 
Provided further, That not less than $3,500,000 shall be available for Voluntary Protection Programs.Mine safety and health administration Salaries and expenses For necessary expenses for the Mine Safety and Health Administration, $356,878,000, including purchase and bestowal of certificates and trophies in connection with mine rescue and first-aid work, and the hire of passenger motor vehicles, including up to $2,000,000 for mine rescue and recovery activities and not less than $8,229,975 for state assistance grants: Provided, That notwithstanding 31 U.S.C. 3302, not to exceed $750,000 may be collected by the National Mine Health and Safety Academy for room, board, tuition, and the sale of training materials, otherwise authorized by law to be collected, to be available for mine safety and health education and training activities: Provided further, That notwithstanding 31 U.S.C. 3302, the Mine Safety and Health Administration is authorized to collect and retain up to $2,499,000 from fees collected for the approval and certification of equipment, materials, and explosives for use in mines, and may utilize such sums for such activities: Provided further, That the Secretary is authorized to accept lands, buildings, equipment, and other contributions from public and private sources and to prosecute projects in cooperation with other agencies, Federal, State, or private: Provided further, That the Mine Safety and Health Administration is authorized to promote health and safety education and training in the mining community through cooperative programs with States, industry, and safety associations: Provided further, That the Secretary is authorized to recognize the Joseph A. Holmes Safety Association as a principal safety association and, notwithstanding any other provision of law, may provide funds and, with or without reimbursement, personnel, including service of Mine Safety and Health Administration officials as officers in local chapters or in the national organization: Provided further, That any funds available to the Department of Labor may be used, with the approval of the Secretary, to provide for the costs of mine rescue and survival operations in the event of a major disaster. Bureau of labor statistics Salaries and expensesFor necessary expenses for the Bureau of Labor Statistics, including advances or reimbursements to State, Federal, and local agencies and their employees for services rendered, $515,494,000, together with not to exceed $63,700,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund. Departmental management Salaries and expenses (Including transfer of funds)For necessary expenses for Departmental Management, including the hire of three passenger motor vehicles, $258,727,000, together with not to exceed $293,000, which may be expended from the Employment Security Administration account in the Unemployment Trust Fund: Provided, That funds available to the Bureau of International Labor Affairs may be used to administer or operate international labor activities, bilateral and multilateral technical assistance, and microfinance programs, by or through contracts, grants, subgrants and other arrangements: Provided further, That $7,236,000 shall be used for program evaluation and shall be available for obligation through September 30, 2017:  Provided further, That funds available for program evaluation may be transferred to any other appropriate account in the Department for such purpose: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer:  Provided further, That the funds available to the Women's Bureau may be used for grants to serve and promote the interests of women in the workforce. Veterans employment and trainingNot to exceed $231,872,000 may be derived from the Employment Security Administration account in the Unemployment Trust Fund to carry out the provisions of chapters 41, 42, and 43 of title 38, United States Code, of which: (1)$175,000,000 is for Jobs for Veterans State grants under 38 U.S.C. 4102A(b)(5) to support disabled veterans' outreach program specialists under section 4103A of such title and local veterans' employment representatives under section 4104(b) of such title, and for the expenses described in section 4102A(b)(5)(C), which shall be available for obligation by the States through December 31, 2016, and not to exceed 3 percent for the necessary Federal expenditures for data systems and contract support to allow for the tracking of participant and performance information: Provided, That, in addition, such funds may be used to support such specialists and representatives in the provision of services to transitioning members of the Armed Forces who have participated in the Transition Assistance Program and have been identified as in need of intensive services, to members of the Armed Forces who are wounded, ill, or injured and receiving treatment in military treatment facilities or warrior transition units, and to the spouses or other family caregivers of such wounded, ill, or injured members; 
(2)$14,000,000 is for carrying out the Transition Assistance Program under 38 U.S.C. 4113 and 10 U.S.C. 1144;  (3)$39,458,000 is for Federal administration of chapters 41, 42, and 43 of title 38, United States Code; and 
(4)$3,414,000 is for the National Veterans' Employment and Training Services Institute under 38 U.S.C. 4109:   Provided, That the Secretary may reallocate among the appropriations provided under paragraphs (1) through (4) above an amount not to exceed 3 percent of the appropriation from which such reallocation is made.In addition, from the General Fund of the Treasury, $38,109,000 is for carrying out programs to assist homeless veterans and veterans at risk of homelessness who are transitioning from certain institutions under sections 2021, 2021A, and 2023 of title 38, United States Code: Provided, That notwithstanding subsections (c)(3) and (d) of section 2023, the Secretary may award grants through September 30, 2016, to provide services under such section: Provided further, That services provided under section 2023 may include, in addition to services to the individuals described in subsection (e) of such section, services to veterans recently released from incarceration who are at risk of homelessness.  IT modernizationFor necessary expenses for Department of Labor centralized infrastructure technology investment activities related to support systems and modernization, $12,898,000. Office of inspector generalFor salaries and expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $73,721,000, together with not to exceed $5,590,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund. General provisions  101.None of the funds appropriated by this Act for the Job Corps shall be used to pay the salary and bonuses of an individual, either as direct costs or any proration as an indirect cost, at a rate in excess of Executive Level II. 
(transfer of funds) 
102.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Labor in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
103.In accordance with Executive Order 13126, none of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended for the procurement of goods mined, produced, manufactured, or harvested or services rendered, in whole or in part, by forced or indentured child labor in industries and host countries already identified by the United States Department of Labor prior to enactment of this Act.  104.Except as otherwise provided in this section, none of the funds made available to the Department of Labor for grants under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a) may be used for any purpose other than competitive grants for training individuals who are older than 16 years of age and are not currently enrolled in school within a local educational agency in the occupations and industries for which employers are using H–1B visas to hire foreign workers, and the related activities necessary to support such training: Provided, That $13,000,000 of such funds shall be used in fiscal year 2016 to process permanent foreign labor certifications under section 212(a)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(5)(A)): Provided further, That the funding limitation under this section shall not apply to funding provided pursuant to solicitations for grant applications issued before January 15, 2014. 
105.None of the funds made available by this Act under the heading Employment and Training Administration shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of Executive Level II. This limitation shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. Where States are recipients of such funds, States may establish a lower limit for salaries and bonuses of those receiving salaries and bonuses from subrecipients of such funds, taking into account factors including the relative cost-of-living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer Federal programs involved including Employment and Training Administration programs. (Including Transfer of Funds)  106.Notwithstanding section 102, the Secretary may transfer funds made available to the Employment and Training Administration by this Act, either directly or through a set-aside, for technical assistance services to grantees to Program Administration when it is determined that those services will be more efficiently performed by Federal employees: Provided, That this section shall not apply to section 171 of the WIOA. 
(including transfer of funds) 
107.
(a)The Secretary may reserve not more than 0.5 percent from each appropriation made available in this Act identified in subsection (b) in order to carry out evaluations of any of the programs or activities that are funded under such accounts. Any funds reserved under this section shall be transferred to Departmental Management for use by the Office of the Chief Evaluation Officer within the Department of Labor, and shall be available for obligation through September 30, 2017: Provided, That such funds shall only be available if the Chief Evaluation Officer of the Department of Labor submits a plan to the Committees on Appropriations of the House of Representatives and the Senate describing the evaluations to be carried out 15 days in advance of any transfer. 
(b)The accounts referred to in subsection (a) are: Training and Employment Services, Job Corps, Community Service Employment for Older Americans, State Unemployment Insurance and Employment Service Operations, Employee Benefits Security Administration, Office of Workers' Compensation Programs, Wage and Hour Division, Office of Federal Contract Compliance Programs, Office of Labor Management Standards, Occupational Safety and Health Administration, Mine Safety and Health Administration, funding made available to the Bureau of International Affairs and Women's Bureau within the Departmental Management, Salaries and Expenses account, and Veterans Employment and Training.  108.Section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) is amended by adding the following text to such section: 
 
(s)
(1)The provisions of this section shall not apply for a period of 2 years after the occurrence of a major disaster, as defined herein, to any employee— (A)employed to adjust or evaluate claims resulting from or relating to such major disaster, by an employer not engaged, directly or through an affiliate, in underwriting, selling, or marketing property, casualty, or liability insurance policies or contracts; 
(B)who receives on average weekly compensation of not less than $591.00 per week or any minimum weekly amount established by the Secretary, whichever is greater, over the number of weeks such employee is engaged in any of the activities described in subparagraph (C); and  (C)whose duties include any of the following: 
(i)interviewing insured individuals, individuals who suffered injuries or other damages or losses arising from or relating to a disaster, witnesses, or physicians;  (ii)inspecting property damage or reviewing factual information to prepare damage estimates; 
(iii)evaluating and making recommendations regarding coverage or compensability of claims or determining liability or value aspects of claims;  (iv)negotiating settlements; or 
(v)making recommendations regarding litigation.  (2)Notwithstanding any other provision of section 18, in the event of a major disaster, this Act exclusively shall govern the payment of overtime to all employees described in paragraph (1) above, and shall supersede any other Federal, State, or local law, regulation, or order. 
(3)The exemption in this subsection shall not affect the exemption provided by section 13(a)(1).  (4)For purposes of this subsection— 
(A)the term major disaster means any disaster or catastrophe declared or designated by any State or Federal agency or department;  (B)the term employee employed to adjust or evaluate claims resulting from or relating to such major disaster means an individual who timely secured or secures a license required by applicable law to engage in and perform any of the activities described in clauses (i) through (v) of paragraph (1)(C) relating to a major disaster, and is employed by an employer that maintains worker compensation insurance coverage or protection for its employees, if required by applicable law, and withholds applicable Federal, State, and local income and payroll taxes from the wages, salaries and any benefits of such employees; and 
(C)the term affiliate means a company that, by reason of ownership or control of percent or more of the outstanding shares of any class of voting securities of one or more companies, directly or indirectly, controls, is controlled by, or is under common control with, another company..  109.Notwithstanding any other provision of law, beginning October 1, 2015, the Secretary of Labor, in consultation with the Secretary of Agriculture may select an entity to operate a Civilian Conservation Center on a competitive basis in accordance with section 147 of the WIOA, if the Secretary of Labor determines such Center has had consistently low performance under the performance accountability system in effect for the Job Corps program prior to July 1, 2016, or with respect to expected levels of performance established under section 159(c) of such Act beginning July 1, 2016. 
110.None of the funds made available by this Act may be used to finalize, implement, administer, or enforce the proposed Definition of the Term Fiduciary; Conflict of Interest Rule—Retirement Investment Advice regulation published by the Department of Labor in the Federal Register on April 20, 2015 (80 Fed. Reg. 21928 et seq.).  111.The determination of prevailing wage for the purposes of the H–2B program shall be the greater of—(1) the actual wage level paid by the employer to other employees with similar experience and qualifications for such position in the same location; or (2) the prevailing wage level for the occupational classification of the position in the geographic area in which the H–2B nonimmigrant will be employed, based on the best information available at the time of filing the petition. In the determination of prevailing wage for the purposes of the H–2B program, the Secretary shall accept private wage surveys even in instances where Occupational Employment Statistics survey data are available unless the Secretary determines that the methodology and data in the provided survey are not statistically supported. 
112.None of the funds in this Act shall be used to enforce the definition of corresponding employment found in 20 CFR 655.5 or the three-fourths guarantee rule definition found in 20 CFR 655.20, or any references thereto. Further, for the purpose of regulating admission of temporary workers under the H–2B program, the definition of temporary need shall be that provided in 8 CFR 214.2(h)(6)(ii)(B).  113.None of the funds in this Act shall be used to implement 20 CFR 655.70 and 20 CFR 655.71. 
114.
(a)Flexibility with respect to the crossing of H–2B nonimmigrants working in the seafood industry 
(1)In generalSubject to paragraph (2), if a petition for H–2B nonimmigrants filed by an employer in the seafood industry is granted, the employer may bring the nonimmigrants described in the petition into the United States at any time during the 120-day period beginning on the start date for which the employer is seeking the services of the nonimmigrants without filing another petition.  (2)Requirements for crossings after 90th dayAn employer in the seafood industry may not bring H–2B nonimmigrants into the United States after the date that is 90 days after the start date for which the employer is seeking the services of the nonimmigrants unless the employer— 
(A)completes a new assessment of the local labor market by— (i)listing job orders in local newspapers on 2 separate Sundays; and 
(ii)posting the job opportunity on the appropriate Department of Labor Electronic Job Registry and at the employer's place of employment; and  (B)offers the job to an equally or better qualified United States worker who— 
(i)applies for the job; and  (ii)will be available at the time and place of need. 
(3)Exemption from rules with respect to staggeringThe Secretary of Labor shall not consider an employer in the seafood industry who brings H–2B nonimmigrants into the United States during the 120-day period specified in paragraph (1) to be staggering the date of need in violation of section 655.20(d) of title 20, Code of Federal Regulations, or any other applicable provision of law.  (b)H–2B nonimmigrants definedIn this section, the term H–2B nonimmigrants means aliens admitted to the United States pursuant to section 101(a)(15)(H)(ii)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(B)). 
115.
(a)Subject to the requirement under subsection (b), none of the funds appropriated or otherwise made available by this Act may be used to promulgate or implement any rule, standard, or policy amending part 1910, 1915, or 1926 of title 29, Code of Federal Regulations (as in effect on the day before the date of enactment of this Act), related to occupational exposure to respirable crystalline silica, including the proposed rulemaking by the Occupational Safety and Health Administration of the Department of Labor issued on September 12, 2013 (78 Fed. Reg. 56274), until— (1)a review is conducted after the date of enactment of this Act by a small business advocacy review panel, pursuant to the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note), and the panel delivers a report on the review to the Assistant Secretary of Labor for Occupational Safety and Health; 
(2)the Secretary, acting through the Assistant Secretary of Labor for Occupational Safety and Health, commissions an independent study, to be conducted by the National Academy of Sciences, examining— (A)the epidemiological justification of the Occupational Safety and Health Administration for proposing to reduce the occupational exposure limits to respirable crystalline silica, established by such Administration and in effect on the day before the date of enactment of this Act, including consideration of the prevalence or lack of disease and mortality associated with such occupational exposure limits; 
(B)the ability of sampling methods to collect samples of respirable crystalline silica and laboratories to measure such samples (in a manner that meets the criteria for accuracy and precision contained in the most recent publication of the NIOSH Manual of Analytical Methods, published by the National Institute for Occupational Safety and Health) to determine occupational exposures to respirable crystalline silica that are less than or equal to the occupational exposure limits and action levels for respirable crystalline silica proposed by the Occupational Safety and Health Administration as of the day before the date of enactment of this Act;  (C)the ability of regulated industries to comply with such occupational exposure limits or action levels; 
(D)the steady decline in silicosis related mortality rates based on data maintained by the Centers for Disease Control and Prevention;  (E)the ability of various types of personal protective equipment to protect employees from occupational exposure to respirable crystalline silica; and 
(F)the costs of the different types of such personal protective equipment as compared to the costs of engineering and work practice controls related to such equipment; and  (3)the Secretary, acting through such Assistant Secretary, submits to the Committee on Appropriations, and the Committee on Health, Education, Labor, and Pensions, of the Senate, a report containing the results of the independent study conducted under paragraph (2). 
(b)Notwithstanding the funding limitation under subsection (a), from the funds appropriated to the Occupational Safety and Health Administration for safety and health standards, $800,000 shall be made available to conduct the independent study under subsection (a)(2) and submit the report under subsection (a)(3), which report shall be submitted by not later than 1 year after the date of enactment of this Act. This title may be cited as the Department of Labor Appropriations Act, 2016.  IIDepartment of health and human services Health resources and services administration Primary health careFor carrying out titles II and III of the Public Health Services Act (referred to in this Act as the PHS Act) with respect to primary health care and the Native Hawaiian Health Care Act of 1988, $1,630,100,000 (in addition to the $3,600,000,000 previously appropriated to the Community Health Center Fund for fiscal year 2016): Provided, That $1,491,522,000 is appropriated from the general fund, and $138,478,000, to remain available until expended, is derived from available unobligated balances of amounts transferred from the Community Health Center Fund in prior fiscal years: Provided further, That no part of the unobligated balances from amounts appropriated in 42 U.S.C. 254b–2(b)(1) for prior fiscal years shall be available to the Secretary of Health and Human Services for obligation in fiscal year 2016 except as provided for in this Act: Provided further, That no more than $100,000 shall be available until expended for carrying out the provisions of section 224(o) of the PHS Act: Provided further, That no more than $99,893,000 shall be available until expended for carrying out the provisions of Public Law 104–73 and for expenses incurred by the Department of Health and Human Services (referred to in this Act as HHS) pertaining to administrative claims made under such law: Provided further, That of funds provided for the Health Centers program, as defined by section 330 of the PHS Act, by this Act or any other Act for fiscal year 2016, not less than $50,000,000 shall be obligated in fiscal year 2016 to support new access points, grants to expand medical services, behavioral health, oral health, pharmacy, or vision services, and not less than $40,000,000 shall be obligated in fiscal year 2016 for construction and capital improvement costs: Provided further, That the time limitation in section 330(e)(3) of the PHS Act shall not apply in fiscal year 2016. Health workforceFor carrying out titles III, VII, and VIII of the PHS Act with respect to the health workforce, section 1128E of the Social Security Act, and the Health Care Quality Improvement Act of 1986, $720,970,000: Provided, That sections 747(c)(2), 751(j)(2), 762(k), and the proportional funding amounts in paragraphs (1) through (4) of section 756(e) of the PHS Act shall not apply to funds made available under this heading: Provided further, That for any program operating under section 751 of the PHS Act on or before January 1, 2009, the Secretary may hereafter waive any of the requirements contained in sections 751(d)(2)(A) and 751(d)(2)(B) of such Act for the full project period of a grant under such section: Provided further, That no funds shall be available for section 340G–1 of the PHS Act: Provided further, That fees collected for the disclosure of information under section 427(b) of the Health Care Quality Improvement Act of 1986 and sections 1128E(d)(2) and 1921 of the Social Security Act shall be sufficient to recover the full costs of operating the programs authorized by such sections and shall remain available until expended for the National Practitioner Data Bank: Provided further, That funds transferred to this account to carry out section 846 and subpart 3 of part D of title III of the PHS Act may be used to make prior year adjustments to awards made under such sections: Provided further, That from amounts made available under this heading for the Public Health Training Centers Program, 50 percent of such amounts shall be transferred and made available for the Preventive Medicine Residency Program. Maternal and child healthFor carrying out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and child health, title V of the Social Security Act, and section 712 of the American Jobs Creation Act of 2004, $828,014,000: Provided, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than $50,000,000 shall be available for carrying out special projects of regional and national significance pursuant to section 501(a)(2) of such Act and $10,276,000 shall be available for projects described in subparagraphs (A) through (F) of section 501(a)(3) of such Act: Provided further, That notwithstanding section 502(c) of the Social Security Act, not less than $555,000,000 shall be available for the State Block Grant Awards. Ryan white HIV/AIDS programFor carrying out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program, $2,293,781,000, of which $1,970,881,000 shall remain available to the Secretary through September 30, 2018, for parts A and B of title XXVI of the PHS Act, and of which not less than $900,313,000 shall be for State AIDS Drug Assistance Programs under the authority of section 2616 or 311(c) of such Act. Health care systemsFor carrying out titles III and XII of the PHS Act with respect to health care systems, and the Stem Cell Therapeutic and Research Act of 2005, $103,193,000, of which $122,000 shall be available until expended for facilities renovations at the Gillis W. Long Hansen's Disease Center: Provided, That the Secretary may collect a fee of 0.1 percent of each purchase of 340B drugs from entities participating in the Drug Pricing Program pursuant to section 340B of the PHS Act to pay for the operating costs of such program: Provided further, That fees pursuant to the 340B Drug Pricing Program shall be collected by the Secretary based on sales data that shall be submitted by drug manufacturers and shall be credited to this account, to remain available until expended. Rural healthFor carrying out titles III and IV of the PHS Act with respect to rural health, section 427(a) of the Federal Coal Mine Health and Safety Act of 1969, and sections 711 and 1820 of the Social Security Act, $150,571,000, of which $41,609,000 from general revenues, notwithstanding section 1820(j) of the Social Security Act, shall be available for carrying out the Medicare rural hospital flexibility grants program: Provided, That of the funds made available under this heading for Medicare rural hospital flexibility grants, $14,942,000 shall be available for the Small Rural Hospital Improvement Grant Program for quality improvement and adoption of health information technology and up to $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security Act, with funds provided for grants under section 1820(g)(6) available for the purchase and implementation of telehealth services, including pilots and demonstrations on the use of electronic health records to coordinate rural veterans care between rural providers and the Department of Veterans Affairs electronic health record system: Provided further, That notwithstanding section 338J(k) of the PHS Act, $9,511,000 shall be available for State Offices of Rural Health. Family PlanningFor carrying out the program under title X of the PHS Act to provide for voluntary family planning projects, $257,832,000: Provided, That amounts provided to said projects under such title shall not be expended for abortions, that all pregnancy counseling shall be nondirective, and that such amounts shall not be expended for any activity (including the publication or distribution of literature) that in any way tends to promote public support or opposition to any legislative proposal or candidate for public office. Program managementFor program support in the Health Resources and Services Administration, $151,000,000: Provided, That funds made available under this heading may be used to supplement program support funding provided under the headings Primary Health Care, Health Workforce, Maternal and Child Health, Ryan White HIV/AIDS Program, Health Care Systems, and Rural Health. Vaccine injury compensation program trust fundFor payments from the Vaccine Injury Compensation Program Trust Fund (the Trust Fund), such sums as may be necessary for claims associated with vaccine-related injury or death with respect to vaccines administered after September 30, 1988, pursuant to subtitle 2 of title XXI of the PHS Act, to remain available until expended: Provided, That for necessary administrative expenses, not to exceed $7,500,000 shall be available from the Trust Fund to the Secretary. Centers for disease control and prevention Immunization and respiratory diseasesFor carrying out titles II, III, XVII, and XXI, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to immunization and respiratory diseases, $573,105,000. HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis preventionFor carrying out titles II, III, XVII, and XXIII of the PHS Act with respect to HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis prevention, $1,090,609,000. Emerging and zoonotic infectious diseasesFor carrying out titles II, III, and XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to emerging and zoonotic infectious diseases, $388,590,000. Chronic disease prevention and health promotionFor carrying out titles II, III, XI, XV, XVII, and XIX of the PHS Act with respect to chronic disease prevention and health promotion, $595,272,000: Provided, That funds appropriated under this account may be available for making grants under section 1509 of the PHS Act for not less than 21 States, tribes, or tribal organizations: Provided further, That of the funds available under this heading, $8,500,000 shall be available to continue and expand community specific extension and outreach programs to combat obesity in counties with the highest levels of obesity: Provided further, That the proportional funding requirements under section 1503(a) of the PHS Act shall not apply to funds made available under this Act. Birth defects, developmental disabilities, disabilities and healthFor carrying out titles II, III, XI, and XVII of the PHS Act with respect to birth defects, developmental disabilities, disabilities and health, $132,781,000. Public Health Scientific ServicesFor carrying out titles II, III, and XVII of the PHS Act with respect to health statistics, surveillance, health informatics, and workforce development, $471,061,000. Environmental healthFor carrying out titles II, III, and XVII of the PHS Act with respect to environmental health, $132,286,000. Injury prevention and controlFor carrying out titles II, III, and XVII of the PHS Act with respect to injury prevention and control, $187,947,000: Provided, That of the funds provided under this heading, $37,500,000 shall be available for an evidence-based opioid drug overdose prevention program. National Institute for Occupational Safety and HealthFor carrying out titles II, III, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203, 301, and 501 of the Federal Mine Safety and Health Act, section 13 of the Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of the Occupational Safety and Health Act, with respect to occupational safety and health, $305,887,000. Energy employees occupational illness compensation program For necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to remain available until expended: Provided, That this amount shall be available consistent with the provision regarding administrative expenses in section 151(b) of division B, title I of Public Law 106–554. Global healthFor carrying out titles II, III, and XVII of the PHS Act with respect to global health, $411,758,000, of which $128,421,000 for international HIV/AIDS shall remain available through September 30, 2017: Provided, That funds may be used for purchase and insurance of official motor vehicles in foreign countries. Public health preparedness and responseFor carrying out titles II, III, and XVII of the PHS Act with respect to public health preparedness and response, and for expenses necessary to support activities related to countering potential biological, nuclear, radiological, and chemical threats to civilian populations, $1,340,118,000, of which $534,343,000 shall remain available until expended for the Strategic National Stockpile: Provided, That in the event the Director of the CDC activates the Emergency Operations Center, the Director of the CDC may detail staff without reimbursement for up to 120 days to support the work of the CDC Emergency Operations Center, so long as the Director provides a notice to the Committees on Appropriations of the House of Representatives and the Senate within 15 days of the use of this authority and a full report within 30 days after use of this authority which includes the number of staff and funding level broken down by the originating center and number of days detailed. Buildings and facilitiesFor acquisition of real property, equipment, construction, demolition, and renovation of facilities, $10,000,000, which shall remain available until September 30, 2020: Provided, That funds previously set-aside by CDC for repair and upgrade of the Lake Lynn Experimental Mine and Laboratory shall be used to acquire a replacement mine safety research facility: Provided further, That funds made available by prior appropriations Acts for CDC for construction and renovation of facilities may also be used, in fiscal year 2016, for the construction of a replacement freezer building in the Fort Collins, Colorado, area. CDC-wide activities and program support (including transfer of funds) For carrying out titles II, III, XVII and XIX, and section 2821 of the PHS Act and for cross-cutting activities and program support for activities funded in other appropriations included in this Act for the Centers for Disease Control and Prevention, $107,892,000: Provided, That paragraphs (1) through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to funds appropriated under this heading and in all other accounts of the CDC: Provided further, That funds appropriated under this heading and in all other accounts of CDC may be used to support the hire, maintenance, and operation of aircraft in direct support of activities throughout CDC and to ensure the agency is prepared to address public health preparedness emergencies: Provided further, That employees of CDC or the Public Health Service, both civilian and commissioned officers, detailed to States, municipalities, or other organizations under authority of section 214 of the PHS Act, or in overseas assignments, shall be treated as non-Federal employees for reporting purposes only and shall not be included within any personnel ceiling applicable to the Agency, Service, or HHS during the period of detail or assignment: Provided further, That CDC may use up to $10,000 from amounts appropriated to CDC in this Act for official reception and representation expenses when specifically approved by the Director of CDC: Provided further, That in addition, such sums as may be derived from authorized user fees, which shall be credited to the appropriation charged with the cost thereof: Provided further, That with respect to the previous proviso, authorized user fees from the Vessel Sanitation Program and the Respirator Certification Program shall be available through September 30, 2017: Provided further, That of the funds made available under this heading and in all other accounts of CDC, up to $1,000 per eligible employee of CDC shall be made available until expended for Individual Learning Accounts. National institutes of health National cancer instituteFor carrying out section 301 and title IV of the PHS Act with respect to cancer, $5,204,058,000, of which up to $16,000,000 may be used for facilities repairs and improvements at the National Cancer Institute—Frederick Federally Funded Research and Development Center in Frederick, Maryland. National heart, lung, and blood instituteFor carrying out section 301 and title IV of the PHS Act with respect to cardiovascular, lung, and blood diseases, and blood and blood products, $3,135,519,000. National institute of dental and craniofacial researchFor carrying out section 301 and title IV of the PHS Act with respect to dental and craniofacial diseases, $415,169,000. National institute of diabetes and digestive and kidney diseasesFor carrying out section 301 and title IV of the PHS Act with respect to diabetes and digestive and kidney disease, $1,825,162,000. National institute of neurological disorders and strokeFor carrying out section 301 and title IV of the PHS Act with respect to neurological disorders and stroke, $1,694,758,000. National institute of allergy and infectious diseases For carrying out section 301 and title IV of the PHS Act with respect to allergy and infectious diseases, $4,710,342,000. National institute of general medical sciencesFor carrying out section 301 and title IV of the PHS Act with respect to general medical sciences, $2,511,431,000, of which $940,000,000 shall be from funds available under section 241 of the PHS Act: Provided, That not less than $300,000,000 is provided for the Institutional Development Awards program. Eunice kennedy shriver national institute of child health and human developmentFor carrying out section 301 and title IV of the PHS Act with respect to child health and human development, $1,345,355,000. National eye instituteFor carrying out section 301 and title IV of the PHS Act with respect to eye diseases and visual disorders, $709,549,000. National institute of environmental health sciencesFor carrying out section 301 and title IV of the PHS Act with respect to environmental health sciences, $695,900,000. National institute on agingFor carrying out section 301 and title IV of the PHS Act with respect to aging, $1,548,494,000. National institute of arthritis and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of the PHS Act with respect to arthritis and musculoskeletal and skin diseases, $544,274,000. National institute on deafness and other communication disordersFor carrying out section 301 and title IV of the PHS Act with respect to deafness and other communication disorders, $424,860,000. National institute of nursing researchFor carrying out section 301 and title IV of the PHS Act with respect to nursing research, $147,508,000. National institute on alcohol abuse and alcoholismFor carrying out section 301 and title IV of the PHS Act with respect to alcohol abuse and alcoholism, $469,355,000. National institute on drug abuseFor carrying out section 301 and title IV of the PHS Act with respect to drug abuse, $1,069,086,000. National institute of mental healthFor carrying out section 301 and title IV of the PHS Act with respect to mental health, $1,520,260,000. National human genome research instituteFor carrying out section 301 and title IV of the PHS Act with respect to human genome research, $526,166,000. National institute of biomedical imaging and bioengineeringFor carrying out section 301 and title IV of the PHS Act with respect to biomedical imaging and bioengineering research, $344,299,000. National center for complementary and integrative healthFor carrying out section 301 and title IV of the PHS Act with respect to complementary and integrative health, $130,162,000. National institute on minority health and health disparitiesFor carrying out section 301 and title IV of the PHS Act with respect to minority health and health disparities research, $287,379,000. John e. fogarty international centerFor carrying out the activities of the John E. Fogarty International Center (described in subpart 2 of part E of title IV of the PHS Act), $70,944,000. NATIONAL CENTER FOR ADVANCING TRANSLATIONAL SCIENCESFor carrying out section 301 and title IV of the PHS Act with respect to translational sciences, $699,319,000: Provided, That up to $25,835,000 shall be available to implement section 480 of the PHS Act, relating to the Cures Acceleration Network:  Provided further, That at least $499,746,000 is provided to the Clinical and Translational Sciences Awards program. National library of medicineFor carrying out section 301 and title IV of the PHS Act with respect to health information communications, $402,251,000: Provided, That of the amounts available for improvement of information systems, $4,000,000 shall be available until September 30, 2017: Provided further, That in fiscal year 2016, the National Library of Medicine may enter into personal services contracts for the provision of services in facilities owned, operated, or constructed under the jurisdiction of the National Institutes of Health (referred to in this title as NIH). Office of the director (including transfer of funds) For carrying out the responsibilities of the Office of the Director, NIH, $860,937,000, of which up to $30,000,000 may be used to carry out section 212 of this Act: Provided, That funding shall be available for the purchase of not to exceed 29 passenger motor vehicles for replacement only: Provided further, That all funds credited to the NIH Management Fund shall remain available for one fiscal year after the fiscal year in which they are deposited: Provided further, That $165,000,000 shall be for longitudinal studies related to environmental influences on child health and development as a follow-on to the National Children’s Study, and may be transferred to and merged with the accounts for the various Institutes and Centers to support activities related to this goal: Provided further, That NIH shall submit a spend plan and research strategy to the Committees on Appropriations of the House of Representatives and the Senate not later than 90 days after the date of enactment of this Act: Provided further, That $544,077,000 shall be available for the Common Fund established under section 402A(c)(1) of the PHS Act: Provided further, That of the funds provided, $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the NIH: Provided further, That the Office of AIDS Research within the Office of the Director of the NIH may spend up to $8,000,000 to make grants for construction or renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS Act: Provided further, That $50,000,000 shall be used to carry out section 404I of the PHS Act (42 U.S.C. 283k), relating to biomedical and behavioral research facilities: Of the amount provided to the NIH, the Director of NIH shall enter into an agreement with the National Academy of Sciences, as part of the studies conducted under section 489 of the PHSA, to conduct a comprehensive study on policies affecting the next generation of researchers in the United States: Provided further, That the Director may direct up to 1 percent of the total made available in this or any other Act to all NIH appropriations to activities that the Director may so designate: Provided further, That no such appropriation shall be decreased by more than 1 percent by any such transfers and that the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.In addition to other funds appropriated for the Common Fund established under section 402A(c) of the PHS Act, $12,600,000 is appropriated to the Common Fund from the 10-year Pediatric Research Initiative Fund described in section 9008 of title 26, United States Code, for the purpose of carrying out section 402(b)(7)(B)(ii) of the PHS Act (relating to pediatric research), as authorized in the Gabriella Miller Kids First Research Act. Buildings and facilitiesFor the study of, construction or demolition of, renovation of, and acquisition of equipment for, facilities of or used by NIH, including the acquisition of real property, $128,863,000, to remain available through September 30, 2020. Substance abuse and mental health services administration MENTAL HEALTH For carrying out titles III, V, and XIX of the PHS Act with respect to mental health, and the Protection and Advocacy for Individuals with Mental Illness Act, $1,021,301,000: Provided, That notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out section 520A shall be available for carrying out section 1971 of the PHS Act:  Provided further, That in addition to amounts provided herein, $21,039,000 shall be available under section 241 of the PHS Act to carry out subpart I of part B of title XIX of the PHS Act to fund section 1920(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1920(b) activities shall not exceed 5 percent of the amounts appropriated for subpart I of part B of title XIX:  Provided further, That section 520E(b)(2) of the PHS Act shall not apply to funds appropriated in this Act for fiscal year 2016:  Provided further, That of the amount appropriated under this heading, $45,887,000 shall be for the National Child Traumatic Stress Initiative as described in section 582 of the PHS Act: Provided further, That notwithstanding section 565(b)(1) of the PHS Act, technical assistance may be provided to a public entity to establish or operate a system of comprehensive community mental health services to children with a serious emotional disturbance, without regard to whether the public entity receives a grant under section 561(a) of such Act: Provided further, That States shall expend at least 5 percent of the amount each receives for carrying out section 1911 of the PHS Act to support evidence-based programs that address the needs of individuals with early serious mental illness, including psychotic disorders, regardless of the age of the individual at onset: Provided further, That none of the funds provided for section 1911 of the PHS Act shall be subject to section 241 of such Act.  SUBSTANCE ABUSE TREATMENTFor carrying out titles III, V, and XIX of the PHS Act with respect to substance abuse treatment and section 1922(a) of the PHS Act with respect to substance abuse prevention, $1,972,916,000: Provided, That in addition to amounts provided herein, the following amounts shall be available under section 241 of the PHS Act: (1) $79,200,000 to carry out subpart II of part B of title XIX of the PHS Act to fund section 1935(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1935(b) activities shall not exceed 5 percent of the amounts appropriated for subpart II of part B of title XIX; and (2) $2,000,000 to evaluate substance abuse treatment programs: Provided further, That none of the funds provided for section 1921 of the PHS Act shall be subject to section 241 of such Act.  SUBSTANCE ABUSE PREVENTIONFor carrying out titles III and V of the PHS Act with respect to substance abuse prevention, $182,731,000. HEALTH SURVEILLANCE AND PROGRAM SUPPORTFor program support and cross-cutting activities that supplement activities funded under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention in carrying out titles III, V, and XIX of the PHS Act and the Protection and Advocacy for Individuals with Mental Illness Act in the Substance Abuse and Mental Health Services Administration, $137,869,000: Provided, That in addition to amounts provided herein, $31,428,000 shall be available under section 241 of the PHS Act to supplement funds available to carry out national surveys on drug abuse and mental health, to collect and analyze program data, and to conduct public awareness and technical assistance activities: Provided further, That, in addition, fees may be collected for the costs of publications, data, data tabulations, and data analysis completed under title V of the PHS Act and provided to a public or private entity upon request, which shall be credited to this appropriation and shall remain available until expended for such purposes: Provided further, That amounts made available in this Act for carrying out section 501(m) of the PHS Act shall remain available through September 30, 2017:  Provided further, That funds made available under this heading may be used to supplement program support funding provided under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention. Agency for healthcare research and quality Healthcare research and qualityFor carrying out titles III and IX of the PHS Act, part A of title XI of the Social Security Act, and section 1013 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, $236,001,000: Provided, That section 947(c) of the PHS Act shall not apply in fiscal year 2016: Provided further, That in addition, amounts received from Freedom of Information Act fees, reimbursable and interagency agreements, and the sale of data shall be credited to this appropriation and shall remain available until September 30, 2017. Centers for medicare and medicaid services Grants to states for medicaidFor carrying out, except as otherwise provided, titles XI and XIX of the Social Security Act, $243,545,410,000, to remain available until expended. For making, after May 31, 2016, payments to States under title XIX or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the last quarter of fiscal year 2016 for unanticipated costs incurred for the current fiscal year, such sums as may be necessary. For making payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the first quarter of fiscal year 2017, $115,582,502,000, to remain available until expended. Payment under such title XIX may be made for any quarter with respect to a State plan or plan amendment in effect during such quarter, if submitted in or prior to such quarter and approved in that or any subsequent quarter. Payments to health care trust fundsFor payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $283,171,800,000. In addition, for making matching payments under section 1844 and benefit payments under section 1860D–16 of the Social Security Act that were not anticipated in budget estimates, such sums as may be necessary. Program managementFor carrying out, except as otherwise provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of the PHS Act, the Clinical Laboratory Improvement Amendments of 1988, and other responsibilities of the Centers for Medicare and Medicaid Services, not to exceed $3,027,590,000, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act; together with all funds collected in accordance with section 353 of the PHS Act and section 1857(e)(2) of the Social Security Act, funds retained by the Secretary pursuant to section 302 of the Tax Relief and Health Care Act of 2006; and such sums as may be collected from authorized user fees and the sale of data, which shall be credited to this account and remain available until September 30, 2021: Provided, That all funds derived in accordance with 31 U.S.C. 9701 from organizations established under title XIII of the PHS Act shall be credited to and available for carrying out the purposes of this appropriation: Provided further, That the Secretary is directed to collect fees in fiscal year 2016 from Medicare Advantage organizations pursuant to section 1857(e)(2) of the Social Security Act and from eligible organizations with risk-sharing contracts under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act. Health care fraud and abuse control accountIn addition to amounts otherwise available for program integrity and program management, $706,000,000, to remain available through September 30, 2017, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act, of which $474,175,000 shall be for the Medicare Integrity Program at the Centers for Medicare and Medicaid Services, including administrative costs, to conduct oversight activities for Medicare Advantage under Part C and the Medicare Prescription Drug Program under Part D of the Social Security Act and for activities described in section 1893(b) of such Act, of which $77,275,000 shall be for the Department of Health and Human Services Office of Inspector General to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act, of which $77,275,000 shall be for the Medicaid and Children's Health Insurance Program (CHIP) program integrity activities, and of which $77,275,000 shall be for the Department of Justice to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act: Provided, That the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2016 shall include measures of the operational efficiency and impact on fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by this appropriation: Provided further, That of the amount provided under this heading, $311,000,000 is provided to meet the terms of section 251(b)(2)(C)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $395,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(C) of such Act. Administration for children and families Payments to states for child support enforcement and family support programsFor carrying out, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, $2,944,906,000, to remain available until expended; and for such purposes for the first quarter of fiscal year 2017, $1,300,000,000, to remain available until expended.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary. Low income home energy assistanceFor making payments under subsections (b) and (d) of section 2602 of the Low Income Home Energy Assistance Act of 1981, $3,390,304,000: Provided, That all but $491,000,000 of this amount shall be allocated as though the total appropriation for such payments for fiscal year 2016 was less than $1,975,000,000: Provided further, That notwithstanding section 2609A(a), of the amounts appropriated under section 2602(b), not more than $2,988,000 of such amounts may be reserved by the Secretary for technical assistance, training, and monitoring of program activities for compliance with internal controls, policies and procedures and may, in addition to the authorities provided in section 2609A(a)(1), use such funds through contracts with private entities that do not qualify as nonprofit organizations. Refugee and entrant assistanceFor necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980, and for carrying out section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, the Trafficking Victims Protection Act of 2000 (TVPA), section 203 of the Trafficking Victims Protection Reauthorization Act of 2005, and the Torture Victims Relief Act of 1998, $1,405,367,000, of which $1,378,877,000 shall remain available through September 30, 2018 for carrying out such sections 414, 501, 462, and 235: Provided, That amounts available under this heading to carry out such section 203 and the TVPA shall also be available for research and evaluation with respect to activities under those authorities: Provided further, That the limitation in section 205 of this Act regarding transfers increasing any appropriation shall apply to transfers to appropriations under this heading by substituting 10 percent for 3 percent. Payments to states for the child care and development block grantFor carrying out the Child Care and Development Block Grant Act of 2014 (CCDBG Act), $2,585,000,000 shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: Provided, That, in addition to the amounts required to be reserved by the States under section 658G of the CCDBG Act, $119,098,000 shall be for activities that improve the quality of infant and toddler care: Provided further, That technical assistance under section 658I(a)(3) of such Act may be provided directly, or through the use of contracts, grants, cooperative agreements, or interagency agreements: Provided further, That the reservation of funds specified in paragraphs (4) and (5) of section 658O(a) of such Act shall also be applied to funds appropriated in this or any other Act, including section 418 of the Social Security Act (42 U.S.C. 618), to carry out such section 418. Social services block grantFor making grants to States pursuant to section 2002 of the Social Security Act, $1,700,000,000: Provided, That notwithstanding subparagraph (B) of section 404(d)(2) of such Act, the applicable percent specified under such subparagraph for a State to carry out State programs pursuant to title XX–A of such Act shall be 10 percent. Children and families services programs For carrying out, except as otherwise provided, the Runaway and Homeless Youth Act, the Head Start Act, the Child Abuse Prevention and Treatment Act, sections 303 and 313 of the Family Violence Prevention and Services Act, the Native American Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption opportunities), part B–1 of title IV and sections 413, 429, 473A, 477(i), 1110, 1114A, and 1115 of the Social Security Act; for making payments under the Community Services Block Grant Act (CSBG Act), sections 473B and 477(i) of the Social Security Act, and the Assets for Independence Act; for necessary administrative expenses to carry out titles I, IV, V, X, XI, XIV, XVI, and XX of the Social Security Act, the Act of July 5, 1960, the Low Income Home Energy Assistance Act of 1981, title IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act of 1980; and for the administration of prior year obligations made by the Administration for Children and Families under the Developmental Disabilities Assistance and Bill of Rights Act and the Help America Vote Act of 2002, $10,388,620,000, of which $37,943,000, to remain available through September 30, 2017, shall be for grants to States for adoption and legal guardianship incentive payments, as defined by section 473A of the Social Security Act and may be made for adoptions completed before September 30, 2015: Provided, That $8,698,095,000 shall be for making payments under the Head Start Act: Provided further, That of the amount in the previous proviso, $8,073,095,000 shall be available for payments under section 640 of the Head Start Act: Provided further, That of the amount provided for making payments under the Head Start Act, $25,000,000 shall be available for allocation by the Secretary to supplement activities described in paragraphs (7)(B) and (9) of section 641(c) of such Act under the Designation Renewal System, established under the authority of sections 641(c)(7), 645A(b)(12) and 645A(d) of such Act: Provided further, That notwithstanding such section 640, of the amount provided for making payments under the Head Start Act, and in addition to funds otherwise available under such section 640 for such purposes, $600,000,000 shall be available for Early Head Start programs as described in section 645A of such Act, for conversion of Head Start services to Early Head Start services as described in section 645(a)(5)(A) of such Act, for discretionary grants for high quality infant and toddler care through Early Head Start-Child Care Partnerships, to entities defined as eligible under section 645A(d) of such Act, for training and technical assistance for such activities, and for up to $14,000,000 in Federal costs of administration and evaluation, and, notwithstanding section 645A(c)(2) of such Act, these funds are available to serve children under age 4: Provided further, That funds described in the preceding two provisos shall not be included in the calculation of base grant in subsequent fiscal years, as such term is used in section 640(a)(7)(A) of such Act: Provided further, That $674,000,000 shall be for making payments under the CSBG Act: Provided further, That not more than $350,000 shall be reserved under section 674(b)(3) of the CSBG Act, all of which shall be solely for carrying out section 678(b)(2) of such Act: Provided further, That section 303(a)(2)(A)(i) of the Family Violence Prevention and Services Act shall not apply to amounts provided herein: Provided further, That $1,864,000 shall be for a human services case management system for federally declared disasters, to include a comprehensive national case management contract and Federal costs of administering the system: Provided further, That up to $2,000,000 shall be for improving the Public Assistance Reporting Information System, including grants to States to support data collection for a study of the system's effectiveness. Promoting Safe and Stable FamiliesFor carrying out, except as otherwise provided, section 436 of the Social Security Act, $345,000,000 and, for carrying out, except as otherwise provided, section 437 of such Act, $59,765,000. Payments for foster care and permanencyFor carrying out, except as otherwise provided, title IV–E of the Social Security Act, $5,298,000,000.For carrying out, except as otherwise provided, title IV–E of the Social Security Act, for the first quarter of fiscal year 2017, $2,300,000,000.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, section 474 of title IV–E of the Social Security Act, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary. Administration for community living Aging and disability services programs (including transfer of funds) For carrying out, to the extent not otherwise provided, the OAA, titles III and XXIX of the PHS Act, section 119 of the Medicare Improvements for Patients and Providers Act of 2008, title XX–B of the Social Security Act, the Developmental Disabilities Assistance and Bill of Rights Act, parts 2 and 5 of subtitle D of title II of the Help America Vote Act of 2002, the Assistive Technology Act of 1998, titles II and VII (and section 14 with respect to such titles) of the Rehabilitation Act of 1973, and for Department-wide coordination of policy and program activities that assist individuals with disabilities, $1,831,089,000, together with $30,000,000 to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to carry out section 4360 of the Omnibus Budget Reconciliation Act of 1990: Provided, That amounts appropriated under this heading may be used for grants to States under section 361 of the OAA only for disease prevention and health promotion programs and activities which have been demonstrated through rigorous evaluation to be evidence-based and effective: Provided further, That notwithstanding any other provision of this Act, funds made available under this heading to carry out section 311 of the OAA may be transferred to the Secretary of Agriculture in accordance with such section. Office of the secretary General departmental management For necessary expenses, not otherwise provided, for general departmental management, including hire of six passenger motor vehicles, and for carrying out titles III, XVII, XXI, and section 229 of the PHS Act, the United States-Mexico Border Health Commission Act, and research studies under section 1110 of the Social Security Act, $301,500,000, together with $46,762,000 from the amounts available under section 241 of the PHS Act to carry out national health or human services research and evaluation activities: Provided, That of the funds made available under this heading, $20,000,000 shall be for making competitive contracts and grants to public and private entities to fund medically accurate and age appropriate programs that reduce teen pregnancy and for the Federal costs associated with administering and evaluating such contracts and grants, of which not more than 10 percent of the available funds shall be for training and technical assistance, evaluation, outreach, and additional program support activities, and of the remaining amount 75 percent shall be for replicating programs that have been proven effective through rigorous evaluation to reduce teenage pregnancy, behavioral risk factors underlying teenage pregnancy, or other associated risk factors, and 25 percent shall be available for research and demonstration grants to develop, replicate, refine, and test additional models and innovative strategies for preventing teenage pregnancy: Provided further, That of the funds made available under this heading, $1,750,000 is for strengthening the Department's acquisition workforce capacity and capabilities: Provided further, That with respect to the previous proviso, such funds shall be available for training, recruiting, retaining, and hiring members of the acquisition workforce as defined by 41 U.S.C. 1703, for information technology in support of acquisition workforce effectiveness and for management solutions to improve acquisition management: Provided further, That of the funds made available under this heading, $20,000,000 shall be for making competitive grants to provide abstinence education (as defined by section 510(b)(2)(A)–(H) of the Social Security Act) to adolescents, and for Federal costs of administering the grant: Provided further, That grants made under the authority of section 510(b)(2)(A)–(H) of the Social Security Act shall be made only to public and private entities that agree that, with respect to an adolescent to whom the entities provide abstinence education under such grant, the entities will not provide to that adolescent any other education regarding sexual conduct, except that, in the case of an entity expressly required by law to provide health information or services the adolescent shall not be precluded from seeking health information or services from the entity in a different setting than the setting in which abstinence education was provided: Provided further, That funds provided in this Act for embryo adoption activities may be used to provide to individuals adopting embryos, through grants and other mechanisms, medical and administrative services deemed necessary for such adoptions: Provided further, That such services shall be provided consistent with 42 CFR 59.5(a)(4). Office of medicare hearings and appealsFor expenses necessary for the Office of Medicare Hearings and Appeals, $97,381,000, to be transferred in appropriate part from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund. Office of the national coordinator for health information technologyFor expenses necessary for the Office of the National Coordinator for Health Information Technology, including grants, contracts, and cooperative agreements for the development and advancement of interoperable health information technology, $60,367,000. Office of inspector generalFor expenses necessary for the Office of Inspector General, including the hire of passenger motor vehicles for investigations, in carrying out the provisions of the Inspector General Act of 1978, $71,000,000: Provided, That of such amount, necessary sums shall be available for providing protective services to the Secretary and investigating non-payment of child support cases for which non-payment is a Federal offense under 18 U.S.C. 228. Office for civil rightsFor expenses necessary for the Office for Civil Rights, $38,798,000. Retirement pay and medical benefits for commissioned officersFor retirement pay and medical benefits of Public Health Service Commissioned Officers as authorized by law, for payments under the Retired Serviceman's Family Protection Plan and Survivor Benefit Plan, and for medical care of dependents and retired personnel under the Dependents' Medical Care Act, such amounts as may be required during the current fiscal year. Public health and social services emergency fund For expenses necessary to support activities related to countering potential biological, nuclear, radiological, chemical, and cybersecurity threats to civilian populations, and for other public health emergencies, $900,362,000, of which $473,000,000 shall remain available through September 30, 2017, for expenses necessary to support advanced research and development pursuant to section 319L of the PHS Act and other administrative expenses of the Biomedical Advanced Research and Development Authority: Provided, That funds provided under this heading for the purpose of acquisition of security countermeasures shall be in addition to any other funds available for such purpose: Provided further, That products purchased with funds provided under this heading may, at the discretion of the Secretary, be deposited in the Strategic National Stockpile pursuant to section 319F–2 of the PHS Act: Provided further, That $5,000,000 of the amounts made available to support emergency operations shall remain available through September 30, 2018. For expenses necessary for procuring security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act), $255,000,000, to remain available until expended. For an additional amount for expenses necessary to prepare for or respond to an influenza pandemic, $71,915,000; of which $39,906,000 shall be available until expended, for activities including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools: Provided, That notwithstanding section 496(b) of the PHS Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccines and other biologics, if the Secretary finds such construction or renovation necessary to secure sufficient supplies of such vaccines or biologics. General provisions 
201.Funds appropriated in this title shall be available for not to exceed $50,000 for official reception and representation expenses when specifically approved by the Secretary.  202.None of the funds appropriated in this title shall be used to pay the salary of an individual, through a grant or other extramural mechanism, at a rate in excess of Executive Level II. 
203.None of the funds appropriated in this Act may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided for in this Act, or for other taps and assessments made by any office located in HHS, prior to the preparation and submission of a report by the Secretary to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds.  204.Notwithstanding section 241(a) of the PHS Act, such portion as the Secretary shall determine, but not more than 2.5 percent, of any amounts appropriated for programs authorized under such Act shall be made available for the evaluation (directly, or by grants or contracts) and the implementation and effectiveness of programs funded in this title. 
(transfer of funds) 
205.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for HHS in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
206.In lieu of the timeframe specified in section 338E(c)(2) of the PHS Act, terminations described in such section may occur up to 60 days after the execution of a contract awarded in fiscal year 2016 under section 338B of such Act.  207.None of the funds appropriated in this Act may be made available to any entity under title X of the PHS Act unless the applicant for the award certifies to the Secretary that it encourages family participation in the decision of minors to seek family planning services and that it provides counseling to minors on how to resist attempts to coerce minors into engaging in sexual activities. 
208.Notwithstanding any other provision of law, no provider of services under title X of the PHS Act shall be exempt from any State law requiring notification or the reporting of child abuse, child molestation, sexual abuse, rape, or incest.  209.None of the funds appropriated by this Act (including funds appropriated to any trust fund) may be used to carry out the Medicare Advantage program if the Secretary denies participation in such program to an otherwise eligible entity (including a Provider Sponsored Organization) because the entity informs the Secretary that it will not provide, pay for, provide coverage of, or provide referrals for abortions: Provided, That the Secretary shall make appropriate prospective adjustments to the capitation payment to such an entity (based on an actuarially sound estimate of the expected costs of providing the service to such entity's enrollees): Provided further, That nothing in this section shall be construed to change the Medicare program's coverage for such services and a Medicare Advantage organization described in this section shall be responsible for informing enrollees where to obtain information about all Medicare covered services. 
210.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control.  211.The Secretary shall make available through assignment not more than 60 employees of the Public Health Service to assist in child survival activities and to work in AIDS programs through and with funds provided by the Agency for International Development, the United Nations International Children's Emergency Fund or the World Health Organization. 
212.In order for HHS to carry out international health activities, including HIV/AIDS and other infectious disease, chronic and environmental disease, and other health activities abroad during fiscal year 2016: (1)The Secretary may exercise authority equivalent to that available to the Secretary of State in section 2(c) of the State Department Basic Authorities Act of 1956. The Secretary shall consult with the Secretary of State and relevant Chief of Mission to ensure that the authority provided in this section is exercised in a manner consistent with section 207 of the Foreign Service Act of 1980 and other applicable statutes administered by the Department of State. 
(2)The Secretary is authorized to provide such funds by advance or reimbursement to the Secretary of State as may be necessary to pay the costs of acquisition, lease, alteration, renovation, and management of facilities outside of the United States for the use of HHS. The Department of State shall cooperate fully with the Secretary to ensure that HHS has secure, safe, functional facilities that comply with applicable regulation governing location, setback, and other facilities requirements and serve the purposes established by this Act. The Secretary is authorized, in consultation with the Secretary of State, through grant or cooperative agreement, to make available to public or nonprofit private institutions or agencies in participating foreign countries, funds to acquire, lease, alter, or renovate facilities in those countries as necessary to conduct programs of assistance for international health activities, including activities relating to HIV/AIDS and other infectious diseases, chronic and environmental diseases, and other health activities abroad.  (3)The Secretary is authorized to provide to personnel appointed or assigned by the Secretary to serve abroad, allowances and benefits similar to those provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the Secretary. The Secretary is further authorized to provide locality-based comparability payments (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such personnel under section 5304 of title 5, United States Code if such personnel's official duty station were in the District of Columbia. Leaves of absence for personnel under this subsection shall be on the same basis as that provided under subchapter I of chapter 63 of title 5, United States Code, or section 903 of the Foreign Service Act of 1980, to individuals serving in the Foreign Service. 
213.Funds which are available for Individual Learning Accounts for employees of CDC and the Agency for Toxic Substances and Disease Registry (ATSDR) may be transferred to appropriate accounts of CDC, to be available only for Individual Learning Accounts: Provided, That such funds may be used for any individual full-time equivalent employee while such employee is employed either by CDC or ATSDR. 
(transfer of funds) 
214.The Director of the NIH, jointly with the Director of the Office of AIDS Research, may transfer up to 3 percent among institutes and centers from the total amounts identified by these two Directors as funding for research pertaining to the human immunodeficiency virus: Provided, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
(transfer of funds) 
215.Of the amounts made available in this Act for NIH, the amount for research related to the human immunodeficiency virus, as jointly determined by the Director of NIH and the Director of the Office of AIDS Research, shall be made available to the Office of AIDS Research account. The Director of the Office of AIDS Research shall transfer from such account amounts necessary to carry out section 2353(d)(3) of the PHS Act.  216. (a)AuthorityNotwithstanding any other provision of law, the Director of NIH (Director) may use funds available under section 402(b)(7) or 402(b)(12) of the PHS Act to enter into transactions (other than contracts, cooperative agreements, or grants) to carry out research identified pursuant to such section 402(b)(7) (pertaining to the Common Fund) or research and activities described in such section 402(b)(12). 
(b)Peer reviewIn entering into transactions under subsection (a), the Director may utilize such peer review procedures (including consultation with appropriate scientific experts) as the Director determines to be appropriate to obtain assessments of scientific and technical merit. Such procedures shall apply to such transactions in lieu of the peer review and advisory council review procedures that would otherwise be required under sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act.  217.Not to exceed $45,000,000 of funds appropriated by this Act to the institutes and centers of the National Institutes of Health may be used for alteration, repair, or improvement of facilities, as necessary for the proper and efficient conduct of the activities authorized herein, at not to exceed $3,500,000 per project. 
(transfer of funds) 
218.Of the amounts made available for NIH, 1 percent of the amount made available for National Research Service Awards (NRSA) shall be made available to the Administrator of the Health Resources and Services Administration to make NRSA awards for research in primary medical care to individuals affiliated with entities who have received grants or contracts under sections 736, 739, or 747 of the PHS Act, and 1 percent of the amount made available for NRSA shall be made available to the Director of the Agency for Healthcare Research and Quality to make NRSA awards for health service research.  219.Section 461(b)(1) of the Public Health Service Act (42 U.S.C. 285k(b)(1)) is amended— 
(1)in subparagraph (B), by striking and behavioral research and all that follows through the period and inserting or behavioral research and are located in a State that is at or below the median of all States with respect to the aggregate NIH funding received by entities in that State.; and  (2)by adding at the end the following: 
 
(D)Entities that are designated as Primarily Undergraduate Institutions and that are not eligible for funding under the Individuals with Disabilities Education Act, but that have been eligible for participation in the National Science Foundation Experimental Program to Stimulate Competitive Research (EPSCoR) program for the past 2 consecutive years, may apply to an entity that currently holds an IDeA Networks of Biomedical Research Excellence award for inclusion in their Network..  220.Public Law 110–161, division G, title II, section 223 is amended by inserting, after shall be available and before until expended, to the Office of the Director, National Institutes of Health; striking, after may be available for and before , subject to approval, such purposes, for capital acquisition necessary to the operation of the Department, including facilities infrastructure and information technology infrastructure, and inserting all necessary expenses related to carrying out section 301 and title IV of the Public Health Service Act. 
221.In addition to amounts provided herein, payments made for research organisms or substances, authorized under section 301(a) of the PHS Act, shall be retained and credited to the appropriations accounts of the Institutes and Centers of the NIH making the substance or organism available under section 301(a). Amounts credited to the account under this authority shall be available for obligation through September 30, 2017.  222. (a)The Biomedical Advanced Research and Development Authority (BARDA) may enter into a contract, for more than one but no more than 10 program years, for purchase of research services or of security countermeasures, as that term is defined in section 319F–2(c)(1)(B) of the PHS Act (42 U.S.C. 247d–6b(c)(1)(B)), if— 
(1)funds are available and obligated— (A)for the full period of the contract or for the first fiscal year in which the contract is in effect; and 
(B)for the estimated costs associated with a necessary termination of the contract; and  (2)the Secretary determines that a multi-year contract will serve the best interests of the Federal Government by encouraging full and open competition or promoting economy in administration, performance, and operation of BARDA's programs. 
(b)A contract entered into under this section— (1)shall include a termination clause as described by subsection (c) of section 3903 of title 41, United States Code; and 
(2)shall be subject to the congressional notice requirement stated in subsection (d) of such section.  223. (a)The Secretary shall establish a publicly accessible Web site to provide information regarding the uses of funds made available under section 4002 of the Patient Protection and Affordable Care Act of 2010 (ACA). 
(b)With respect to funds provided under section 4002 of the ACA, the Secretary shall include on the Web site established under subsection (a) at a minimum the following information: (1)In the case of each transfer of funds under section 4002(c), a statement indicating the program or activity receiving funds, the operating division or office that will administer the funds, and the planned uses of the funds, to be posted not later than the day after the transfer is made. 
(2)Identification (along with a link to the full text) of each funding opportunity announcement, request for proposals, or other announcement or solicitation of proposals for grants, cooperative agreements, or contracts intended to be awarded using such funds, to be posted not later than the day after the announcement or solicitation is issued.  (3)Identification of each grant, cooperative agreement, or contract with a value of $25,000 or more awarded using such funds, including the purpose of the award and the identity of the recipient, to be posted not later than 5 days after the award is made. 
(4)A report detailing the uses of all funds transferred under section 4002(c) during the fiscal year, to be posted not later than 90 days after the end of the fiscal year.  (c)With respect to awards made in fiscal years 2013 through 2016, the Secretary shall also include on the Web site established under subsection (a), semi-annual reports from each entity awarded a grant, cooperative agreement, or contract from such funds with a value of $25,000 or more, summarizing the activities undertaken and identifying any sub-grants or sub-contracts awarded (including the purpose of the award and the identity of the recipient), to be posted not later than 30 days after the end of each 6-month period. 
(d)In carrying out this section, the Secretary shall— (1)present the information required in subsection (b)(1) on a single webpage or on a single database; 
(2)ensure that all information required in this section is directly accessible from the single webpage or database; and  (3)ensure that all information required in this section is able to be organized by program or State. (Transfer of Funds) 
224.
(a)Within 45 days of enactment of this Act, the Secretary shall transfer funds appropriated under section 4002 of the ACA to the accounts specified, in the amounts specified, and for the activities specified under the heading Prevention and Public Health Fund in the report accompanying this Act.  (b)Notwithstanding section 4002(c) of the ACA, the Secretary may not further transfer these amounts. 
(c)Funds transferred for activities authorized under section 2821 of the PHS Act shall be made available without reference to section 2821(b) of such Act.  225. (a)The Secretary shall publish in the fiscal year 2017 budget justification and on Departmental Web sites information concerning the employment of full-time equivalent Federal employees or contractors for the purposes of implementing, administering, enforcing, or otherwise carrying out the provisions of the ACA, and the amendments made by that Act, in the proposed fiscal year and each fiscal year since the enactment of the ACA. 
(b)With respect to employees or contractors supported by all funds appropriated for purposes of carrying out the ACA (and the amendments made by that Act), the Secretary shall include, at a minimum, the following information: (1)For each such fiscal year, the section of such Act under which such funds were appropriated, a statement indicating the program, project, or activity receiving such funds, the Federal operating division or office that administers such program, and the amount of funding received in discretionary or mandatory appropriations. 
(2)For each such fiscal year, the number of full-time equivalent employees or contracted employees assigned to each authorized and funded provision detailed in accordance with paragraph (1).  (c)In carrying out this section, the Secretary may exclude from the report employees or contractors who— 
(1)are supported through appropriations enacted in laws other than the ACA and work on programs that existed prior to the passage of the ACA;  (2)spend less than 50 percent of their time on activities funded by or newly authorized in the ACA; or 
(3)work on contracts for which FTE reporting is not a requirement of their contract, such as fixed-price contracts.  226.The Secretary shall publish, as part of the fiscal year 2017 budget of the President submitted under section 1105(a) of title 31, United States Code, information that details the uses of all funds used by the Centers for Medicare and Medicaid Services specifically for Health Insurance Exchanges for each fiscal year since the enactment of the ACA and the proposed uses for such funds for fiscal year 2017. Such information shall include, for each such fiscal year, the amount of funds used for each activity specified under the heading Health Insurance Exchange Transparency in the report accompanying this Act. 
227.The Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate detailed, monthly enrollment figures from the Exchanges established under the Patient Protection and Affordable Care Act of 2010 pertaining to enrollments during the open enrollment period: Provided, That the Committees on Appropriations of the House of Representatives and the Senate must be notified and provided with the enrollment figures at least 2 business days in advance of any public release of the information. 
228.None of the funds made available by this Act from the Federal Hospital Insurance Trust Fund or the Federal Supplemental Medical Insurance Trust Fund, or transferred from other accounts funded by this Act to the Centers for Medicare and Medicaid Services—Program Management account, may be used for payments under section 1342(b)(1) of Public Law 111–148 (relating to risk corridors).  229.None of the funds made available by this Act from the Federal Hospital Insurance Trust Fund or the Federal Supplemental Medical Insurance Trust Fund, or transferred from other accounts funded by this Act to the Centers for Medicare and Medicaid Services—Program Management account, may be used to support the operation of an Exchange established under section 1311 of Public Law 111–148. 
230.None of the funds appropriated in this Act may be used to issue, promulgate, or otherwise implement the 2015 Dietary Guidelines for Americans edition unless the information and guidelines in the report are solely nutritional and dietary in nature; and based only on a preponderance of nutritional and dietary scientific evidence and not extraneous information. (rescission)  231.The following unobligated balances of amounts appropriated prior to fiscal year 2007 for Department of Health and Human Services, Health Resources and Services Administration are hereby rescinded: 
(1)$281,003 appropriated to carry out section 1610(b) of the PHS Act;  (2)$3,611 appropriated to carry out section 1602(c) of the PHS Act; 
(3)$105,576 appropriated in section 167 of division H of Public Law 108–199; and  (4)$55,793 appropriated to carry out the National Cord Blood Stem Cell Bank Program. (rescission) 
232.Of the funds made available under prior year Appropriation Acts for the Centers for Disease Control and Prevention for Individual Learning Accounts, $12,592,000 are hereby rescinded. (rescission)  233.Of the unobligated balances available from prior appropriations Acts under the heading Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance for carrying out section 462 of the Homeland Security Act of 2002 and section 235 of William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, $250,000,000 are hereby rescinded. 
This title may be cited as the Department of Health and Human Services Appropriations Act, 2016.  IIIDepartment of Education Education for the disadvantagedFor carrying out title I of the Elementary and Secondary Education Act of 1965 (referred to in this Act as ESEA) and section 418A of the Higher Education Act of 1965 (referred to in this Act as HEA), $15,455,802,000, of which $4,575,641,000 shall become available on July 1, 2016, and shall remain available through September 30, 2017, and of which $10,841,177,000 shall become available on October 1, 2016, and shall remain available through September 30, 2017, for academic year 2016–2017: Provided, That $6,459,401,000 shall be for basic grants under section 1124 of the ESEA: Provided further, That up to $3,984,000 of these funds shall be available to the Secretary of Education (referred to in this title as Secretary) on October 1, 2015, to obtain annually updated local educational agency-level census poverty data from the Bureau of the Census: Provided further, That $1,362,301,000 shall be for concentration grants under section 1124A of the ESEA: Provided further, That $3,369,050,000 shall be for targeted grants under section 1125 of the ESEA: Provided further, That $3,369,050,000 shall be for education finance incentive grants under section 1125A of the ESEA: Provided further, That funds available under sections 1124, 1124A, 1125 and 1125A of the ESEA may be used to provide homeless children and youths with services not ordinarily provided to other students under those sections, including supporting the liaison designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act, and providing transportation pursuant to section 722(g)(1)(J)(iii) of such Act: Provided further, That $450,000,000 shall be available for school improvement grants under section 1003(g) of the ESEA, which shall be allocated by the Secretary through the formula described in section 1003(g)(2) and shall be used consistent with the requirements of section 1003(g), except that State and local educational agencies may use such funds to serve any school eligible to receive assistance under part A of title I that has not made adequate yearly progress for at least 2 years or is in the State's lowest quintile of performance based on proficiency rates and, in the case of secondary schools, priority shall be given to those schools with graduation rates below 60 percent: Provided further, That notwithstanding section 1003(g)(5)(C) of the ESEA, the Secretary may permit a State educational agency to establish an award period of up to 5 years for each participating local educational agency: Provided further, That funds available for school improvement grants for fiscal year 2014 and thereafter may be used by a local educational agency to implement a whole-school reform strategy for a school using an evidence-based strategy that ensures whole-school reform is undertaken in partnership with a strategy developer offering a whole-school reform program that is based on at least a moderate level of evidence that the program will have a statistically significant effect on student outcomes, including at least one well-designed and well-implemented experimental or quasi-experimental study:  Provided further, That funds available for school improvement grants may be used by a local educational agency to implement an alternative State-determined school improvement strategy that has been established by a State educational agency with the approval of the Secretary:  Provided further, That a local educational agency that is determined to be eligible for services under subpart 1 or 2 of part B of title VI of the ESEA may modify not more than one element of a school improvement grant model: Provided further, That notwithstanding section 1003(g)(5)(A), each State educational agency may establish a maximum subgrant size of not more than $2,000,000 for each participating school applicable to such funds:  Provided further, That the Secretary may reserve up to 5 percent of the funds available for section 1003(g) of the ESEA to carry out activities to build State and local educational agency capacity to implement effectively the school improvement grants program: Provided further, That $35,000,000 shall be for carrying out section 418A of the HEA. Impact aidFor carrying out programs of financial assistance to federally affected schools authorized by title VIII of the ESEA, $1,288,603,000, of which $1,151,233,000 shall be for basic support payments under section 8003(b), $48,316,000 shall be for payments for children with disabilities under section 8003(d), $17,406,000 shall be for construction under section 8007(b) and be available for obligation through September 30, 2017, $66,813,000 shall be for Federal property payments under section 8002, and $4,835,000, to remain available until expended, shall be for facilities maintenance under section 8008: Provided, That for purposes of computing the amount of a payment for an eligible local educational agency under section 8003(a) for school year 2015–2016, children enrolled in a school of such agency that would otherwise be eligible for payment under section 8003(a)(1)(B) of such Act, but due to the deployment of both parents or legal guardians, or a parent or legal guardian having sole custody of such children, or due to the death of a military parent or legal guardian while on active duty (so long as such children reside on Federal property as described in section 8003(a)(1)(B)), are no longer eligible under such section, shall be considered as eligible students under such section, provided such students remain in average daily attendance at a school in the same local educational agency they attended prior to their change in eligibility status. School improvement programsFor carrying out school improvement activities authorized by parts A and B of title II, part B of title IV, parts A and B of title VI, and parts B and C of title VII of the ESEA; the McKinney-Vento Homeless Assistance Act; section 203 of the Educational Technical Assistance Act of 2002; the Compact of Free Association Amendments Act of 2003; and the Civil Rights Act of 1964, $4,134,746,000, of which $2,326,181,000 shall become available on July 1, 2016, and remain available through September 30, 2017, and of which $1,681,441,000 shall become available on October 1, 2016, and shall remain available through September 30, 2017, for academic year 2016–2017: Provided, That funds made available to carry out part B of title VII of the ESEA may be used for construction, renovation, and modernization of any elementary school, secondary school, or structure related to an elementary school or secondary school, run by the Department of Education of the State of Hawaii, that serves a predominantly Native Hawaiian student body: Provided further, That funds made available to carry out part C of title VII of the ESEA shall be awarded on a competitive basis, and also may be used for construction: Provided further, That $40,000,000 shall be available to carry out section 203 of the Educational Technical Assistance Act of 2002 and the Secretary shall make such arrangements as determined to be necessary to ensure that the Bureau of Indian Education has access to services provided under this section: Provided further, That $16,699,000 shall be available to carry out the Supplemental Education Grants program for the Federated States of Micronesia and the Republic of the Marshall Islands: Provided further, That the Secretary may reserve up to 5 percent of the amount referred to in the previous proviso to provide technical assistance in the implementation of these grants: Provided further, That up to 5.0 percent of the funds for subpart 1 of part A of title II of the ESEA shall be reserved by the Secretary for competitive awards for teacher or principal recruitment and training or professional enhancement activities, including for civic education instruction, to national not-for-profit organizations, of which up to 8 percent may only be used for research, dissemination, evaluation, and technical assistance for competitive awards carried out under this proviso: Provided further, That $141,299,000 shall be to carry out part B of title II of the ESEA. Indian educationFor expenses necessary to carry out, to the extent not otherwise provided, title VII, part A of the ESEA, $123,939,000. Innovation and improvementFor carrying out activities authorized by part G of title I, part D of title II, parts B, C, and D of title V of the ESEA, $694,616,000: Provided, That $225,000,000 of the funds for subpart 1 of part D of title V of the ESEA shall be for competitive grants to local educational agencies, including charter schools that are local educational agencies, or States, or partnerships of: (1) a local educational agency, a State, or both; and (2) at least one nonprofit organization to develop and implement performance-based compensation systems for teachers, principals, and other personnel in high-need schools: Provided further, That such performance-based compensation systems must consider gains in student academic achievement as well as classroom evaluations conducted multiple times during each school year among other factors and provide educators with incentives to take on additional responsibilities and leadership roles: Provided further, That recipients of such grants shall demonstrate that such performance-based compensation systems are developed with the input of teachers and school leaders in the schools and local educational agencies to be served by the grant: Provided further, That recipients of such grants may use such funds to develop or improve systems and tools (which may be developed and used for the entire local educational agency or only for schools served under the grant) that would enhance the quality and success of the compensation system, such as high-quality teacher evaluations and tools to measure growth in student achievement: Provided further, That applications for such grants shall include a plan to sustain financially the activities conducted and systems developed under the grant once the grant period has expired: Provided further, That up to 5 percent of such funds for competitive grants shall be available for technical assistance, training, peer review of applications, program outreach, and evaluation activities: Provided further, That of the funds available for part B of title V of the ESEA, the Secretary shall use up to $9,000,000 to carry out activities under section 5205(b) and shall use not less than $13,000,000 for subpart 2: Provided further, That of the funds available for subpart 1 of part B of title V of the ESEA, and notwithstanding section 5205(a), the Secretary shall reserve up to $85,000,000 to make multiple awards to nonprofit charter management organizations and other entities that are not for-profit entities for the replication and expansion of successful charter school models and shall reserve not less than $11,000,000 to carry out the activities described in section 5205(a), including improving quality and oversight of charter schools and providing technical assistance and grants to authorized public chartering agencies in order to increase the number of high-performing charter schools: Provided further, That funds available for part B of title V of the ESEA may be used for grants that support preschool education in charter schools: Provided further, That each application submitted pursuant to section 5203(a) shall describe a plan to monitor and hold accountable authorized public chartering agencies through such activities as providing technical assistance or establishing a professional development program, which may include evaluation, planning, training, and systems development for staff of authorized public chartering agencies to improve the capacity of such agencies in the State to authorize, monitor, and hold accountable charter schools: Provided further, That each application submitted pursuant to section 5203(a) shall contain assurances that State law, regulations, or other policies require that: (1) each authorized charter school in the State operate under a legally binding charter or performance contract between itself and the school’s authorized public chartering agency that describes the rights and responsibilities of the school and the public chartering agency; conduct annual, timely, and independent audits of the school’s financial statements that are filed with the school’s authorized public chartering agency; and demonstrate improved student academic achievement; and (2) authorized public chartering agencies use increases in student academic achievement for all groups of students described in section 1111(b)(2)(C)(v) of the ESEA as one of the most important factors when determining to renew or revoke a school’s charter. Safe schools and citizenship educationFor carrying out activities authorized by part A of title IV and subparts 1 and 2 of part D of title V of the ESEA, $120,314,000: Provided, That $60,000,000 shall be available for subpart 2 of part A of title IV, of which up to $5,000,000, to remain available until expended, shall be for the Project School Emergency Response to Violence (Project SERV) program to provide education-related services to local educational agencies and institutions of higher education in which the learning environment has been disrupted due to a violent or traumatic crisis: Provided further, That $37,000,000 shall be available through December 31, 2016 for Promise Neighborhoods. English language acquisitionFor carrying out part A of title III of the ESEA, $712,021,000, which shall become available on July 1, 2016, and shall remain available through September 30, 2017, except that 6.5 percent of such amount shall be available on October 1, 2015, and shall remain available through September 30, 2017, to carry out activities under section 3111(c)(1)(C): Provided, That the Secretary shall use estimates of the American Community Survey child counts for the most recent 3-year period available to calculate allocations under such part. Special educationFor carrying out the Individuals with Disabilities Education Act (IDEA) and the Special Olympics Sport and Empowerment Act of 2004, $12,636,817,000, of which $3,131,259,000 shall become available on July 1, 2016, and shall remain available through September 30, 2017, and of which $9,283,383,000 shall become available on October 1, 2016, and shall remain available through September 30, 2017, for academic year 2016–2017: Provided, That the amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the amount available for that activity during fiscal year 2015, increased by the amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under section 611(i) of the IDEA, but not less than the amount for that activity during fiscal year 2015: Provided further, That the Secretary shall, without regard to section 611(d) of the IDEA, distribute to all other States (as that term is defined in section 611(g)(2)), subject to the third proviso, any amount by which a State's allocation under section 611(d), from funds appropriated under this heading, is reduced under section 612(a)(18)(B), according to the following: 85 percent on the basis of the States' relative populations of children aged 3 through 21 who are of the same age as children with disabilities for whom the State ensures the availability of a free appropriate public education under this part, and 15 percent to States on the basis of the States' relative populations of those children who are living in poverty: Provided further, That the Secretary may not distribute any funds under the previous proviso to any State whose reduction in allocation from funds appropriated under this heading made funds available for such a distribution: Provided further, That the States shall allocate such funds distributed under the second proviso to local educational agencies in accordance with section 611(f): Provided further, That the amount by which a State's allocation under section 611(d) of the IDEA is reduced under section 612(a)(18)(B) and the amounts distributed to States under the previous provisos in fiscal year 2012 or any subsequent year shall not be considered in calculating the awards under section 611(d) for fiscal year 2013 or for any subsequent fiscal years: Provided further, That, notwithstanding the provision in section 612(a)(18)(B) regarding the fiscal year in which a State's allocation under section 611(d) is reduced for failure to comply with the requirement of section 612(a)(18)(A), the Secretary may apply the reduction specified in section 612(a)(18)(B) over a period of consecutive fiscal years, not to exceed five, until the entire reduction is applied: Provided further, That the Secretary may, in any fiscal year in which a State's allocation under section 611 is reduced in accordance with section 612(a)(18)(B), reduce the amount a State may reserve under section 611(e)(1) by an amount that bears the same relation to the maximum amount described in that paragraph as the reduction under section 612(a)(18)(B) bears to the total allocation the State would have received in that fiscal year under section 611(d) in the absence of the reduction: Provided further, That the Secretary shall either reduce the allocation of funds under section 611 for any fiscal year following the fiscal year for which the State fails to comply with the requirement of section 612(a)(18)(A) as authorized by section 612(a)(18)(B), or seek to recover funds under section 452 of the General Education Provisions Act (20 U.S.C. 1234a): Provided further, That the funds reserved under 611(c) of the IDEA may be used to provide technical assistance to States to improve the capacity of the States to meet the data collection requirements of sections 616 and 618 and to administer and carry out other services and activities to improve data collection, coordination, quality, and use under parts B and C of the IDEA: Provided further, That the level of effort a local educational agency must meet under section 613(a)(2)(A)(iii) of the IDEA, in the year after it fails to maintain effort is the level of effort that would have been required in the absence of that failure and not the LEA's reduced level of expenditures: Provided further, That the Secretary may use funds made available for the State Personnel Development Grants program under part D, subpart 1 of IDEA to evaluate program performance under such subpart. Rehabilitation services and disability researchFor carrying out, to the extent not otherwise provided, the Rehabilitation Act of 1973 and the Helen Keller National Center Act, $3,487,864,000, of which $3,391,770,000 shall be for grants for vocational rehabilitation services under title I of the Rehabilitation Act: Provided, That the Secretary may use amounts provided in this Act that remain available subsequent to the reallotment of funds to States pursuant to section 110(b) of the Rehabilitation Act for innovative activities aimed at improving the outcomes of individuals with disabilities as defined in section 7(20)(B) of the Rehabilitation Act, including activities aimed at improving the education and post-school outcomes of children receiving Supplemental Security Income (SSI) and their families that may result in long-term improvement in the SSI child recipient's economic status and self-sufficiency: Provided further, That States may award subgrants for a portion of the funds to other public and private, nonprofit entities:  Provided further, That any funds made available subsequent to reallotment for innovative activities aimed at improving the outcomes of individuals with disabilities shall remain available until September 30, 2017. Special institutions for persons with disabilities American printing house for the blindFor carrying out the Act of March 3, 1879, $24,931,000. National technical institute for the deafFor the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986, $69,016,000: Provided, That from the total amount available, the Institute may at its discretion use funds for the endowment program as authorized under section 207 of such Act. Gallaudet universityFor the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and the partial support of Gallaudet University under titles I and II of the Education of the Deaf Act of 1986, $120,275,000: Provided, That from the total amount available, the University may at its discretion use funds for the endowment program as authorized under section 207 of such Act. Career, technical, and adult educationFor carrying out, to the extent not otherwise provided, the Carl D. Perkins Career and Technical Education Act of 2006 and the Adult Education and Family Literacy Act (AEFLA), $1,669,731,000, of which $878,731,000 shall become available on July 1, 2016, and shall remain available through September 30, 2017, and of which $791,000,000 shall become available on October 1, 2016, and shall remain available through September 30, 2017: Provided, That of the amounts made available for AEFLA, $7,712,000 shall be for national leadership activities under section 242. Student financial assistance For carrying out subparts 1, 3, and 10 of part A, and part C of title IV of the HEA, $24,129,352,000, which shall remain available through September 30, 2017.The maximum Pell Grant for which a student shall be eligible during award year 2016–2017 shall be $4,860. Student aid administrationFor Federal administrative expenses to carry out part D of title I, and subparts 1, 3, 9, and 10 of part A, and parts B, C, D, and E of title IV of the HEA, and subpart 1 of part A of title VII of the Public Health Service Act, $1,361,700,000, to remain available through September 30, 2017: Provided, That the Secretary shall, no later than December 31, 2015, allocate no less than 50 percent of new student loan borrower accounts among eligible not-for-profit student loan servicers, excluding those eligible as title IV additional servicers. Higher educationFor carrying out, to the extent not otherwise provided, titles II, III, IV, V, VI, and VII of the HEA, the Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the Carl D. Perkins Career and Technical Education Act of 2006, $1,783,510,000: Provided, That notwithstanding any other provision of law, funds made available in this Act to carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational and Cultural Exchange Act of 1961 may be used to support visits and study in foreign countries by individuals who are participating in advanced foreign language training and international studies in areas that are vital to United States national security and who plan to apply their language skills and knowledge of these countries in the fields of government, the professions, or international development: Provided further, That of the funds referred to in the preceding proviso up to 1 percent may be used for program evaluation, national outreach, and information dissemination activities: Provided further, That up to 1.5 percent of the funds made available under chapter 2 of subpart 2 of part A of title IV of the HEA may be used for evaluation. Howard universityFor partial support of Howard University, $219,500,000, of which not less than $3,350,000 shall be for a matching endowment grant pursuant to the Howard University Endowment Act and shall remain available until expended. College housing and academic facilities loans programFor Federal administrative expenses to carry out activities related to existing facility loans pursuant to section 121 of the HEA, $435,000. Historically Black College and University Capital Financing Program AccountFor the cost of guaranteed loans, $19,096,000, as authorized pursuant to part D of title III of the HEA, which shall remain available through September 30, 2017: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $303,593,000:  Provided further, That these funds may be used to support loans to public and private Historically Black Colleges and Universities without regard to the limitations within section 344(a) of the HEA. In addition, for administrative expenses to carry out the Historically Black College and University Capital Financing Program entered into pursuant to part D of title III of the HEA, $334,000. Institute of education sciencesFor carrying out activities authorized by the Education Sciences Reform Act of 2002, the National Assessment of Educational Progress Authorization Act, section 208 of the Educational Technical Assistance Act of 2002, and section 664 of the Individuals with Disabilities Education Act, $562,978,000, which shall remain available through September 30, 2017: Provided, That funds available to carry out section 208 of the Educational Technical Assistance Act may be used to link Statewide elementary and secondary data systems with early childhood, postsecondary, and workforce data systems, or to further develop such systems: Provided further, That up to $6,000,000 of the funds available to carry out section 208 of the Educational Technical Assistance Act may be used for awards to public or private organizations or agencies to support activities to improve data coordination, quality, and use at the local, State, and national levels: Provided further, That $137,235,000 shall be for carrying out activities authorized by the National Assessment of Educational Progress Authorization Act. Departmental management Program administrationFor carrying out, to the extent not otherwise provided, the Department of Education Organization Act, including rental of conference rooms in the District of Columbia and hire of three passenger motor vehicles, $391,326,000, of which up to $1,000,000, to remain available until expended, shall be for relocation of, and renovation of buildings occupied by, Department staff. Office for civil rightsFor expenses necessary for the Office for Civil Rights, as authorized by section 203 of the Department of Education Organization Act, $100,000,000. Office of inspector generalFor expenses necessary for the Office of Inspector General, as authorized by section 212 of the Department of Education Organization Act, $57,791,000. General provisions  301.No funds appropriated in this Act may be used for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to overcome racial imbalance in any school or school system, or for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to carry out a plan of racial desegregation of any school or school system. 
302.None of the funds contained in this Act shall be used to require, directly or indirectly, the transportation of any student to a school other than the school which is nearest the student's home, except for a student requiring special education, to the school offering such special education, in order to comply with title VI of the Civil Rights Act of 1964. For the purpose of this section an indirect requirement of transportation of students includes the transportation of students to carry out a plan involving the reorganization of the grade structure of schools, the pairing of schools, or the clustering of schools, or any combination of grade restructuring, pairing, or clustering. The prohibition described in this section does not include the establishment of magnet schools.  303.No funds appropriated in this Act may be used to prevent the implementation of programs of voluntary prayer and meditation in the public schools. 
(transfer of funds) 
304.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the Department of Education in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
305.The Outlying Areas may consolidate funds received under this Act, pursuant to 48 U.S.C. 1469a, under part A of title V of the ESEA.  306.Section 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be applied by substituting 2016 for 2009. 
307.The Secretary, in consultation with the Director of the Institute of Education Sciences, may reserve funds under section 9601 of the ESEA (subject to the limitations in subsections (b) and (c) of that section) in order to carry out activities authorized under paragraphs (1) and (2) of subsection (a) of that section with respect to any ESEA program funded in this Act and without respect to the source of funds for those activities: Provided, That high-quality evaluations of ESEA programs shall be prioritized, before using funds for any other evaluation activities: Provided further, That any funds reserved under this section shall be available from July 1, 2016 through September 30, 2017: Provided further, That not later than 10 days prior to the initial obligation of funds reserved under this section, the Secretary, in consultation with the Director, shall submit an evaluation plan to the Senate Committees on Appropriations and Health, Education, Labor, and Pensions and the House Committees on Appropriations and Education and the Workforce which identifies the source and amount of funds reserved under this section, the impact on program grantees if funds are withheld, the programs to be evaluated with such funds, how ESEA programs will be regularly evaluated, and how findings from evaluations completed under this section will be widely disseminated. 
308.
(a)An institution of higher education that maintains an endowment fund supported with funds appropriated for title III or V of the HEA for fiscal year 2016 or any prior fiscal year may use the income from that fund to award scholarships to students, subject to the limitation in section 331(c)(3)(B)(i) of the HEA. The use of such income for such purposes, prior to the enactment of this Act, shall be considered to have been an allowable use of that income, subject to that limitation.  (b)Subsection (a) shall be in effect until titles III and V of the HEA are reauthorized. (rescission) 
309.Of the unobligated balances available from Public Law 113–235 under the heading Student Financial Assistance for carrying out subpart 1 of part A of title IV of the HEA, $300,000,000 are hereby rescinded.  310.None of the funds made available by this Act may be used to— 
(1)implement, administer, or enforce sections 600.10(c), 600.20(d), 668.6 and 668.7 of title 34, Code of Federal Regulations (relating to gainful employment) as added or amended by the final regulations published by the Department of Education on October 31, 2014 (79 Fed. Reg. 64889 et seq.), or promulgate any new regulation with respect to the definition or application of the term gainful employment in the Higher Education Act of 1965;  (2)implement, administer, or enforce sections 600.4(a)(3), 600.5(a)(4), 600.6(a)(3), 600.9, or 668.43(b) of title 34, Code of Federal Regulations (relating to state authorization), as added or amended by the final regulations published by the Department of Education in the Federal Register on October 29, 2010 (75 Fed. Reg. 66832 et seq.) or promulgate any new regulation with respect to the State authorization for institutions of higher education to operate within a State; 
(3)implement, administer, or enforce the definition of the term credit hour in section 600.2 of title 34, Code of Federal Regulations, as added by the final regulations published by the Department of Education in the Federal Register on October 29, 2010 (75 Fed. Reg. 66946) and clauses (i)(A), (ii), and (iii) of subsection (k)(2) of section 668.8 of such title, as amended by such final regulations (75 Fed. Reg. 66949 et seq.), or promulgate any new regulation with respect to the definition of the term credit hour for any purpose under the Higher Education Act;  (4)carry out, develop, refine, promulgate, publish, implement, administer, or enforce a postsecondary institution ratings system or any other performance system to rate institutions of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002); or 
(5)promulgate, implement, administer, or enforce the proposed rule establishing a teacher preparation program accountability system as published by the Department of Education in the Federal Register on December 3, 2014 (79 Fed. Reg. 71819 et seq.), or any new regulation with respect to a teacher preparation program accountability system:  Provided, That this section shall no longer apply upon enactment of a law that extends by not less than 2 fiscal years the authorization or duration of one or more programs under the Higher Education Act of 1965. 311.None of the funds in this Act may be used to (including as a condition of any waiver provided under section 9401 of the ESEA)— 
(1)mandate, direct, or control a State, local educational agency, or school’s curriculum, program of instruction, instructional content, specific academic standards or assessments;  (2)incentivize a State, local educational agency, or school to adopt any specific instructional content, academic standards, academic assessments, curriculum, or program of instruction, including by providing any priority, preference, or special consideration during the application process for any grant, contract, or cooperative agreement that is based on the adoption of any specific instructional content, academic standards, academic assessments, curriculum, or program of instruction; or 
(3)make financial support available in a manner that is conditioned upon a State, local educational agency, or school’s adoption of any specific instructional content, academic standards, academic assessments, curriculum, or program of instruction (such as the Common Core State Standards developed under the Common Core State Standards Initiative, any other standards common to a significant number of States, or any specific assessment, instructional content, or curriculum aligned to such standards).  312.Career pathways programs.— 
(1)Subsection (d) of section 484 of the HEA is amended by replacing (d)(2) with the following:  (2)Eligible career pathway programIn this subsection, the term eligible career pathway program means a program that combines rigorous and high-quality education, training, and other services that— 
(A)aligns with the skill needs of industries in the economy of the State or regional economy involved;  (B)prepares an individual to be successful in any of a full range of secondary or postsecondary education options, including apprenticeships registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) (referred to individually in this Act as an apprenticeship, except in section 171); 
(C)includes counseling to support an individual in achieving the individual’s education and career goals;  (D)includes, as appropriate, education offered concurrently with and in the same context as workforce preparation activities and training for a specific occupation or occupational cluster; 
(E)organizes education, training, and other services to meet the particular needs of an individual in a manner that accelerates the educational and career advancement of the individual to the extent practicable;  (F)enables an individual to attain a secondary school diploma or its recognized equivalent, and at least 1 recognized postsecondary credential; and 
(G)helps an individual enter or advance within a specific occupation or occupational cluster..  (2)Subsection (b) of section 401 of the HEA is amended by striking the addition to (b)(2)(A)(ii) made by subsection 309(b) of division G of Public Law 113–235. This title may be cited as the Department of Education Appropriations Act, 2016.  IVRelated Agencies Committee for purchase from people who are blind or severely disabled Salaries and expensesFor expenses necessary for the Committee for Purchase From People Who Are Blind or Severely Disabled established by Public Law 92–28, $5,362,000. Corporation for national and community service Operating expenses For necessary expenses for the Corporation for National and Community Service (referred to in this title as CNCS) to carry out the Domestic Volunteer Service Act of 1973 (referred to in this title as 1973 Act) and the National and Community Service Act of 1990 (referred to in this title as 1990 Act), $614,075,000, notwithstanding sections 198B(b)(3), 198S(g), 501(a)(6), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: Provided, That of the amounts provided under this heading: (1) up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle; (2) $16,038,000 shall be available to provide assistance to State commissions on national and community service, under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B) of the 1990 Act; (3) $30,000,000 shall be available to carry out subtitle E of the 1990 Act; and (4) $3,800,000 shall be available for expenses authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding the provisions of section 198P shall be awarded by CNCS on a competitive basis: Provided further, That for the purposes of carrying out the 1990 Act, satisfying the requirements in section 122(c)(1)(D) may include a determination of need by the local community. Payment to the National service trust (including transfer of funds)For payment to the National Service Trust established under subtitle D of title I of the 1990 Act, $145,000,000, to remain available until expended: Provided, That CNCS may transfer additional funds from the amount provided within Operating Expenses allocated to grants under subtitle C of title I of the 1990 Act to the National Service Trust upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate:  Provided further, That amounts appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b). Salaries and expensesFor necessary expenses of administration as provided under section 501(a)(5) of the 1990 Act and under section 504(a) of the 1973 Act, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, the employment of experts and consultants authorized under 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $80,000,000. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $5,250,000. Administrative provisions  401.CNCS shall make any significant changes to program requirements, service delivery or policy only through public notice and comment rulemaking. For fiscal year 2016, during any grant selection process, an officer or employee of CNCS shall not knowingly disclose any covered grant selection information regarding such selection, directly or indirectly, to any person other than an officer or employee of CNCS that is authorized by CNCS to receive such information. 
402.AmeriCorps programs receiving grants under the National Service Trust program shall meet an overall minimum share requirement of 24 percent for the first 3 years that they receive AmeriCorps funding, and thereafter shall meet the overall minimum share requirement as provided in section 2521.60 of title 45, Code of Federal Regulations, without regard to the operating costs match requirement in section 121(e) or the member support Federal share limitations in section 140 of the 1990 Act, and subject to partial waiver consistent with section 2521.70 of title 45, Code of Federal Regulations.  403.Donations made to CNCS under section 196 of the 1990 Act for the purposes of financing programs and operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to supplement and not supplant current programs and operations. 
404.In addition to the requirements in section 146(a) of the 1990 Act, use of an educational award for the purpose described in section 148(a)(4) shall be limited to individuals who are veterans as defined under section 101 of the Act.  405.For the purpose of carrying out section 189D of the 1990 Act— 
(1)entities described in paragraph (a) of such section shall be considered qualified entities under section 3 of the National Child Protection Act of 1993 (NCPA); and  (2)individuals described in such section shall be considered volunteers under section 3 of NCPA; and 
(3)State Commissions on National and Community Service established pursuant to section 178 of the 1990 Act, are authorized to receive criminal history record information, consistent with Public Law 92–544. Corporation for public broadcastingFor payment to the Corporation for Public Broadcasting (CPB), as authorized by the Communications Act of 1934, an amount which shall be available within limitations specified by that Act, for the fiscal year 2018, $445,000,000: Provided, That none of the funds made available to CPB by this Act shall be used to pay for receptions, parties, or similar forms of entertainment for Government officials or employees: Provided further, That none of the funds made available to CPB by this Act shall be available or used to aid or support any program or activity from which any person is excluded, or is denied benefits, or is discriminated against, on the basis of race, color, national origin, religion, or sex: Provided further, That none of the funds made available to CPB by this Act shall be used to apply any political test or qualification in selecting, appointing, promoting, or taking any other personnel action with respect to officers, agents, and employees of CPB: Provided further, That none of the funds made available to CPB by this Act shall be used to support the Television Future Fund or any similar purpose: Provided further, That notwithstanding any other provision of law, from amounts appropriated under the Consolidated Appropriations Act, 2014 (Public Law 113–76) for the Corporation for Public Broadcasting for fiscal year 2016, not to exceed $40,000,000 may be available for allocation to provide funding for the first phase of the multi-year project to replace and upgrade the public television interconnection system without altering the percentages of funds made available for allocation pursuant to subclause (II) of section 396(k)(3)(A)(i) of the Communications Act of 1934 (47 U.S.C. 396(k)(3)(A)(i)) from the total of such amounts and without altering the percentages of funds made available for allocation pursuant to subclause (I), subclause (III) and subclause (IV) of that section of that Act from any remaining amounts. Federal mediation and conciliation service Salaries and expensesFor expenses necessary for the Federal Mediation and Conciliation Service (Service) to carry out the functions vested in it by the Labor-Management Relations Act, 1947, including hire of passenger motor vehicles; for expenses necessary for the Labor-Management Cooperation Act of 1978; and for expenses necessary for the Service to carry out the functions vested in it by the Civil Service Reform Act, $47,823,000, including up to $400,000 to remain available through September 30, 2017, for activities authorized by the Labor-Management Cooperation Act of 1978: Provided, That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery, for special training activities and other conflict resolution services and technical assistance, including those provided to foreign governments and international organizations, and for arbitration services shall be credited to and merged with this account, and shall remain available until expended: Provided further, That fees for arbitration services shall be available only for education, training, and professional development of the agency workforce: Provided further, That the Director of the Service is authorized to accept and use on behalf of the United States gifts of services and real, personal, or other property in the aid of any projects or functions within the Director's jurisdiction. Federal mine safety and health review commission Salaries and expensesFor expenses necessary for the Federal Mine Safety and Health Review Commission, $15,950,000. Institute of museum and library services Office of museum and library services: grants and administrationFor carrying out the Museum and Library Services Act of 1996 and the National Museum of African American History and Culture Act, $227,860,000. Medicaid and CHIP payment and access commission Salaries and expensesFor expenses necessary to carry out section 1900 of the Social Security Act, $7,250,000. Medicare payment advisory commission Salaries and expensesFor expenses necessary to carry out section 1805 of the Social Security Act, $11,100,000, to be transferred to this appropriation from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund. National council on disability Salaries and expensesFor expenses necessary for the National Council on Disability as authorized by title IV of the Rehabilitation Act of 1973, $3,075,000. National labor relations board Salaries and expensesFor expenses necessary for the National Labor Relations Board to carry out the functions vested in it by the Labor-Management Relations Act, 1947, and other laws, $246,802,000: Provided, That no part of this appropriation shall be available to organize or assist in organizing agricultural laborers or used in connection with investigations, hearings, directives, or orders concerning bargaining units composed of agricultural laborers as referred to in section 2(3) of the Act of July 5, 1935, and as amended by the Labor-Management Relations Act, 1947, and as defined in section 3(f) of the Act of June 25, 1938, and including in said definition employees engaged in the maintenance and operation of ditches, canals, reservoirs, and waterways when maintained or operated on a mutual, nonprofit basis and at least 95 percent of the water stored or supplied thereby is used for farming purposes. Administrative provision 
406.None of the funds provided by this Act or previous Acts making appropriations for the National Labor Relations Board may be used to issue any new administrative directive or regulation that would provide employees any means of voting through any electronic means in an election to determine a representative for the purposes of collective bargaining.  407.None of the funds made available by this Act may be used to implement or enforce any rule amending parts 101, 102, and 103 of title 29, Code of Federal Regulations (relating to the filing and processing of petitions pursuant to the representation of employees for the purposes of collective bargaining with their employer), including the final rule published by the National Labor Relations Board in the Federal Register on December 15, 2014 (79 Fed. Reg. 74308). 
408.None of the funds in this or any other Act making appropriations for the National Labor Relations Board or any other Federal Agencies shall be used to investigate, issue, enforce or litigate any administrative directive, regulation, representation issue or unfair labor practice proceeding or any other administrative complaint, charge, claim or proceeding that would change the interpretation or application of a standard to determine whether entities are joint employers in effect as of January 1, 2014. As established in TLI, Inc. 271 NLRB 798 (1984) enforced 772 F.2d 894 (3d Cir. 1985), Airborne Express, 338 NLRB 597 (2002), and The Southland Corporation dba Speedee 7-Eleven, 170 NLRB 1332 (1968), a joint employer under the National Labor Relations Act as of January 1, 2014 is defined as two or more separate and independent business entities where one entity directly and immediately controls the essential terms and conditions of employment of the other entity’s employees, including hiring, firing, discipline, supervision and direction.  409.None of the funds in this Act may be used to implement, create, apply or enforce through prosecution, adjudication, rulemaking, or the issuing of any interpretation, opinion, certification, decision or policy, any standard for initial bargaining unit determinations that conflicts with the standard articulated in the majority opinion in Wheeling Island Gaming Inc. and United Food and Commercial Workers International Union, Local 23, 355 NLRB 127 (August 27, 2010) (including but not limited to the majority opinion in footnote 2), except for unit determinations currently governed by NLRB rule section 103.30 for employers currently covered by such rules. Further, no funds in this Act shall be used to implement, create, apply or enforce through prosecution, adjudication, rulemaking, or the issuing of any interpretation, opinion, certification, decision or policy, any standard for initial bargaining unit determinations that utilize the overwhelming community of interest test except in accretion cases. 
National mediation board Salaries and expensesFor expenses necessary to carry out the provisions of the Railway Labor Act, including emergency boards appointed by the President, $12,600,000. Occupational safety and health review commission Salaries and expensesFor expenses necessary for the Occupational Safety and Health Review Commission, $11,100,000. Railroad retirement board Dual benefits payments accountFor payment to the Dual Benefits Payments Account, authorized under section 15(d) of the Railroad Retirement Act of 1974, $29,000,000, which shall include amounts becoming available in fiscal year 2016 pursuant to section 224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the amount provided herein, shall be available proportional to the amount by which the product of recipients and the average benefit received exceeds the amount available for payment of vested dual benefits: Provided, That the total amount provided herein shall be credited in 12 approximately equal amounts on the first day of each month in the fiscal year. Federal payments to the railroad retirement accountsFor payment to the accounts established in the Treasury for the payment of benefits under the Railroad Retirement Act for interest earned on unnegotiated checks, $150,000, to remain available through September 30, 2017, which shall be the maximum amount available for payment pursuant to section 417 of Public Law 98–76. Limitation on administrationFor necessary expenses for the Railroad Retirement Board (Board) for administration of the Railroad Retirement Act and the Railroad Unemployment Insurance Act, $111,225,000, to be derived in such amounts as determined by the Board from the railroad retirement accounts and from moneys credited to the railroad unemployment insurance administration fund: Provided, That notwithstanding section 7(b)(9) of the Railroad Retirement Act this limitation may be used to hire attorneys only through the excepted service: Provided further, That the previous proviso shall not change the status under Federal employment laws of any attorney hired by the Railroad Retirement Board prior to January 1, 2013. Limitation on the office of inspector generalFor expenses necessary for the Office of Inspector General for audit, investigatory and review activities, as authorized by the Inspector General Act of 1978, not more than $8,437,000, to be derived from the railroad retirement accounts and railroad unemployment insurance account. Social security administration Payments to social security trust fundsFor payment to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as provided under sections 201(m), 217(g), 228(g), and 1131(b)(2) of the Social Security Act, $20,400,000. Supplemental security income programFor carrying out titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603, section 212 of Public Law 93–66, as amended, and section 405 of Public Law 95–216, including payment to the Social Security trust funds for administrative expenses incurred pursuant to section 201(g)(1) of the Social Security Act, $46,110,777,000, to remain available until expended: Provided, That any portion of the funds provided to a State in the current fiscal year and not obligated by the State during that year shall be returned to the Treasury: Provided further, That not more than $101,000,000 shall be available for research and demonstrations under sections 1110, 1115, and 1144 of the Social Security Act, and remain available through September 30, 2018.For making, after June 15 of the current fiscal year, benefit payments to individuals under title XVI of the Social Security Act, for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making benefit payments under title XVI of the Social Security Act for the first quarter of fiscal year 2017, $14,500,000,000, to remain available until expended. Limitation on administrative expenses For necessary expenses, including the hire of two passenger motor vehicles, and not to exceed $20,000 for official reception and representation expenses, not more than $10,044,945,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to in such section: Provided, That not less than $2,300,000 shall be for the Social Security Advisory Board: Provided further, That $11,900,000 may be used for necessary expenses for the planning and design of the renovation and modernization of SSA facilities, to remain available until expended: Provided further, That unobligated balances of funds provided under this paragraph at the end of fiscal year 2016 not needed for fiscal year 2016 shall remain available until expended to invest in the Social Security Administration information technology and telecommunications hardware and software infrastructure, including related equipment and non-payroll administrative expenses associated solely with this information technology and telecommunications infrastructure: Provided further, That the Commissioner of Social Security shall notify the Committees on Appropriations of the House of Representatives and the Senate prior to making unobligated balances available under the authority in the previous proviso: Provided further, That reimbursement to the trust funds under this heading for expenditures for official time for employees of the Social Security Administration pursuant to 5 U.S.C. 7131, and for facilities or support services for labor organizations pursuant to policies, regulations, or procedures referred to in section 7135(b) of such title shall be made by the Secretary of the Treasury, with interest, from amounts in the general fund not otherwise appropriated, as soon as possible after such expenditures are made.In addition, for the costs associated with continuing disability reviews under titles II and XVI of the Social Security Act and for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, $1,439,000,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to therein: Provided, That, of such amount, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $1,166,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act: Provided further, That the Commissioner shall provide to the Congress (at the conclusion of the fiscal year) a report on the obligation and expenditure of these funds, similar to the reports that were required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996 through 2002. In addition, $136,000,000 to be derived from administration fees in excess of $5.00 per supplementary payment collected pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of Public Law 93–66, which shall remain available until expended. To the extent that the amounts collected pursuant to such sections in fiscal year 2016 exceed $136,000,000, the amounts shall be available in fiscal year 2017 only to the extent provided in advance in appropriations Acts. In addition, up to $1,000,000 to be derived from fees collected pursuant to section 303(c) of the Social Security Protection Act, which shall remain available until expended. Office of inspector general (including transfer of funds)For expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $28,829,000, together with not to exceed $74,521,000, to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund.In addition, an amount not to exceed 3 percent of the total provided in this appropriation may be transferred from the Limitation on Administrative Expenses, Social Security Administration, to be merged with this account, to be available for the time and purposes for which this account is available: Provided, That notice of such transfers shall be transmitted promptly to the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer. 
VGeneral Provisions 
(transfer of funds) 
501.The Secretaries of Labor, Health and Human Services, and Education are authorized to transfer unexpended balances of prior appropriations to accounts corresponding to current appropriations provided in this Act. Such transferred balances shall be used for the same purpose, and for the same periods of time, for which they were originally appropriated.  502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503.
(a)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television, or video presentation designed to support or defeat the enactment of legislation before the Congress or any State or local legislature or legislative body, except in presentation to the Congress or any State or local legislature itself, or designed to support or defeat any proposed or pending regulation, administrative action, or order issued by the executive branch of any State or local government, except in presentation to the executive branch of any State or local government itself.  (b)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before the Congress or any State government, State legislature or local legislature or legislative body, other than for normal and recognized executive-legislative relationships or participation by an agency or officer of a State, local or tribal government in policymaking and administrative processes within the executive branch of that government. 
(c)The prohibitions in subsections (a) and (b) shall include any activity to advocate or promote any proposed, pending or future Federal, State or local tax increase, or any proposed, pending, or future requirement or restriction on any legal consumer product, including its sale or marketing, including but not limited to the advocacy or promotion of gun control.  504.The Secretaries of Labor and Education are authorized to make available not to exceed $28,000 and $20,000, respectively, from funds available for salaries and expenses under titles I and III, respectively, for official reception and representation expenses; the Director of the Federal Mediation and Conciliation Service is authorized to make available for official reception and representation expenses not to exceed $5,000 from the funds available for Federal Mediation and Conciliation Service, Salaries and Expenses; and the Chairman of the National Mediation Board is authorized to make available for official reception and representation expenses not to exceed $5,000 from funds available for National Mediation Board, Salaries and Expenses. 
505.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this Act, including but not limited to State and local governments and recipients of Federal research grants, shall clearly state— (1)the percentage of the total costs of the program or project which will be financed with Federal money; 
(2)the dollar amount of Federal funds for the project or program; and  (3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources. 
506.
(a)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion.  (b)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for health benefits coverage that includes coverage of abortion. 
(c)The term health benefits coverage means the package of services covered by a managed care provider or organization pursuant to a contract or other arrangement.  507. (a)The limitations established in the preceding section shall not apply to an abortion— 
(1)if the pregnancy is the result of an act of rape or incest; or  (2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed. 
(b)Nothing in the preceding section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a State's or locality's contribution of Medicaid matching funds).  (c)Nothing in the preceding section shall be construed as restricting the ability of any managed care provider from offering abortion coverage or the ability of a State or locality to contract separately with such a provider for such coverage with State funds (other than a State's or locality's contribution of Medicaid matching funds). 
(d)
(1)None of the funds made available in this Act may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions.  (2)In this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan. 
508.
(a)None of the funds made available in this Act may be used for— (1)the creation of a human embryo or embryos for research purposes; or 
(2)research in which a human embryo or embryos are destroyed, discarded, or knowingly subjected to risk of injury or death greater than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)).  (b)For purposes of this section, the term human embryo or embryos includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of this Act, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells. 
509.
(a)None of the funds made available in this Act may be used for any activity that promotes the legalization of any drug or other substance included in schedule I of the schedules of controlled substances established under section 202 of the Controlled Substances Act except for normal and recognized executive-congressional communications.  (b)The limitation in subsection (a) shall not apply when there is significant medical evidence of a therapeutic advantage to the use of such drug or other substance or that federally sponsored clinical trials are being conducted to determine therapeutic advantage. 
510.None of the funds made available in this Act may be used to promulgate or adopt any final standard under section 1173(b) of the Social Security Act providing for, or providing for the assignment of, a unique health identifier for an individual (except in an individual's capacity as an employer or a health care provider), until legislation is enacted specifically approving the standard.  511.None of the funds made available in this Act may be obligated or expended to enter into or renew a contract with an entity if— 
(1)such entity is otherwise a contractor with the United States and is subject to the requirement in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of Labor concerning employment of certain veterans; and  (2)such entity has not submitted a report as required by that section for the most recent year for which such requirement was applicable to such entity. 
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.  513.None of the funds made available by this Act to carry out the Library Services and Technology Act may be made available to any library covered by paragraph (1) of section 224(f) of such Act, as amended by the Children's Internet Protection Act, unless such library has made the certifications required by paragraph (4) of such section. 
514.
(a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates new programs; 
(2)eliminates a program, project, or activity;  (3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees;  (5)reorganizes or renames offices; 
(6)reorganizes programs or activities; or  (7)contracts out or privatizes any functions or activities presently performed by Federal employees; unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming.
(b)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds in excess of $500,000 or 10 percent, whichever is less, that— (1)augments existing programs, projects (including construction projects), or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or  (3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming.
515.
(a)None of the funds made available in this Act may be used to request that a candidate for appointment to a Federal scientific advisory committee disclose the political affiliation or voting history of the candidate or the position that the candidate holds with respect to political issues not directly related to and necessary for the work of the committee involved.  (b)None of the funds made available in this Act may be used to disseminate information that is deliberately false or misleading. 
516.Within 45 days of enactment of this Act, each department and related agency funded through this Act shall submit an operating plan that details at the program, project, and activity level any funding allocations for fiscal year 2016 that are different than those specified in this Act, the accompanying detailed table in the report accompanying this Act, or the fiscal year 2016 budget request.  517.The Secretaries of Labor, Health and Human Services, and Education shall each prepare and submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the number and amount of contracts, grants, and cooperative agreements exceeding $500,000 in value and awarded by the Department on a non-competitive basis during each quarter of fiscal year 2016, but not to include grants awarded on a formula basis or directed by law. Such report shall include the name of the contractor or grantee, the amount of funding, the governmental purpose, including a justification for issuing the award on a non-competitive basis. Such report shall be transmitted to the Committees within 30 days after the end of the quarter for which the report is submitted. 
518.None of the funds appropriated in this Act shall be expended or obligated by the Commissioner of Social Security, for purposes of administering Social Security benefit payments under title II of the Social Security Act, to process any claim for credit for a quarter of coverage based on work performed under a social security account number that is not the claimant's number and the performance of such work under such number has formed the basis for a conviction of the claimant of a violation of section 208(a)(6) or (7) of the Social Security Act.  519.None of the funds appropriated by this Act may be used by the Commissioner of Social Security or the Social Security Administration to pay the compensation of employees of the Social Security Administration to administer Social Security benefit payments, under any agreement between the United States and Mexico establishing totalization arrangements between the social security system established by title II of the Social Security Act and the social security system of Mexico, which would not otherwise be payable but for such agreement. 
520.Notwithstanding any other provision of this Act, no funds appropriated in this Act shall be used to purchase sterile needles or syringes for the hypodermic injection of any illegal drug: Provided, That such limitation does not apply to the use of funds for elements of a program other than making such purchases if the relevant State or local health department, in consultation with the Centers for Disease Control and Prevention, determines that the State or local jurisdiction, as applicable, is experiencing, or is at risk for, a significant increase in hepatitis infections or an HIV outbreak due to injection drug use, and such program is operating in accordance with State and local law. 
521.
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
522.None of the funds made available under this or any other Act, or any prior Appropriations Act, may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, allied organizations, or successors.  523.For purposes of carrying out Executive Order 13589, Office of Management and Budget Memorandum M–12–12 dated May 11, 2012, and requirements contained in the annual appropriations bills relating to conference attendance and expenditures: 
(1)the operating divisions of HHS shall be considered independent agencies; and  (2)attendance at and support for scientific conferences shall be tabulated separately from and not included in agency totals. 
524.Federal agencies funded under this Act shall clearly state within the text, audio, or video used for advertising or educational purposes, including emails or Internet postings, that the communication is printed, published, or produced and disseminated at U.S. taxpayer expense. The funds used by a Federal agency to carry out this requirement shall be derived from amounts made available to the agency for advertising or other communications regarding the programs and activities of the agency.  525. (a)Federal agencies may use Federal discretionary funds that are made available in this Act to carry out up to 10 Performance Partnership Pilots. Such Pilots shall— 
(1)be designed to improve outcomes for disconnected youth;  (2)include communities that have recently experienced civil unrest; and 
(3)involve Federal programs targeted on disconnected youth, or designed to prevent youth from disconnecting from school or work, that provide education, training, employment, and other related social services. Such Pilots shall be governed by the provisions of section 526 of division H of Public Law 113–76, except that in carrying out such Pilots section 526 shall be applied by substituting Fiscal Year 2016 for Fiscal Year 2014 in the title of subsection (b) and by substituting September 30, 2020 for September 30, 2018 each place it appears.  (b)In addition, Federal agencies may use Federal discretionary funds that are made available in this Act to participate in Performance Partnership Pilots that are being carried out pursuant to the authority provided by section 526 of division H of Public Law 113–76, and section 524 of division G of Public Law 113–235: Provided, That new pilots that are being carried out with discretionary funds made available in division G of Public Law 113–25 shall include communities that have recently experienced civil unrest. 
526.Not later than 30 days after the end of each calendar quarter, beginning with the first quarter of fiscal year 2013, the Departments of Labor, Health and Human Services and Education and the Social Security Administration shall provide the Committees on Appropriations of the House of Representatives and Senate a quarterly report on the status of balances of appropriations: Provided, That for balances that are unobligated and uncommitted, committed, and obligated but unexpended, the quarterly reports shall separately identify the amounts attributable to each source year of appropriation (beginning with fiscal year 2012, or, to the extent feasible, earlier fiscal years) from which balances were derived. 
527.Section 2812(d)(2) of the Public Health Service Act (42 U.S.C. 300hh–11(d)(2)) is amended— (1)by redesignating the three sentences as subparagraphs (A), (B), and (C), respectively, and indenting accordingly; 
(2)in subparagraph (A), as so redesignated, by striking An and inserting In general.—An;  (3)in subparagraph (B), as so redesignated, by striking With and inserting Application to training programs.—With; 
(4)in subparagraph (C), as so redesignated, by striking In and inserting Responsibility of labor secretary.—In; and  (5)by adding at the end the following new subparagraphs: 
 
(D)Computation of payIn the event of an injury to such an intermittent disaster response appointee, the position of the employee shall be deemed to be one which would have afforded employment for substantially a whole year, for purposes of section 8114(d)(2) of such title.  (E)Continuation of payThe weekly pay of such an employee shall be deemed to be the hourly pay in effect on the date of the injury multiplied by 40, for purposes of computing benefits under section 8118 of such title.. 
528.None of the funds in this Act may be obligated or expended in contravention of 8 U.S.C. 1183a. (Rescission)  529.Of the funds made available for fiscal year 2016 under section 3403 of Public Law 111–148, $15,000,000 are hereby rescinded. 
(rescission) 
530.Of the funds made available for the Consumer Operated and Oriented Plans under section 1322 of the Patient Protection and Affordable Care Act (42 U.S.C. 18042), $18,000,000 are hereby rescinded. (rescission)  531.Amounts deposited or available in the Child Enrollment Contingency Fund from appropriations to the Fund under section 2104(n)(2)(A)(i) of the Social Security Act and the income derived from investment of those funds pursuant to 2104(n)(2)(C) of that Act, shall not be available for obligation in this fiscal year. 
(rescission) 
532.Of any available amounts appropriated under section 108 of Public Law 111–3, as amended, $3,970,478,000 are hereby rescinded. (rescission)  533.Of the unobligated balances available from the Community Health Center Fund in prior fiscal years, $190,000,000 are hereby rescinded. 
This division may be cited as the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2016.   October 6, 2015 Read the second time and placed on the calendar 